Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3 TO CREDIT AND GUARANTY AGREEMENT dated as of August 30, 2019
(this “Amendment”) among Dana Incorporated, a Delaware corporation (“Dana” or
the “Term Loan Borrower”), Dana International Luxembourg S.à r.l., a private
limited liability company (société à responsabilité limitée) incorporated under
the laws of the Grand Duchy of Luxembourg, with registered office at 1, rue
Hildegard von Bingen, L-1282 Luxembourg, Grand Duchy of Luxembourg, registered
with the Luxembourg Trade and Companies Register (Registre de Commerce et des
Sociétés, Luxembourg) under number B124210 (“DIL” and collectively with Dana,
the “Revolving Credit Borrowers”, and the Revolving Credit Borrowers together
with the Term Loan Borrower, the “Borrowers”), the guarantors listed on the
signature pages hereto (the “Guarantors” and “Grantors”), Citibank, N.A., as
administrative agent and collateral agent (in such capacities, respectively, the
“Administrative Agent” and “Collateral Agent”) and the other Lenders and Issuing
Banks party hereto.

PRELIMINARY STATEMENTS:

WHEREAS, Dana, the Guarantors, the financial institutions and other
institutional lenders party thereto from time to time, the Administrative Agent
and the other agents party thereto have entered into a Revolving Credit and
Guaranty Agreement dated as of June 9, 2016 (as amended by Amendment No. 1,
dated as of August 17, 2017 and Amendment No. 2, dated as of February 28, 2019,
and as further amended, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement” and as further amended hereby, the
“Amended Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Amended Credit Agreement.

WHEREAS, Dana has requested certain amendments to the Existing Credit Agreement,
in order to, among other things, (a) extend the maturity of the Term A Facility
by two years and (b) increase the Revolving Credit Facility by an aggregate
principal amount of $250,000,000 (the “Revolving Facility Upsize”) and extend
the maturity of the Revolving Credit Facility by two years;

WHEREAS, each financial institution identified on a signature page hereto as a
“2019 New Revolving Credit Lender” (each, a “2019 New Revolving Credit Lender”)
has agreed severally, on the terms and conditions set forth herein and in the
Existing Credit Agreement, to provide a portion of the Revolving Facility Upsize
and to become, if not already, a Revolving Credit Lender for all purposes under
the Amended Credit Agreement;

WHEREAS, each Lender that executes and delivers a signature page to this
Amendment hereby agrees to the terms and conditions of this Amendment;

WHEREAS, the Lenders party hereto constitute all of the Revolving Credit Lenders
and Term A Lenders under the Existing Credit Agreement; and

WHEREAS, the Lenders party hereto constitute the Required Lenders under the
Existing Credit Agreement;

 

[Dana – Amendment No. 3]



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

SECTION 1.    Amendments to Existing Credit Agreement. Effective as of the
Amendment Effective Date (as defined below):

(a)        the Existing Credit Agreement shall be amended in the form of the
Amended Credit Agreement attached hereto as Exhibit A and any term or provision
of the Existing Credit Agreement which is different from that set forth in the
Amended Credit Agreement shall be replaced and superseded in all respects by the
terms and provisions of the Amended Credit Agreement;

(b)        Schedule I to the Existing Credit Agreement shall be amended and
restated into the form of the schedule attached hereto as Exhibit B;

(c)        Exhibit B to the Existing Credit Agreement shall be amended and
restated into the form of the exhibit attached hereto as Exhibit C;

(d)        Exhibit C to the Existing Credit Agreement shall be amended and
restated into the form of the exhibit attached hereto as Exhibit D;

(e)        Exhibit E-1 to the Existing Credit Agreement shall be amended and
restated into the form of the exhibit attached hereto as Exhibit E;

(f)        Exhibit E-2 to the Existing Credit Agreement shall be amended and
restated into the form of the exhibit attached hereto as Exhibit F;

(g)        Exhibit E-3 to the Existing Credit Agreement shall be amended and
restated into the form of the exhibit attached hereto as Exhibit G;

(h)        Exhibit E-4 to the Existing Credit Agreement shall be amended and
restated into the form of the exhibit attached hereto as Exhibit H;

(i)        A new exhibit attached hereto as Exhibit I shall be added to the
Existing Credit Agreement as “Exhibit J”; and

(j)        Any Schedule or Exhibit to the Existing Credit Agreement not amended
pursuant to clause (b), clause (c), clause (d), clause (e), clause (f), clause
(g), clause (h) and clause (i) above shall remain in full force and effect.

 

2

[Dana – Amendment No. 3]



--------------------------------------------------------------------------------

SECTION 2.    New Revolving Credit Borrower. By its execution of a counterpart
to this Amendment, DIL agrees (i) to become a party to the Amended Credit
Agreement and (ii) to be bound by the Amended Credit Agreement and be subject to
the provisions thereof and the other Loan Documents applicable to it.

SECTION 3.    Revolving Facility Upsize. Upon the occurrence of the Amendment
Effective Date (as defined below) and subject to the satisfaction or waiver in
writing of the conditions precedent set forth in Section 4 below, each 2019 New
Revolving Credit Lender agrees, on a several but not joint, basis to provide
such portion of the entire principal amount of the Revolving Facility Upsize
such that the Revolving Credit Commitment of such 2019 New Revolving Credit
Lender is set forth opposite such 2019 New Revolving Credit Lender’s name on
Schedule I to the Amended Credit Agreement; it being agreed that the Revolving
Facility Upsize in an aggregate committed amount equal to $250,000,000 shall be
added to and constitute a part of the Revolving Credit Commitments as of the
Amendment Effective Date. The revolving loans made pursuant to the Revolving
Facility Upsize shall constitute Revolving Credit Advances for all purposes
under the Amended Credit Agreement, and each 2019 New Revolving Credit Lender
shall have the rights and obligations of a “Lender” and a “Revolving Credit
Lender” thereunder and the other Loan Documents.

SECTION 4.    Conditions of Effectiveness. The effectiveness of this Amendment
and the amendment of the Existing Credit Agreement set forth herein is subject
to the satisfaction of the following conditions precedent (the date on which all
of such conditions shall first be satisfied (or waived), which in the case of
clause (b) may be substantially concurrent with the satisfaction of the other
conditions specified below, the “Amendment Effective Date”):

(a)         The Administrative Agent’s (or its counsel’s) receipt of copies of
the following:

(i)        counterparts of this Amendment executed by (i) the Borrowers, the
Guarantors and all Revolving Credit Lenders and Term A Lenders under the
Existing Credit Agreement (constituting the Required Lenders thereunder), and
(ii) the 2019 New Revolving Credit Lenders; or, as to any of the foregoing
Lenders or 2019 New Revolving Credit Lenders, advice satisfactory to the
Administrative Agent that such Lender has executed this Amendment;

(ii)        the Notes payable to the order of the Revolving Credit Lenders and
Term A Lenders to the extent requested in accordance with Section 2.16(a) of the
Amended Credit Agreement;

(iii)        certified copies of the resolutions of the boards of directors (or
the equivalent thereof) of each of the Borrowers and each Guarantor approving
the execution and delivery of the Amendment and each other Loan Document to
which it is, or is intended to be a party, and of all documents evidencing other
necessary constitutive action and, if any, material governmental and other third
party approvals and consents, if any, with respect to the Amendment, the other
Transactions and each other Loan Document;

 

3

[Dana – Amendment No. 3]



--------------------------------------------------------------------------------

(iv)        (A) a copy of the charter or other constitutive document of each
Loan Party and each amendment thereto, certified (as of a date reasonably
acceptable to the Administrative Agent) by the Secretary of State (or other
appropriate Governmental Authority) of the jurisdiction of its incorporation or
organization (to the extent applicable and available in the relevant
jurisdiction) (in case of Luxembourg Loan Parties, a copy of the applicable
up-to-date consolidated articles of association, an electronic certificate of
non-inscription of insolvency proceedings issued by the Luxembourg Trade and
Companies Register (Registre de Commerce et des Sociétés, Luxembourg) in
Luxembourg (the “RCS”) as at a date no earlier than one (1) Business Day prior
to the Amendment Effective Date and an up-to-date, true and complete electronic
excerpt of the RCS as at a date no earlier than one (1) Business Day prior to
the Amendment Effective Date), as the case may be, thereof as being a true and
complete copy thereof or (B) a certificate signed on behalf of each Loan Party
certifying no changes to any of such Loan Party’s charters or other constitutive
documents since the Amendment No. 2 Effective Date, in lieu of the foregoing;

(v)        a certificate of each Loan Party signed on behalf of such Loan Party
by a Responsible Officer (and with respect to any Luxembourg Loan Party, by a
manager (gérant)), dated the Amendment Effective Date (the statements made in
which certificate shall be true on and as of the Amendment Effective Date),
certifying as to (A) the accuracy and completeness of the charter (or other
applicable formation document or the equivalent thereof in the applicable
jurisdiction) of such Loan Party and the absence of any changes thereto; (B) the
accuracy and completeness of the bylaws (or other applicable organizational
document or the equivalent thereof in the applicable jurisdiction) of such Loan
Party as in effect on the date on which the resolutions of the board of
directors (or persons performing similar functions) of such Person referred to
in clause (iii) above were adopted and the absence of any changes thereto (a
copy of which shall be attached to such certificate); (C) the absence of any
proceeding known to be pending for the dissolution, liquidation or other
termination of the existence of such Loan Party (and, in the case of a
Luxembourg Loan Party, that it is not subject to insolvency proceedings such as
bankruptcy (faillite), compulsory liquidation (liquidation judiciaire),
voluntary liquidation (liquidation volontaire) winding-up, moratorium,
composition with creditors (gestion contrôlée), suspension of payment (sursis de
paiement), voluntary arrangement with creditors (concordat préventif de la
faillite), fraudulent conveyance, general settlement with creditors,
reorganization or similar order or proceedings affecting the rights of creditors
generally and any proceedings in jurisdictions other than Luxembourg having
similar effects); (D) the accuracy in all material respects of the
representations and warranties made by such Loan Party in the Loan Documents to
which it is or is to be a party as though made on and as of the Amendment
Effective Date, before and after giving effect to all of the Borrowings and the
issuance of all of the Letters of Credit to be made on such date and to the
application of proceeds, if any, therefrom; (E) the absence of any event
occurring and continuing, or resulting from any of the Borrowings or the
issuance of any of the Letters of Credit to be made on the Amendment Effective
Date or the application of proceeds, if any, therefrom, that would constitute a
Default; and (F) the absence of a Material Adverse Effect since December 31,
2018;

 

4

[Dana – Amendment No. 3]



--------------------------------------------------------------------------------

(vi)        a certificate of the Secretary or an Assistant Secretary (or the
equivalent thereof) of each Loan Party certifying the names and true signatures
of the officers of such Loan Party authorized to sign the Amendment and the
other documents to be delivered thereunder;

(vii)        a certificate, in substantially the form of Exhibit I to the
Existing Credit Agreement attesting to the Solvency of Dana and its Restricted
Subsidiaries, on a consolidated basis (after giving effect to the transactions
contemplated hereby), from its Chief Financial Officer or other financial
officer; and

(viii)        favorable opinions of (A) Paul, Weiss, Rifkind, Wharton &
Garrison, LLP, counsel to the Loan Parties, (B) Shumaker, Loop & Kendrick, LLP,
Michigan and Ohio counsel to the Loan Parties, and (C) Dentons Luxembourg,
counsel to the Luxembourg Loan Parties, in each case dated as of the Amendment
Effective Date and addressing such matters as the Administrative Agent may
reasonably request, including in respect of collateral;

(b) The Revolving Credit Lenders and Term A Lenders shall have received at least
two (2) days prior to the Amendment Effective Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations and Beneficial
Ownership Regulation, including without limitation, the Patriot Act to the
extent reasonably requested of the Borrowers at least four (4) days prior to the
Amendment Effective Date;

(c) Since December 31, 2018, there shall not have occurred a Material Adverse
Effect; and

(d) Dana shall have paid all costs, fees and expenses (including, without
limitation, legal fees and expenses in full in cash to the extent due and
payable for which Dana has received an invoice at least one (1) day prior to the
Amendment Effective Date) and other compensation payable to the Agents or the
Lender Parties;

SECTION 5.        Representations and Warranties. Each of the Loan Parties
hereby represents and warrants, on and as of the date hereof, that:

(a)        the representations and warranties contained in each Loan Document
(including, without limitation, the Amended Credit Agreement) are true and
correct in all material respects, only to the extent that such representation
and warranty is not otherwise qualified by materiality or Material Adverse
Effect on and as of such date, in which case such representation and warranty
shall be true and correct in all respects, before and after giving effect to
this Amendment, as though made on and as of the date hereof, other than any such
representations or warranties that, by their terms, refer to an earlier date, in
which case as of such earlier date; and

(b)        as of the Amendment Effective Date, no Default or Event of Default
has occurred and is continuing or would result from this Amendment or any
transactions contemplated hereby.

 

5

[Dana – Amendment No. 3]



--------------------------------------------------------------------------------

SECTION 6.    Affirmation and Consent of Guarantors and Grantors. Each Guarantor
and Grantor hereby consents to the amendments to the Existing Credit Agreement
effected hereby, and hereby confirms, acknowledges and agrees that,
(a) notwithstanding the effectiveness of this Amendment, the obligations of such
Guarantor contained in Article VIII of the Amended Credit Agreement or in any
other Loan Document to which it is a party are, and shall remain, in full force
and effect and are hereby ratified and confirmed in all respects, except that,
on and after the Amendment Effective Date, each reference in Article VIII of the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import shall mean and be a reference to the Amended Credit Agreement,
(b) the pledge and security interest in the Collateral granted by it pursuant to
the Collateral Documents as amended hereby to which it is a party shall continue
in full force and effect and (c) such pledge and security interest in the
Collateral granted by it pursuant to such Collateral Documents shall continue to
secure the Obligations purported to be secured thereby, as amended or otherwise
affected hereby.

SECTION 7.    Reference to and Effect on the Loan Documents. (a) Upon and after
the effectiveness of this Amendment, each reference in the Existing Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Existing Credit Agreement and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Existing Credit Agreement
shall mean and be a reference to the Amended Credit Agreement.

(b)        The Existing Credit Agreement, the Amended Credit Agreement, the
Notes and each of the other Loan Documents, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. This Amendment shall constitute a “Loan
Document” for all purposes of the Amended Credit Agreement and the other Loan
Documents.

(c)        The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender, the Administrative Agent or the Collateral Agent
under the Existing Credit Agreement, the Amended Credit Agreement, or any other
Loan Document, nor constitute a waiver of any provision thereof.

SECTION 8.        Execution in Counterparts.    This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or other electronic communication shall be effective as
delivery of an original executed counterpart thereof.

SECTION 9.         Jursidiction, Etc.     (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan, New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Amendment or any of the other Loan Documents (except as
expressly provided otherwise therein) to which it is a party, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and

 

6

[Dana – Amendment No. 3]



--------------------------------------------------------------------------------

unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Amendment shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Amendment or any of the other Loan Documents in the courts of
any jurisdiction.

(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment or any of the other Loan Documents
to which it is a party in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c)    Each party to this Amendment irrevocably consents to service of process
in the manner provided for notices in Section 9.02 of the Amended Credit
Agreement other than by facsimile. Nothing in this Amendment or any other Loan
Document will affect the right of any party to this Amendment or any other Loan
Document to serve process in any other manner permitted by law. Notwithstanding
any other provision of this Amendment, DIL hereby irrevocably designates Dana,
as the designee, appointee and agent of DIL to receive, for and on behalf of
DIL, service of process in the State of New York in any suit, action or
proceeding arising out of or relating to this Amendment or any other Loan
Document.

(d)    Dana hereby accepts such appointment as process agent and agrees to
(i) maintain an office at 3939 Technology Drive, Maumee, Ohio 43537 (or any
other location in the United States) and to give the Administrative Agent prompt
notice of any change of address of Dana, (ii) perform its duties as process
agent to receive on behalf of DIL and its property service of copies of the
summons and complaint and any other process which may be served in any action or
proceeding in any New York State or federal court sitting in New York City
arising out of or relating to this Amendment and (iii) forward forthwith to its
then current address, copies of any summons, complaint and other process which
Dana received in connection with its appointment as process agent.

SECTION 10.    Governing Law.     This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

SECTION 11.    Non-Consenting Lenders.     If any Revolving Credit Lender or
Term A Lender fails to consent to this Amendment by returning an executed
counterpart of this Amendment to the Administrative Agent on or prior to the
date hereof, then pursuant to and in compliance with the terms of Section 9.01
of the Existing Credit Agreement, such Lender may be replaced and its
commitments, Advances and/or obligations purchased and assumed by a replacement
Lender or an existing Lender which is willing to consent to this Amendment upon
execution of this Amendment (which will also be deemed to be the execution of an
Assignment and Acceptance).

 

7

[Dana – Amendment No. 3]



--------------------------------------------------------------------------------

[The remainder of this page intentionally left blank.]

 

8

[Dana – Amendment No. 3]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

DANA INCORPORATED, as the Term

Loan Borrower, a Revolving Credit

Borrower and a Guarantor

By:    

/s/ Timothy R. Kraus

 

Name: Timothy R. Kraus

 

Title:   Treasurer

DANA INTERNATIONAL

LUXEMBOURG SARL, as a Revolving

Credit Borrower

By:  

/s/ Michael Cenferss

 

Name: Michael Cenferss

 

Title:   Class A Manager

By:  

/s/ Gerard Beigner

 

Name: Gerard Beigner

 

Title:   Class B Manager

 

DANA LIMITED,

as a Guarantor

By:  

/s/ Timothy R. Kraus

    

 

    Name: Timothy R. Kraus

    

 

    Title:   Treasurer

DANA AUTOMOTIVE SYSTEMS GROUP, LLC,

as a Guarantor

By:  

/s/ Timothy R. Kraus

    

 

    Name: Timothy R. Kraus

    

 

    Title:   Treasurer

DANA DRIVESHAFT PRODUCTS, LLC,

as a Guarantor

By:

 

/s/ Timothy R. Kraus

    

 

     Name: Timothy R. Kraus

    

 

     Title:   Treasurer

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

DANA DRIVESHAFT MANUFACTURING, LLC,

as a Guarantor

By:  

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

DANA LIGHT AXLE PRODUCTS, LLC,

as a Guarantor

By:  

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

DANA LIGHT AXLE MANUFACTURING, LLC,

as a Guarantor

By:

 

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

 

DANA SEALING PRODUCTS, LLC,

as a Guarantor

By:  

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

DANA SEALING MANUFACTURING, LLC,

as a Guarantor

By:  

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

DANA STRUCTURAL PRODUCTS, LLC,

as a Guarantor

By:

 

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

DANA STRUCTURAL MANUFACTURING, LLC,

as a Guarantor

 

By:  

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

DANA THERMAL PRODUCTS, LLC,

as a Guarantor

By:  

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

DANA HEAVY VEHICLE SYSTEMS GROUP, LLC,

as a Guarantor

By:

 

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

 

DANA COMMERCIAL VEHICLE PRODUCTS, LLC,

as a Guarantor

By:  

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

DANA COMMERCIAL VEHICLE

MANUFACTURING, LLC,

as a Guarantor

By:  

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

SPICER HEAVY AXLE & BRAKE, INC.,

as a Guarantor

By:

 

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

DANA OFF HIGHWAY PRODUCTS, LLC,

as a Guarantor

By:

 

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

DANA WORLD TRADE CORPORATION,

as a Guarantor

By:  

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

DANA AUTOMOTIVE AFTERMARKET, INC.,

as a Guarantor

By:

 

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

DANA GLOBAL PRODUCTS, INC.,

as a Guarantor

By:  

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

 

DANA RUSSIA HOLDINGS, INC.,

as a Guarantor

By:  

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

DANA EMPLOYMENT, INC.,

as a Guarantor

By:

 

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

WARREN MANUFACTURING LLC,

as a Guarantor

By:

 

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

DANA FINANCIAL SERVICES US

CORP.,

as a Guarantor

By:

 

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

FAIRFIELD MANUFACTURING

COMPANY, INC.,

as a Guarantor

By:

 

/s/ Timothy R. Kraus

 

            Name: Timothy R. Kraus

 

            Title:   Treasurer

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, Collateral

Agent, Issuing Bank, Swing Line Lender, Lender and

2019 New Revolving Credit Lender

By:    

 

/s/ Matthew Burke

 

Name: Matthew Burke

 

Title:   Managing Director & Vice         President

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Issuing

Bank, Lender and 2019 New Revolving

Credit Lender

By:    

 

/s/ Brian Lukehart

 

Name: Brian Lukehart

 

Title:   Director

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender

and 2019 New Revolving Credit Lender

By:    

 

/s/ Sean Duggan

 

Name: Sean Duggan

 

Title:   Vice President

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Lender and

2019 New Revolving Credit Lender

By:    

 

/s/ Vipul Dhadda

 

Name: Vipul Dhadda

 

Title:   Authorized Signatory

By:      

/s/ Emerson Almeida

 

Name: Emerson Almeida

 

Title:   Authorized Signatory

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as

Issuing Bank, Lender and 2019 New

Revolving Credit Lender

By:    

 

/s/ Annie Carr

 

Name: Annie Carr

 

Title:   Authorized Signatory

GOLDMAN SACHS LENDING

PARTNERS LLC, as Issuing Bank and

Lender

By:

 

/s/ Annie Carr

 

Name: Annie Carr

 

Title:   Authorized Signatory

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Issuing Bank, Lender and 2019 New

Revolving Credit Lender

By:    

 

/s/ Gene R. Riego de Dios

 

Name: Gene R. Riego de Dios

 

Title:   Executive Director

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as

Lender and 2019 New Revolving Credit

Lender

By:    

 

/s/ Nikhil Madhok

 

Name: Nikhil Madhok

 

Title:   Authorized Signatory

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as Lender

and 2019 New Revolving Credit Lender

By:    

 

/s/ Josh Hovermale

 

Name: Josh Hovermale

 

Title:   Director

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as 2019 New

Revolving Credit Lender

By:    

 

/s/ Tracy Rahn

 

Name: Tracy Rahn

 

Title:   Authorized Signatory

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender

By:    

 

/s/ Mike Gifford

 

Name: Mike Gifford

 

Title:   Director

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Lender

By:    

 

/s/ Stephen A. Maenhout

 

Name: Stephen A. Maenhout

 

Title:   Senior Vice President

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK

BRANCH, as Lender

By:    

 

/s/ Ken Hamilton

 

Name: Ken Hamilton

 

Title:   Managing Director

By:    

 

/s/ Craig Pinsly

 

Name: Craig Pinsly

 

Title:   Director

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

ING BANK N.V, DUBLIN BRANCH,

as 2019 New Revolving Credit Lender

By:    

 

/s/ Sean Hassett

 

Name: Sean Hassett

 

Title:   Director

By:    

 

/s/ Cormac Langford

 

Name: Cormac Langford

 

Title:   Director

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK

BRANCH, as 2019 New Revolving

Credit Lender

By:    

 

/s/ Michael Ravelo

 

Name: Michael Ravelo

 

Title:   Managing Director

By:    

 

/s/ Bianca Notari

 

Name: Bianca Notari

 

Title:   Vice President

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL

ASSOCIATION, as 2019 New

Revolving Credit Lender

By:    

 

/s/ Michael Dolson

 

Name: Michael Dolson

 

Title:   Senior Vice President

 

[Signature Page to Amendment No. 3 to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Amended Credit Agreement

[Attached.]

 

Exhibit A



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A TO

AMENDMENT NO. 3

CREDIT AND GUARANTY AGREEMENT

Dated as of June 9, 2016, as amended by that certain Amendment No. 1, dated as
of August 17,

2017, that certain Amendment No. 2, dated as of February 28, 2019 and that
certain Amendment

No. 3, dated as of August 30, 2019

among

DANA INCORPORATED,

as Term Loan Borrower

DANA INCORPORATED, DANA INTERNATIONAL LUXEMBOURG S.À R.L. and the

Designated Subsidiaries referred to herein,

as Revolving Credit Borrowers

and

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

and

CITIBANK, N.A.,

as Administrative Agent and Collateral Agent

and

CITIBANK, N.A., GOLDMAN SACHS BANK USA, BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A. and GOLDMAN SACHS LENDING PARTNERS LLC,

as Issuing Banks

and

THE LENDERS PARTY HERETO FROM TIME TO TIME

 

 

CITIBANK, N.A.,

BARCLAYS BANK PLC,

BOFA SECURITIES, INC.,

CREDIT SUISSE LOAN FUNDING LLC,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.,

ROYAL BANK OF CANADA, and

BMO CAPITAL MARKETS CORP.,

as Joint Lead Arrangers

and

Joint Bookrunners

BARCLAYS BANK PLC,

BOFA SECURITIES, INC.,

CREDIT SUISSE LOAN FUNDING LLC,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.,

ROYAL BANK OF CANADA, and

BMO CAPITAL MARKETS CORP.,

as Syndication Agents

MIZUHO BANK, LTD.,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

 



Section 1.01

   Certain Defined Terms      1  

Section 1.02

   Computation of Time Periods      59  

Section 1.03

   Accounting Terms and Financial Determinations      59  

Section 1.04

   Terms Generally      59  

Section 1.05

   Limited Condition Acquisitions      60  

Section 1.06

   LLC Divisions      61  

Section 1.07

   Luxembourg Terms in This Agreement      61   ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 

Section 2.01

   The Advances      62  

Section 2.02

   Making the Advances      64  

Section 2.03

   Issuance of and Drawings and Reimbursement Under Letters of Credit      67  

Section 2.04

   Repayment of Advances      75  

Section 2.05

   Termination or Reduction of Commitments      75  

Section 2.06

   Prepayments      76  

Section 2.07

   Interest      79  

Section 2.08

   Fees      82  

Section 2.09

   Conversion of Advances      82  

Section 2.10

   Increased Costs, Etc.      83  

Section 2.11

   Payments and Computations      85  

Section 2.12

   Taxes      87  

Section 2.13

   Sharing of Payments, Etc.      91  

Section 2.14

   Use of Proceeds      91  

Section 2.15

   Defaulting Lenders      92  

Section 2.16

   Evidence of Debt      94  

Section 2.17

   Replacement of Certain Lenders      95  

Section 2.18

   Incremental Facilities      96  

Section 2.19

   Extended Facilities      98  

Section 2.20

   Refinancing Facilities      101   ARTICLE III

 

CONDITIONS TO EFFECTIVENESS

 

Section 3.01

   Conditions Precedent to the Closing Date      102  

Section 3.02

   Conditions Precedent to Each Borrowing and Each Issuance of a Letter of
Credit      105  

Section 3.03

   Determinations Under Section 3.01      106  

 

i



--------------------------------------------------------------------------------

ARTICLE IV   REPRESENTATIONS AND WARRANTIES   Section 4.01    Representations
and Warranties of the Loan Parties      106   ARTICLE V   COVENANTS OF THE LOAN
PARTIES   Section 5.01    Affirmative Covenants      111   Section 5.02   
Negative Covenants      117   Section 5.03    Reporting Requirements      130  
Section 5.04    Financial Covenant      133   ARTICLE VI   EVENTS OF DEFAULT  
Section 6.01    Events of Default      133   Section 6.02    Actions in Respect
of the Letters of Credit upon Default      136   Section 6.03    Clean-Up Period
     136   ARTICLE VII   THE AGENTS   Section 7.01    Appointment and
Authorization of the Agents      137   Section 7.02    Delegation of Duties     
137   Section 7.03    Liability of Agents      138   Section 7.04    Reliance by
Agents      139   Section 7.05    Notice of Default      139   Section 7.06   
Credit Decision; Disclosure of Information by Agents      140   Section 7.07   
Indemnification of Agents      140   Section 7.08    Agents in Their Individual
Capacity      141   Section 7.09    Successor Agent      142   Section 7.10   
Administrative Agent May File Proofs of Claim      143   Section 7.11   
Collateral and Guaranty Matters      143   Section 7.12    Other Agents;
Arrangers and Managers      144   Section 7.13    [Reserved]      145  
Section 7.14    Certain ERISA Matters      145   ARTICLE VIII   GUARANTY  
Section 8.01    Guaranty      146   Section 8.02    Guaranty Absolute      147  
Section 8.03    Luxembourg Limitations.      148   Section 8.04    Waivers and
Acknowledgments      149   Section 8.05    Subrogation      150   Section 8.06
   Additional Guarantors      150   Section 8.07    Continuing Guarantee;
Assignments      151  

 

ii



--------------------------------------------------------------------------------

Section 8.08

   No Reliance      151  

Section 8.09

   No Fraudulent Transfer      151  

Section 8.10

   Keepwell      151   ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01

   Amendments, Etc.      152  

Section 9.02

   Notices, Etc.      154  

Section 9.03

   No Waiver; Remedies      156  

Section 9.04

   Costs, Fees and Expenses      156  

Section 9.05

   Right of Set-off      158  

Section 9.06

   Binding Effect      159  

Section 9.07

   Successors and Assigns      159  

Section 9.08

   Execution in Counterparts; Integration      164  

Section 9.09

   Confidentiality; Press Releases, Related Matters and Treatment of Information
     164  

Section 9.10

   Patriot Act Notice      167  

Section 9.11

   Jurisdiction, Etc.      167  

Section 9.12

   Governing Law      168  

Section 9.13

   Waiver of Jury Trial      168  

Section 9.14

   Acknowledgment and Consent to Bail-In of EEA Financial Institutions      168
 

Section 9.15

   Designated Subsidiaries      169  

Section 9.16

   Acknowledgement Regarding Any Supported QFCs      171  

Section 9.17

   Judgment      172  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

     -         Commitments and Applicable Lending Offices

Schedule II

     -         Affiliated Transactions

Schedule III

     -         Agreements with Negative Pledge Clauses

Schedule 1.01(a)

     -         Existing Letters of Credit

Schedule 1.01(b)

     -         Surviving Debt

Schedule 4.01

     -         Equity Investments; Subsidiaries

Schedule 4.01(j)

     -         Disclosures

Schedule 5.02(a)

     -         Existing Liens

Schedule 5.02(e)

     -         Existing Investments

EXHIBITS

 

Exhibit A-1

              

-

     

Form of Revolving Credit Note

Exhibit A-2

              

-

     

Form of Term Note

Exhibit B

              

-

     

Form of Notice of Borrowing

Exhibit C

              

-

     

Form of Assignment and Acceptance

Exhibit D-1

              

-

     

Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison, LLP

Exhibit D-2

              

-

     

Form of Opinion of Shumaker, Loop & Kendrick, LLP

Exhibit E

              

-

     

Form of Tax Compliance Certificates

Exhibit F

              

-

     

Form of Compliance Certificate

Exhibit G

              

-

     

Form of Security Agreement

Exhibit H

              

-

     

Form of Guaranty Supplement

Exhibit I

              

-

     

Form of Solvency Certificate

Exhibit J

              

-

     

Form of Designation Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

CREDIT AND GUARANTY AGREEMENT (this “Agreement”) dated as of June 9, 2016 (as
amended by Amendment No. 1, dated as of August 17, 2017 and Amendment No. 2,
dated as of February 28, 2019, and Amendment No. 3, dated as of August 30, 2019)
among DANA INCORPORATED (formerly known as Dana Holding Corporation), a Delaware
corporation (“Dana” or the “Term Loan Borrower”), DANA INTERNATIONAL LUXEMBOURG
S.À R.L., a private limited liability company (société à responsabilité limitée
incorporated under the laws of the Grand Duchy of Luxembourg, with registered
office at 1, rue Hildegard von Bingen, L-1282 Luxembourg, Grand Duchy of
Luxembourg, registered with the Luxembourg Trade and Companies Register
(Registre de Commerce et des Sociétés) under number B124210 (“DIL” and
collectively with Dana and the Designated Subsidiaries referred to herein, the
“Revolving Credit Borrowers”, and the Revolving Credit Borrowers together with
the Term Loan Borrower, the “Borrowers”) and each of the direct and indirect
subsidiaries of Dana signatory hereto (each, a “Guarantor”, and, collectively,
together with any person that becomes a Guarantor hereunder pursuant to
Section 8.06, the “Guarantors”), the banks, financial institutions and other
institutional lenders party hereto (each, a “Lender”, and collectively with any
other person that becomes a Lender hereunder pursuant to Section 9.07 or to
Amendment No. 2 (as defined below), the “Lenders”), CITIBANK, N.A. (“CITI”), as
administrative agent (or any successor appointed pursuant to Article VII, the
“Administrative Agent”) for the Lender Parties and the other Secured Parties
(each as hereinafter defined), CITI, as collateral agent (or any successor
appointed pursuant to Article VII, the “Collateral Agent”) for the Lender
Parties and the other Secured Parties, CITI, BARCLAYS BANK PLC (“Barclays”),
BOFA SECURITIES, INC. (“BofA”), CREDIT SUISSE LOAN FUNDING LLC (“CS”), GOLDMAN
SACHS BANK USA (“GS”), JPMORGAN CHASE BANK, N.A. (“JPM”), ROYAL BANK OF CANADA
(“Royal Bank”) and BMO CAPITAL MARKETS CORP. (“BMO”), as joint lead arrangers
and joint bookrunners (the “Joint Lead Arrangers”), Barclays, BofA, CS, GS, JPM,
Royal Bank and BMO, as syndication agents (the “Syndication Agents”), MIZUHO
BANK, LTD. (“Mizuho”), as documentation agent (the “Documentation Agent”).

PRELIMINARY STATEMENT

The Borrowers have requested that the Lender Parties provide, and the Lender
Parties have agreed to provide, the senior secured facilities described herein,
the proceeds of which shall be used as provided in Section 5.01(h).

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Certain Defined Terms.     As used in this Agreement, the
following terms shall have the following meanings:

“2018 New Term A Advance” has the meaning specified in Section 2.01(c).

 

1



--------------------------------------------------------------------------------

“2018 New Term A Lender” means any Lender that has a 2018 New Term A Commitment
or a 2018 New Term A Advance.

“2018 New Term A Commitment” means, with respect to any Lender at any time, the
amount set forth for such time opposite such Lender’s name on Schedule I hereto
under the caption “2018 New Term A Commitment” or, if such Lender has entered
into one or more Assignments and Acceptance, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Lender’s “2018 New Term A Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05. The aggregate amount of the 2018
New Term A Commitment as of the Amendment No. 2 Effective Date is $225,000,000.

“2018 New Term B Advance” has the meaning specified in Section 2.01(d).

“2018 New Term B Commitment” means, with respect to any Lender at any time, the
amount set forth for such time opposite such Lender’s name on Schedule I hereto
under the caption “2018 New Term B Commitment” or, if such Lender has entered
into one or more Assignments and Acceptance, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Lender’s “2018 New Term B Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05. The aggregate amount of the 2018
New Term B Commitment as of the Amendment No. 2 Effective Date is $450,000,000.

“2018 New Term B Facility” means, at any time, the aggregate amount of the
Lenders’ 2018 New Term B Commitments and 2018 New Term B Advances at such time.

“2018 New Term B Lender” means any Lender that has a 2018 New Term B Commitment
or a 2018 New Term B Advance.

“2021 Senior Notes” means the $450,000,000 aggregate principal amount of 5.375%
Senior Notes issued by Dana due 2021.

“2025 Senior Notes” means the $400,000,000 aggregate principal amount of 5.750%
Senior Notes due 2025 issued by Dana Financing Luxembourg S.à r.l. pursuant to
that certain Indenture to be dated as of April 14, 2017.

“ACH” means automated clearinghouse transfers.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Capital
Stock in any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.

“Activities” has the meaning specified in Section 7.08(b).

“Additional Lender” has the meaning specified in Section 2.18(d).

 

2



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” has the meaning given to such term in the definition of
“Eurocurrency Rate”.

“Adjustment Date” has the meaning specified in the definition of “Applicable
Margin”.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means one or more accounts of the
Administrative Agent maintained by the Administrative Agent with CITI and
identified to the Borrowers and the Lender Parties from time to time.

“Advance” means a Revolving Credit Advance, a Swing Line Advance, a Letter of
Credit Advance, a Term Advance, an Incremental Revolving Advance or an
Incremental Term Advance, as applicable.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

“Affiliated Lender” has the meaning specified in the definition of “Eligible
Assignee”.

“Agent Parties” has the meaning specified in Section 9.02(c).

“Agent-Related Persons” means, the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Agents and Affiliates.

“Agents” means the Administrative Agent, the Collateral Agent, the Syndication
Agents, the Documentation Agent and the Joint Lead Arrangers.

“Agent’s Group” has the meaning specified in Section 7.08(b).

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to: (a) in the case of a Hedge Agreement documented pursuant to
the Master Agreement (Multicurrency-Cross Border) published by the International
Swap and Derivatives Association, Inc. (the “Master Agreement”), the amount, if
any, that would be payable by any Loan Party or any of its Restricted
Subsidiaries to its counterparty to such Hedge Agreement, as if (i) such Hedge
Agreement was being terminated early on such date of determination, (ii) such
Loan Party or Restricted Subsidiary was the sole “Affected Party,” and (iii) the
Administrative Agent was the sole party determining such payment amount (with
the Administrative Agent making such determination pursuant to the provisions of
the form of Master

 

3



--------------------------------------------------------------------------------

Agreement); (b) in the case of a Hedge Agreement traded on an exchange, the
mark-to-market value of such Hedge Agreement, which will be the amount, if any,
that would be payable by the Loan Party or Restricted Subsidiary of a Loan Party
to its counterparty to such Hedge Agreement based on the settlement price of
such Hedge Agreement on such date of determination; or (c) in all other cases,
the mark-to-market value of such Hedge Agreement, which will be the unrealized
loss or gain on such Hedge Agreement to the Loan Party or Restricted Subsidiary
of a Loan Party to such Hedge Agreement determined as the amount, if any, by
which (i) the present value of the future cash flows to be paid by such Loan
Party or Restricted Subsidiary exceeds (ii) the present value of the future cash
flows to be received by such Loan Party or Restricted Subsidiary pursuant to
such Hedge Agreement; capitalized terms used and not otherwise defined in this
definition shall have the respective meanings set forth in the above described
Master Agreement.

“Amendment No. 1” means that certain Amendment No. 1 to Revolving Credit and
Guaranty Agreement and Amendment No. 1 to the Revolving Security Agreement,
dated as of August 17, 2017, by and among the Loan Parties, the Lender Parties
party thereto and the Administrative Agent.

“Amendment No. 1 Effective Date” means the Amendment Effective Date (as defined
in Amendment No. 1).

“Amendment No. 2” means that certain Amendment No. 2 to Credit and Guaranty
Agreement, dated as of February 28, 2019, by and among the Loan Parties, the
Lender Parties party thereto and the Administrative Agent.

“Amendment No. 2 Effective Date” means the Amendment Effective Date (as defined
in Amendment No. 2).

“Amendment No. 3” means that certain Amendment No. 3 to Credit and Guaranty
Agreement, dated as of August 30, 2019, by and among the Loan Parties, the
Lender Parties party thereto and the Administrative Agent.

“Amendment No. 3 Effective Date” means the Amendment Effective Date (as defined
in Amendment No. 3).

“Applicable Borrower” means (a) with respect to the Term Facility, the Term Loan
Borrower and (b) with respect to the Revolving Credit Facility, the applicable
Revolving Credit Borrower, as the context requires.

“Applicable Borrower’s Account” means the account of the Applicable Borrower
maintained by the Applicable Borrower and specified in writing to the
Administrative Agent from time to time.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurocurrency Lending Office in the case of a Eurocurrency
Rate Advance.

“Applicable Margin” means (A) with respect to the 2018 New Term B Facility, (i)
2.25% per annum in the case of Eurocurrency Rate Advances and (ii) 1.25% per
annum in the case

 

4



--------------------------------------------------------------------------------

of Base Rate Advances and (B) with respect to the Revolving Credit Facility and
the Term A Facility, initially (i) 1.50% per annum in the case of Eurocurrency
Rate Advances and (ii) 0.50% per annum in the case of Base Rate Advances, Cost
of Funds Advances and Overnight Eurocurrency Rate Advances and following the end
of the first full fiscal quarter after the Amendment No. 3 Effective Date, the
rate per annum as determined pursuant to the pricing grid below based upon the
Total Net Leverage Ratio for the most recently ended Fiscal Quarter immediately
preceding such Adjustment Date:

 

Total Net

Leverage Ratio

  

Applicable Margin

for Eurocurrency

Rate Advances

  

Applicable Margin

for Base Rate

Advances, Cost of

Funds Advances and

Overnight

Eurocurrency Rate

Advances

 

   Commitment
Fee

£ 1.00:1.00

 

  

1.25%

 

  

0.25%

 

  

0.25%

 

> 1.00:1.00 and

£ 2.00:1.00

 

  

1.50%

 

  

0.50%

 

  

0.375%

 

> 2.00:1.00

 

  

1.75%

 

  

0.75%

 

  

0.50%

 

Any change in the Applicable Margin resulting from changes in the Total Net
Leverage Ratio shall become effective on the date (the “Adjustment Date”) that
is three Business Days after the date on which the last Compliance Certificate
of any Fiscal Quarter is delivered to the Lenders pursuant to Section 5.03(e)
and shall remain in effect until the next change to be effected pursuant to this
paragraph. If any such Compliance Certificate is not delivered within the time
period specified in Section 5.03(e), then, until the date that is three Business
Days after the date on which such Compliance Certificate is delivered, the
highest rate set forth in each column of the above pricing grid shall apply.

In the event that at any time after the end of a Fiscal Quarter it is discovered
that the Total Net Leverage Ratio for such Fiscal Quarter used for the
determination of the Applicable Margin was greater than the actual Total Net
Leverage Ratio for such Fiscal Quarter, the Applicable Margin with respect to
the Revolving Credit Facility and the Term A Facility for such prior Fiscal
Quarter shall be adjusted to the applicable percentage based on such actual
average Total Net Leverage Ratio for such Fiscal Quarter and any additional
interest for the applicable period payable as a result of such recalculation
shall be due and payable on the next date in which interest or fees are due and
payable to Lender Parties.

“Appropriate Lender” means, at any time, with respect to (a) the Term A
Facility, a Lender that has a Commitment or Advance outstanding, in each case
with respect to or under such Facility at such time, (b) the 2018 New Term B
Facility, a Lender that has a Commitment or Advance outstanding, in each case
with respect or under such Facility at such time, (c) the Revolving Credit
Facility, a Lender that has a Commitment or Advances outstanding, in each case

 

5



--------------------------------------------------------------------------------

with respect to or under such Facility at such time, (d) the Letter of Credit
Sublimit, (i) any Issuing Bank and (ii) if the Revolving Credit Lenders have
made Letter of Credit Advances pursuant to Section 2.03(c) that are outstanding
at such time, each such Revolving Credit Lender and (e) the Swing Line Facility,
(i) the Swing Line Lender and (ii) if the Revolving Credit Lenders have made
Swing Line Advances pursuant to Section 2.02(b) that are outstanding at such
time, each Revolving Credit Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means any sale, lease, transfer or other disposition of property or
series of related sales, leases, transfers or other dispositions of property, in
each case, constituting Collateral by Dana and its Subsidiaries pursuant to
clauses (iv) or (xi) of Section 5.02(f) that yields Net Cash Proceeds to Dana
and its Subsidiaries (valued at the initial principal amount thereof in the case
of non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$25,000,000 (provided that the aggregate amount of all net cash proceeds
excluded from the definition of “Asset Sale” pursuant to the foregoing threshold
shall not exceed an aggregate amount of $75,000,000 in any Fiscal Year).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit C
hereto.

“Attributable Receivables Amount” means the amount of obligations outstanding
under receivables purchase facilities or factoring transactions on any date of
determination that would be characterized as principal if such facilities or
transactions were structured as secured lending transactions rather than as
purchases, whether such obligations would constitute on-balance sheet Debt or an
off-balance sheet liability.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing). For all purposes of
this Agreement, if on any date of determination a Letter of Credit issued
subject to ISP98 has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.13 or 3.14 of ISP98, then the
“Available Amount” of such Letter of Credit shall be deemed to be the amount so
remaining available to be drawn.

“Available Amount Basket” means, at any time, an amount equal to, without
duplication, the sum of:

(i)    $300,000,000, plus

(ii)    50% of the cumulative Consolidated Net Income (or if cumulative
Consolidated Net Income shall be a loss, minus 100% of such loss) of Dana earned
during the period beginning on the first day of the fiscal quarter commencing on
July 1, 2013 and through the end of the most recent fiscal quarter for which
financial statements

 

6



--------------------------------------------------------------------------------

are available prior to the date such Restricted Payment occurs (the “Reference
Date”); plus

(iii)  the aggregate proceeds (including cash and the fair market value (as
determined in good faith by Dana) of property or assets other than cash)
received by Dana from any Person (other than a Subsidiary of Dana) since the
Closing Date as a contribution to its common equity capital or from the issuance
and sale of Qualified Capital Stock of Dana or from the issuance of Debt of Dana
subsequent to the Closing Date that has been converted into or exchanged for
Qualified Capital Stock of Dana on or prior to the Reference Date; plus

(iv)  the net proceeds received by Dana or any Restricted Subsidiary since the
Closing Date in connection with the disposition to any Person (other than Dana
or any Restricted Subsidiary) of any Investment made pursuant to
Section 5.02(e)(xvii); plus

(v)  an amount equal to any returns (including dividends, interest,
distributions, return of principal, profits on sale, repayments, income and
similar amounts) actually received by Dana or any Restricted Subsidiary in
respect of Investments made pursuant to Section 5.02(e)(xvii); plus

(vi)  an amount equal to the aggregate amount received by Dana or any Restricted
Subsidiary in cash (and the fair market value (as determined in good faith by
Dana) of property other than cash received by Dana or any Restricted Subsidiary
after the Closing Date from (A) the sale (other than to Dana or any Restricted
Subsidiary) of the Equity Interests of an Unrestricted Subsidiary or (B) any
dividend of other distribution by an Unrestricted Subsidiary; plus

(vii)  in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, Dana or any
Restricted Subsidiary, the fair market value (as determined in good faith by
Dana) of the Investments of Dana or any Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable); minus

(viii) any amounts thereof used to make Investments pursuant to
Section 5.02(e)(xvii) prior to such time; minus

(ix)  the cumulative amount of Restricted Payments made pursuant to
Section 5.02(c)(iii) prior to such time; minus

(x)  any amount thereof used to make payments or distributions in respect of
Subordinated Debt pursuant to Section 5.02(l)(i)(E) prior to such time.

“Available Incremental Amount” has the meaning specified in Section 2.18(a).

 

7



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.

“Barclays” has the meaning specified in the preamble hereto.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by CITI in New York, New York, from time to
time, as Citibank N.A.’s base rate; (b) the ICE Benchmark Administration
Settlement Rate (or the successor thereto if the ICE Benchmark Administration is
no longer making such rates available) applicable to Dollars for a period of one
month (“One Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month
LIBOR for any day shall be based on the rate appearing on Reuters LIBOR01 Page
(or other commercially available source providing such quotations as designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.
London time on such day); provided that, if One Month LIBOR shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement; and (c) 1⁄2
of 1% per annum above the Federal Funds Rate.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“BMO” has the meaning specified in the preamble hereto.

“Board of Directors” means, as to any Person, the board of directors of such
Person or any duly authorized committee thereof.

“BofA” has the meaning specified in the preamble hereto.

“Borrowers” has the meaning specified in the recital of parties to this
Agreement.

 

8



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Appropriate Lenders.

“Borrowing Minimum” means, in respect of Revolving Credit Advances denominated
in Dollars, $5,000,000, in respect of Revolving Credit Advances denominated in
Sterling, £4,000,000, in respect of Revolving Credit Advances denominated in
Euros, €4,000,000, and in respect of Term Advance, $5,000,000.

“Borrowing Multiple” means, in respect of Revolving Credit Advances denominated
in Dollars, $1,000,000, in respect of Revolving Credit Advances denominated in
Sterling, £1,000,000, in respect of Revolving Credit Advances denominated in
Euros, €1,000,000, and in respect of Term Advance, $1,000,000.

“Building” means a structure with at least two walls and a roof.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market (or, in the case of an Eurocurrency Rate Advance
denominated in Euro, on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open).

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person or any Restricted Subsidiary
thereof during such period for the acquisition or leasing (pursuant to a capital
lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that, in
conformity with GAAP, are required to be included as capital expenditures in the
consolidated statement of cash flows of Dana and the Restricted Subsidiaries.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases. For the avoidance of doubt, any
obligation of a Person under a lease (whether existing as of the Closing Date or
entered into in the future) that is not (or would not be) required to be
classified and accounted for as a Capitalized Lease on a balance sheet of such
Person under GAAP as in effect as of the Closing Date shall not be deemed a
Capitalized Lease as a result of the adoption of changes in or changes in the
application of GAAP after the Closing Date.

“Capital Stock” means (1) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including each class
of common stock and preferred stock of such Person, and (2) with respect to any
Person that is not a corporation, any and all partnership or other equity
interests of such Person.

“Cash Equivalents” means (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof;
(2) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition,

 

9



--------------------------------------------------------------------------------

having one of the two highest ratings obtainable from either S&P or Moody’s;
(3) commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s; (4) demand and time deposit accounts,
certificates of deposit or bankers’ acceptances maturing within one year from
the date of acquisition thereof issued by any bank organized under the laws of
the United States of America or any state thereof or the District of Columbia or
any U.S. branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250.0 million; (5) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clause (1) above entered into with any bank meeting the
qualifications specified in clause (4) above; (6) investments in money market
funds which invest substantially all their assets in securities of the types
described in clauses (1) through (5) above; (7) investments in money market
funds subject to the risk limiting conditions of Rule 2a-7 or any successor rule
of the Commission under the Investment Company Act of 1940, as amended; and
(8) solely in respect of the ordinary course cash management activities of the
Foreign Subsidiaries, equivalents of the investments described in clause
(1) above to the extent guaranteed by any member state of the European Union or
the country in which the Foreign Subsidiary operates and equivalents of the
investments described in clause (4) above issued, accepted or offered by any
commercial bank organized under the laws of a member state of the European Union
or the jurisdiction of organization of the applicable Foreign Subsidiary having
at the date of acquisition thereof combined capital and surplus of not less than
$250.0 million.

“Cash Management Bank” means, as of the date any such arrangement or agreement
is entered into (including, without limitation, any such arrangement or
agreement entered into prior to the Amendment No. 3 Effective Date), any Lender
Party or an Affiliate of a Lender Party in its capacity as a party to
documentation in respect of Cash Management Obligations.

“Cash Management Obligations” means all Obligations of any Loan Party owing to a
Lender Party (or a banking Affiliate of a Lender Party) in respect of the Credit
Card Program or any overdrafts and related liabilities arising from treasury,
depository and cash management services or in connection with any ACH transfers
of funds.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any written request, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, for the purposes of this Agreement: (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued but only
to the extent a Lender is imposing applicable increased costs or costs in
connection with capital adequacy or liquidity requirements similar to those
described in clauses (a) and (b) of Section 2.10 generally on other similarly
situated borrowers of loans under comparable United States of America cash flow
revolving credit facilities.

 

10



--------------------------------------------------------------------------------

“Change of Control” means and shall be deemed to have occurred upon the
occurrence of any of the following events: (i) any Person or “group” (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, and
regulations promulgated thereunder), shall become the beneficial owner, directly
or indirectly, of shares representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock in Dana,
(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of Dana to
any Person or “group” after the Closing Date or (iii) the approval by the
holders of Capital Stock of Dana of any plan or proposal for the liquidation or
dissolution of Dana (whether or not otherwise in compliance with the provisions
of this Agreement).

“CITI” has the meaning specified in the preamble hereto.

“Clean-Up Period” shall have the meaning assigned to such term in Section 6.03.

“Closing Date” means June 6, 2016.

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties.

“Collateral Agent” has the meaning specified in the recital of parties to this
Agreement.

“Collateral Documents” means, collectively, the Security Agreement, any
Mortgages and any other agreement that creates or purports to create a Lien in
favor of the Administrative Agent or the Collateral Agent for the benefit of the
Secured Parties.

“Commitment” means a Revolving Credit Commitment, a Swing Line Commitment, a
Letter of Credit Commitment, a Term Commitment, a commitment in respect of an
Incremental Revolving Facility or a commitment in respect of an Incremental Term
Facility, as applicable.

“Committed Currencies” means Euros, Sterling and each other currency (other than
Dollars) that is approved in accordance with Section 2.01(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning specified in Section 9.02(b).

“Compliance Certificate” has the meaning specified in Section 5.03(e).

“Confidential Information” means any and all material non-public information
delivered or made available by any Loan Party or any Subsidiary of a Loan Party
relating to any Loan Party or any Subsidiary thereof or their respective
businesses, other than any such information that is or has been made available
publicly by a Loan Party or any Subsidiary thereof.

 

11



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Current Assets” means all assets of Dana and its Restricted
Subsidiaries that, in accordance with GAAP, are classified as current assets on
Dana’s balance sheet, after deducting (a) appropriate and adequate reserves
therefrom in each case in which a reserve is proper in accordance with GAAP and
(b) cash and Cash Equivalents.

“Consolidated Current Liabilities” means all assets of Dana and its Restricted
Subsidiaries that, in accordance with GAAP, are classified as current
liabilities on Dana’s balance sheet after deducting, without duplication (a) the
current portion of any Debt of such Person, (b) the current portion of accrued
interest, (c) accruals for current or deferred Taxes based on income or profits
and (d) liabilities in respect of deferred purchase price holdbacks and earnout
obligations.

“Consolidated EBITDA” means, with respect to Dana, for any period, the sum
(without duplication) of: (1) Consolidated Net Income; and (2) to the extent
Consolidated Net Income has been reduced thereby: (A) all Taxes of Dana and the
Restricted Subsidiaries expensed or accrued in accordance with GAAP for such
period; (B) Consolidated Fixed Charges; (C) Consolidated Non-cash Charges;
(D) any expenses or charges related to any issuance of Capital Stock,
Investment, acquisition or disposition of division or line of business,
recapitalization or the incurrence or repayment of Debt permitted to be incurred
hereunder (whether or not successful), (E) expected cost savings (including
sourcing), operating expense reductions, operating improvements and synergies
(net of actual amounts realized) that are reasonably identifiable and factually
supportable (in the good faith determination of Dana) related to (1) the
Transactions and (2) after the Closing Date, permitted asset sales,
acquisitions, Investments, dispositions, operating improvements, restructurings,
cost savings initiatives and certain other initiatives and/or specified
transactions; provided that in each case (x) such actions have been taken or are
to be taken within twenty-four (24) months after the date of determination to
take such action, (y) any such amounts added pursuant to this clause (E) does
not exceed in the aggregate 20% of Consolidated EBITDA for any applicable four
Fiscal Quarter period and (z) no such amounts added pursuant to this clause
(E) shall be duplicative of any other charges or expenses added pursuant to
another clause in this definition, (F) the amount of any loss attributable to a
New Project, until the date that is twelve months after the date of completing
the construction, acquisition, assembling or creation of such New Project, as
the case may be; provided, that (x) such losses are reasonably identifiable and
factually supportable and certified by a Responsible Officer of Dana and
(y) losses attributable to such New Project after twelve months from the date of
completing such construction, acquisition, assembling or creation, as the case
may be, shall not be included in this clause (F) and (G) with respect to any
joint venture that is not a Subsidiary and solely to the extent relating to any
net income referred to in clause (5) or (14) of the definition of “Consolidated
Net Income”, an amount equal to the proportion of those items described in
clauses (A) and (B) above relating to such joint venture corresponding to Dana’s
and the Subsidiaries’ proportionate share of such joint venture’s Consolidated
Net Income (determined as if such joint venture were a Subsidiary); less any
non-

 

12



--------------------------------------------------------------------------------

cash items increasing Consolidated Net Income for such period, all as determined
on a consolidated basis for Dana and the Restricted Subsidiaries in accordance
with GAAP.

“Consolidated First Lien Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt at such date which is
secured by a Lien on assets constituting Collateral that is pari passu with the
Lien securing the Revolving Credit Facility and Term Facility.

“Consolidated Fixed Charges” means, with respect to Dana for any period, the
sum, without duplication, of (1) Consolidated Interest Expense, plus (2) the
product of (x) the amount of all dividend payments on any series of preferred
stock of Dana or any Restricted Subsidiary paid, accrued and/or scheduled to be
paid or accrued during such period (other than dividends paid in Qualified
Capital Stock of Dana or paid to Dana or to a Restricted Subsidiary) multiplied
by (y) a fraction, the numerator of which is one and the denominator of which is
one minus the then current effective consolidated U.S. federal, state and local
income tax rate of Dana, expressed as a decimal.

“Consolidated Interest Expense” means, with respect to Dana and its Restricted
Subsidiaries for any period, total interest expense (including that attributable
to Capitalized Leases in accordance with GAAP) with respect to all outstanding
Debt, including, without limitation, the Obligations owed with respect thereto,
including capitalized interests, amortization or write-down of any deferred
financing fees or amortization of original issue discount of any Debt, and to
the extent not included in the foregoing, net losses relating to sales of
accounts receivable pursuant to a Qualified Receivables Transaction or Permitted
Factoring Transaction, all as determined on a Consolidated basis in accordance
with GAAP. For purposes of the foregoing, interest expense of Dana and its
Restricted Subsidiaries shall be determined after giving effect to any net
payments made or received by Dana and its Restricted Subsidiaries with respect
to interest rate Hedge Agreements. For the purpose of calculating “Consolidated
Interest Expense” over any period of four consecutive Fiscal Quarters ended
during the first three full Fiscal Quarters following the Closing Date, amounts
under this definition shall be determined as if the pricing, fees and other
amounts payable under the Existing Credit Agreement during such period would
have been determined based on the corresponding pricing, fees and other amounts
payable under this Agreement.

“Consolidated Net Income” means with respect to Dana, for any period, the
aggregate net income (or loss) of Dana and the Restricted Subsidiaries for such
period as determined on a consolidated basis in accordance with GAAP; provided
that there shall be excluded therefrom (1) after-tax gains and losses from Asset
Sales or abandonments or reserves relating thereto or from the extinguishment of
any Debt of Dana or any Restricted Subsidiary; (2) unusual, transactional,
extraordinary or non-recurring gains or losses (determined on an after-tax basis
and less any fees, expenses or charges related thereto); (3) any non-cash
compensation expense incurred for grants and issuances of stock appreciation or
similar rights, stock options, restricted shares or other rights to officers,
directors and employees of Dana and its Restricted Subsidiaries (including any
such grant or issuance to a 401(k) plan or other retirement benefit plan); (4)
the net income (but not loss) of any Restricted Subsidiary to the extent that
the declaration of dividends or similar distributions by that Restricted
Subsidiary of that income is restricted by a contract, operation of law or
otherwise; (5) the net income (loss) of any Person,

 

13



--------------------------------------------------------------------------------

other than a Restricted Subsidiary, except to the extent of cash dividends or
distributions paid to Dana or to a Restricted Subsidiary by such Person; (6) the
net income (loss) of any Person acquired during the specified period for any
period, prior to the date of such acquisition will be excluded for purposes of
Restricted Payments only; (7) after-tax income or loss attributable to
discontinued operations (including, without limitation, operations disposed of
during such period whether or not such operations were classified as
discontinued) from and after the date that such operation is classified as
discontinued; (8) write-downs resulting from the impairment of intangible assets
and any other non-cash amortization or impairment expenses; (9) cash
restructuring or integration expenses (including any severance expenses,
relocation expenses, curtailments or modifications to pension and
post-retirement employee benefit plans, any expenses related to any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternate uses and fees, expenses or charges relating to facilities
closing costs, acquisition integration costs, facilities opening costs, business
optimization costs, signing, retention or completion bonuses) in an amount not
to exceed the greater of $75,000,000 and 5.0% of Consolidated EBITDA per fiscal
year, plus, to the extent that any amount permitted to be included in a prior
year pursuant to this clause (9) is not utilized, such unutilized amount may be
carried forward for use in only the next succeeding year; (10) the amount of
amortization or write-off of deferred financing costs and debt issuance costs of
Dana and its Restricted Subsidiaries during such period and any premium or
penalty paid in connection with redeeming or retiring Debt of Dana and its
Restricted Subsidiaries prior to the stated maturity thereof pursuant to the
agreements governing such Debt; (11) minority interest expenses; (12) losses or
expenses or income or gain associated with the Agreement Value of Hedge
Agreements, (13) non-cash currency losses or gains on intercompany loans or
advances, (14) losses or earnings of Persons accounted for on an equity basis,
except to the extent of cash dividends or distributions paid to Dana or to a
Restricted Subsidiary by such Person (15) any costs or expenses incurred in
connection with the Transactions, (16) the amount of loss or discount in
connection with a Qualified Receivables Transaction or a Permitted Factoring
Transaction, and (17) the cumulative effect of a change in accounting
principles.

“Consolidated Non-Cash Charges” means, with respect to Dana and the Restricted
Subsidiaries for any period, the aggregate depreciation, amortization (including
amortization of intangibles, deferred financing fees, debt issuance costs,
commissions, fees and expenses, expensing of any bridge, commitment or other
financing fees, the non-cash portion of interest expense resulting from the
reduction in the carrying value under purchase accounting of Dana’s outstanding
Debt and commissions, discounts, yield and other fees and charges but excluding
amortization of prepaid cash expenses that were paid in a prior period),
non-cash impairment, non-cash compensation, non-cash rent, and other non-cash
charges of Dana and the Restricted Subsidiaries reducing Consolidated Net Income
of Dana and the Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.

“Consolidated Senior Secured Debt” means as of any date of determination, the
aggregate principal amount of Consolidated Total Debt at such date which is
secured by a Lien on any of the assets of Dana or any of its Restricted
Subsidiaries constituting Collateral.

“Consolidated Total Debt” means, at any date of determination, the aggregate
principal amount of all Funded Debt of Dana and its Restricted Subsidiaries at
such date (net of unrestricted cash and Cash Equivalents of Dana and its
Restricted Subsidiaries), determined on a consolidated basis.

 

14



--------------------------------------------------------------------------------

“Conversion”, “Convert” and “Converted” each refers to the conversion of
Advances from one Type to Advances of the other Type.

“Cost of Funds” means the rate determined by the Swing Line Lender with respect
to Swing Line Advances denominated in Euros to be that which expresses as a
percentage rate per annum the cost to the Swing Line Lender of funding its
participation in that Swing Line Advance from whatever source it may reasonably
select in a manner that is consistent with such selection for other facilities
of a similar nature and in respect of similarly situated borrowers.

“Cost of Funds Advance” means an Advance denominated in Euros that bears
interest at the Cost of Funds.

“Covered Party” has the meaning specified in Section 9.16(a).

“Credit Card Program” means (i) the Citibank Commercial Card Agreement, dated as
of November 30, 2012 by and between Citibank, N.A. and Dana, as amended,
restated or otherwise modified from time to time and (ii) the Corporate Card
Services Agreement, by and between Dana and Bank of America National
Association/Bank of America Merrill Lynch International DAC, a Bank of America
Company, as amended, restated or otherwise modified from time to time, and, in
each case, any replacement of either of the foregoing or any additional credit
card programs for the same or substantially similar purposes.

“CS” has the meaning specified in the preamble hereto.

“Dana” has the meaning specified in the recital of parties to this Agreement.

“DCC” means Dana Credit Corporation, a Delaware corporation.

“DCC Entity” means DCC or any of its Subsidiaries.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness of such Person for the deferred
purchase price of property or services, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under Capitalized
Leases, (f) all reimbursement obligations, whether contingent or otherwise, of
such Person under acceptance, letter of credit or similar facilities, (g) all
mandatory obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in cash in respect of any Disqualified Capital Stock
in such Person or any other Person or any warrants, rights or options to acquire
such Disqualified Capital Stock, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Guarantee Obligations of such Person, and
(j) all indebtedness and other payment Obligations referred to in clauses (a)
through (i) above of another Person secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts and contract rights) owned
by such Person,

 

15



--------------------------------------------------------------------------------

even though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations. The amount of any Debt related to
clause (j) above shall be deemed to be equal to the lesser of (a) the amount of
such Debt so secured or (b) the fair market value of the property subject to
such Lien; provided that Debt shall not include accrued expenses, trade payables
and intercompany liabilities incurred in the ordinary course of such Person’s
business, or earn-out obligations until such obligations become a liability on
the balance sheet of such person in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulted Advance” means, with respect to any Lender at any time, the portion
of any Advance required to be made by such Lender to the Applicable Borrower
pursuant to Section 2.01, 2.02, 2.18 or 2.20 at or prior to such time which has
not been made by such Lender or by the Administrative Agent for the account of
such Lender pursuant to Section 2.02(e) as of such time. In the event that a
portion of a Defaulted Advance shall be deemed made pursuant to Section 2.15(a),
the remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to the Administrative Agent or
any other Lender Party hereunder or under any other Loan Document at or prior to
such time which has not been so paid as of such time, including, any amount
required to be paid by such Lender Party to or for the account of (a) the Swing
Line Lender pursuant to Section 2.02(b) to purchase a portion of the Swing Line
Advance made by the Swing Line Lender, (b) any Issuing Bank pursuant to
Section 2.03(c) or (d), (c) the Administrative Agent pursuant to Section 2.02(e)
to reimburse the Administrative Agent for the amount of any Advance made by the
Administrative Agent for the account of such Lender Party, (d) any other Lender
Party pursuant to Section 2.13 to purchase any participation in Advances owing
to such other Lender Party and (e) the Administrative Agent or any Issuing Bank
pursuant to Section 7.07 to reimburse the Administrative Agent or such Issuing
Bank for such Lender Party’s ratable share of any amount required to be paid by
the Lender Parties to the Administrative Agent or such Issuing Bank as provided
therein. In the event that a portion of a Defaulted Amount shall be deemed paid
pursuant to Section 2.15(b), the remaining portion of such Defaulted Amount
shall be considered a Defaulted Amount originally required to be paid hereunder
or under any other Loan Document on the same date as the Defaulted Amount so
deemed paid in part.

“Defaulting Lender” means, at any time, any Lender Party that, at such time, has
(a) failed to fund any Defaulted Advance or Defaulted Amount within one Business
Day following the date required to be funded by it hereunder, unless such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s determination that one or more

 

16



--------------------------------------------------------------------------------

conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, (b) notified the Borrowers, the Administrative Agent or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to that effect
(unless such public statement or writing states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing) cannot be satisfied) or under other
agreements in which it commits to extend credit, (c) become the subject of a
Bail-In Action or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Capital Stock in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority, the precautionary appointment of a receiver, custodian, conservator,
trustee, administrator or similar person by a Governmental Authority under or
based on the law in the country where such Lender or such parent company is
subject to home jurisdiction, if applicable law requires that such appointment
not be disclosed, in each case so long as such ownership interest or appointment
(as applicable) does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
Dana designated as an additional Revolving Credit Borrower under this Agreement
pursuant to Section 9.15.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement substantially in the form of Exhibit J hereto signed by such
Designated Subsidiary and Dana.

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is mandatorily exchangeable for Debt, or is redeemable or exchangeable for Debt,
at the sole option of the holder thereof on or prior to the Latest Maturity
Date; provided that any Capital Stock that would not constitute Disqualified
Capital Stock but for provisions thereof giving holders thereof (or the holders
of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Capital Stock upon the occurrence of a change of control or a sale of all
or substantially all the assets of the Loan Parties shall not constitute
Disqualified Capital Stock.

“Disqualified Lenders” means (i) those financial institutions or other entities
designated by Dana in writing to the Administrative Agent on or prior to the
Amendment No. 2 Effective Date, (ii) those competitors of Dana or its
Subsidiaries or the GrazianoFairfield Acquired

 

17



--------------------------------------------------------------------------------

Business designated by Dana in writing to the Administrative Agent on or prior
to August 17, 2018, as such list of competitors described in this clause
(ii) may be updated by Dana from time to time, any such update to be provided to
the Lenders and to become effective two Business Days after notice thereof and
(iii) in each case of clauses (i) and (ii) above, such Person’s controlled
Affiliates to the extent identified by Dana in writing or clearly identifiable
solely on the basis of similarity of such Affiliate’s name (other than bona fide
debt funds); provided, that no designation of any Person as a Disqualified
Lender shall retroactively disqualify any assignments or participations made to,
or information provided to, such Person before it was designated as a
Disqualified Lender, and such Person shall not be deemed to be a Disqualified
Lender in respect of any assignments or participations made to such Person prior
to the date of such designation.

“Divided LLC” means any LLC which has been formed upon the consummation of an
LLC Division.

“Documentation Agent” has the meaning specified in the preamble hereto.

“Dollar” or “$” means the lawful currency of the United States.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrowers and
the Administrative Agent.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Earn-Out Obligations” means purchase price adjustments, earnouts and similar
obligations, in each case, with respect to any Permitted Acquisition or other
Investment permitted hereunder.

“ECF Percentage” means, with respect to any Fiscal Year, 50%; provided, that if
the First Lien Net Leverage Ratio as of the end of such Fiscal Year is less than
or equal to 1.25:1.00, such percentage shall be 0%.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

18



--------------------------------------------------------------------------------

“Eligible Assignee” means (A) with respect to the Term Facility or any
Incremental Term Facility (i) a Lender Party (which shall not be a Defaulting
Lender at such time of assignment); (ii) an Affiliate of a Lender Party; and
(iii) an Approved Fund; (B) with respect to the Revolving Credit Facility, (i) a
Lender Party in respect of the Revolving Credit Facility (which shall not be a
Defaulting Lender at such time of assignment); (ii) an Affiliate of a Lender
Party in respect of the Revolving Credit Facility; and (iii) an Approved Fund of
a Lender Party in respect of the Revolving Credit Facility and (C) with respect
to any Facility, any Person (other than an individual) approved by (x) the
Administrative Agent, (y) each Issuing Bank (solely in respect of any revolving
Facility) and (z) unless an Event of Default under Section 6.01(a) or (f) has
occurred and is continuing, Dana (each such approval not to be unreasonably
withheld or delayed) provided that Dana’s consent shall be deemed to have been
given if Dana has not responded within 10 Business Days after written notice by
the Administrative Agent or the respective assigning Lender Party; provided,
however, that no Loan Party (or any Affiliate of a Loan Party) or any
Disqualified Lender shall qualify as an Eligible Assignee under this definition.
Notwithstanding the foregoing, assignments to an Affiliate of a Loan Party shall
be permitted so long as (A) the aggregate amount of Commitments of such assignee
immediately after giving effect to such assignment is less than 25% of the then
outstanding aggregate principal amount of Advances and (B) such assignee agrees
in writing not to exercise any of the rights and obligations afforded to an
Eligible Assignee pursuant to Section 9.01 (any such assignee being referred to
herein as an “Affiliated Lender”).

“Environmental Action” means any action, suit, written demand, demand letter,
written claim, written notice of noncompliance or violation, notice of liability
or potential liability, investigation, proceeding, consent order or consent
agreement relating in any way to any Environmental Law, any Environmental
Permit, any Hazardous Material, or arising from alleged injury or threat to
public or employee health or safety, as such relates to the actual or alleged
exposure to Hazardous Material, or to the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction or decree, or judicial or agency interpretation, relating to
pollution or protection of the environment, public or employee health or safety,
as such relates to the actual or alleged exposure to Hazardous Material, or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equivalent” means, at any date of determination thereof, in Dollars of any
Foreign Currency or in any Foreign Currency of Dollars, the equivalent
determined by using the quoted spot rate at which the Administrative Agent’s
principal office in London offers to exchange Dollars for such Foreign Currency
or such Foreign Currency for Dollars, as applicable, in London at approximately
4:00 P.M. (London time) (unless otherwise indicated by the terms of this
Agreement) on such date as is required pursuant to the terms of this Agreement.

 

19



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Internal Revenue Code Section 414(b), (c),
(m) or (o).

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043(c) of ERISA, with respect to any ERISA Plan unless the
30 day notice requirement with respect to such event has been waived by the PBGC
or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of an ERISA Plan, and an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to such ERISA Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to an ERISA Plan; (c) the provision by the administrator of any ERISA Plan of a
notice of intent to terminate such ERISA Plan, pursuant to Section 4041(a)(2) of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any ERISA Plan; (g) the adoption of an amendment to an
ERISA Plan requiring the provision of security to such ERISA Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate an ERISA Plan pursuant to Section 4042 of ERISA, or the occurrence of
any event or condition described in Section 4042 of ERISA that constitutes
grounds for the termination of, or the appointment of a trustee to administer,
such ERISA Plan.

“ERISA Plan” means a Single Employer Plan or a Multiple Employer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBO Rate” means, for each Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing denominated in Euros, the euro interbank
offered rate administered by the European Money Markets Institute (or any other
person which takes over the administration of that rate) for such Interest
Period displayed (before any correction, recalculation or republication by the
administrator) on the applicable Bloomberg screen (or any successor to or
substitute for Bloomberg, providing rate quotations comparable to those
currently provided by Bloomberg, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates for the
offering of deposits in Euro (in each case, the “Euro Screen Rate”)) as of 11:00
A.M. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided that, if the
EURIBO Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.

 

20



--------------------------------------------------------------------------------

“Euro” or “€” means the single currency unit of the member States of the
European Union that adopt or have adopted the Euro as their lawful currency in
accordance with legislation of the European Union relating to Economic and
Monetary Union.

“Eurocurrency Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Eurocurrency Lending Office”
opposite its name on Schedule I hereto or in the Assignment and Acceptance
pursuant to which it became a Lender Party, as the case may be, or such other
office of such Lender Party as such Lender Party may from time to time specify
to the Borrowers and the Administrative Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for all Eurocurrency Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to (a) in the case of any Eurocurrency Rate Advance denominated in Dollars, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%,
the “Adjusted LIBO Rate”, which shall not be less than zero for purposes of this
Agreement) equal to (x) the rate per annum obtained the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in Dollars for a
period equal in length to such Interest Period as displayed on page LIBOR01 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, or any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent (in each case, the “USD Screen Rate”)) at approximately
11:00 A.M., London Time, two Business Days prior to the beginning of such
Interest Period (or, in the case of any determination of Base Rate, on the day
of determination) (the rate under this clause (x), the “LIBO Rate”, which shall
not be less than zero for purposes of this Agreement) divided by (y) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage, (b) in
the case of any Eurocurrency Rate Advance denominated in Sterling, the rate per
annum (the “Sterling LIBO Rate”) obtained the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in Sterling for a period
equal in length to such Interest Period as displayed on page LIBOR01 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, or any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent (in each case, the “Sterling Screen Rate”)) at
approximately 11:00 A.M., London Time, two Business Days prior to the beginning
of such Interest Period or (c) in the case of any Eurocurrency Rate Advance
denominated in Euros, the EURIBO Rate. In the event that such rate does not
appear on the applicable Reuters screen page (or otherwise on such screen) or
the euro interbank offered rate does not appear on the applicable screen page
for such Interest Period (an “Impacted Interest Period”), then the Eurocurrency
Rate shall be the Interpolated Rate at such time. “Interpolated Rate” means, at
any time, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
USD Screen Rate, the Euro Screen Rate (as defined in the definition of EURIBO
Rate) or the Sterling Screen Rate, as applicable, for the longest period (for
which that rate is available) that is shorter than the Impacted

 

21



--------------------------------------------------------------------------------

Interest Period and (b) the USD Screen Rate, the Euro Screen Rate or the
Sterling Screen Rate, as applicable, for the shortest period (for which that
rate is available) that exceeds the Impacted Interest Period, in each case, at
such time, provided that if the Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. If the
Eurocurrency Rate shall be determined to be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“European Insolvency Regulation” shall mean the Regulation (EU) 2015/848 of the
European Parliament and of the Council of 20 May 2015 on insolvency proceedings
(recast).

“Events of Default” has the meaning specified in Section 6.01.

“Excess Cash Flow” means, for any Fiscal Year, the excess, if positive, of

(a)            the sum, without duplication, of

(i)        Consolidated Net Income for such Fiscal Year,

(ii)        the amount of all Consolidated Non-Cash Charges deducted in arriving
at such Consolidated Net Income, but excluding any such Consolidated Non-Cash
Charges representing an accrual or reserve for a potential cash item in any
future period that is reflected in Consolidated Working Capital,

(iii)        an amount (whether positive or negative) equal to the change in
Consolidated Current Liabilities of Dana and its Restricted Subsidiaries during
such Fiscal Year (excluding from the calculation of Consolidated Current
Liabilities decreases or increases arising from (A) acquisitions or Asset Sales
of all or substantially all of the Capital Stock of any Restricted Subsidiary of
Dana or any business line, unit or division of Dana or any such Restricted
Subsidiary, in each case by Dana and its Restricted Subsidiaries completed
during such period, (B) the application of acquisition and/or purchase
recapitalization accounting, (C) the effect of reclassification during such
period between Current Assets and long-term assets and Current Liabilities and
long-term liabilities (with a corresponding restatement to the prior period to
give effect to such reclassification), and (D) accounts receivable sale
programs),

 

22



--------------------------------------------------------------------------------

(iv)        the aggregate net amount of loss on Asset Sales by Dana and the
Restricted Subsidiaries during such Fiscal Year (other than sales of inventory
in the ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income,

(v)        cash receipts in respect of Swap Obligations during such Fiscal Year
to the extent not otherwise included in Consolidated Net Income,

(vi)        to the extent not included in determining Consolidated Net Income
for such Fiscal Year, the amount of any tax refunds received in cash by or paid
in cash to or for the account of Dana and its Restricted Subsidiaries during
such Fiscal Year, over

(b)                       the sum, without duplication, of

(i)        the amount of all non-cash credits included in arriving at such
Consolidated Net Income (but excluding any non-cash credit to the extent
representing a reversal of an accrual or reserve described in clause (a)(ii)),

(ii)        the aggregate amount actually paid by Dana and Restricted
Subsidiaries in cash during such Fiscal Year on account of Capital Expenditures
(excluding the principal amount of Debt incurred in connection with such
expenditures (other than Debt under any revolving facility) and Capital
Expenditures made in such Fiscal Year where a certificate in the form
contemplated by the following clause (iii) was previously delivered),

(iii)        Capital Expenditures, Permitted Acquisitions and other Investments
permitted hereunder that Dana or any of its Restricted Subsidiaries shall,
during such Fiscal Year, become obligated to make within the 100 day period
following the end of such Fiscal Year but that are not made during such Fiscal
Year; provided, that Dana shall deliver a certificate to the Administrative
Agent not later than 100 days after the end of such Fiscal Year, signed by a
Responsible Officer of Dana and certifying that such Capital Expenditure,
Permitted Acquisition or other Investment permitted hereunder, as applicable,
will be made in the following Fiscal Year; provided, however, that if such
Capital Expenditures, Permitted Acquisition or other Investment permitted
hereunder, as applicable, are not actually made in cash within 100 days after
the end of such Fiscal Year, such amount shall be added back to Excess Cash Flow
for the subsequent Fiscal Year,

(iv)        an amount (whether positive or negative) equal to the change in
Consolidated Current Assets of Dana and its Restricted Subsidiaries during such
Fiscal Year (excluding from the calculation of Consolidated Current Assets
decreases or increases arising from (A) acquisitions or Asset Sales of all or
substantially all of the Capital Stock of any Restricted Subsidiary of Dana or
any business line, unit or division of Dana or any such Restricted Subsidiary,
in each case by Dana and its Restricted Subsidiaries completed during such
period, (B) the application of acquisition and/or purchase recapitalization
accounting, (C) the effect of reclassification during such period between
Current Assets and long-term assets and Current Liabilities and long-term
liabilities (with a corresponding

 

23



--------------------------------------------------------------------------------

restatement to the prior period to give effect to such reclassification), and
(D) accounts receivable sale programs),

(v)        all mandatory prepayments of the Term Advances pursuant to
Section 2.06(b) made during such Fiscal Year as a result of any Asset Sale or
Recovery Event, or the amount reserved for acquisition or repair of assets or
other reinvestment with respect to any Asset Sale or Recovery Event, but only to
the extent that such Asset Sale or Recovery Event resulted in a corresponding
increase in Consolidated Net Income, without duplication of the effect of
clauses (a)(iv) and (b)(ix),

(vi)        the aggregate amount actually paid by Dana and its Restricted
Subsidiaries in cash during such Fiscal Year on account of Permitted
Acquisitions or other Investments permitted hereunder (including any earn-out
and other contingent consideration obligations and adjustments thereto, but
excluding the principal amount of Debt incurred in connection with such
expenditures other than Debt under any revolving credit facility),

(vii)        to the extent not funded with the proceeds of Debt (other than Debt
in respect of any revolving credit facility), the aggregate amount of all
regularly scheduled principal amortization payments of Funded Debt made on their
due date during such Fiscal Year (including payments in respect of Capitalized
Leases to the extent not deducted in the calculation of Consolidated Net
Income),

(viii)        to the extent not funded with the proceeds of Debt (other than
Debt in respect of any revolving credit facility), the aggregate amount of all
optional prepayments, repurchases and redemptions of Debt (other than (x) the
Advances and (y) in respect of any revolving credit facility to the extent there
is not an equivalent permanent reduction in commitments thereunder) made during
such Fiscal Year,

(ix)        the aggregate net amount of gains on Asset Sales by Dana and the
Restricted Subsidiaries during such Fiscal Year (other than sales of inventory
in the ordinary course of business), to the extent included in arriving at such
Consolidated Net Income,

(x)        to the extent not funded with the proceeds of Debt or deducted in
determining Consolidated Net Income, Restricted Payments and any other payment
on account of the purchase, redemption, defeasance, retirement or other
acquisition of any Capital Stock of Dana in an aggregate amount not to exceed
$100,000,000 in any Fiscal Year,

(xi)        the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Dana and any Restricted Subsidiary during such period
that are required to be made in connection with any prepayment or satisfaction
and discharge of Debt,

(xii)        cash expenditures in respect of Swap Obligations during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income,

 

24



--------------------------------------------------------------------------------

(xiii)        the amount of cash payments made in respect of pensions,
multi-employer pension plan withdrawal payments, other post-employment benefits,
restructuring reserves (including severance, lease run-outs, and disposal
costs), self-insurance (including workers compensation, employer’s liability,
auto liability, general liability and product liability), completion and surety
bonds, or other obligations requiring advance payments, funding or deposits not
otherwise specified in this definition in such period to the extent not deducted
in arriving at such Consolidated Net Income,

(xiv)        the amount of any increase during such period of Cash Equivalents
subject to cash collateral or other deposit arrangements made with respect to
letters of credit, Swap Obligations or other obligations; provided, that if such
Cash Equivalents cease to be subject to those arrangements, the amount of
decrease in the Cash Equivalents so held shall be added back to Excess Cash Flow
for the subsequent Fiscal Year when such arrangements cease,

(xv)        a reserve established by Dana in good faith in respect of deferred
revenue that Dana or any Restricted Subsidiary generated during such Fiscal
Year; provided that, to the extent all or any portion of such deferred revenue
is not returned to customers during the immediately succeeding Fiscal Year or
otherwise included in the Consolidated Net Income in the immediately subsequent
year, such deferred revenue shall be added back to Excess Cash Flow for such
subsequent Fiscal Year,

(xvi)        cash payments by Dana and its Restricted Subsidiaries in respect of
long-term liabilities to the extent not deducted in arriving at such
Consolidated Net Income,

(xvii)        other items as shown on Dana’s “Consolidated Statement of Cash
Flows” for the applicable period, as having the effect of reducing cash and cash
equivalents not otherwise specified above, including changes in exchange rates;

(c)        provided that: (i) the Consolidated Net Income for such period of any
Person that is not a Subsidiary, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting shall be excluded; provided,
that Excess Cash Flow shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) to Dana or a Domestic Subsidiary thereof in respect of such
period, and (ii) Consolidated Net Income for such period of any Restricted
Subsidiary shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary of its net
income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived, provided that Excess Cash Flow of Dana will be increased by the amount
of dividends or other distributions or other payments actually paid in cash or
Cash Equivalents (or to the extent converted into cash or Cash Equivalents) to
Dana of any of its Domestic Subsidiaries in respect of such period, to the
extent not already included therein.

 

25



--------------------------------------------------------------------------------

“Excluded Earn-Out Obligations” means Earn-Out Obligations (a) incurred in
connection with any Permitted Acquisition in an amount which, taken together
with all existing Earn-Out Obligations, does not exceed 25% of the future
Consolidated EBITDA attributable to such acquired Person or Persons determined
after giving effect to such Permitted Acquisition and (b) subject to terms
pursuant to which payments in respect thereof during the occurrence and
continuance of an Event of Default may accrue, but shall not be payable in cash
during such period, but may be payable in cash upon the cure or waiver of such
Event of Default.

“Excluded Subsidiary” means

(a)        each DCC Entity;

(b)        Dana Companies, LLC and each of its Subsidiaries;

(c)        each Subsidiary that is not a Material Subsidiary;

(d)        each Domestic Subsidiary that is not a wholly owned Subsidiary;

(e)        each Domestic Subsidiary that is prohibited from guaranteeing or
granting liens to secure the Obligations under the Loan Documents by any
applicable law or that would require the consent, approval, license or
authorization of a Governmental Authority to guarantee or grant liens to secure
the Obligations under the Loan Documents (unless such consent, approval, license
or authorization has been received);

(f)        each Domestic Subsidiary that is prohibited by any applicable
contractual requirement from guaranteeing or granting liens to secure the
Obligations under the Loan Documents on the Closing Date or at the time such
Subsidiary becomes a Subsidiary not in violation of Section 5.02(k) (and for so
long as such restriction or any replacement or renewal thereof is in effect);

(g)        each Receivables Entity;

(h)        each Foreign Subsidiary (other than DIL and any Designated
Subsidiaries to the extent, in each case, a Borrower at such time);

(i)        each Domestic Subsidiary that (i) is a FSHCO or (ii) that is a
Subsidiary of a Foreign Subsidiary;

(j)        each other Domestic Subsidiary with respect to which (x) the
Administrative Agent and Dana reasonably agree that the cost or other
consequences of providing a guarantee of or granting liens to secure the
Obligations under the Loan Documents are likely to be excessive in relation to
the value to be afforded thereby or (y) providing such a guarantee or granting
such liens could reasonably be expected to result in material adverse tax
consequences as determined in good faith by Dana; and

(k)        each Unrestricted Subsidiary;

provided that no Borrower shall be an Excluded Subsidiary.

 

26



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Borrower or any Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the Guaranty
of such Borrower or such Guarantor of, or the grant by such Borrower or such
Guarantor of a security interest to secure, such Swap Obligation (or any
Guaranty thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Borrower’s or such Guarantor’s failure, as applicable, for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time of the Guaranty of such Borrower or such Guarantor or
the grant of such security interest becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
grant of security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender Party or Agent or required to be withheld or deducted from a payment to
a Lender Party or Agent: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Lender Party or Agent being organized under the
laws of, or having its principal office or, in the case of any Lender Party, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender Party, U.S. federal withholding Taxes imposed on, or
otherwise with respect to, amounts payable to or for the account of such Lender
Party with respect to an applicable interest in a Loan or Commitment pursuant to
a law in effect on the date on which (i) such Lender Party acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by a Borrower under Section 2.17) or (ii) such Lender Party changes its lending
office, except in each case to the extent that, pursuant to Section 2.12,
amounts with respect to such Taxes were payable either to such Lender Party’s
assignor immediately before such Lender Party became a party hereto or to such
Lender Party immediately before it changed its lending office, (c) Taxes
attributable to such Lender Party’s failure to comply with Section 2.12(f), and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Second Amended and Restated
Revolving Credit and Guaranty Agreement dated as of June 20, 2013, as amended
prior to the Closing Date, among Dana Holding Corporation, as borrower, the
subsidiaries of Dana party thereto as guarantors, CITI, as administrative agent
and collateral agent thereunder and the financial institutions party thereto as
lenders.

“Existing Facilities” has the meaning specified in Section 2.19(a).

“Existing Letters of Credit” means each Letter of Credit issued under the
Existing Credit Agreement prior to the Closing Date and listed on Schedule
1.01(a), which Letters of Credit are to be migrated from the Existing Credit
Agreement to the Revolving Credit Facility and shall be deemed to be obligations
of Dana.

“Existing Revolving Facility” has the meaning specified in Section 2.19(a).

 

27



--------------------------------------------------------------------------------

“Existing Term Facility” has the meaning specified in Section 2.19(a).

“Extended Facilities” has the meaning specified in Section 2.19(a).

“Extended Revolving Facility” has the meaning specified in Section 2.19(a).     

“Extended Term Facility” has the meaning specified in Section 2.19(a).

“Extending Lender” has the meaning specified in Section 2.19(c).

“Extension Amendment” has the meaning specified in Section 2.19(d).

“Extension Election” has the meaning specified in Section 2.19(c).

“Extension Request” has the meaning specified in Section 2.19(a).

“Extension Series” has the meaning specified in Section 2.19(b).

“Facility” means the Revolving Credit Facility, the Swing Line Facility, the
Letter of Credit Sublimit, the Term A Facility, the 2018 New Term B Facility,
any Incremental Facility, any Refinancing Facility or any other credit facility
made available to the Applicable Borrower pursuant to this Agreement including,
without limitation, any Refinancing Facility, as applicable.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated, (b) all Obligations
have been paid in full (other than obligations under Cash Management Obligations
or Secured Hedge Agreements not yet due and payable and contingent
indemnification obligations) and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit that have been Cash Collateralized
pursuant to Section 2.03(g)).

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair Market Value
shall be determined by the Board of Directors of Dana acting reasonably and in
good faith and shall be evidenced by a resolution of the Board of Directors of
Dana.

“FATCA” means Internal Revenue Code Sections 1471 through 1474, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Internal Revenue Code Section 1471(b)(1) and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Internal Revenue Code. For the avoidance
of doubt, the term “applicable law” as used in this agreement includes, as
applicable, FATCA.

“FCPA” has the meaning specified in Section 4.01(x).

 

28



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, the higher of (a) a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day for such transactions received
by the Administrative Agent from three federal funds brokers of recognized
standing selected by it and (b) the Overnight Bank Funding Rate; provided that
if the Federal Funds Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“Fee Letter” means (a) the fee letter dated May 20, 2016 among Dana and CGMI and
(b) the fee letter dated July 21, 2017 among Dana and CGMI.

“FEMA” means the Federal Emergency Management Agency.

“Financial Covenant” means the covenant set forth in Section 5.04.

“First Lien Net Leverage Ratio” means as of any date of determination, the ratio
of (a) Consolidated First Lien Debt on such day to (b) Consolidated EBITDA for
the most recently ended four fiscal quarter period for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c); provided that the First Lien Net Leverage Ratio shall be
calculated on a pro forma basis.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarter
shall end on the last day of each March, June, September and December of such
Fiscal Year in accordance with the fiscal accounting calendar of Dana and its
Subsidiaries.

“Fiscal Year” means a fiscal year of Dana and its Subsidiaries ending on
December 31.

“Fitch” means Fitch Inc., and any successor thereto.

“Flood Compliance Event” means the occurrence of any of the following: (a) a
Flood Redesignation with respect to any Mortgaged Property, (b) any conversion
of all or any portion of the Existing Revolving Facility into an Extended
Revolving Facility, or all or any part of the Existing Term Facility into an
Extended Term Facility pursuant to Section 2.19, (c) the effective date of any
Incremental Facility pursuant to Section 2.18, (d) the effectiveness of any
Refinancing Facility pursuant to Section 2.20, and (e) the addition of any
Special Flood Hazard Property as Collateral pursuant to Section 5.01(i).

“Flood Hazard Determination” means a “Life-of-Loan” FEMA Standard Flood Hazard
Determination obtained by the Administrative Agent.

“Flood Insurance” means (a) federally-backed flood insurance available under the
National Flood Insurance Program to owners of real property improvements located
in Special Flood Hazard Areas in a community participating in the National Flood
Insurance Program or (b) to the extent permitted by the Flood Laws, a private
flood insurance policy from a financially sound and reputable insurance company
that is not an Affiliate of Dana.

 

29



--------------------------------------------------------------------------------

“Flood Insurance Requirements” has the meaning assigned to such term in
Section 5.01(i).

“Flood Laws” means the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, and as the same may be further amended, modified or
supplemented, and including the regulations issued thereunder.

“Flood Redesignation” means the designation of any Mortgaged Property as a
Special Flood Hazard Property where such property was not a Special Flood Hazard
Property previous to such designation.

“Foreign Currency” means any Committed Currency or any other lawful currency
(other than Dollars) that is freely transferable or convertible into Dollars.

“Foreign Lender” means (a) if the Applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the Applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the Applicable Borrower is resident for tax purposes.

“Foreign Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of Dana that are organized outside of the laws of the United
States, any state thereof or the District of Columbia at such time.

“FSHCO” means any Domestic Subsidiary the sole assets of which consist of the
Capital Stock of any Foreign Subsidiary that is a “controlled foreign
corporation” within the meaning of Internal Revenue Code Section 957(a).

“FTB” has the meaning specified in the preamble hereto.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means all Debt for borrowed money (including Debt outstanding
under this Agreement), Capitalized Leases and drawn letters of credit, in each
case, of Dana and its Restricted Subsidiaries.

“GAAP” has the meaning specified in Section 1.03(a).

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Granting Lender” has the meaning specified in Section 9.07(k).

 

30



--------------------------------------------------------------------------------

“GrazianoFairfield Acquisition” has the meaning specified in Amendment No. 2.

“GS” has the meaning specified in the preamble hereto.

“Guarantee” means, as to any Person, a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner, including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Debt of another Person, but excluding
endorsements for collection or deposit in the normal course of business or
Standard Receivables Undertakings in a Qualified Receivables Transaction.

“Guarantee Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the primary obligation of a primary
obligor, (b) the Obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement or (c) any Obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
assets, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
that “Guarantee Obligation” shall not include endorsement of negotiable
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Guarantee Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guarantor” has the meaning specified in the recital of parties to this
Agreement.

“Guaranty” has the meaning specified in Section 8.01.

“Hazardous Materials” means (a) petroleum or petroleum products, by products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, mold and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous, toxic
or words of similar import under any Environmental Law.

 

31



--------------------------------------------------------------------------------

“Hedge Agreements” means interest rate swaps, cap or collar agreements, interest
rate forward, future or option contracts, currency swap agreements, currency
forward, future or option contracts, commodity swap agreements, commodity
forward, future or option contracts and other hedging agreements.

“Hedge Bank” means, as of the date any Secured Hedge Agreement is entered into
(including, without limitation, any Secured Hedge Agreement entered into prior
to the Closing Date), any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to such Secured Hedge Agreement.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“ICC” has the meaning specified in Section 2.03(h).

“Incremental Amendment” has the meaning specified in Section 2.18(d).

“Incremental Equivalent Debt” means secured or unsecured bonds, notes or
debentures or secured or unsecured loans (and/or commitments in respect thereof)
issued or incurred by Dana in lieu of Incremental Facilities; provided that
(i) the aggregate outstanding principal amount (or committed amount, if
applicable) of all Incremental Equivalent Debt, together with the aggregate
outstanding principal amount (or committed amount, if applicable) of all
Incremental Facilities provided pursuant to Section 2.18, shall not exceed the
Available Incremental Amount; (ii) any Incremental Equivalent Debt shall be
subject to clauses (b)(i) or (c)(i) (as applicable) of Section 2.18, (iii) any
Incremental Equivalent Debt shall (A) rank pari passu or junior with the
Revolving Credit Facility and Term Facility in right of payment and (B) be
unsecured or secured by the Collateral on either a pari passu or junior basis
with the Revolving Credit Facility and Term Facility (and to the extent
subordinated in right of payment or security, subject to the Intercreditor
Agreement or intercreditor arrangements reasonably satisfactory to the
Administrative Agent) and (iv) no Incremental Equivalent Debt may be guaranteed
by any Person that is not a Loan Party or secured by any assets other than the
Collateral.

“Incremental Facility” has the meaning specified in Section 2.18(a).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.18(d).

“Incremental Revolving Advance” means any advance made under an Incremental
Revolving Facility in accordance with the provisions of Section 2.18.

“Incremental Revolving Facility” has the meaning specified in Section 2.18(a)

“Incremental Revolving Facility Maturity Date” has the meaning assigned to such
term in Section 2.18(b).

“Incremental Term Advance” means any advance made under an Incremental Term
Facility in accordance with the provisions of Section 2.18.

“Incremental Term Facility” has the meaning specified in Section 2.18(a).

 

32



--------------------------------------------------------------------------------

“Incremental Term Facility Maturity Date” has the meaning assigned to such term
in Section 2.18(c).

“Indemnified Liabilities” has the meaning specified in Section 9.04(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 9.04(b).

“Informational Website” has the meaning specified in Section 5.03.

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

“Initial Term A Advance” has the meaning specified in Section 2.01(b).

“Initial Term A Commitment” means, with respect to any Lender at any time, the
amount set forth for such time opposite such Lender’s name on Schedule I hereto
under the caption “Initial Term A Commitment” or, if such Lender has entered
into one or more Assignments and Acceptance, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Lender’s “Initial Term A Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

“Insufficiency” means, with respect to any ERISA Plan, the amount, if any, of
its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Intercreditor Agreement” has the meaning specified in Section 5.02(a).

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance, and ending on the last day of the period selected by
the Applicable Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Applicable Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two (other than with respect to Eurocurrency Rate
Advances which bear interest based on the EURIBO Rate), three, six months (or,
if consented to by all Lenders, twelve months), as the Applicable Borrower may,
upon notice received by the Administrative Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that (a) no Borrower may select any
Interest Period with respect to any Eurocurrency Rate Advance under a Facility
that ends after any principal repayment installment date for such Facility
unless, after giving effect to such selection, the aggregate principal amount of
Base Rate Advances and of Eurocurrency Rate Advances having Interest Periods
that end on or prior to such principal repayment installment date for such
Facility shall be at least equal to the aggregate principal amount of Advances
under such Facility due and payable on or prior to such date; (b) Interest
Periods commencing on the same date for Eurocurrency Rate Advances

 

33



--------------------------------------------------------------------------------

comprising part of the same Borrowing shall be of the same duration;
(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and (d) whenever the first day of any
Interest Period occurs on a day of an initial calendar month for which there is
no numerically corresponding day in the calendar month that succeeds such
initial calendar month by the number of months equal to the number of months in
such Interest Period, such Interest Period shall end on the last Business Day of
such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a Guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Debt issued by, any
other Person. “Investment” shall exclude extensions of trade credit by Dana and
the Restricted Subsidiaries on commercially reasonable terms in accordance with
normal trade practices of Dana or such Restricted Subsidiaries, as the case may
be. If Dana or any Restricted Subsidiary sells or otherwise disposes of any
Capital Stock of any Restricted Subsidiary (the “Referent Subsidiary”) such that
after giving effect to any such sale or disposition, the Referent Subsidiary
shall cease to be a Restricted Subsidiary, Dana shall be deemed to have made an
Investment on the date of any such sale or disposition equal to the Fair Market
Value of the Capital Stock of the Referent Subsidiary not sold or disposed of.

“IRS” means the United States Internal Revenue Service.

“ISP98” means with respect to a Letter of Credit, the International Standby
Practices 1998, ICC Publication No. 590, published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance).

“Issuing Bank” means (a) each financial institution listed on the signature
pages hereof as an “Issuing Bank”, (b) any other Revolving Credit Lender that
agrees to act as an Issuing Bank and is approved by the Administrative Agent and
(c) any Eligible Assignee to which a Letter of Credit Commitment hereunder has
been assigned pursuant to Section 7.09 or 9.07.

“Joint Lead Arrangers” has the meaning specified in the preamble hereto.

“JPM” has the meaning specified in the preamble hereto.

“L/C Cash Collateral Account” means the account established by the Applicable
Borrower in the name of the Administrative Agent and under the sole and
exclusive control of the Administrative Agent that shall be used solely for the
purposes set forth herein.

 

34



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate
Available Amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all Letter of Credit Advances.

“Latest Maturity Date” means the latest of the Maturity Date for the Revolving
Credit Facility, the Maturity Date for the Term A Facility, the Maturity Date
for the 2018 New Term B Facility and any Incremental Term Facility Maturity Date
or Incremental Revolving Facility Maturity Date applicable to any then existing
Incremental Term Advances or Incremental Revolving Advances, as applicable, as
of any date of determination.

“LCA Election” has the meaning specified in Section 1.05.

“LCA Test Date” has the meaning specified in Section 1.05.

“Lender Party” means any Lender, any Issuing Bank or the Swing Line Lender.

“Lenders” means the Revolving Credit Lenders and the Term Lenders. For purposes
of Section 9.01 (and any other provisions requiring the consent or approval of
the Lenders set forth herein), the definition of “Lenders” shall exclude
Affiliated Lenders.

“Letter of Credit” means any letter of credit issued hereunder and shall include
any Existing Letters of Credit.

“Letter of Credit Advance” means an advance made by any Issuing Bank or
Revolving Credit Lender pursuant to Section 2.03(c).

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

“Letter of Credit Commitment” means with respect to any Issuing Bank, the amount
set forth opposite such Issuing Bank’s name on Schedule I hereto under the
caption “Letter of Credit Commitment” or if such Issuing Bank has entered into
one or more Assignment and Acceptances, set forth for such Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Issuing Bank’s “Letter of Credit Commitment,” as such amount may be reduced
from time to time pursuant to Section 2.05. The aggregate amount of the Letter
of Credit Commitment as of the Amendment No. 3 Effective Date is $275,000,000.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect for the Revolving Credit Facility, or such later
date as the applicable Issuing Bank may, in its sole discretion, specify.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
aggregate amount of the Issuing Banks’ Letter of Credit Commitments at such time
and (b) $275,000,000 as such amount may be reduced from time to time pursuant to
Section 2.05. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Commitments.

 

35



--------------------------------------------------------------------------------

“LIBO Rate” has the meaning given to such term in the definition of
“Eurocurrency Rate”.

“LIBO Successor Rate” has the meaning specified in Section 2.07(d).

“LIBO Successor Rate Conforming Changes” means, with respect to any proposed
LIBO Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, in consultation with Dana and
in a manner consistent with the syndicated loan market at such time in the
United States for similarly situated Borrowers, to reflect the adoption of such
LIBO Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with such market
practice (or, if the Administrative Agent reasonably determines that adoption of
any portion of such market practice is not administratively feasible or that no
such market practice for the administration of such LIBO Successor Rate exists,
in such other manner of administration as the Administrative Agent determines in
consultation with Dana).

“LIBOR Advance” means a Eurocurrency Rate Advance which bears interest based on
the Adjusted LIBO Rate or the Sterling LIBO Rate (as defined in the definition
of Eurocurrency Rate).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Limited Condition Acquisition” means any Permitted Acquisition or similar
Investment whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

“LLC” means any limited liability company organized or formed under the laws of
State of Delaware.

“LLC Division” means the statutory division of any LLC into two or more LLCs
pursuant to Section 18-217 of the Delaware Limited Liability Company Act.

“Loan Documents” means (i) this Agreement, (ii) Amendment No. 1, (iii) Amendment
No. 2, (iv) Amendment No. 3, (v) the Notes, if any, (vi) the Collateral
Documents, (vii) the Fee Letter, (viii) solely for purposes of the Collateral
Documents and the Guaranty, each Secured Hedge Agreement, and (ix) any other
document, agreement or instrument executed and delivered by a Loan Party in
connection with the Facilities, in each case as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

 

36



--------------------------------------------------------------------------------

“Luxembourg Loan Parties” means, as of the Amendment No. 3 Effective Date, DIL
and, thereafter, any other Borrower incorporated under the laws of the Grand
Duchy of Luxembourg, in each case, subject to Section 9.15(c).

“Lux Subordinated Debt” has the meaning specified in Section 8.03(a).

“Margin Stock” has the meaning specified in Regulation U.

“Master Agreement” has the meaning specified in the definition of “Agreement
Value”.

“Material Adverse Change” means any event or occurrence that has resulted in or
would reasonably be expected to result in any material adverse change in the
business, financial or other condition, operations or properties of Dana and its
Restricted Subsidiaries, taken as a whole; provided that events, developments
and circumstances disclosed in public filings and press releases of Dana and any
other events of information made available in writing to the Administrative
Agent, in each case at least three days prior to the Closing Date, shall not be
considered in determining whether a Material Adverse Change has occurred,
although subsequent events, developments and circumstances relating thereto may
be considered in determining whether or not a Material Adverse Change has
occurred.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial or other condition, operations or properties of Dana and its
Restricted Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender Party under any Loan Document or (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party; provided that events, developments and
circumstances disclosed in public filings and press releases of Dana and any
other events of information made available in writing to the Administrative
Agent, in each case at least three days prior to the Closing Date, shall not be
considered in determining whether a Material Adverse Effect has occurred,
although subsequent events, developments and circumstances relating thereto may
be considered in determining whether or not a Material Adverse Effect has
occurred.

“Material Real Property” means (i) any fee-owned parcel of real property having
a net book value in excess of $17,500,000 as of the (x) Closing Date with
respect to real property currently owned by Dana or a Material Subsidiary or
(y) date of acquisition with respect to real property (or an interest in real
property) acquired after the Closing Date and (ii) any fee-owned parcel of real
property owned by Dana or a Material Subsidiary having a net book value of
$17,500,000 or less as of the dates specified in clauses (i)(x) or (y) and whose
net book value subsequently increases to greater than $17,500,000 based on any
appraisal obtained by Dana or any other Loan Party after the date specified in
clauses (i)(x) or (y).

“Material Subsidiary” means, on any date of determination, any Restricted
Subsidiary of Dana that, on such date, has (i) assets with a book value equal to
or in excess of $5,000,000 and (ii) annual net income in excess of $5,000,000 or
(iii) liabilities in an aggregate amount equal to or in excess of $5,000,000;
provided, however, that in no event shall all Restricted Subsidiaries of Dana
that are not Material Subsidiaries have (i) in the case of all such Restricted
Subsidiaries organized under the laws of a jurisdiction located within the
United States (A) assets

 

37



--------------------------------------------------------------------------------

with an aggregate book value in excess of $5,000,000, (B) aggregate annual net
income in excess of $5,000,000 or (C) liabilities in an aggregate amount in
excess of $5,000,000 and (ii) in the case of all such Restricted Subsidiaries
(A) assets with an aggregate book value in excess of $20,000,000, (B) aggregate
annual net income in excess of $20,000,000 or (C) liabilities in an aggregate
amount in excess of $20,000,000.

“Maturity Date” means (a) with respect to the Term A Facility, the earlier of
(x) August 17, 2024 and (y) the date on which all Term A Advances shall become
due and payable in full hereunder, whether by acceleration or otherwise,
(b) with respect to the 2018 New Term B Facility, the earlier of (x) the date
that is seven years following the Amendment No. 2 Effective Date and (y) the
date on which all 2018 New Term B Advances shall become due and payable in full
hereunder, whether by acceleration or otherwise and (c) with respect to the
Revolving Credit Facility, the earlier of (i) August 17, 2024 and (ii) the date
on which all Revolving Credit Advances shall become due and payable in full
hereunder, whether by acceleration or otherwise; provided, however, that, in
each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

“Mizuho” has the meaning specified in the preamble hereto.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage Policy” has the meaning specified in Section 5.01(i).

“Mortgaged Property” means any Material Real Property that is subject to a
Mortgage.

“Mortgages” means each deed of trust, trust deed and mortgage delivered pursuant
to Section 5.01(i), in each case as amended, amended and restated, supplemented,
spread or otherwise modified from time to time, in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to which, among other things,
a Loan Party owning a Material Real Property grants a Lien on such Material Real
Property securing the Secured Obligations to the Administrative Agent (or
Collateral Agent) for its own benefit and the benefit of the other Secured
Parties.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained within any of the preceding
five plan years and in respect of which any Loan Party or any ERISA Affiliate
could have liability under Section 4064 or 4069 of ERISA in the event such plan
has been or were to be terminated.

“National Flood Insurance Program” means the program created pursuant to the
Flood Laws.

 

38



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, (a) with respect to any Asset Sale or Recovery Event,
the excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such Asset Sale or Recovery Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Debt (other than Debt under the
Loan Documents) that is secured by any such asset and that is required to be
repaid in connection with such Asset Sale or Recovery Event, (B) in the case of
Net Cash Proceeds received by a Foreign Subsidiary, the principal amount of any
Debt of Foreign Subsidiaries permanently prepaid or repaid with such proceeds,
(C) the reasonable and customary out-of-pocket costs, fees (including investment
banking fees, attorneys’ fees and accountants’ fees), commissions, premiums and
expenses incurred by Dana or its Subsidiaries, (D) the amount of any reasonable
reserve established in accordance with GAAP against any adjustment to the sale
price or any liabilities (other than any taxes deducted pursuant to this
clause (a)(ii)) (x) related to any of the applicable assets and (y) retained by
Dana or any of the Subsidiaries including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be cash proceeds of such Asset Sale occurring on the date of such
reduction), (E) payments made on a ratable basis (or less than ratable basis) to
holders of non-controlling interests in non-wholly owned Subsidiaries as a
result of such Asset Sale, and (F) federal, state, provincial, foreign and local
taxes reasonably estimated (on a Consolidated basis) to be actually payable
within the current or the immediately succeeding tax year as a result of any
gain recognized in connection therewith; provided, however, that (x) Net Cash
Proceeds shall not include the first $25,000,000 of net cash receipts received
after the Amendment No. 1 Effective Date from sales, leases, transfers or other
dispositions of assets by Foreign Subsidiaries permitted by Section 5.02(f)(iv)
or Section 5.02(f)(xi), (y) to the extent that the distribution to any Loan
Party of any Net Cash Proceeds from any Asset Sale or Recovery Event in respect
of any asset of a Foreign Subsidiary pursuant to Section 5.02(f)(iv) or
Section 5.02(f)(xi) would (1) result in material adverse tax consequences,
(2) result in a material breach of any agreement governing Debt of such Foreign
Subsidiary permitted to exist or to be incurred by such Foreign Subsidiary under
the terms of this Agreement and/or (3) be limited or prohibited under applicable
local law, the application of such Net Cash Proceeds to the prepayment of the
Facilities pursuant to Section 2.06(b)(i) shall be deferred on terms to be
agreed between Dana and the Administrative Agent (provided that in each case the
relevant Loan Party and/or Subsidiaries of such Loan Party shall take all
commercially reasonable steps (except to the extent that any such step results
in a material cost or tax to Dana or any of its Subsidiaries) to minimize any
such adverse tax consequences and/or to obtain any exchange control clearance or
other consents, permits, authorizations or licenses which are required to enable
the Net Cash Proceeds to be repatriated or advanced to, and applied by, the
relevant Loan Party in order to effect such a prepayment, or (z) if at the time
of receipt of such net cash proceeds or at any time prior to the Reinvestment
Prepayment Date, if Dana has delivered a written notice executed by a
Responsible Officer of Dana stating that on a pro forma basis immediately after
giving effect to the Asset Sale or Recovery Event and the application of the
proceeds thereof or at the relevant time prior to the Reinvestment Prepayment
Date, (I) the Senior Secured Net Leverage Ratio is less than or equal to 1.75 to
1.00 but greater than 1.25 to 1.00, 50% of such net cash proceeds that would
otherwise constitute Net Cash Proceeds under this proviso shall not constitute
Net Cash Proceeds or (II) the

 

39



--------------------------------------------------------------------------------

Senior Secured Net Leverage Ratio is less than or equal to 1.25 to 1.00, none of
such net cash proceeds shall constitute Net Cash Proceeds, and (b) with respect
to the incurrence or issuance of any Debt by Dana or any of its Subsidiaries,
the excess of (i) the sum of the cash and Cash Equivalents received in
connection with such transaction over (ii) the underwriting discounts and
commissions, taxes and fees (including investment banking fees, attorneys’ fees
and accountants’ fees) and other reasonable and customary out-of-pocket
expenses, incurred by Dana or such Subsidiary in connection therewith.

“New Project” means (x) each plant, facility or branch which is either a new
plant, facility or branch or an expansion, relocation, remodeling or substantial
modernization of an existing plant, facility or branch owned by Dana or the
Subsidiaries which in fact commences operations and (y) each creation (in one or
a series of related transactions) of a business unit to the extent such business
unit commences operations or each expansion (in one or a series of related
transactions) of business into a new market.

“Non-Consenting Lenders” shall have the meaning specified in Section 9.01.

“Non-Loan Party” means any Restricted Subsidiary of a Loan Party that is not a
Loan Party.

“Note” means a promissory note of the Revolving Credit Borrowers payable to the
order of any Revolving Credit Lender, in substantially the form of Exhibit A-1
hereto, or a promissory note of the Term Loan Borrower payable to the order of
any Term Lender, in substantially the form of Exhibit A-2, in each case,
evidencing the aggregate indebtedness of the Applicable Borrower to such Lender
resulting from the Revolving Credit Advances or Term Advances, as applicable,
made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Default” has the meaning specified in Section 7.05.

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding under any Debtor Relief Law.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, reasonable
attorneys’ fees and disbursements, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender Party,
in its sole discretion, may elect to pay or advance on behalf of such Loan
Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

40



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Lender Party or Agent, Taxes
imposed as a result of a present or former connection between such Lender Party
or Agent and the jurisdiction imposing such Tax (other than connections arising
from such Lender Party or Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes” means all present or future stamp, documentary, property,
intangible, recording or similar Taxes that arise from any payment made by any
Loan Party hereunder or under any other Loan Document or from the execution,
delivery or registration of, performance under, or otherwise with respect to,
this Agreement or any other Loan Documents , except, in the case of an
assignment (other than an assignment request by the Applicable Borrower under
Section 2.17), for Taxes that are Other Connection Taxes.

“Outstanding Amount” means (i) with respect to Advances on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Advances, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
Letter of Credit Advance occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the Available Amount of any Letter of Credit taking effect
on such date.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Federal Reserve as set forth on its public website
from time to time) and published on the next succeeding Business Day by the New
York Federal Reserve as an overnight bank funding rate.

“Overnight Eurocurrency Rate” means, on any day, the rate per annum equal to the
rate determined by the Administrative Agent by reference to the rate quoted by
ICE Benchmark Administration Limited (or its successor) for deposits in Sterling
(as set forth by any service selected by the Administrative Agent that has been
nominated by the ICE Benchmark Administration Limited (or its successor) as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to one calendar day (before any correction, recalculation or
republication by the administrator), determined as of that day; provided that,
notwithstanding the foregoing, in no event shall the Overnight Eurocurrency Rate
at any time be less than zero.

“Overnight Eurocurrency Rate Advance” means an Advance denominated in Sterling
that bears interest based on the Overnight Eurocurrency Rate.

“Own Funds” has the meaning specified in Section 8.03(a).

“Participant” has the meaning specified in Section 9.07(g).

“Participant Register” has the meaning specified in Section 9.07(g).

 

41



--------------------------------------------------------------------------------

“Participating Member States” has the meaning given to it in Council Regulation
EC No. 1103/97 of 17 June 1997 made under Article 235 of the Treaty on European
Union.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Acquisition” means any Acquisition by Dana or any of its Restricted
Subsidiaries; provided that (A) such Acquisition shall be in property and assets
which are part of, or in lines of business that are, substantially the same
lines of business as (or ancillary to) one or more of the businesses of Dana and
its Restricted Subsidiaries in the ordinary course; (B) any determination of the
amount of consideration paid in connection with such investment shall include
all cash consideration paid, including Earn-Out Obligations (other than Excluded
Earn-Out Obligations), the aggregate amounts paid or to be paid under
non-compete, consulting and other affiliated agreements with, the sellers of
such investment, and the principal amount of all assumptions of debt,
liabilities and other obligations in connection therewith; and (C) immediately
before and immediately after giving effect to such Acquisition, no Default or
Event of Default shall have occurred and be continuing.

“Permitted Asset Sale” means

(i)        a transaction or series of related transactions for which Dana or the
Restricted Subsidiaries receive aggregate consideration of less than
$50.0 million;

(ii)        the sale, lease, conveyance, disposition or other transfer of all or
substantially all of the assets of a Borrower as permitted by Section 5.02(f)
and (h);

(iii)        any Restricted Payment made in accordance with the covenant
described under Section 5.02(c) and (e);

(iv)        sales or contributions of accounts receivable and related assets
pursuant to a Qualified Receivables Transaction or Permitted Factoring
Transaction made in accordance with the covenant described under
Section 5.02(b).

(v)        the disposition by Dana or any Restricted Subsidiary in the ordinary
course of business of (i) cash and Cash Equivalents, (ii) inventory and other
assets acquired and held for resale in the ordinary course of business,
(iii) damaged, worn out or obsolete assets or assets that, in Dana’s reasonable
judgment, are no longer used or useful in the business of Dana or its Restricted
Subsidiaries (in each case, including any intellectual property), or (iv) rights
granted to others pursuant to leases or licenses, to the extent not materially
interfering with the operations of Dana or its Restricted Subsidiaries;

(vi)        the sale or discount of accounts receivable in connection with the
compromise or collection thereof arising in the ordinary course of business or
in bankruptcy or in a similar proceeding;

 

42



--------------------------------------------------------------------------------

(vii)        to the extent constituting an Asset Sale, the granting of a Lien
otherwise permitted in accordance with this Agreement;

(viii)        the licensing of patents, trademarks, know-how or any other
intellectual property to third Persons in the ordinary course of business
consistent with past practice; provided that such licensing does not materially
interfere with the business of Dana or any of its Restricted Subsidiaries;

(ix)        to the extent allowable under Section 1031 of the Internal Revenue
Code of 1986, any exchange of like property (excluding any boot thereon);

(x)         the unwinding of any Hedge Agreements;

(xi)        any exchange of assets (including a combination of assets and Cash
Equivalents) for assets of comparable or greater market value or usefulness to
the business of Dana and the Restricted Subsidiaries as a whole, as determined
in good faith by Dana;

(xii)         foreclosure or any similar action with respect to any property or
other asset of Dana or any of the Restricted Subsidiaries;

(xiii)        any disposition of Capital Stock in, or Debt or other securities
of, an Unrestricted Subsidiary;

(xiv)        any swap of assets, or lease, assignment or sublease of any real or
personal property, in exchange for services (including in connection with any
outsourcing arrangements) of comparable or greater value or usefulness to the
business of Dana and the Restricted Subsidiaries as a whole, as determined in
good faith by Dana;

(xv)        any financing transaction with respect to property built or acquired
by Dana or any Restricted Subsidiary after the Closing Date, including any Sale
and Leaseback Transaction or asset securitization permitted by the indenture;

(xvi)        any surrender or waiver of contract rights pursuant to a
settlement, release, recovery on or surrender of contract, tort or other claims
of any kind; or

(xvii)        any disposition of Capital Stock of a Restricted Subsidiary
pursuant to an agreement or other obligation with or to a Person (other than
Dana or a Restricted Subsidiary) from whom such Restricted Subsidiary was
acquired or from whom such Restricted Subsidiary acquired its business and
assets (having been newly formed in connection with such acquisition), made as
part of such acquisition and in each case comprising all or a portion of the
consideration in respect of such sale or acquisition.

“Permitted Encumbrances” means (a) with respect to real property, covenants,
conditions, easements, rights of way, restrictions, encroachments, encumbrances
and other imperfections, defects or irregularities in title, in each case which
were not incurred in connection with and do not secure Debt for borrowed money
and do not or will not interfere in any material respect with the ordinary
conduct of the business of Borrower or any of its Restricted Subsidiaries or
with the use of such real property for its intended use and (b) zoning
restrictions, easements,

 

43



--------------------------------------------------------------------------------

trackage rights, leases (other than Capitalized Leases), subleases, licenses,
special assessments, rights of way, restrictions on use of real property and
other similar encumbrances incurred in the ordinary course of business which
were not incurred in connection with and do not secure Debt for borrowed money,
individually or in the aggregate, and which do not materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of Borrower or any of its Restricted Subsidiaries or
with the use of such real property for its intended use.

“Permitted Factoring Transactions” means receivables purchase facilities and
factoring transactions entered into by Dana or any Restricted Subsidiary with
respect to Receivables originated in the ordinary course of business by Dana or
such Restricted Subsidiary, which receivables purchase facilities and factoring
transactions give rise to Attributable Receivables Amounts that are non-recourse
to Dana and its Restricted Subsidiaries other than limited recourse customary
for receivables purchase facilities and factoring transactions of the same kind;
provided that the aggregate face amount of all receivables sold or transferred
pursuant to Permitted Factoring Transactions that have not yet reached their
stated maturity date shall not exceed at any one time the greater of
$350,000,000 and 5.0% of Total Assets.

“Permitted Lien” means

(i)        liens in favor of the Administrative Agent and/or the Collateral
Agent for the benefit of the Secured Parties and the other parties intended to
share the benefits of the Collateral granted pursuant to any of the Loan
Documents;

(ii)        liens for Taxes and other obligations or requirements owing to or
imposed by Governmental Authorities existing or having priority, as applicable,
by operation of law which in either case (A) are not yet overdue or (B) are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and for which appropriate reserves in accordance with GAAP
have been made;

(iii)        statutory liens of banks and other financial institutions (and
rights of set-off),

(iv)        statutory liens of landlords, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other liens imposed by law (other than
any such lien imposed pursuant to Internal Revenue Code Section 430(k) or by
ERISA), in each case incurred in the ordinary course of business (A) for amounts
not yet overdue or (B) for amounts that are overdue and that (in the case of any
such amounts overdue for a period in excess of ten days) are being contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts;

(v)        liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security;

(vi)        liens, pledges and deposits to secure the performance of tenders,
statutory obligations, performance and completion bonds, surety bonds, appeal
bonds, bids,

 

44



--------------------------------------------------------------------------------

leases, licenses, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations;

(vii)      easements, rights-of-way, zoning restrictions, licenses,
encroachments, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business, in each case that were
not incurred in connection with and do not secure Debt and do not materially and
adversely affect the use of the property encumbered thereby for its intended
purposes;

(viii)      (A) any interest or title of a lessor or sublessor under any lease
or sublease by Dana or any Restricted Subsidiary of Dana and (B) any leases or
subleases by Dana or any Restricted Subsidiary of Dana to another Person(s) in
the ordinary course of business which do not materially and adversely affect the
use of the property encumbered thereby for its intended purposes;

(ix)      liens solely on any cash earnest money deposits made by Dana or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement entered into in connection with a Permitted Acquisition or another
Investment permitted hereunder;

(x)      the filing of precautionary UCC financing statements relating to leases
entered into in the ordinary course of business and the filing of UCC financing
statements by bailees and consignees in the ordinary course of business;

(xi)      liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

(xii)      leases and subleases or licenses and sublicenses of patents,
trademarks and other intellectual property rights granted by Dana or any of its
Restricted Subsidiaries in the ordinary course of business and not interfering
in any respect with the ordinary conduct of the business of Dana or such
Restricted Subsidiary;

(xiii)      liens arising out of judgments not constituting an Event of Default
hereunder;

(xiv)      liens securing reimbursement obligations with respect to letters of
credit that encumber documents and other property relating to such letters of
credit and the proceeds and products thereof; and

(xv)      any right of first refusal or first offer, redemption right, or option
or similar right in respect of any Capital Stock owned by Dana or any Restricted
Subsidiary of Dana with respect to any joint venture or other Investment, in
favor of any co-venturer or other holder of Capital Stock in such investment;

(xvi)      Liens on property at the time such Person or any of its Subsidiaries
acquires the property and not incurred in connection with or in contemplation
thereof, including any acquisition by means of a merger or consolidation with or
into such Person or a Subsidiary of such Person; provided, however and that the
Liens may not extend to

 

45



--------------------------------------------------------------------------------

any other property owned by such Person or any of its Restricted Subsidiaries
(and assets and property affixed or appurtenant thereto).

(xvii)    Permitted Encumbrances.

“Permitted Refinancing” with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Debt of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Debt so modified, refinanced, refunded, renewed or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of the Debt being
modified, refinanced, refunded, renewed or extended, (c) if the Debt being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Debt being modified, refinanced, refunded, renewed or extended,
taken as a whole, (d) the terms and conditions (including, if applicable, as to
Collateral) of any such modified, refinanced, refunded, renewed or extended Debt
are not materially less favorable to the Loan Parties or the Lenders than the
terms and conditions of the Debt being modified, refinanced, refunded, renewed
or extended, (e) no modified, refinanced, refunded, renewed or extended Debt
shall have different obligors, or greater guarantees or security than the Debt
subject to such modification, refinancing, refunding, renewal or extension and
(f) at the time thereof, no Event of Default shall have occurred and be
continuing.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a Governmental Authority.

“Platform” has the meaning specified in Section 9.02(b).

“Preferred Interests” means, with respect to any Person, Capital Stock issued by
such Person that are entitled to a preference or priority over any other Capital
Stock issued by such Person upon any distribution of such Person’s property and
assets, whether by dividend or upon liquidation.

“Pro Forma Transaction” means (a) any Permitted Acquisition, together with each
other transaction relating thereto and consummated in connection therewith,
including any incurrence or repayment of Debt, (b) any sale, lease, transfer or
other disposition made in accordance with Section 5.02(f) hereof, (c) any
Investment permitted hereunder and (d) any permitted incurrence or repayment of
Debt hereunder.

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitment (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or

 

46



--------------------------------------------------------------------------------

Section 6.01, such Lender’s Commitment as in effect immediately prior to such
termination) under the applicable Facility or Facilities at such time and the
denominator of which is the amount of such Facility or Facilities at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.05 or
Section 6.01, the amount of such Facility or Facilities as in effect immediately
prior to such termination).

“Projections” has the meaning specified in Section 5.03(d).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of security interest becomes effective with respect to such
Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Company or any of its Restricted Subsidiaries
pursuant to which the Company or any of its Restricted Subsidiaries sells,
conveys or otherwise transfers to (1) a Receivables Entity (in the case of a
transfer by the Company or any of its Restricted Subsidiaries) or (2) any other
Person (in the case of a transfer by a Receivables Entity), or transfers an
undivided interest in or grants a security interest in, any Receivables Assets
(whether now existing or arising in the future) of the Company or any of its
Restricted Subsidiaries.

“QFC Credit Support” has the meaning specified in Section 9.16.

“Receivables” means any right to payment of Dana or any Restricted Subsidiary
created by or arising from sales of goods, leases of goods or the rendition of
services rendered no matter how evidenced whether or not earned by performance
(whether constituting accounts, general intangibles, chattel paper or
otherwise).

“Receivables Assets” means any accounts receivable and any assets related
thereto, including, without limitation, all collateral securing such accounts
receivable and assets and all contracts and contract rights, and all guarantees
or other supporting obligations (within the meaning of the New York Uniform
Commercial Code Section 9-102(a)(77)) (including Obligations under Hedging
Agreements), in respect of such accounts receivable and assets and all proceeds
of the foregoing and other assets which are customarily transferred, or in
respect of which security interests are customarily granted, in connection with
asset securitization transactions involving Receivables Assets.

“Receivables Entity” means a Subsidiary of the Company (or another Person formed
for the purposes of engaging in a Qualified Receivables Transaction in which the
Company

 

47



--------------------------------------------------------------------------------

or any of its Restricted Subsidiaries makes an Investment and to which the
Company or any of its Restricted Subsidiaries transfers Receivables Assets)
which engages in no activities other than in connection with the financing of
Receivables Assets of the Company or its Restricted Subsidiaries, and any
business or activities incidental or related to such financing, and which is
designated by the Board of Directors of the Company or of such other Person (as
provided below) to be a Receivables Entity (a) no portion of the Debt or any
other Obligations (contingent or otherwise) of which (1) is guaranteed by the
Company or any Subsidiary of the Company (excluding guarantees of Obligations
(other than the principal of, and interest on, Debt) pursuant to Standard
Receivables Undertakings), (2) is recourse to or obligates the Company or any
Subsidiary of the Company in any way other than pursuant to Standard Receivables
Undertakings or (3) subjects any property or asset of the Company or any
Subsidiary of the Company (other than Receivables Assets and related assets as
provided in the definition of “Qualified Receivables Transaction”), directly or
indirectly, contingently or otherwise, to the satisfaction thereof other than
pursuant to Standard Receivables Undertakings, (b) with which neither the
Company nor any Subsidiary of the Company has any material contract, agreement,
arrangement or understanding (other than on terms which the Company reasonably
believes to be no less favorable to the Company or such Subsidiary than those
that might be obtained at the time from Persons who are not Affiliates of the
Company) other than fees payable in the ordinary course of business in
connection with servicing Receivables Assets, and (c) with which neither the
Company nor any Subsidiary of the Company has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results.

“Receivables Repurchase Obligation” means any obligation of a seller of
Receivables Assets in a Qualified Receivables Transaction to repurchase
Receivables Assets arising as a result of a breach of a Standard Receivables
Undertaking, including as a result of a Receivables Asset or portion thereof
becoming subject to any asserted defense, dispute, off set or counterclaim of
any kind as a result of any action taken by, any failure to take action by or
any other event relating to the seller.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of Dana or any of its Subsidiaries constituting Collateral.

“Refinancing Amendment” has the meaning specified in Section 2.20(c).

“Refinancing Debt” has the meaning specified in Section 2.20(a).

“Refinancing Facilities” has the meaning specified in Section 2.20(a).

“Refinancing Facility Closing Date” has the meaning specified in
Section 2.20(c).

“Refinancing Lender” has the meaning specified in Section 2.20(b).

“Refinancing Notes” has the meaning specified in Section 2.20(a).

“Refinancing Revolving Facility” has the meaning specified in Section 2.20(a).

“Refinancing Term Facility” has the meaning specified in Section 2.20(a).

 

48



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 9.07(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, from time to time as in effect and all official rulings and
interpretations thereunder or thereof.

“Reinvestment Deferred Amount” shall mean, with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by Dana or any of its
Subsidiaries in connection therewith that are not applied to prepay the Term
Advances pursuant to Section 2.06(b) as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event” shall mean any Asset Sale permitted under
Section 5.02(f)(iv) or Section 5.02(f)(xi) or Recovery Event in respect of which
Dana has delivered a Reinvestment Notice.

“Reinvestment Notice” shall mean a written notice executed by a Responsible
Officer of Dana stating that no Event of Default has occurred and is continuing
or would result therefrom and that Dana (directly or indirectly through a
Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of a Reinvestment Event to acquire or repair assets (in the case
of any Asset Sale pursuant to Section 5.02(f)(iv) or Section 5.02(f)(xi)) or
long-term assets (in the case of any Recovery Event), in each case useful in its
business.

“Reinvestment Prepayment Amount” shall mean, with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business of Dana and the Subsidiaries or to reimburse the cost of any of the
foregoing incurred on or after the date on which the Asset Sale giving rise to
such proceeds was contractually committed.

“Reinvestment Prepayment Date” shall mean, with respect to any Reinvestment
Event, the earlier of (a) the later of (x) the date occurring twelve months
after such Reinvestment Event and (y) solely in the case of an Asset Sale, the
date occurring 180 days following the date on which Dana entered into a binding
commitment to reinvest such Net Cash Proceeds (provided that such commitment to
reinvest shall have been made no later than twelve months after such
Reinvestment Event) and (b) the date on which Dana shall have determined not to,
or shall have otherwise ceased to, acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of Dana and the
Subsidiaries with all or any portion of the relevant Reinvestment Deferred
Amount.

“Required Lenders” means, at any time, Lenders or an Affiliated Lender owed or
holding at least a majority in interest of the sum of (a) the aggregate
principal amount of the Advances outstanding at such time, (b) the aggregate L/C
Obligations at such time, (c) the aggregate Unused Revolving Credit Commitment
at such time and (d) the aggregate Unused Term Commitment at such time;
provided, however, that if any Lender shall be a Defaulting Lender or an
Affiliated Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (A) the aggregate principal amount of the
Advances owing to such Lender (in its capacity as a Lender) and outstanding at
such time, (B) such Lender’s Pro Rata Share of the

 

49



--------------------------------------------------------------------------------

aggregate Available Amount of all Letters of Credit issued by such Lender and
outstanding at such time, (C) the Unused Revolving Credit Commitment of such
Lender at such time and (D) the Unused Term Commitment of such Lender at such
time. For purposes of this definition, the aggregate amount of Swing Line
Advances owing to any Swing Line Lender, the aggregate principal amount of
Letter of Credit Advances owing to the Issuing Banks and the Available Amount of
each Letter of Credit shall be considered to be owed to the Lenders ratably in
accordance with their respective Revolving Credit Commitments).

“Required RCF/TLA Lenders” means, at any time, Revolving Credit Lenders and Term
A Lenders or an Affiliated Lender owed or holding at least a majority in
interest of the sum of (a) the aggregate principal amount of the Revolving
Credit Advances and the Term A Advances outstanding at such time, (b) the
aggregate L/C Obligations at such time, (c) the aggregate Unused Revolving
Credit Commitment at such time and (d) the aggregate Unused Term Commitment at
such time; provided, however, that if any Revolving Credit Lender or Term A
Lender shall be a Defaulting Lender or an Affiliated Lender at such time, there
shall be excluded from the determination of Required RCF/TLA Lenders at such
time (A) the aggregate principal amount of the Revolving Credit Advances and/or
Term A Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit issued by such Lender and outstanding
at such time, (C) the Unused Revolving Credit Commitment of such Lender at such
time and (D) the Unused Term Commitment of such Lender at such time. For
purposes of this definition, the aggregate amount of Swing Line Advances owing
to any Swing Line Lender, the aggregate principal amount of Letter of Credit
Advances owing to the Issuing Banks and the Available Amount of each Letter of
Credit shall be considered to be owed to the Lenders ratably in accordance with
their respective Revolving Credit Commitments).

“Required Revolving Lenders” means, at any time, Revolving Credit Lenders or an
Affiliated Lender owed or holding at least a majority in interest of the sum of
(a) the aggregate principal amount of the Revolving Credit Advances outstanding
at such time, (b) the aggregate L/C Obligations at such time, and (c) the
aggregate Unused Revolving Credit Commitment at such time; provided, however,
that if any Revolving Credit Lender shall be a Defaulting Lender or an
Affiliated Lender at such time, there shall be excluded from the determination
of Required Revolving Lenders at such time (A) the aggregate principal amount of
the Revolving Credit Advances owing to such Revolving Credit Lender (in its
capacity as a Revolving Credit Lender) and outstanding at such time, (B) such
Lender’s Pro Rata Share of the aggregate Available Amount of all Letters of
Credit issued by such Lender and outstanding at such time, and (C) the Unused
Revolving Credit Commitment of such Lender at such time. For purposes of this
definition, the aggregate amount of Swing Line Advances owing to any Swing Line
Lender, the aggregate principal amount of Letter of Credit Advances owing to the
Issuing Banks and the Available Amount of each Letter of Credit shall be
considered to be owed to the Lenders ratably in accordance with their respective
Revolving Credit Commitments).

“Repricing Transaction” means (i) any prepayment or repayment of the 2018 New
Term B Advances with the proceeds of, or any conversion of all or any portion of
the 2018 New Term B Advances into, any new or replacement Debt bearing interest
(or that could bear interest after satisfaction of conditions) with an
“effective yield” (which shall (x) be deemed to take account of interest rate
benchmark floors, recurring fees and all other upfront or similar fees and

 

50



--------------------------------------------------------------------------------

original issue discount (amortized over the shorter of (A) the weighted average
life of such new or replacement Debt and (B) four years) and (y) exclude any
structuring, commitment and arranger fees or other similar fees unless such
similar fees are paid to all lenders generally in the primary syndication of
such new or replacement Debt) that is less than the “effective yield” applicable
to the 2018 New Term B Advances, as applicable (as such comparative yields are
reasonably determined by the Administrative Agent); provided, that in no event
shall any prepayment or repayment of the 2018 New Term B Advances in connection
with a Change of Control or a transformative acquisition not permitted under the
Loan Documents constitute a Repricing Transaction, and (ii) any amendment to
this Agreement the primary purpose of which is to reduce the “effective yield”
applicable to the 2018 New Term B Advances (or any 2018 New Term B Lender must
assign its 2018 New Term B Advances as a result of its failure to consent to any
such amendment).

“Repurchased Term Advances” has the meaning set forth in Section 9.07(l).

“Responsible Officer” means the chief executive officer, president, chief
financial officer secretary or assistant secretary or treasurer or assistant
treasurer (or the equivalent of any thereof in the relevant jurisdiction) of a
Loan Party. Any document delivered hereunder or under any other Loan Document
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
or other action on the part of such Loan Party and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payments” has the meaning set forth under Section 5.02(c).

“Restricted Subsidiary” means any Subsidiary of Dana that has not been
designated by the Board of Directors of Dana, by a resolution of the Board of
Directors of Dana delivered to the Administrative Agent, as an Unrestricted
Subsidiary pursuant to and in compliance with the covenant described under
Section 5.01(l). Any such designation may be revoked by a resolution of the
Board of Directors of Dana delivered to the Administrative Agent, subject to the
provisions of such covenant.

“Restricting Information” has the meaning set forth in Section 9.09(c).

“Revaluation Date” means each of the following: (a) each date of a renewal or
extension of a Letter of Credit denominated in a Committed Currency, (b) on the
first Business Day of each calendar month, and (c) such additional dates as the
Administrative Agent shall reasonably determine or the Required Revolving
Lenders shall reasonably require as a result of fluctuations in the relevant
currency exchange rates or the occurrence and continuation of an Event of
Default.

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

“Revolving Credit Borrower Designation” has the meaning specified in
Section 9.15.

“Revolving Credit Borrowers” has the meaning specified in the recital of parties
to this Agreement.

 

51



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, with respect to any Lender at any time, the
amount set forth for such time opposite such Lender’s name on Schedule I hereto
under the caption “Revolving Credit Commitment” or, if such Lender has entered
into one or more Assignments and Acceptance, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Lender’s “Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05 and shall include any Incremental
Revolving Facility as described in Section 2.18. The aggregate amount of the
Revolving Credit Commitment as of the Amendment No. 3 Effective Date is
$1,000,000,000.00.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Facility Termination Date” means the earliest to occur of
(i) the Maturity Date for the Revolving Credit Facility and (ii) the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01.

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

“Royal Bank” has the meaning specified in the preamble hereto.

“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC.

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
Dana or a Restricted Subsidiary of any property, whether owned by Dana or any
Restricted Subsidiary at the Closing Date or later acquired, which has been or
is to be sold or transferred by the Borrower or such Restricted Subsidiary to
such Person or to any other Person from whom funds have been or are to be
advanced on the security of such property.

“Sanctioned Country” shall mean any country, region or territory that is, or
whose government is, the subject of Sanctions Laws and Regulations broadly
prohibiting dealings with such government, country, region or territory.

“Sanctions Laws and Regulations” means (a) any sanctions or requirements imposed
by, or based upon the obligations or authorities set forth in, the Patriot Act,
the Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, the U.S. International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et
seq.), the U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the
U.S. Syria Accountability and Lebanese Sovereignty Act, the U.S. Comprehensive
Iran Sanctions, Accountability, and Divestment Act of 2010 or the Iran Sanctions
Act, Section 1245 of the National Defense Authorization Act of 2012, all as
amended, or any of the foreign assets control regulations (including 31 C.F.R.,
Subtitle B, Chapter V, as amended) or any other law or executive order relating
thereto administered by the U.S. Department of Treasury Office of Foreign Assets
Control, and any similar law, regulation, or executive order enacted in the
United States after the date of this Agreement, (b) any governmental rule now or
hereafter enacted by any other relevant authority to whose laws the Loan Parties
are

 

52



--------------------------------------------------------------------------------

subject to monitor, deter or otherwise prevent terrorism or the funding or
support of terrorism and (c) any sanctions or requirements imposed under similar
laws or regulations enacted by the United Nations Security Council, the European
Union or the United Kingdom that apply to any Loan Party.

“Sanctions List” means (a) any blocked persons list, designated nationals list,
denied persons list, debarred party list, or other list of Persons with whom
United States Persons may not conduct business, including any list published and
maintained by the Office of Foreign Assets Control of the United States
Department of Treasury, the United States Department of Commerce, or the United
States Department of State and (b) any list of Persons subject to general trade,
economic or financial restrictions, sanctions or embargoes imposed, administered
or enforced from time to time by the United Nations Security Council, the
European Union, or Her Majesty’s Treasury of the United Kingdom that apply to
any Loan Party.

“Screen Rate” has the meaning specified in the definition of Eurocurrency Rate.

“SEC” means the Securities and Exchange Commission or any governmental authority
succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Hedge Agreement (or portion of exposure
under any Hedge Agreement) not prohibited by the terms of this Agreement that is
entered into by and between (a) any Loan Party and any Hedge Bank or (b) any
Specified Hedge Agreement Subsidiary and any Hedge Bank, in each case (i) solely
to the extent that the obligations in respect of such Hedge Agreement (or
portion of exposure) are not cash collateralized or otherwise secured (other
than pursuant to the Collateral Documents) and (ii) including, for the avoidance
of doubt, any Hedge Agreement between a Loan Party or a Specified Hedge
Agreement Subsidiary and any Hedge Bank that was entered into prior to the
Closing Date and remains in effect as of the Closing Date. Excluded Swap
Obligations shall not constitute obligations in respect of Secured Hedge
Agreements.

“Secured Obligation” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, each Agent, the Lender Parties, the Hedge
Banks, Cash Management Banks and the Affiliates of Lender Parties party to the
Credit Card Program.

“Security Agreement” means that certain Revolving Facility Security Agreement
dated as of June 9, 2016 (as amended by Amendment No. 1, and as further amended,
supplemented, amended and restated or otherwise modified from time to time) from
Dana and the other grantors party thereto from time to time to CITI, as
Collateral Agent.

“Senior Notes” means (a) $425,000,000 aggregate principal amount of 5.500%
Senior Notes due 2024 issued by Dana, (b) $375,000,000 aggregate principal
amount of 6.500% Senior Notes due 2026 issued by Dana Financing Luxembourg
S.á.r.l., (c) $300,000,000 aggregate principal amount of 6.000% Senior Notes
issued by Dana due 2023 and (d) the 2025 Senior Notes.

“Senior Secured Net Leverage Ratio” means as of any date of determination, the
ratio of (a) Consolidated Senior Secured Debt on such day to (b) Consolidated
EBITDA for the

 

53



--------------------------------------------------------------------------------

most recently ended four fiscal quarter period for which financial statements
are required to be delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c); provided that the Senior Secured Net Leverage Ratio
shall be calculated on a pro forma basis.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained within any of the preceding five plan
years and in respect of which any Loan Party or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, in the
case of each of the foregoing, as determined in accordance with under applicable
bankruptcy, insolvency or similar laws. The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 9.07(k).

“Special Flood Hazard Area” means an area that FEMA has designated as an area
subject to special flood or mud slide hazards.

“Special Flood Hazard Property” means any Mortgaged Property that on the
relevant date of determination includes a Building (or a Building in the course
of construction) and, as shown on a Flood Hazard Determination, such Building
(or Building in the course of construction) is located in a Special Flood Hazard
Area.

“Specified Hedge Agreement Subsidiaries” means, collectively, Dana Financial
Services Switzerland GmbH and Dana Financing Luxembourg S.á.r.l.

“Specified Representations” means the representations and warranties set forth
in Sections 4.01(a)(i), the lead-in to 4.01(c), 4.01(c)(i), 4.01(e), 4.01(k),
4.01(o), 4.01(p), 4.01(s), 4.01(w) and 4.01(x).

“Standard Receivables Undertakings” means representations, warranties, covenants
and indemnities entered into by Dana or any Restricted Subsidiary of Dana which
are customary in a Qualified Receivables Transaction, including, without
limitation, those relating to the servicing of the assets of a Receivables
Entity, it being understood that any Receivables Repurchase Obligation shall be
deemed to be a Standard Receivables Undertaking.

 

54



--------------------------------------------------------------------------------

“Sterling” or “£” means the lawful money of the United Kingdom.

“Subordinated Debt” means Debt that is (a) subordinated to the Obligations under
the Loan Documents or (b) required to be subordinated to the Obligations under
the Loan Documents; provided that: (i) such Subordinated Debt shall have a term
to maturity no earlier than the date that is six months after the scheduled
maturity date under this Agreement; (ii) no Subordinated Debt shall permit or
require scheduled amortization payments or mandatory prepayments of principal,
sinking fund or similar scheduled payments (other than regularly scheduled
payments of interest) prior to the date that is six months after the scheduled
maturity date under this Agreement; (iii) Obligations under any Subordinated
Debt shall be subordinated in right of payment to the prior payment in full in
cash of all Obligations under the Loan Documents, including any Obligations
incurred, created, assumed or guaranteed after the date hereof (subject to any
limitation contained in such Subordinated Debt) on terms not less favorable to
the Lenders than subordination provisions customarily contained in high-yield
debt securities for issuers of similar creditworthiness; (v) no Loan Party shall
be permitted to make a payment in respect of any Subordinated Debt so long as an
Event of Default has occurred or is continuing, or would result therefrom;
(vi) no Subordinated Debt shall contain covenants, defaults, remedy provisions
or provisions relating to mandatory prepayment, repurchase, redemption and
offers to purchase other than those that, taken as a whole, are consistent with
those customarily found in high-yield financings for issuers of similar
creditworthiness; (vii) Subordinated Debt shall be unsecured; and (viii) after
giving effect to the incurrence of such Subordinated Debt, the Borrowers shall
be in pro forma compliance with the Financial Covenant.

“Subsequent Transaction” has the meaning specified in Section 1.05.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries. Unless the context requires
otherwise, “Subsidiary” shall mean a Subsidiary of Dana.

“Supplemental Collateral Agent” has the meaning specified in Section 7.02(b).

“Supported QFC” has the meaning specified in Section 9.16.

“Surviving Debt” means the Debt of Dana and its Subsidiaries set forth on
Schedule 1.01(b).

“Swap Obligation” means, with respect to any Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

55



--------------------------------------------------------------------------------

“Swing Line Advance” means an advance made by (a) the Swing Line Lender pursuant
to Section 2.01(f) or (b) any Revolving Credit Lender pursuant to
Section 2.02(b).

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Lender pursuant to Section 2.01(f) or the Revolving Credit
Lenders pursuant to Section 2.02(b).

“Swing Line Commitment” means, with respect to the Swing Line Lender, the amount
set forth opposite its name on Schedule I hereto under the caption “Swing Line
Commitment” or, if the Swing Line Lender has entered into an Assignment and
Acceptance, set forth for the Swing Line Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d) as the Swing Line Lender’s
“Swing Line Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05. The aggregate amount of the Swing Line Commitment as
of the Amendment No. 3 Effective Date is $50,000,000.

“Swing Line Facility” means, at any time, an amount equal to the aggregate
amount of the Swing Line Lender’s Swing Line Commitment at such time, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

“Swing Line Lender” means the banks listed on the signature pages hereof as a
“Swing Line Lender” and any Eligible Assignee to which the Swing Line Commitment
hereunder has been assigned pursuant to Section 9.07 so long as such Eligible
Assignee expressly agrees to perform in accordance with their terms all
obligations that by the terms of this Agreement are required to be performed by
it as a Swing Line Lender and notifies the Administrative Agent of its
Applicable Lending Office and the amount of its Swing Line Commitment (which
information shall be recorded by the Administrative Agent in the Register), for
so long as such Swing Line Lender or Eligible Assignee, as the case may be,
shall have a Swing Line Commitment.

“Syndication Agents” has the meaning specified in the preamble hereto.

“Taxes” has the meaning specified in Section 2.12(a).

“Term A Advance” means the Initial Term A Advances and the 2018 New Term A
Advances.

“Term A Commitment” means the Initial Term A Commitment and the 2018 New Term A
Commitment.

“Term A Facility” means, at any time, the aggregate amount of the Lender’s Term
A Commitments and Term A Advances at such time.

“Term A Lender” means any Lender that as a Term A Commitment or a Term A
Advance.

“Term Advance” means the Term A Advances and the 2018 New Term B Advances.

 

56



--------------------------------------------------------------------------------

“Term Commitment” the Term A Commitment and the 2018 New Term B Commitment and
shall include any Incremental Term Facility as described in Section 2.18.

“Term Facility” means, at any time, the aggregate amount of the Lenders’ Term
Commitments and Term Advances at such time.

“Term Facility Commitment Termination Date” means the earliest to occur of
(i) September 30, 2017 and (ii) the date of termination in whole of the Term
Commitments pursuant to Section 2.05 or 6.01.

“Term Lender” means any Lender that has a Term Commitment or a Term Advance.

“Term Loan Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Tooling Program” means any program whereby tooling equipment is purchased or
progress payments are made to facilitate production customer’s products and
whereby the customer will ultimately repurchase the tooling equipment after the
final approval by such customer.

“Total Assets” means the total consolidated assets of Dana and its Restricted
Subsidiaries, as shown on the most recent balance sheet of Dana required to be
provided pursuant to Section 5.03, calculated on a pro forma basis to give
effect to any acquisition or disposition of companies, divisions, lines of
businesses or operations by Dana and its Restricted Subsidiaries subsequent to
such date and on or prior to the date of determination.

“Total Foreign Assets” means the total assets of the Foreign Subsidiaries, as
shown on the most recent balance sheet, calculated on a pro forma basis to give
effect to any acquisition or disposition of companies, divisions, lines of
businesses or operations by the Foreign Subsidiaries subsequent to such date and
on or prior to the date of determination.

“Total Net Leverage Ratio” means as of any date of determination, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for the most
recently ended four fiscal quarter period for which financial statements are
required to be delivered to the Administrative Agent pursuant to Section 5.03(b)
or (c); provided that the Total Net Leverage Ratio shall be calculated on a pro
forma basis.

“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, and the borrowings hereunder on the Closing Date and
application of the proceeds as contemplated hereby and thereby and (b) the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurocurrency Rate.

 

57



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“Unreimbursed Amount” means, in respect of any Letter of Credit, the amount of
any drawing paid by an Issuing Bank under such Letter of Credit that has not
been reimbursed by the Applicable Borrower.

“Unrestricted Subsidiary” means any Subsidiary of Dana (other than a Borrower)
designated by Dana as an Unrestricted Subsidiary pursuant to Section 5.01(l)
subsequent to the date hereof and any Subsidiary of an Unrestricted Subsidiary,
in each case until such Unrestricted Subsidiary becomes a Restricted Subsidiary
pursuant to Section 5.01(l). On the Closing Date there are no Unrestricted
Subsidiaries.

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances,
Swing Line Advances and Letter of Credit Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time (in each case determined for
Advances denominated in any Committed Currency by reference to the Equivalent
thereof in Dollars), plus (ii) such Lender’s Pro Rata Share of (A) the aggregate
Available Amount of all Letters of Credit outstanding at such time, and (B) the
aggregate principal amount of all Letter of Credit Advances made by the Issuing
Banks pursuant to Section 2.03(c) and outstanding at such time (in each case
determined for Letters of Credit and Advances denominated in any Committed
Currency by reference to the Equivalent thereof in Dollars).

“Unused Term Commitment” means, with respect to any Lender at any time, (a) such
Lender’s Term Commitment at such time minus (b) the sum of (i) the aggregate
principal amount of all Term Advances made by such Lender (in its capacity as a
Lender) pursuant to such Term Commitment and outstanding at such time.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Internal Revenue Code Section 7701(a)(30).

“U.S. Special Resolution Regimes” has the meaning specified in Section 9.16.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

58



--------------------------------------------------------------------------------

Section 1.02    Computation of Time Periods.         In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

Section 1.03    Accounting Terms and Financial Determinations.

(a)        All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles in effect
from time to time (“GAAP”); provided, however, that if Dana notifies the
Administrative Agent and the Lenders that Dana wishes to amend any covenant in
Article V or other financial condition or definition of this Agreement to
eliminate the effect of any change in GAAP that occurs after the Closing Date on
the operation of such covenant (or if the Administrative Agent notifies Dana
that the Required Lenders wish to amend Article V for such purpose), then the
Borrowers’ compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to Dana, the Administrative Agent and the Required Lenders, Dana,
the Administrative Agent and the Lenders agreeing to enter into negotiations to
amend any such covenant immediately upon receipt from any party entitled to send
such notice.

(b)        All components of financial calculations made to determine compliance
with Article V shall be adjusted on a pro forma basis to include or exclude, as
the case may be, without duplication, such components of such calculations
attributable to any Pro Forma Transaction consummated after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by Dana based on assumptions expressed therein and that
were reasonable based on the information available to Dana at the time of
preparation of such calculations (including adjustments to reflect operating
expense reductions and other operating improvements, synergies or cost savings
reasonably expected to result from any relevant pro forma event).

(c)        Any financial statements or other financial information required to
be provided hereunder (including any comparison financial information to any
prior period) for Dana or any of its Subsidiaries that includes or references
financial information for any period prior to the Closing Date, shall, unless
the context clearly requires otherwise, be deemed a reference to Dana and its
Subsidiaries for the applicable period.

(d)        Notwithstanding anything to the contrary herein, with respect to any
amounts incurred in reliance on clause (x) of Section 2.18(a) (any such amounts,
the “Fixed Incremental Amount”) substantially concurrently with any amounts
incurred in reliance on clause (y) of Section 2.18(a) (any such amounts, the
“Incurrence-Based Incremental Amount”), it is understood and agreed that the
Fixed Incremental Amount shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence-Based Incremental Amount.

Section 1.04        Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word

 

59



--------------------------------------------------------------------------------

“shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections, Schedules and Exhibits shall be construed to
refer to Sections of, and Schedules and Exhibits to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, and (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.

Section 1.05        Limited Condition Acquisitions.     In connection with any
action being taken in connection with a Limited Condition Acquisition, for
purposes of determining

(a)        whether any Debt or Lien that is being incurred in connection with
such Limited Condition Acquisition is permitted to be incurred in compliance
with Section 5.02(b) or 5.02(a), respectively, or Section 2.18;

(b)        whether any other transaction undertaken or proposed to be undertaken
in connection with such Limited Condition Acquisition complies with the
covenants or agreements contained in this Agreement;

(c)        whether the representations and warranties being made in connection
with such Limited Condition Acquisition are true and correct in all material
respects (other than the Specified Representations); and

(d)        any calculation of the ratios or baskets, including the First Lien
Net Leverage Ratio, Senior Secured Net Leverage Ratio, Total Net Leverage Ratio,
Consolidated Net Income, Consolidated EBITDA and/or pro forma cost savings and
baskets determined by reference to Consolidated EBITDA or Total Assets and
whether a Default or Event of Default exists in connection with the foregoing:

in each case, at the option of Dana (Dana’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), the date
of determination of whether any such action is permitted hereunder shall be
deemed to be the date the definitive agreement for such Limited Condition
Acquisition is entered into (the “LCA Test Date”). If, after giving pro forma
effect to the Limited Condition Acquisition and the other transaction to be
entered into in connection therewith (including any incurrence of Debt and the
use of proceeds thereof) as if they had occurred on the first day of the most
recently ended four fiscal quarter period for which financial statements are
required to be delivered to the Administrative Agent pursuant to Section 5.03(b)
or (c) prior to the LCA Test Date (except with respect to any incurrence of
repayment of Debt for purpose of the calculation of any leverage-based ratio,
which shall in each case be treated as if they had occurred on the last day of
such four fiscal quarter period), Dana or

 

60



--------------------------------------------------------------------------------

the applicable Restricted Subsidiary could have taken such action on the
relevant LCA Test Date in compliance with such ratio, such ratio shall be deemed
to have been complied with. For the avoidance of doubt, if Dana has made an LCA
Election and any of the ratios for which compliance was determined or tested as
of the LCA Test Date are exceeded as a result of fluctuations in any such ratio,
including due to fluctuations in Consolidated EBITDA, Consolidated Net Income
and/or Total Assets of Dana or the Person subject to such Limited Condition
Acquisition, at or prior to the consummation of the relevant transaction or
action, such ratios will not be deemed to have been exceeded as a result of such
fluctuations and such changes will not be taken into account for purposes of
determining whether any transaction undertaken in connection with such Limited
Condition Acquisition by Dana or any of the Restricted Subsidiaries complies
with the Loan Documents. If Dana has made an LCA Election for any Limited
Condition Acquisition, then in connection with any subsequent calculation of any
ratio or basket with respect to any subsequent transaction, including the
incurrence of Debt or Liens or the making of Investments or Restricted Payments
or prepayments of Subordinated Debt (any such transaction, a “Subsequent
Transaction”) on or following the relevant LCA Test Date and prior to the
earlier of the date on which such Limited Condition Acquisition is consummated
or the definitive agreement for such Limited Condition Acquisition is terminated
or expires without consummation of such Limited Condition Acquisition, for the
purposes of determining if such Subsequent Transaction is permitted, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Debt and the use of proceeds thereof) have been consummated;
provided that solely with respect to Restricted Payments (and only until such
time as the applicable Limited Condition Acquisition has been consummated or the
definitive documentation for such Limited Condition Acquisition expires or is
terminated), such calculation shall also be made on a standalone basis without
giving effect to such Limited Condition Acquisition and the other transactions
in connection therewith.

Section 1.06    LLC Divisions.     For all purposes under the Loan Documents, in
connection with any LLC Division or plan of LLC Division (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Capital Stock
at such time.

Section 1.07    Luxembourg Terms in This Agreement.     In respect of any
Luxembourg Loan Party or any other entity which is organized under the laws of
the Grand-Duchy of Luxembourg or has its “centre of main interests” (as that
term is used in Article 3(1) of the Regulation (EU) 2015/848 of the European
Insolvency Regulation in Luxembourg, a reference to:

(a)        a “liquidator,” “trustee,” “custodian,” “compulsory manager,”
“receiver,” “administrative receiver,” “administrator” or “similar officer”
includes any:

(i)        juge-commissaire or insolvency receiver (curateur) appointed under
the Luxembourg Commercial Code;

(ii)        liquidateur appointed under Articles 1100-1 to 1100-15 (inclusive)
of the Luxembourg act dated 10 August 1915 on commercial companies, as amended;

 

61



--------------------------------------------------------------------------------

(iii)        juge-commissaire or liquidateur appointed under Article 1200-1 of
the Luxembourg act dated 10 August 1915 on commercial companies, as amended;

(iv)        commissaire appointed under the Grand-Ducal decree of 24 May 1935 on
the controlled management regime or under Articles 593 to 614 (inclusive) of the
Luxembourg Commercial Code; and

(v)        a “winding-up”, “administration”, “liquidation” or “dissolution”
includes, without limitation, bankruptcy (faillite), liquidation, composition
with creditors (concordat préventif de faillite), moratorium or reprieve from
payment (sursis de paiement) and controlled management (gestion contrôlée).

(b)        a “lien” or “security interest” includes any hypothèque,
nantissement, gage, privilège, sûreté réelle, droit de rétention and any type of
security in rem (sûreté réelle) or agreement or arrangement having a similar
effect and any transfer of title by way of security;

(c)        a person being “unable to pay its debts” includes that person being
in a state of cessation of payments (cessation de paiements);

(d)        creditors process means an executor attachment (saisie exécutoire) or
conservatory attachment (saisie conservatoire);

(e)        a guarantee includes any guarantee which is independent from the debt
to which it relates and excludes any suretyship (cautionnement) within the
meaning of Articles 2011 and seq. of the Luxembourg Civil Code;

(f)        bylaws or constitutional documents includes up-to-date (restated)
articles of association (statuts coordonnés); and

(g)        a “director” includes a gérant or an administrateur.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

Section 2.01    The Advances.     (a) The Revolving Credit Advances. Each
Revolving Credit Lender severally agrees, on the terms and conditions
hereinafter set forth, to make advances in Dollars or in a Committed Currency
(each, a “Revolving Credit Advance”) to the Revolving Credit Borrowers from time
to time on any Business Day during the period from the Closing Date until the
Revolving Credit Facility Termination Date (i) in an amount for each such
Advance not to exceed such Revolving Credit Lender’s Unused Revolving Credit
Commitment at such time and (ii) in an aggregate amount for all such Advances
not to exceed such Lender’s ratable portion (based on the aggregate amount of
the Unused Revolving Credit Commitments at such time) of the aggregate Revolving
Credit Commitments at such time (in each case based in respect of any Revolving
Credit Advances to be denominated in a Committed Currency by reference to the
Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Borrowing); provided that the sum of (x) the aggregate
principal amount of all Revolving Credit Advances, Swing Line Advances and
Letter of Credit Advances outstanding at such time plus (y) the aggregate
Available Amount of all Letters of Credit

 

62



--------------------------------------------------------------------------------

outstanding at such time shall not exceed the aggregate Revolving Credit
Commitments at any time (in each case based in respect of any Revolving Credit
Advances to be denominated in a Committed Currency by reference to the
Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Borrowing).

Dana may from time to time request that Revolving Credit Advances and Swing Line
Advances be made, and Letters of Credit be issued, in a currency other than
those specifically listed in the definition of “Committed Currencies” so long as
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. Any such
request shall be made to the Administrative Agent not later than 11:00 A.M. (New
York City time), ten Business Days prior to the date of the desired Borrowing
(or such other time or date as may be agreed by the Administrative Agent). The
Administrative Agent shall promptly notify each Revolving Credit Lender, Issuing
Bank and Swing Line Lender thereof. Each Revolving Credit Lender, Issuing Bank
and Swing Line Lender shall notify the Administrative Agent, not later than
11:00 A.M. (New York City time), five Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of Advances
in such requested currency. Any failure by a Revolving Credit Lender, Issuing
Bank or Swing Line Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Person to make Advances in such requested currency as a Committed Currency under
the Revolving Credit Facility; provided, that, the consent of the Issuing Banks
shall be required solely for a request to issue Letters of Credit in such
requested currency and the consent of the Swing Line Lenders shall be required
solely for a request to make Swing Line Advances in such requested currency. If
the Administrative Agent and all the Revolving Credit Lenders, and, as
applicable, all the Issuing Banks and Swing Line Lenders consent to making
Advances in such requested currency, the Administrative Agent shall so notify
the Revolving Credit Borrowers and such requested currency shall thereupon be
deemed for all purposes to be a Committed Currency hereunder for purposes of the
applicable Borrowings under the Revolving Credit Facility.

(b)        The Initial Term A Advances.     Each Term Lender severally and not
jointly with the other Term Lenders agreed, on the terms and conditions
hereinafter set forth, to make an advance (each, an “Initial Term A Advance”) to
the Term Loan Borrower on any Business Day during the period from the Amendment
No. 1 Effective Date until the Term Facility Commitment Termination Date
(subject to Section 3.02) in an amount not to exceed such Term Lender’s Unused
Term Commitment at such time.

(c)        The 2018 New Term A Advances.     Each 2018 New Term A Lender
severally and not jointly with the other 2018 New Term A Lenders agreed, on the
terms and conditions set forth herein and in the Amendment No. 2, to make an
advance (each, a “2018 New Term A Advance”) to the Term Loan Borrower on the
Amendment No. 2 Effective Date in an amount not to exceed such 2018 New Term A
Lender’s 2018 New Term A Commitment. Amounts borrowed under this Section 2.01(c)
may not be reborrowed.

(d)        The 2018 New Term B Advances.     Each 2018 New Term B Lender
severally and not jointly with the other 2018 New Term B Lenders agreed, on the
terms and conditions set forth herein and in the Amendment No. 2, to make an
advance (each, a “2018 New Term B Advance”) to the Term Loan Borrower on the
Amendment No. 2 Effective Date in an

 

63



--------------------------------------------------------------------------------

amount not to exceed such 2018 New Term B Lender’s 2018 New Term B Commitment.
Amounts borrowed under this Section 2.01(d) may not be reborrowed.

(e)        Borrowings.     Each Borrowing shall be in a principal amount of the
Borrowing Minimum or an integral multiple of the Borrowing Multiple in excess
thereof (other than a Borrowing the proceeds of which shall be used solely to
repay or prepay in full outstanding Swing Line Advances or Letter of Credit
Advances) and shall consist of Advances made simultaneously by the Lenders in
the same currency under the applicable Facility ratably according to the
Lenders’ Commitments under such Facility. Within the limits of each Lender’s
Unused Revolving Credit Commitment in effect from time to time, the Revolving
Credit Borrowers may borrow under Section 2.01(a), prepay pursuant to
Section 2.06, and reborrow under Section 2.01(a).

(f)        The Swing Line Advances.     The Swing Line Lender severally agrees
on the terms and conditions hereinafter set forth to make, in its sole
discretion, Swing Line Advances in Dollars or in a Committed Currency to the
Revolving Credit Borrowers from time to time on any Business Day during the
period from the Closing Date until the Revolving Credit Facility Termination
Date in an aggregate amount (based in respect of any Swing Line Advances to be
denominated in a Committed Currency by reference to the Equivalent thereof in
Dollars determined on the date of delivery of the applicable Notice of Swing
Line Borrowing) owing to the Swing Line Lender not to exceed at any time
outstanding the lesser of (i) the Swing Line Facility at such time and (ii) the
Swing Line Lender’s Swing Line Commitment at such time; provided, however, that
no Swing Line Borrowing shall exceed the aggregate of the Unused Revolving
Credit Commitments of the Revolving Credit Lenders at such time; provided,
further, that the Swing Line Lender shall not be obligated to make any Swing
Line Advance. A Swing Line Advance denominated in Dollars shall be a Base Rate
Advance, a Swing Line Advance denominated in Sterling shall be an Overnight
Eurocurrency Rate Advance and a Swing Line Advance denominated in Euros shall be
a Cost of Funds Advance. No Swing Line Advance shall be used for the purpose of
funding the payment of principal of any other Swing Line Advance. Each Swing
Line Borrowing shall be in an amount of $500,000 (for Swing Line Advances
denominated in Dollars), £400,000 (for Swing Line Advances denominated in
Sterling) or €400,000 (for Swing Line Advances denominated in Euros) or an
integral multiple of $100,000, £100,000 or €100,000, respectively in excess
thereof. Within the limits of the Swing Line Facility and within the limits
referred to in the first sentence of this subsection (f), a Revolving Credit
Borrower may borrow under this Section 2.01(f), repay pursuant to
Section 2.04(d) or prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(f). Immediately upon the making of a Swing Line Advance, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Advance in an amount equal to the product of
such Lender’s Pro Rata Share times the principal amount of such Swing Line
Advance.

Section 2.02        Making the Advances.     (a) Except as otherwise provided in
Section 2.02(b) or 2.03, each Borrowing shall be made on notice, given not later
than (x) 11:00 A.M. (New York City time) on the third Business Day prior to the
date of the proposed Borrowing in the case of a Borrowing consisting of
Eurocurrency Rate Advances or (y) on the Business Day of the proposed Borrowing
in the case of a Borrowing consisting of Base Rate Advances, by the Applicable
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice

 

64



--------------------------------------------------------------------------------

thereof by telex or telecopier. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed immediately in writing, or telex or
telecopier or electronic mail, in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) the Facility
under which such Borrowing is to be made, (iii) Type of Advances comprising such
Borrowing, (iv) aggregate amount of such Borrowing and (v) in the case of a
Borrowing consisting of Eurocurrency Rate Advances, initial Interest Period and
currency for each such Advance. Each Lender shall, before 11:00 A.M. (New York
City time) on the date of such Borrowing in the case of a Borrowing consisting
of Eurocurrency Rate Advances denominated in Dollars, and before 9:00 A.M. (New
York City time) on the date of such Borrowing in the case of a Borrowing
consisting of Eurocurrency Rate Advances denominated in any Committed Currency,
make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments of such Lender and the other Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Applicable Borrower by crediting the Applicable
Borrower’s Account or such other account as the Applicable Borrower shall
request; provided, however, that, in the case of Revolving Credit Advances, the
Administrative Agent shall first apply such funds to prepay ratably the
aggregate principal amount of any Swing Line Advances and Letter of Credit
Advances outstanding on the date of such Borrowing, plus interest accrued and
unpaid thereon to and as of such date.

(b)        (i)    Each Swing Line Borrowing shall be made on notice, given not
later than (x) 11:00 A.M. (New York City time) on the date of the proposed Swing
Line Borrowing in the case of a Swing Line Borrowing denominated in Dollars or
(y) 9:00 A.M. (New York City time) on the date of the proposed Swing Line
Borrowing in the case of a Swing Line Borrowing denominated in any Committed
Currency, by the Applicable Borrower to the Swing Line Lender and the
Administrative Agent. Each such notice of a Swing Line Borrowing (a “Notice of
Swing Line Borrowing”) shall be by telephone, confirmed immediately in writing,
or telecopier, specifying therein the requested (i) date of such Borrowing,
(ii) amount and currency of such Borrowing and (iii) maturity of such Borrowing
(which maturity shall be no later than the seventh day after the requested date
of such Borrowing). The Swing Line Lender will make the amount of the requested
Swing Line Advances available to the Administrative Agent at the Administrative
Agent’s Account, in same day funds and in the requested currency. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Applicable Borrower by crediting the Applicable
Borrower’s Account or such other account as the Applicable Borrower shall
request.

(ii)        The Swing Line Lender (for so long as CITI is the sole Swing Line
Lender) may, at any time in its sole and absolute discretion, request on behalf
of the Applicable Borrower (and the Applicable Borrower hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf) that each
Revolving Credit Lender make a Base Rate Advance in an amount equal to such
Lender’s Pro Rata Share of the amount of Swing Line Advances (based in respect
of any Swing Line Advance denominated in a Committed Currency by reference to
the Equivalent thereof in Dollars) then outstanding. Such request shall be
deemed to be a Notice of Borrowing for purposes hereof and shall be made in
accordance with the provisions of Section 2.02(a) without regard solely to the

 

65



--------------------------------------------------------------------------------

minimum amounts specified therein but subject to the satisfaction of the
conditions set forth in Section 3.02 (except that the Applicable Borrower shall
not be deemed to have made any representations and warranties). The Swing Line
Lender shall furnish the Applicable Borrower with a copy of the Notice of
Borrowing promptly after delivering such notice to the Administrative Agent.
Each Revolving Credit Lender shall make an amount equal to its Pro Rata Share of
the amount specified in such Notice of Borrowing available for the account of
its Applicable Lending Office to the Administrative Agent for the account of
such Swing Line Lender, by deposit to the Administrative Agent’s Account, in
same date funds, not later than 3:00 P.M. on the day specified in such Notice of
Borrowing.

(iii)        If for any reason any Swing Line Advance cannot be refinanced by a
Borrowing as contemplated by Section 2.02(b)(ii) or if CITI is not the sole
Swing Line Lender, the Swing Line Lender may request that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Advance
and each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender shall be deemed payment in respect of such
participation.

(iv)        If and to the extent that any Revolving Credit Lender shall not have
made the amount of its Pro Rata Share of such Swing Line Advance available to
the Administrative Agent in accordance with the provisions of
Section 2.02(b)(ii), such Revolving Credit Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of the applicable Notice of Borrowing
delivered by such Swing Line Lender until the date such amount is paid to the
Administrative Agent, at a rate equal to (x) the Federal Funds Rate in the case
of any amount denominated in Dollars or (y) the cost of funds incurred by the
Administrative Agent in respect of such amount denominated in Foreign
Currencies.

(v)        Each Revolving Credit Lender’s obligation to make Revolving Credit
Advances or to purchase and fund risk participations in a Swing Line Advance
pursuant to this Section 2.02(b) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, any Revolving Credit Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Advances pursuant to this Section 2.02(b) is subject to
satisfaction of the conditions set forth in Section 3.02. No funding of risk
participations shall relieve or otherwise impair the obligation of any Revolving
Credit Borrower to repay Swing Line Advances, together with interest as provided
herein.

(c)        Anything in subsection (a) above to the contrary notwithstanding,
(i) no Borrower may select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.09 or 2.10 and (ii) the Advances may not be
outstanding as part of more than 15 separate Borrowings.

 

66



--------------------------------------------------------------------------------

(d)        Each Notice of Borrowing and each Notice of Swing Line Borrowing
shall be irrevocable and binding on the Applicable Borrower. In the case of any
Borrowing that the related Notice of Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the Applicable Borrower shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Borrowing
for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any actual loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.

(e)        Unless the Administrative Agent shall have received notice from any
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Applicable Borrower
on such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Administrative Agent,
such Lender and the Applicable Borrower severally agree to repay or pay to the
Administrative Agent forthwith on demand such corresponding amount and to pay
interest thereon, for each day from the date such amount is made available to
the Applicable Borrower until the date such amount is repaid or paid to the
Administrative Agent, at (i) in the case of the Applicable Borrower, the
interest rate applicable at such time under Section 2.07 to Advances comprising
such Borrowing and (ii) in the case of such Lender, (x) the Federal Funds Rate
in the case of Advances denominated in Dollars or (y) the cost of funds incurred
by the Administrative Agent in respect of such amount in the case of Advances
denominated in Foreign Currencies. If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Advance as part of such Borrowing for all purposes of
this Agreement.

(f)        The failure of any Lender to make the Advance to be made by it shall
not relieve any other Lender of its obligation, if any, hereunder to make its
Advance or make available on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by it.

(g)        Each Lender may, at its option, make any Advance available to any
Borrower by causing any foreign or domestic branch or Affiliate (which shall be
treated as a Lender for all purposes of this Agreement and comply with all
requirements of a Lender hereunder) of such Lender to make such Advance;
provided, however, that (i) any exercise of such option shall not affect the
obligation of such Borrower in accordance with the terms of this Agreement and
(ii) nothing in this paragraph shall be deemed to obligate any Lender to obtain
the funds for any Advance in any particular place or manner or to constitute a
representation or warranty by any Lender that it has obtained or will obtain the
funds for any Advance in any particular place or manner.

Section 2.03    Issuance of and Drawings and Reimbursement Under Letters of
Credit.

 

67



--------------------------------------------------------------------------------

(a)        The Letter of Credit Commitment.

(i)        Subject to the terms and conditions set forth herein, (A) each
Issuing Bank agrees, in reliance upon the agreements of the Loan Parties set
forth herein and in the other Loan Documents and in reliance upon the agreements
of the Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or any
Committed Currency for the account of Dana or any of its Restricted
Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drafts and other demands
for payment under a Letter of Credit that comply with the terms of such Letter
of Credit; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of Dana or any of its Subsidiaries; provided that
the Issuing Banks shall not be obligated to issue any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit if as of the
date of such issuance, (x) the Available Amount for all Letters of Credit issued
by such Issuing Bank (determined for Letters of Credit denominated in any
Committed Currency by reference to the Equivalent thereof in Dollars) would
exceed the lesser of the Letter of Credit Sublimit at such time and such Issuing
Bank’s Letter of Credit Commitment at such time, (y) the Available Amount of
such Letter of Credit (determined for Letters of Credit denominated in any
Committed Currency by reference to the Equivalent thereof in Dollars) would
exceed the Unused Revolving Credit Commitment or (z) the sum of (1) the
aggregate principal amount of all Revolving Credit Advances plus Swing Line
Advances and Letter of Credit Advances outstanding at such time plus (2) the
aggregate Available Amount of all Letters of Credit outstanding at such time (in
each case determined for Advances or Letters of Credit denominated in any
Committed Currency by reference to the Equivalent thereof in Dollars) exceed the
aggregate Revolving Credit Commitments at such time. Within the foregoing
limits, and subject to the terms and conditions hereof, a Revolving Credit
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly a Revolving Credit Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit issued for the
account of Dana or its Subsidiaries shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.

(ii)        No Issuing Bank shall be under any obligation to issue any Letter of
Credit if: (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank any unreimbursed loss, cost or expense which such Issuing Bank
in good faith deems material to it; (B) the expiry date of such requested Letter
of Credit would occur after the Letter of Credit Expiration Date, unless such
Issuing Bank has approved such expiry date; (C) the issuance of such Letter of
Credit would violate one or more policies of such Issuing Bank; or (D) such
Letter of Credit is in an initial amount less than $100,000 (for Letters of
Credit denominated in Dollars), £100,000 (for Letters of

 

68



--------------------------------------------------------------------------------

Credit denominated in Sterling) or €100,000 (for Letters of Credit denominated
in Euros) (in each case unless such Issuing Bank agrees otherwise), or is to be
denominated in a currency other than Dollars or a Committed Currency.

(iii)        No Issuing Bank shall be under any obligation to amend any Letter
of Credit if (A) such Issuing Bank would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(b)        Procedures for Issuance and Amendment of Letters of Credit.

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Revolving Credit Borrower delivered to the applicable
Issuing Bank (with a copy to the Administrative Agent) in the form of a Letter
of Credit Application, appropriately completed and signed by a Responsible
Officer of the Applicable Borrower or such Restricted Subsidiary for whose
account such Letter of Credit is to be issued. Such Letter of Credit Application
must be received by the applicable Issuing Bank and the Administrative Agent not
later than 11:00 a.m. (New York City time) at least two Business Days (or such
later date and time as such Issuing Bank may agree in writing in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the applicable Issuing Bank: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as such Issuing Bank may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable Issuing Bank (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such Issuing Bank may reasonably require.

(ii)        Promptly following receipt by the applicable Issuing Bank of written
confirmation from the Administrative Agent that the requested issuance or
amendment of a Letter of Credit is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of the
Applicable Borrower or the applicable Restricted Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with such
Issuing Bank’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit (or an amendment increasing the face amount
thereof), each Lender shall be deemed to purchase, and hereby absolutely,
irrevocably and unconditionally purchases, from such Issuing Bank a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

 

69



--------------------------------------------------------------------------------

(iii)        Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
Applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

(c)        Drawings and Reimbursements; Funding of Participations.

(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall notify the Applicable Borrower and the Administrative Agent thereof.
Following any payment by the applicable Issuing Bank under a Letter of Credit
(each date of such a payment, an “Honor Date”), the Applicable Borrower shall
reimburse such Issuing Bank through the Administrative Agent in an amount equal
to the amount of such drawing or, in the case of a Letter of Credit denominated
in a Committed Currency, the Equivalent of the amount of such drawing in Dollars
(together with interest thereon at the rate set forth in Section 2.07 for
Revolving Credit Advances bearing interest at the Base Rate), such reimbursement
to be made not later than 11:00 a.m. (New York City time) on the Honor Date or
the earliest succeeding Business Day on which the Applicable Borrower receives
notice of such payment; provided that if such notice is received later than
10:00 a.m. (New York City time) on such date of receipt, the reimbursement shall
be due not later than 11:00 a.m. (New York City time) on the Business Day
immediately succeeding the Business Day of receipt thereof. If the Applicable
Borrower fails to so reimburse the applicable Issuing Bank by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the Unreimbursed Amount, and the amount of such Revolving Credit
Lender’s Pro Rata Share thereof. In such event, the Applicable Borrower shall be
deemed to have requested a Borrowing to be disbursed on the Honor Date in an
amount equal to, and in the same currency as, the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.01 for the principal
amount of Borrowings, but subject to the amount of the Unused Revolving Credit
Commitments and the conditions set forth in Section 3.02 (other than the
delivery of a Notice of Borrowing). Any notice given by an Issuing Bank or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)        Each Revolving Credit Lender (including a Revolving Credit Lender
acting as Issuing Bank) shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the
applicable Issuing Bank at the Administrative Agent’s Office in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. (New
York City time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Letter of Credit Advance to the Applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable Issuing Bank.

 

70



--------------------------------------------------------------------------------

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing because the conditions set forth in Section 3.02
cannot be satisfied or for any other reason, the Applicable Borrower shall be
deemed to have incurred from the applicable Issuing Bank a Letter of Credit
Advance in the amount of the Unreimbursed Amount that is not so refinanced,
which Letter of Credit Advance shall be due and payable on demand (together with
interest) and shall bear interest at the rate described in Section 2.07(b). In
such event, each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the applicable Issuing Bank pursuant to Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such Letter of Credit
Advance and shall constitute a Letter of Credit Advance from such Revolving
Credit Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv)        Until each Revolving Credit Lender funds its Revolving Credit
Advance or Letter of Credit Advance pursuant to this Section 2.03(c) to
reimburse the applicable Issuing Bank for any amount drawn under any Letter of
Credit, interest in respect of such Revolving Credit Lender’s Pro Rata Share of
such amount shall be solely for the account of such Issuing Bank.

(v)        Each Revolving Credit Lender’s obligation hereunder to fund its
participation in respect of Letters of Credit (including by making Letter of
Credit Advances to reimburse the applicable Issuing Bank for amounts drawn under
Letters of Credit), as contemplated by this Section 2.03, shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against such Issuing Bank, any Revolving Credit Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such making of a Letter of Credit Advance
shall relieve or otherwise impair the obligation of any Revolving Credit
Borrower to reimburse the applicable Issuing Bank for the amount of any payment
made by such Issuing Bank under any Letter of Credit, together with interest as
provided herein.

(vi)        If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable Issuing Bank any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in this
Section 2.03(c), such Issuing Bank shall be entitled to recover from such
Revolving Credit Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the such
Issuing Bank at a rate equal to (x) the Federal Funds Rate in the case of any
amount denominated in Dollars or (y) the cost of funds incurred by the
applicable Issuing Bank in respect of such amount denominated in Foreign
Currencies. A certificate of the applicable Issuing Bank submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d)        Repayment of Participations.

 

71



--------------------------------------------------------------------------------

(i)        At any time after any Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such
Revolving Credit Lender’s Letter of Credit Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the applicable Issuing Bank any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Applicable
Borrower or otherwise, including proceeds of cash collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Revolving Credit Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Revolving Credit Lender’s Letter of Credit Advance was outstanding) in the same
funds as those received by the Administrative Agent.

(ii)        If any payment received by the Administrative Agent for the account
of the applicable Issuing Bank pursuant to Section 2.03(c)(i) is required to be
returned under any circumstances (including pursuant to any settlement entered
into by such Issuing Bank in its discretion), each Revolving Credit Lender shall
pay to the Administrative Agent for the account of such Issuing Bank its Pro
Rata Share thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such
Revolving Credit Lender, at a rate equal to (x) the Federal Funds Rate in the
case of any amount denominated in Dollars or (y) the cost of funds incurred by
the applicable Issuing Bank in respect of such amount denominated in Foreign
Currencies.

(e)        Obligations Absolute.     The obligation of the Applicable Borrower
to reimburse any Issuing Bank for each drawing under each Letter of Credit and
to repay each Letter of Credit Advance shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii)        the existence of any claim, counterclaim, set-off, defense or other
right that the Applicable Borrower may have at any time against any actual or
purported beneficiary or transferee of such Letter of Credit (or any Person for
whom any such actual or purported beneficiary or transferee may be acting), such
Issuing Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)        any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of

 

72



--------------------------------------------------------------------------------

Credit; or any payment made by such Issuing Bank under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(v)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Applicable
Borrower.

The Applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Applicable Borrower’s instructions or other
irregularity, the Applicable Borrower will immediately notify the applicable
Issuing Bank. The Applicable Borrower shall be conclusively deemed to have
waived any such claim against the applicable Issuing Bank and its correspondents
unless such notice is given to the applicable Issuing Bank within one Business
Day after the Applicable Borrower’s receipt of a copy of the applicable Letter
of Credit or amendment.

(f)        Role of Issuing Bank.  Each Revolving Credit Lender and each
Revolving Credit Borrower agree that, in paying any drawing under a Letter of
Credit, no Issuing Bank shall have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the Issuing Banks, any Agent-Related Person nor any of
the respective correspondents, participants or assignees of any Issuing Bank
shall be liable to any Revolving Credit Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Revolving Credit Lenders or the Required Revolving Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Applicable Borrower hereby assumes all risks
of the acts or omissions of any actual or purported beneficiary or transferee
with respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Applicable Borrower
from pursuing such rights and remedies as it may have against any actual or
purported beneficiary or transferee at law or under any other agreement. None of
the Issuing Banks, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any Issuing Bank, shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Applicable Borrower may have a claim against an
Issuing Bank, any related Agent-Related Person, any of their respective
correspondents, participants or assignees of such Issuing Bank or any
Agent-Related Person, and they may be liable to the Applicable Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential,
punitive, special, or exemplary, damages suffered by the Applicable Borrower
which a court of competent jurisdiction determines in a final, non-appealable
judgment were caused by such Issuing Bank’s, any such Agent-Related Person’s, or
any of such respective correspondents, participants or assignees of such Issuing
Bank or of any Agent-Related Person’s willful misconduct or gross negligence or
such Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft or other demand for

 

73



--------------------------------------------------------------------------------

payment or certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the
applicable Issuing Bank may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such Issuing Bank shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g)        Cash Collateral.  Upon the request of the Administrative Agent, if,
as of the Letter of Credit Expiration Date, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, the Applicable
Borrower shall immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations (in an amount equal to 105% of such Outstanding Amount and in
the same currency thereof determined as of the Letter of Credit Expiration
Date). For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the Issuing
Banks and the Revolving Credit Lenders, as collateral for the L/C Obligations,
cash or deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the Issuing Banks (which
documents are hereby consented to by the Revolving Credit Lenders). Derivatives
of such term have corresponding meanings. Each Revolving Credit Borrower hereby
grants to the Administrative Agent, for the benefit of the Issuing Banks and the
Revolving Credit Lenders and as collateral for its L/C Obligations, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Such cash collateral shall be maintained in the L/C
Cash Collateral Account.

(h)        Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
the applicable Issuing Bank and the Applicable Borrower when a Letter of Credit
is issued, (i) the rules of the International Standby Practices 1998, ICC
Publication No. 590, published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the “ICC”) at the time of
issuance (including the ICC decision published by the Commission on Banking
Technique and Practice on April 6, 1998 regarding the European single currency
(euro)) shall apply to each commercial Letter of Credit.

(i)        Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

(j)        Issuing Banks. Until such time as any financial institution that is
an Issuing Bank on the date hereof shall become a Revolving Credit Lender
hereunder, such Issuing Bank shall have no obligations under the Loan Documents
other than with respect to Existing Letters of Credit issued by such Issuing
Bank.

(k)        Currency Fluctuations. The Administrative Agent shall determine the
exchange rates as of each Revaluation Date to be used for calculating Equivalent
amounts in Dollars in respect of the amounts available for drawing under
outstanding Letters of Credit denominated in Committed Currencies. Such exchange
rates shall become effective as of such

 

74



--------------------------------------------------------------------------------

Revaluation Date and shall be the exchange rates employed in converting any
amounts between the applicable Committed Currencies until the next Revaluation
Date to occur.

Section 2.04    Repayment of Advances.   (a)    Revolving Credit Advances. The
Applicable Borrower shall repay to the Administrative Agent for the ratable
account of the Revolving Credit Lenders on the Revolving Credit Facility
Termination Date the aggregate outstanding principal amount of the Revolving
Credit Advances then outstanding.

(b)        Repayment of the Term A Advances.   The Term Loan Borrower shall
repay the Term A Advances to the Administrative Agent for the ratable account of
the Term A Lenders commencing on September 30, 2020 to and including June 30,
2024 in equal quarterly amounts on the last day of each Fiscal Quarter of
$7,406,250 (to be adjusted to reflect any payments made pursuant to
Section 2.06); provided, that the Term Loan Borrower shall pay on the Maturity
Date for the Term A Facility an amount equal to the aggregate principal amount
of the Term A Advances outstanding on such date.

(c)        Repayment of the 2018 New Term B Advances.  The Term Loan Borrower
shall repay the 2018 New Term B Advances to the Administrative Agent for the
ratable account of the 2018 New Term B Lenders commencing on June 30, 2019 in
equal quarterly amounts on the last day of each Fiscal Quarter of 0.25% of the
initial aggregate principal amount of the 2018 New Term B Advances (to be
adjusted to reflect any payments made pursuant to Section 2.06); provided, that
the Term Loan Borrower shall pay on the Maturity Date for the 2018 New Term B
Facility an amount equal to the aggregate principal amount of the 2018 New Term
B Advances outstanding on such date.

(d)        Swing Line Advances.    The Applicable Borrower shall repay to the
Administrative Agent for the account of the Swing Line Lender and each other
Revolving Credit Lender that has made a Swing Line Advance the outstanding
principal amount of each Swing Line Advance made by each of them on the earlier
of the maturity date specified in the applicable Notice of Swing Line Borrowing
(which maturity shall be no later than the seventh day after the requested date
of such Borrowing) and the Revolving Credit Facility Termination Date.

(e)        Letter of Credit Advances.    The Applicable Borrower shall repay to
the Administrative Agent for the account of the Issuing Banks and each Revolving
Credit Lender that has made a Letter of Credit Advance the outstanding principal
amount of each Letter of Credit Advance made by each of them on the earlier of
(i) the date of demand therefor and (ii) the Revolving Credit Facility
Termination Date.

Section 2.05    Termination or Reduction of Commitments.    (a)    Optional.
Dana may, upon at least two Business Days’ notice to the Administrative Agent,
terminate in whole or reduce in part the unused portions of the Swing Line
Facility, the Letter of Credit Sublimit, the Unused Revolving Credit Commitments
and/or the Unused Term Commitments; provided, however, that each partial
reduction shall be in an aggregate amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof.

(b)        Mandatory.

 

75



--------------------------------------------------------------------------------

(i)        The Initial Term A Commitments were automatically and permanently
reduced and terminated upon the making of the Initial Term A Advances pursuant
to Section 2.01.

(ii)        The 2018 New Term A Commitments shall be automatically and
permanently reduced and terminated upon the making of the 2018 New Term A
Advances pursuant to Section 2.01.

(iii)        The 2018 New Term B Commitments shall be automatically and
permanently reduced and terminated upon the making of the 2018 New Term B
Advances pursuant to Section 2.01

(iv)        The Letter of Credit Sublimit shall be automatically and permanently
reduced from time to time on the date of each reduction in the Revolving Credit
Facility by the amount, if any, by which the amount of the Letter of Credit
Sublimit exceeds the Revolving Credit Facility after giving effect to such
reduction of the Revolving Credit Facility.

(v)        The Swing Line Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.

(c)        Application of Commitment Reductions. Upon each reduction of the
applicable Facility pursuant to this Section 2.05, the Commitment of each of the
Revolving Credit Lenders or Term Lenders, as the case may be, shall be reduced
by such Lender’s Pro Rata Share of the amount by which such Facility is reduced
in accordance with the Lenders’ respective Commitments under such Facility.

Section 2.06    Prepayments.     (a)     Optional. (i) The Applicable Borrower
may, upon at least one Business Day’s notice to the Administrative Agent
received not later than 11:00 A.M. (New York City time) stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given the Applicable Borrower shall, prepay the outstanding aggregate principal
amount of Advances, in whole or ratably in part, together with accrued interest
to the date of such prepayment on the aggregate principal amount prepaid;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount of (A) the Borrowing Minimum or an integral multiple equal to
the Borrowing Multiple in excess thereof in the case of Revolving Credit
Advances and (B) $1,000,000 in the case of Term Advances or an integral multiple
of $1,000,000 in excess thereof or in each case, if less, the aggregate
outstanding principal amount of any Advance and (ii) that no prepayment of
Eurocurrency Rate Advance shall be permitted pursuant to this Section 2.06 other
than on the last day of the Interest Period applicable thereto unless such
prepayment is accompanied by the payment of the amounts required by
Section 9.04(c) if the applicable Lender has provided the Applicable Borrower
with adequate notice of the amount of the same. Each prepayment of any Term
Advances pursuant to this Section 2.06(a) shall be applied pro rata among each
class of Term Advances then outstanding and within each such class to the
scheduled amortization payments under the applicable Term Facility as directed
by the Term Loan Borrower.

 

76



--------------------------------------------------------------------------------

(ii)        Notwithstanding the foregoing, in the event that, on or prior to the
date which is six months after the Amendment No. 2 Effective Date, the Term Loan
Borrower (x) prepays, refinances, substitutes or replaces any 2018 New Term B
Advance pursuant to a Repricing Transaction or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction, the Term Loan Borrower shall pay
to the Administrative Agent, for the ratable account of each of the 2018 New
Term B Lenders, (I) in the case of clause (x), a prepayment premium of 1.00% of
the aggregate principal amount of the 2018 New Term B Advances so prepaid,
refinanced, substituted or replaced and (II) in the case of clause (y), a fee
equal to 1.00% of the aggregate principal amount of the 2018 New Term B Advances
outstanding immediately prior to such amendment. Such amounts shall be due and
payable on the date of effectiveness of such Repricing Transaction.

(b)        Mandatory.

(i)        If at any time any Loan Party or any of its Subsidiaries shall
receive Net Cash Proceeds from (x) any Asset Sale (other than any Asset Sale
resulting from a Permitted Factoring Transaction) or (y) any Recovery Event and,
unless and to the extent that a Reinvestment Notice shall be delivered in
respect thereof, the Term Loan Borrower shall, within five Business Days after
the date of the receipt of such Net Cash Proceeds by such Loan Party or any of
its Subsidiaries prepay an aggregate principal amount of outstanding Term
Advances equal to 100% of such Net Cash Proceeds; provided, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Advances.

(ii)        If at any time any Loan Party or any of its Subsidiaries shall
receive Net Cash Proceeds from the issuance or incurrence of any Debt (other
than any Debt permitted under Section 5.02(b) (other than any Refinancing Debt),
the Term Loan Borrower shall, within one Business Day after the date of receipt
of such Net Cash Proceeds by such Loan Party or any of its Subsidiaries, prepay
the Term Advances in an amount equal to 100% of such Net Cash Proceeds.

(iii)        Commencing with the Fiscal Year ending December 31, 2019, not later
than five Business Days after the earlier of (i) the date on which Dana is
required to deliver financial statements with respect of each Fiscal Year under
Section 5.03(c) for such Fiscal Year and (ii) the date on which such financial
statements are actually delivered, the Term Loan Borrower shall prepay the 2018
New Term B Advances in an amount equal to (A) the ECF Percentage times the
amount of Excess Cash Flow for such Fiscal Year minus (B) the amount of any
voluntary prepayments, repurchases or redemptions of principal during such
Fiscal Year (in each case to the extent not financed with the proceeds of Funded
Debt), in each case, not previously deducted pursuant to this clause (B) in any
prior period of (I) Term Advances (provided that with respect to any prepayment
of Term Advances below the par value thereof, the aggregate amount of such
prepayment for purposes of this clause (B) shall be the amount of the Term Loan
Borrower’s actual cash payment in respect of such prepayment) and (II) any other
Debt permitted hereunder that is secured by the Collateral on a pari passu basis
with the Obligations (in the case of any revolving Debt,

 

77



--------------------------------------------------------------------------------

solely to the extent accompanied by permanent commitment reductions); provided
that prepayment shall only be required pursuant to this Section 2.06(b)(iii) for
any Fiscal Year if the amount calculated pursuant to clause (A) above exceeds
$10,000,000 (and then only to the extent of such excess).

(iv)        If on any date, as a result of fluctuations in exchange rates (which
shall be calculated by the Administrative Agent on each Revaluation Date) or
otherwise, the Administrative Agent notifies Dana that, (A) the sum of (x) the
aggregate principal amount of the Revolving Credit Advances, Unreimbursed
Amounts, the Letter of Credit Advances and the Swing Line Advances then
outstanding plus (y) the aggregate Available Amount of all Letters of Credit
then outstanding (in each case determined by the Equivalent thereof in Dollars
in the case of any Advance or Letter of Credit denominated in a Committed
Currency) exceeds (B) 105% of the aggregate Revolving Credit Commitments on such
date, the Revolving Credit Borrowers shall, as soon as practicable and in any
event within three Business Days after receipt of such notice, prepay (with no
corresponding commitment reduction) an aggregate principal amount of the
Revolving Credit Advances comprising part of the same Borrowings, Unreimbursed
Amounts, the Letter of Credit Advances and the Swing Line Advances (and/or
deposit cash collateral in respect of Letters of Credit then outstanding) in an
amount sufficient to reduce such sum to an amount not to exceed 100% of the
aggregate Revolving Credit Commitments on such date.

(v)        The Revolving Credit Borrowers shall, on each Business Day, pay to
the Administrative Agent for deposit in the L/C Cash Collateral Account an
amount sufficient to cause the aggregate amount on deposit in such L/C Cash
Collateral Account to equal the amount by which the aggregate Available Amount
of all Letters of Credit (determined by the Equivalent thereof in Dollars in the
case of any Letter of Credit denominated in a Committed Currency) then
outstanding exceeds the Letter of Credit Sublimit on such Business Day.

(vi)        Prepayments of the Revolving Credit Facility made pursuant to
clause (iv) above shall be first applied to prepay Letter of Credit Advances
then outstanding, if any, until such Advances are paid in full, second applied
to prepay Swing Line Advances then outstanding until such Advances are paid in
full, third applied ratably to prepay Revolving Credit Advances then
outstanding, if any, comprising part of the same Borrowings until such Advances
are paid in full and fourth, if required under Section 2.03(g), deposited in the
L/C Cash Collateral Account. Upon the drawing of any Letter of Credit for which
funds are on deposit in the L/C Cash Collateral Account, such funds shall be
applied to reimburse the applicable Issuing Bank or Revolving Credit Lenders, as
applicable.

(vii)        All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid, and, if any such prepayment is made on a day other than on the last day
of the Interest Period applicable thereto, such prepayment shall be accompanied
by the payment of the amounts required by Section 9.04(c) if the applicable
Lender has provided the Applicable Borrower with adequate notice of the amount
of the same. Each prepayment of the outstanding Term Advances made under clauses
(i) or (ii) of this Section 2.06(b) shall be applied pro rata

 

78



--------------------------------------------------------------------------------

among each class of Term Advances then outstanding and within each such class to
the remaining principal repayment installments thereof. Each prepayment of the
outstanding 2018 New Term B Advances made under clause (iii) of this
Section 2.06(b) shall be applied pro rata to the remaining principal repayment
installments thereof.

(viii)    Notwithstanding anything in this Section 2.06(b) to the contrary, to
the extent that the Term Loan Borrower has determined in good faith and has
documented in reasonable detail to the reasonable satisfaction of the
Administrative Agent, that any portion of a distribution to any Loan Party of
any (A) Net Cash Proceeds pursuant to Section 2.06(b)(i) and (ii), in respect of
Net Cash Proceeds of any Foreign Subsidiary, or (B) any Excess Cash Flow
attributable to any Foreign Subsidiary, in each case would (i) result in
material adverse tax consequences, (ii) result in a material breach of any
agreement governing Debt of such Foreign Subsidiary permitted to exist or to be
incurred by such Foreign Subsidiary under the terms of this Agreement and/or
(iii) be limited or prohibited under applicable local law, the application of
such Net Cash Proceeds or such portion of Excess Cash Flow to the prepayment of
the applicable Term Facility pursuant to this Section 2.06(b) shall be deferred
on terms to be agreed between the Term Loan Borrower and the Administrative
Agent; provided that in each case the relevant Loan Party and/or Subsidiaries of
such Loan Party shall take commercially reasonable steps (except to the extent
that any such steps result in material cost or tax to Dana or any of its
Subsidiaries) to minimize any such adverse tax consequences and/or to obtain any
exchange control clearance or other consents, permits, authorizations or
licenses which are required to enable such Net Cash Proceeds or Excess Cash Flow
to be repatriated or advanced to, and applied by, the relevant Loan Party in
order to effect such a prepayment.

Section 2.07    Interest. (a) Scheduled Interest. The Applicable Borrower shall
pay interest on each Revolving Credit Advance or Term Advance owing to each
Lender from the date of such Revolving Credit Advance or Term Advance, as the
case may be, until such principal amount shall be paid in full, at the following
rates per annum:

(i)        Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Margin in effect from
time to time with respect to such Advance, payable quarterly in arrears on the
first Business Day following each Fiscal Quarter during such periods and upon
repayment of such Advance.

(ii)        Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance plus (B) the Applicable Margin in effect
from time to time with respect to such Advance, payable in arrears on the last
Business Day of such Interest Period and, if such Interest Period has a duration
of more than 90 days, every 90 days from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

(iii)        Overnight Eurocurrency Rate Advances. During such periods as such
Advance is an Overnight Eurocurrency Rate Advance, a rate per annum equal at all

 

79



--------------------------------------------------------------------------------

times to the sum of (A) the Overnight Eurocurrency Rate in effect from time to
time plus (B) the Applicable Margin in effect from time to time with respect to
such Advance, payable quarterly in arrears on the first Business Day following
each Fiscal Quarter during such periods and upon repayment of such Advance.

(iv)        Cost of Funds Advances. During such periods as such Advance is a
Cost of Funds Advance, a rate per annum equal at all times to the sum of (A) the
Cost of Funds in effect from time to time plus (B) the Applicable Margin in
effect from time to time with respect to such Advance, payable quarterly in
arrears on the first Business Day following each Fiscal Quarter during such
periods and upon repayment of such Advance.

(b)        Default Interest.    The Applicable Borrower shall pay interest,
(i) upon the occurrence and during the continuance of an Event of Default under
Section 6.01(a) or (f) on overdue principal in respect of the Advances owing to
the Lenders, payable in arrears on the dates referred to in clause (a) above and
on demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (a) and (ii) to
the fullest extent permitted by law, on the amount of any interest, fee or other
amount payable hereunder that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum applicable to Base Rate
Advances.

(c)        Notice of Interest Rate.    Promptly after receipt of a Notice of
Borrowing pursuant to Section 2.02(a), the Administrative Agent shall give
notice to the Applicable Borrower and each Lender of the interest rate
determined by the Administrative Agent for purposes of clause (a) above.

(d)        Alternate Rate of Interest.

(i)        If prior to the commencement of any Interest Period for a LIBOR
Advance:

(A)        the Administrative Agent reasonably determines (which determination
shall be presumed correct absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or

(B)        the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Advances included in such LIBOR Advance for such Interest
Period;

then the Administrative Agent shall give written notice (by facsimile
transmission or electronic transmission (in .pdf format)) thereof to the
Borrowers and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any request for
the Conversion of a Base Rate Advance to, or continuation of any LIBOR Advance
as, a LIBOR Advance shall be

 

80



--------------------------------------------------------------------------------

ineffective, and, in the case of any request for the continuation of a LIBOR
Advance, such LIBOR Advance shall on the last day of the then current Interest
Period applicable thereto be converted to an Base Rate Advance and (y) if any
Notice of Borrowing requests a LIBOR Advance, such Borrowing shall be made as a
Base Rate Advance.

(ii)        Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Required
Lenders notify the Administrative Agent (with a copy to the Borrowers) that they
have determined, that:

(A)        adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for any requested Interest
Period, including, without limitation, because the Adjusted LIBO Rate or the
LIBO Rate, as applicable, is not available or published on a current basis and
such circumstances are unlikely to be temporary; or

(B)        the supervisor for the administrator of the Adjusted LIBO Rate or the
LIBO Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Adjusted LIBO Rate or the LIBO Rate, as applicable, shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”),

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrowers may amend this Agreement to replace the Adjusted LIBO Rate or the
LIBO Rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) that has been
broadly accepted by the syndicated loan market in the United States in lieu of
the Adjusted LIBO Rate or the LIBO Rate, as applicable (any such proposed rate,
a “LIBO Successor Rate”), together with any proposed LIBO Successor Rate
Conforming Changes (but, for the avoidance of doubt, such related changes shall
not include a reduction in the Applicable Margin); provided, that if such
alternate rate of interest would be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement, and, notwithstanding anything to the
contrary in Section 9.01, any such amendment shall become effective at 5:00 P.M.
(New York City time) on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrowers
unless, prior to such time, the Lenders comprising the Required Lenders have
delivered to the Administrative Agent notice that such Required Lenders do not
accept such amendment.

If no LIBO Successor Rate has been determined and the circumstances under clause
(A) above exist, the obligation of the Lenders to make or maintain LIBOR
Advances shall be suspended, (to the extent of the affected LIBOR Advances or
Interest Periods). Upon receipt of such notice, any Borrower may revoke any
pending request for a LIBOR Advance or, conversion to or continuation of LIBOR
Advances (to the extent of the affected LIBOR Advances or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Advances in the amount specified therein.

 

81



--------------------------------------------------------------------------------

Section 2.08    Fees. (a) Commitment Fees. Dana shall pay to the Administrative
Agent a commitment fee in Dollars (i) for the account of the Revolving Credit
Lenders, from the date hereof in the case of each Revolving Credit Lender party
to this Agreement on the Closing Date, from the Amendment No. 1 Effective Date
in the case of each other Revolving Credit Lender party to this Agreement on the
Amendment No. 1 Effective Date, from the Amendment No. 3 Effective Date in the
case of each other Revolving Credit Lender party to this Agreement on the
Amendment No. 3 Effective Date, and from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Revolving Credit Lender
in the case of each other such Revolving Credit Lender until the Revolving
Credit Facility Termination Date, payable in quarterly in arrears on the first
Business Day following each Fiscal Quarter and on the Revolving Credit Facility
Termination Date, at the rate per annum on the average daily unused portion of
the Unused Revolving Credit Commitment of such Lender, equal to the percentage
set forth in the definition of “Applicable Margin” for commitment fees for the
relevant Total Net Leverage Ratio on such date, and (ii) for the account of the
Term Lenders, from the Amendment No. 1 Effective Date in the case of each Term
Lender party to this Agreement on the Amendment No. 1 Effective Date, and from
the effective date specified in the Assignment and Acceptance pursuant to which
it became a Term Lender in the case of each other such Term Lender which becomes
a Term Lender prior to the Term Facility Commitment Termination Date, until the
Term Facility Commitment Termination Date, payable in quarterly in arrears on
the first Business Day following each Fiscal Quarter and on the Term Facility
Commitment Termination Date, at the rate per annum on the average daily unused
portion of the Unused Term Commitment of such Lender, equal to the percentage
set forth in the definition of “Applicable Margin” for commitment fees for the
relevant Total Net Leverage Ratio on such date; provided, however, that no
commitment fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender.

(b)        Letter of Credit Fees, Etc.

(i)        Dana shall pay to the Administrative Agent for the account of each
Revolving Credit Lender a commission in Dollars, payable quarterly in arrears on
the first Business Day of each Fiscal Quarter, on the earliest to occur of the
full drawing, expiration, termination or cancellation of any such Letter of
Credit and on the Revolving Credit Facility Termination Date, on such Revolving
Credit Lender’s Pro Rata Share of the average daily aggregate Available Amount
during such quarter of all Letters of Credit outstanding from time to time at a
rate per annum equal to the Applicable Margin for Eurocurrency Rate Advances
under the Revolving Credit Facility.

(ii)        Dana shall pay to the Issuing Banks, for their own account,
(A) ratably, a fronting fee in Dollars, payable quarterly in arrears on the
first Business Day following each Fiscal Quarter and on the Revolving Credit
Facility Termination Date, on the average daily Available Amount during such
quarter of all Letters of Credit, from the Closing Date until the Revolving
Credit Facility Termination Date, at the rate of 0.125% per annum and (B) the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the Issuing Banks.

Section 2.09    Conversion of Advances. (a) Optional. The Applicable Borrower
may on any Business Day, upon notice given to the Administrative Agent not later
than 11:00

 

82



--------------------------------------------------------------------------------

A.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Section 2.10, Convert all
or any portion of the Advances of one Type comprising the same Borrowing into
Advances of the other Type in the same currency; provided, however, that any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Advances,
any Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing shall be made ratably among the Lenders in accordance with
their Commitments. Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and (iii) if such Conversion is into Eurocurrency Rate Advances,
the duration of the initial Interest Period for such Advances. Each notice of
Conversion shall be irrevocable and binding on the Applicable Borrower.

(b)        Mandatory.

(i)        On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing denominated in Dollars shall
be reduced, by payment or prepayment or otherwise, to less than $5,000,000, such
Advances shall, at the end of the applicable Interest Period, automatically
Convert into Base Rate Advances.

(ii)        If a Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Applicable Borrower and the
Lenders, whereupon each such Eurocurrency Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance or if such Eurocurrency Rate Advance is denominated in a Committed
Currency, be exchanged for an Equivalent in Dollars and Convert into a Base Rate
Advance.

(iii)        Upon the occurrence and during the continuance of any Event of
Default, (x) each Eurocurrency Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance
or if such Eurocurrency Rate Advance is denominated in a Committed Currency, be
exchanged for an Equivalent in Dollars and Convert into a Base Rate Advance and
(y) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended.

Section 2.10    Increased Costs, Etc. (a) If a Change in Law shall (i) result in
any increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurocurrency Rate Advances or of agreeing to issue or
amend or of issuing, amending or maintaining or participating in Letters of
Credit or of agreeing to make or of making or maintaining Letter of Credit
Advances with respect to its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto or (ii) subject any Lender Party or Agent to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection

 

83



--------------------------------------------------------------------------------

Income Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, then the Borrowers shall from time to time, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party additional
amounts sufficient to compensate such Lender Party for such increased cost or
Taxes; provided, however, that a Lender Party claiming additional amounts under
this Section 2.10(a) agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost or Taxes that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party and would not subject
such Lender to any unreimbursed cost or expense. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation. A certificate as to the amount of such increased cost or
Taxes, submitted to the Borrowers by such Lender Party, shall be conclusive and
binding for all purposes, absent manifest error.

(b)        If any Lender Party determines that (i) compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) or (ii) a Change
in Law affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Lender Party or any corporation controlling
such Lender Party and that the amount of such capital or liquidity is increased
by or based upon the existence of such Lender Party’s commitment to lend or to
issue, amend, or participate in Letters of Credit hereunder and other
commitments of such type or the issuance, amendment, maintenance of or
participation in the Letters of Credit (or similar contingent obligations),
then, upon demand by such Lender Party or such corporation (with a copy of such
demand to the Administrative Agent), the Borrowers shall pay to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party in the light of such circumstances, to the extent that such Lender
Party reasonably determines such increase in capital or liquidity to be
allocable to the existence of such Lender Party’s commitment to lend or to
issue, amend, or participate in Letters of Credit hereunder or to the issuance,
amendment, maintenance of or participation in any Letters of Credit. A
certificate as to such amounts submitted to the Borrowers by such Lender Party
shall be conclusive and binding for all purposes, absent manifest error.

(c)        If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Administrative Agent that the Eurocurrency Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Eurocurrency Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrowers and the Lenders, whereupon (i) each such Eurocurrency Rate Advance
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance or if such Eurocurrency Rate Advance
is denominated in a Committed Currency, be exchanged for an Equivalent in
Dollars and Convert into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended until the Administrative Agent shall notify the Borrowers that such
Lenders have determined that the circumstances causing such suspension no longer
exist.

 

84



--------------------------------------------------------------------------------

(d)        Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Advances or Overnight Eurocurrency Rate Advances, or to continue to fund or
maintain Eurocurrency Rate Advances or Overnight Eurocurrency Rate Advances
hereunder, then, on notice thereof and demand therefor by such Lender to the
Borrowers through the Administrative Agent, (i) each Eurocurrency Rate Advance
will automatically, upon such demand, Convert into a Base Rate Advance or in the
case of an Overnight Eurocurrency Rate Advance or if such Eurocurrency Rate
Advance is denominated in a Committed Currency, be exchanged for an Equivalent
in Dollars and Convert into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances or
Overnight Eurocurrency Rate Advances, as applicable, shall be suspended until
the Administrative Agent shall notify the Borrowers that such Lender has
determined that the circumstances causing such suspension no longer exist;
provided, however, that, before making any such demand, such Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Eurocurrency Lending Office if
the making of such a designation would allow such Lender or its Eurocurrency
Lending Office to continue to perform its obligations to make Eurocurrency Rate
Advances or Overnight Eurocurrency Rate Advances, as applicable, or to continue
to fund or maintain Eurocurrency Rate Advances or Overnight Eurocurrency Rate
Advances, as applicable, and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.

Section 2.11    Payments and Computations.

(a)        Each Borrower shall make each payment hereunder and under the Notes,
irrespective of any right of counterclaim or set-off (except as otherwise
provided in Section 2.15), not later than 11:00 A.M. (New York City time) on the
day when due (or, in the case of payments made by any Borrower or any Guarantor
pursuant to Section 8.01, on the date of demand therefor) in the applicable
currency to the Administrative Agent at the Administrative Agent’s Account in
same day funds. The Administrative Agent will promptly thereafter cause like
funds to be distributed (i) if such payment by the Applicable Borrower is in
respect of principal, interest, commitment fees or any other Obligation then
payable hereunder and under the Notes to more than one Lender Party, to such
Lender Parties for the account of their respective Applicable Lending Offices
ratably in accordance with the amounts of such respective Obligations then
payable to such Lender Parties and (ii) if such payment by the Applicable
Borrower is in respect of any Obligation then payable hereunder to one Lender
Party, to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(d), from and after
the effective date of such Assignment and Acceptance, the Administrative Agent
shall make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender Party assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b)        If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the

 

85



--------------------------------------------------------------------------------

Advances to which, or the manner in which, such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each Lender Party ratably in accordance with such Lender Party’s
proportionate share of the principal amount of all outstanding Advances and the
Available Amount of all Letters of Credit then outstanding, in repayment or
prepayment of such of the outstanding Advances or other Obligations owed to such
Lender Party, and for application to such principal installments, as the
Administrative Agent shall direct.

(c)        Each Borrower hereby authorizes each Lender Party, if and to the
extent payment owed to such Lender Party is not made when due hereunder or, in
the case of a Lender, under the Note held by such Lender, to charge from time to
time against any or all of such Borrower’s accounts with such Lender Party any
amount so due. Each of the Lender Parties hereby agrees to notify the Applicable
Borrower promptly (and in any event within two (2) Business Days thereof) after
any such setoff and application shall be made by such Lender Party; provided,
however, that the failure to give such notice shall not affect the validity of
such charge.

(d)        All computations of interest based on the Base Rate, of fees and
Letter of Credit commissions shall be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurocurrency Rate or the Federal Funds Rate shall be made
by the Administrative Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(e)        Whenever any payment hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(f)        Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Applicable Borrower will not make such payment in full, the
Administrative Agent may assume that the Applicable Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
such Lender Party on such due date an amount equal to the amount then due such
Lender Party. If and to the extent the Applicable Borrower shall not have so
made such payment in full to the Administrative Agent, each such Lender Party
shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender Party together with interest thereon, for each day
from the date such amount is distributed to such Lender Party until the date
such Lender Party repays such amount to the Administrative Agent, at a rate
equal to (x) the Federal Funds Rate in the case of any amount denominated in
Dollars or (y) the cost of funds incurred by the Administrative Agent in respect
of such amount denominated in Foreign Currencies.

 

86



--------------------------------------------------------------------------------

Section 2.12    Taxes.    (a)     Except as required by applicable law, any and
all payments by any Loan Party to or for the account of any Lender Party or any
Agent hereunder or under any other Loan Document shall be made, in accordance
with Section 2.11 or the applicable provisions of such other Loan Document, if
any, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto (collectively, “Taxes”). If any Loan Party shall be required by
applicable law (as determined in the good faith discretion of an applicable
withholding agent) to deduct or withhold any Taxes from or in respect of any sum
payable hereunder or under any other Loan Document to any Lender Party or any
Agent, then (i) the applicable Loan Party shall be entitled to make all such
deductions or withholdings and shall timely pay the full amount thereof to the
relevant Governmental Authority in accordance with applicable law and
(ii) except in the case of Excluded Taxes, the sum payable by such Loan Party
shall be increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions and withholding
(including deductions and withholding applicable to additional sums payable
under this Section 2.12) such Lender Party or such Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholding been made.

(b)        Each Loan Party shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of such Other
Taxes.

(c)        Except for any Luxembourg registration duties (droits
d’enregistrement), payable in case of voluntary registration of any Loan
Document with the Administration de l’Enregistrement et des Domaines in
Luxembourg when such registration is not required to maintain, preserve,
establish or enforce the rights of any Loan Party under any Loan Document, the
Loan Parties shall, within 10 days after demand therefor, indemnify each Lender
Party and each Agent for and hold them harmless against the full amount of
(i) any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.12) imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document, (ii) without duplication, Other Taxes imposed on or
paid by such Lender Party or such Agent, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such Taxes and
liabilities delivered to the Borrowers shall be conclusive absent manifest
error.

(d)        Each Lender Party shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender Party (but only to the extent that the Loan Parties have not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender Party’s failure to comply with the provisions of
Section 9.07(g) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender Party, in each case, that
are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability

 

87



--------------------------------------------------------------------------------

delivered to any Lender Party by the Administrative Agent shall be conclusive
absent manifest error. Each Lender Party hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
Party under any Loan Document or otherwise payable by the Administrative Agent
to the Lender Party from any other source against any amount due to the
Administrative Agent under this paragraph (d).

(e)        Within 30 days after the date of any payment of Taxes to a
Governmental Authority pursuant to this Section 2.12, the appropriate Loan Party
shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.

(f)        Documentation.

(i)        Any Lender Party that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by a Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by such Borrower or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender Party,
if reasonably requested by a Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
such Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender Party is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender Party’s reasonable judgment such completion, execution
or submission would subject such Lender Party to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
such Lender.

(ii)        Without limiting the generality of the foregoing, in the event that
a Borrower is a U.S. Borrower,

(A)        any Lender that is a U.S. Person shall deliver to such Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals or, as permitted by applicable law, copies of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to

 

88



--------------------------------------------------------------------------------

time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), whichever of the following is applicable:

1)        in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals or, as permitted by
applicable law, copies of IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

2)        executed originals or, as permitted by applicable law, copies of IRS
Form W-8ECI;

3)        in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Internal Revenue Code Section 881(c) of the, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Internal Revenue Code
Section 881(c)(3)(A), a “10 percent shareholder” of a Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Internal Revenue Code Section 881(c)(3)(C) (a “U.S.
Tax Compliance Certificate”) and (y) executed originals or, as permitted by
applicable law, copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

4)        to the extent a Foreign Lender is not the beneficial owner, executed
originals or, as permitted by applicable law, copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner.

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals or, as permitted by applicable law, copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a

 

89



--------------------------------------------------------------------------------

reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D)        if a payment made to a Lender Party under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender Party
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Internal Revenue Code Section 1471(b) or 1472(b),
as applicable), such Lender Party shall deliver to such Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Internal
Revenue Code Section 1471(b)(3)(C)(i)) and such additional documentation
reasonably requested by such Borrower or the Administrative Agent as may be
necessary for such Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender Party has complied
with such Lender Party’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii)        Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowers and the
Administrative Agent in writing of its legal inability to do so.

(g)        If any Lender Party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes paid or reimbursed by any
Loan Party pursuant to this Section 2.12 (including by the payment of additional
amounts pursuant to this Section 2.12), such Lender Party shall, as soon as
reasonably practicable, pay to such Loan Party an amount equal to such refund
(but only to the extent of the indemnity payments made under this Section 2.12
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses in securing such refund. The Borrowers or other Loan Party, upon the
request of such Lender Party, shall, as soon as reasonably practicable, repay to
such Lender Party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such Lender Party is required to repay such refund
to the relevant Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the Lender Party be required to pay any
amount to a Loan Party the payment of which would place the Lender Party in a
less favorable net after-Tax position than the Lender Party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any Lender Party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to a Loan Party or any other Person.

 

90



--------------------------------------------------------------------------------

(h)        Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.13    Sharing of Payments, Etc. If any Lender Party shall obtain at
any time any payment, whether voluntary, involuntary, through the exercise of
any right of set off, the exercise of remedies in respect of any Collateral or
otherwise (other than pursuant to Section 2.10, 2.12, Section 2.17(1), 9.04 or
9.07), (a) on account of Obligations due and payable to such Lender Party
hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender Party at such time (other than pursuant to Section 2.10,
2.12, Section 2.17(1), 9.04 or 9.07) to (ii) the aggregate amount of the
Obligations due and payable to all Lender Parties hereunder and under the Notes
at such time) of payments on account of the Obligations due and payable to all
Lender Parties hereunder and under the Notes at such time obtained by all the
Lender Parties at such time or (b) on account of Obligations owing (but not due
and payable) to such Lender Party hereunder and under the Notes at such time
(other than pursuant to Section 2.10, 2.12, Section 2.17(1), 9.04 or 9.07) in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such Lender Party at such time (other than pursuant to
Section 2.10, 2.12, Section 2.17(1), 9.04 or 9.07) to (ii) the aggregate amount
of the Obligations owing (but not due and payable) to all Lender Parties
hereunder and under the Notes at such time) of payments on account of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time obtained by all of the Lender Parties at such time,
such Lender Party shall forthwith purchase from the other Lender Parties such
participations in the Obligations due and payable or owing to them, as the case
may be, as shall be necessary to cause such purchasing Lender Party to share the
excess payment ratably with each of them; provided, however, that, if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered. Each Borrower agrees that any Lender
Party so purchasing a participation from another Lender Party pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender Party were the direct creditor of the
Applicable Borrower in the amount of such participation.

Section 2.14    Use of Proceeds. The proceeds of the Revolving Credit Advances,
the Swing Line Advances and the Letters of Credit shall be utilized to provide
financing for working capital, Capital Expenditures and other general corporate
purposes of the Borrowers and their Subsidiaries. The proceeds of the Initial
Term A Advances shall only be utilized to provide financing for general
corporate purposes of the Term Loan Borrower and its Subsidiaries, including the
repurchase and/or repayment of the 2021 Senior Notes. The proceeds of the 2018

 

91



--------------------------------------------------------------------------------

New Term A Advances and the 2018 New Term B Advances shall be utilized to
finance the GrazianoFairfield Acquisition and to pay all related fees and
expenses.

Section 2.15    Defaulting Lenders. (a) In the event that, at any time, (i) any
Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender shall owe
a Defaulted Advance to any Borrower and (iii) such Borrower shall be required to
make any payment hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then such Borrower may, to the fullest extent
permitted by applicable law, set off and otherwise apply the Obligation of such
Borrower to make such payment to or for the account of such Defaulting Lender
against the obligation of such Defaulting Lender to make such Defaulted Advance.
In the event that, on any date, a Borrower shall so set off and otherwise apply
its obligation to make any such payment against the obligation of such
Defaulting Lender to make any such Defaulted Advance on or prior to such date,
the amount so set off and otherwise applied by such Borrower shall constitute
for all purposes of this Agreement and the other Loan Documents an Advance by
such Defaulting Lender made on the date under the Facility pursuant to which
such Defaulted Advance was originally required to have been made pursuant to
Section 2.01. Such Advance shall be considered, for all purposes of this
Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01, even if the other Advances comprising such Borrowing shall be
Eurocurrency Rate Advances on the date such Advance is deemed to be made
pursuant to this subsection (a). A Borrower shall notify the Administrative
Agent at any time such Borrower exercises its right of set-off pursuant to this
subsection (a) and shall set forth in such notice (A) the name of the Defaulting
Lender and the Defaulted Advance required to be made by such Defaulting Lender
and (B) the amount set off and otherwise applied in respect of such Defaulted
Advance pursuant to this subsection (a). Any portion of such payment otherwise
required to be made by such Borrower to or for the account of such Defaulting
Lender which is paid by such Borrower, after giving effect to the amount set off
and otherwise applied by such Borrower pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.15.

(b)        In the event that, at any time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
the Administrative Agent or any of the other Lender Parties and (iii) a Borrower
shall make any payment as provided in Section 2.08 hereunder or under this
Agreement or any other Loan Document to the Administrative Agent for the account
of such Defaulting Lender, then the Administrative Agent may, on its behalf or
on behalf of such other Lender Parties and to the fullest extent permitted by
applicable law, apply at such time the amount so paid by such Borrower to or for
the account of such Defaulting Lender to the payment of each such Defaulted
Amount to the extent required to pay such Defaulted Amount. In the event that
the Administrative Agent shall so apply any such amount to the payment of any
such Defaulted Amount on any date, the amount so applied by the Administrative
Agent shall constitute for all purposes of this Agreement and the other Loan
Documents payment, to such extent, of such Defaulted Amount on such date. Any
such amount so applied by the Administrative Agent shall be retained by the
Administrative Agent or distributed by the Administrative Agent to such other
Lender Parties, ratably in accordance with the respective portions of such
Defaulted Amounts payable at such time to the Administrative Agent and such
other Lender Parties and, if the amount of such payment made by such Borrower
shall at such time be insufficient to pay all Defaulted Amounts owing at such
time to the Administrative Agent and the other Lender Parties, in the following
order of priority:

 

92



--------------------------------------------------------------------------------

(i)        first, to the Administrative Agent for any Defaulted Amount then
owing to the Administrative Agent in its capacity as Administrative Agent; and

(ii)        second, to the Issuing Banks and the Swing Line Lender for any
Defaulted Amounts then owing to them, in their capacities as such, ratably in
accordance with such respective Defaulted Amounts then owing to the Issuing
Banks and the Swing Line Lender; and

(iii)        third, to any other Lender Parties for any Defaulted Amounts then
owing to such other Lender Parties, ratably in accordance with such respective
Defaulted Amounts then owing to such other Lender Parties.

Any portion of such amount paid by a Borrower for the account of such Defaulting
Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

(c)        In the event that, at any time, (i) any Lender Party shall be a
Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance
or a Defaulted Amount and (iii) a Borrower, the Administrative Agent or any
other Lender Party shall be required to pay or distribute any amount hereunder
or under any other Loan Document to or for the account of such Defaulting
Lender, then such Borrower or such other Lender Party shall pay such amount to
the Administrative Agent to be held by the Administrative Agent, to the fullest
extent permitted by applicable law, in escrow or the Administrative Agent shall,
to the fullest extent permitted by applicable law, hold in escrow such amount
otherwise held by it. Any funds held by the Administrative Agent in escrow under
this subsection (c) shall be deposited by the Administrative Agent in an account
with CITI, in the name and under the control of the Administrative Agent, but
subject to the provisions of this subsection (c). The terms applicable to such
account, including the rate of interest payable with respect to the credit
balance of such account from time to time, shall be CITI’s standard terms
applicable to escrow accounts maintained with it. Any interest credited to such
account from time to time shall be held by the Administrative Agent in escrow
under, and applied by the Administrative Agent from time to time in accordance
with the provisions of, this subsection (c). The Administrative Agent shall, to
the fullest extent permitted by applicable law, apply all funds so held in
escrow from time to time to the extent necessary to make any Advances required
to be made by such Defaulting Lender and to pay any amount payable by such
Defaulting Lender hereunder and under the other Loan Documents to the
Administrative Agent or any other Lender Party, as and when such Advances or
amounts are required to be made or paid and, if the amount so held in escrow
shall at any time be insufficient to make and pay all such Advances and amounts
required to be made or paid at such time, in the following order of priority:

(i)        first, to the Administrative Agent for any amount then due and
payable by such Defaulting Lender to the Administrative Agent hereunder in its
capacity as Administrative Agent;

(ii)        second, to the Issuing Banks and the Swing Line Lender for any
amounts then due and payable to them hereunder, in their capacities as such, by
such

 

93



--------------------------------------------------------------------------------

Defaulting Lender, ratably in accordance with such respective amounts then due
and payable to the Issuing Banks and the Swing Line Lender;

(iii)        third, to any other Lender Parties for any amount then due and
payable by such Defaulting Lender to such other Lender Parties hereunder,
ratably in accordance with such respective amounts then due and payable to such
other Lender Parties; and

(iv)        fourth, to such Borrower for any Advance then required to be made by
such Defaulting Lender pursuant to a Commitment of such Defaulting Lender.

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

(d)        In the event that, at any time, any Lender Party shall be a
Defaulting Lender such Defaulting Lender shall not be entitled to receive any
commitment fee for any period during which such Lender is a Defaulting Lender
(and no Borrower shall be required to pay any such commitment fee that otherwise
would have been required to have been paid to such Defaulting Lender).

(e)        The rights and remedies against a Defaulting Lender under this
Section 2.15 are in addition to other rights and remedies that a Borrower may
have against such Defaulting Lender with respect to any Defaulted Advance and
that the Administrative Agent or any Lender Party may have against such
Defaulting Lender with respect to any Defaulted Amount.

Section 2.16    Evidence of Debt. (a) The Advances made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Advances made by the
Lenders to the Borrowers and the interest and payments thereon. Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of any Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, each Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Advances in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, amount and
maturity of its Advances and payments with respect thereto.

(b)        In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts

 

94



--------------------------------------------------------------------------------

or records evidencing the purchases and sales by such Lender of participations
in Letters of Credit. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

Section 2.17    Replacement of Certain Lenders. In the event a Lender (“Affected
Lender”) shall have (a) become a Defaulting Lender under Section 2.15,
(b) requested compensation from a Borrower under Section 2.12 with respect to
Taxes or Other Taxes or with respect to increased costs or capital or under
Section 2.10 or other additional costs incurred by such Lender which, in any
case, are not being incurred generally by the other Lenders, or (c) delivered a
notice pursuant to Section 2.10(d) claiming that such Lender is unable to extend
Eurocurrency Rate Advances to a Borrower for reasons not generally applicable to
the other Lenders, then (1) the Applicable Borrower may prepay the outstanding
principal amount of such Affected Lender’s Advances in whole (together with
accrued interest to the date thereof on the principal amount prepaid) pursuant
to Section 2.06 and reduce the Commitment of such Affected Lender to zero
(unless, within five (5) Business Days after receipt by the Affected Lender of
notice from the Applicable Borrower that the Applicable Borrower intends to
prepay and reduce the Commitment of the Affected Lender to zero, in the event
that such Lender is an Affected Lender pursuant to (i) clause (a) above, such
Lender no longer is a Defaulting Lender, (ii) clause (b) above, such Lender
withdraws the request for compensation as set forth in clause (b) above or
(iii) clause (c) above, such Lender withdraws the notice delivered pursuant to
Section 2.10(d) claiming that such Lender is unable to extend Eurocurrency Rate
Advances (as noted in clause (c) above) and extends such Eurocurrency Rate
Advances to the Applicable Borrower) and such Affected Lender shall cease to be
a party hereto but shall continue to be entitled to the benefits of
Section 9.04, as well as to any fees accrued for its account hereunder and not
paid, and shall continue to be obligated under Section 7.07 with respect to
losses, obligations, liabilities, damages, penalties, actions, judgments, costs,
expenses or disbursements for matters which occurred prior to the reduction of
the Commitment of such Affected Lender, or (2) the Applicable Borrower or the
Administrative Agent may make written demand on such Affected Lender (with a
copy to the Administrative Agent in the case of a demand by the Applicable
Borrower and a copy to the Applicable Borrower in the case of a demand by the
Administrative Agent) for the Affected Lender to assign, and such Affected
Lender shall use commercially reasonable efforts to assign pursuant to one or
more duly executed Assignments and Acceptances within five (5) Business Days
after the date of such demand, to one or more financial institutions that comply
with the provisions of Section 9.07 which the Applicable Borrower or the
Administrative Agent, as the case may be, shall have engaged for such purpose
(“Replacement Lender”), all of such Affected Lender’s rights and obligations
under this Agreement and the other Loan Documents (including, without
limitation, its Commitment, all Advances owing to it, all of its participation
interests in existing Letters of Credit, and its obligation to participate in
additional Letters of Credit hereunder) in accordance with Section 9.07. The
Administrative Agent is authorized to execute one or more of such Assignments
and Acceptances as attorney-in-fact for any Affected Lender failing to execute
and deliver the same within five (5) Business Days after the date of such
demand. Further, with respect to such assignment, the Affected Lender shall have
concurrently received, in cash, all amounts due and owing to the Affected Lender
hereunder or under any other Loan Document; provided that upon such Affected
Lender’s replacement, such Affected Lender shall cease to be a party hereto but
shall continue to be entitled to the benefits, and subject to the obligations,
of Sections 2.10, 2.12 and 9.04, as well as to any fees accrued for its account
hereunder and not yet paid, and shall

 

95



--------------------------------------------------------------------------------

continue to be obligated under Section 7.07 with respect to losses, obligations,
liabilities, damages, penalties, actions, judgments, costs, expenses or
disbursements for matters which occurred prior to the date the Affected Lender
is replaced.

Section 2.18    Incremental Facilities. (a) Dana may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more tranches of term loans (each an “Incremental Term Facility”)
or one or more additional revolving facilities or an increase in the amount of
the Revolving Credit Facility (each such additional facility or increase being
an “Incremental Revolving Facility”; together with the Incremental Term
Facilities, each an “Incremental Facility”), provided that (i) at the time and
after the effectiveness of any Incremental Amendment referred to below, no
Default or Event of Default shall have occurred and be continuing (or, in the
event such Incremental Facility is incurred in connection with a Permitted
Acquisition or Investment permitted hereunder, (1) no Default or Event of
Default shall have occurred and be continuing at the time a commitment to
consummate such Permitted Acquisition or Investment is signed and (2) no Default
or Event of Default under Section 6.01(a) or (f) shall have occurred and be
continuing at the time such Permitted Acquisition or Investment is consummated),
and (ii) the aggregate principal amount of the Incremental Facilities shall not
exceed the greater of (x) (A) $750,000,000 less the aggregate principal amount
of Incremental Facilities and Incremental Equivalent Debt incurred or issued in
reliance on clause (x)(A) above, plus (B) an unlimited amount if, immediately
after giving effect thereto (assuming on the effective date thereof (1) the
funding in full of an Incremental Revolving Facility and (2) the proceeds from
the funding of such Incremental Facility shall not be netted against the
applicable amount of Consolidated Total Debt for purposes of the calculation of
the First Lien Net Leverage Ratio or the Senior Secured Net Leverage Ratio, as
applicable, set forth in this paragraph below), (I) in the case of an
Incremental Advance secured by Liens that rank pari passu with the Liens
securing the Term Facility or the Revolving Credit Facility, the First Lien Net
Leverage Ratio determined on a pro forma basis would not exceed 1.50:1.00 and
(II) in the case of an Incremental Advance secured by Liens that rank junior to
the Liens securing the Term Facility or the Revolving Credit Facility, the
Senior Secured Net Leverage Ratio determined on a pro forma basis would not
exceed 2.50:1.00 (the sum of the amounts specified in this clause (ii) (less the
aggregate principal amount of any Incremental Facility that has become effective
on or prior to the date of determination) the “Available Incremental Amount”);
it being acknowledged and agreed that, for the avoidance of doubt, the 2018 Term
Loan B Facility (as defined in Amendment No. 2), the 2018 Term A Facility Upsize
(as defined in Amendment No. 2), the 2018 Revolving Facility Upsize (as defined
in Amendment No. 2) and the Revolving Facility Upsize (as defined in Amendment
No. 3) are incurred under the incremental ratio prong set forth in clause (B)(I)
above. Each Incremental Facility shall be in an aggregate principal amount that
is not less than $50,000,000 unless approved by the Administrative Agent
(provided that such amount may be less than $50,000,000 if such amount
represents all remaining availability under the limit set forth in the preceding
sentence).

(b)        (i)    The maturity date of any Incremental Revolving Facility (the
“Incremental Revolving Facility Maturity Date”) shall not be earlier than the
commitment termination date of the Revolving Credit Facility nor have a weighted
average life which is shorter than the then remaining weighted average life of
the Revolving Credit Facility, (ii) the terms and conditions applicable to any
Incremental Revolving Facility (other than with respect to maturity, which shall
be governed by the preceding clause (i)) shall be, if not substantially
consistent with

 

96



--------------------------------------------------------------------------------

the terms of the existing Revolving Credit Facility (other than interest rate
margins and commitment/facility fees), shall be reasonably satisfactory to the
Administrative Agent (it being understood that, to be extent that any financial
maintenance covenant is added for the benefit of any Incremental Revolving
Facility, no consent shall be required from the Administrative Agent or any of
the Lenders to the extent that such financial maintenance covenant is (1) also
added for the benefit of the Revolving Credit Facility or (2) only applicable
after the latest maturity of the Revolving Credit Facility) and (iii) the
Applicable Margin and commitment/facility fees relating to any Incremental
Revolving Facility shall be as agreed by Dana and the Lenders providing such
Incremental Revolving Facility.

(c)        (i) The maturity date of any Incremental Term Facility (the
“Incremental Term Facility Maturity Date”) shall not be earlier than the then
Latest Maturity Date and the weighted average life to maturity of any
Incremental Term Facility shall be no shorter than the market terms for
facilities of equivalent tenor and similar nature at the time of such incurrence
for a term facility, as determined in good faith by Dana and the Administrative
Agent, (ii) any Incremental Term Facility will rank pari passu with the
Revolving Credit Facility and the Term Facility in right of payment and security
or, at the option of Dana, junior in right of security with the Revolving Credit
Facility and the Term Facility, subject to the Intercreditor Agreement or
intercreditor arrangements reasonably satisfactory to the Administrative Agent),
(iii) subject to clause (i) above, the amortization schedule applicable to any
Incremental Term Facility shall be determined by Dana and the lenders
thereunder, (iv) any fees payable in connection with any Incremental Facility
shall be determined by Dana and the arrangers and/or lenders providing such
Incremental Facility, (v) any Incremental Term Facility shall provide for
mandatory prepayment events which shall be no more favorable to the lenders
under such Incremental Term Facility than market terms for prepayment events for
similar term loan facilities at the time of incurrence, as determined in good
faith by Dana and the Administrative Agent, (vi) the all-in yield (whether in
the form of interest rate margins, original issue discount, upfront fees or a
LIBOR or Base Rate floor but excluding any structuring, commitment and arranger
fees or other similar fees) applicable to any Incremental Facility will be
determined by Dana and the lenders providing such Incremental Facility; provided
that in the case of any Incremental Term Facility in the form of a “term loan B
facility” that is secured on a pari passu basis with the 2018 New Term B
Facility and incurred on or prior to the first anniversary of the Amendment
No. 2 Effective Date, except for any such Incremental Term Facility that has a
maturity date that is at least two years after the Maturity Date of the 2018 New
Term B Facility, the “effective yield” on the loans under such Incremental Term
Facility (which shall be deemed to take account of interest rate benchmark
floors, recurring fees and all upfront or similar fees or original issue
discount (amortized over the shorter of (A) the weighted average life of such
loans and (B) four years) payable to all lenders providing such loans, but
exclusive of any arrangement, structuring or other fees payable in connection
therewith that are not shared with all lenders providing such loans) may exceed
the then “effective yield” on the loans under the 2018 New Term B Facility
(determined on the same basis as provided in the preceding parenthetical), if
the “effective yield” on the loans under the 2018 New Term B Facility
(determined on the same basis as provided in the second preceding parenthetical)
is increased, to the extent necessary, to be not less than 0.50% lower than the
“effective yield” on such loans and (vii) except as otherwise required or
permitted in clauses (i) through (vi) above, all other terms of such Incremental
Facility, if not substantially consistent with the terms of the existing
Revolving Credit Facility, shall be reasonably satisfactory to the
Administrative Agent other than (x) terms that are only applicable to periods
after the Latest Maturity Date and (y) terms and conditions

 

97



--------------------------------------------------------------------------------

which do not apply to any then-existing Facility (it being understood that, to
the extent that any financial maintenance covenant is added for the benefit of
any Incremental Facility, no consent shall be required from the Administrative
Agent or any of the Lenders to the extent that such financial maintenance
covenant is (1) also added for the benefit of the Revolving Credit Facility or
(2) only applicable after the latest maturity of the Revolving Credit Facility).

(d)        Each Incremental Facility may be provided by any existing Lender or
by any Eligible Assignee selected by Dana (any such other financial institution
or fund being called an “Additional Lender”), provided that the Administrative
Agent shall have consented (not to be unreasonably withheld) to such Lender’s or
Additional Lender’s providing such Incremental Facility if such consent would be
required under Section 9.07 for an assignment of Advances to such Lender or
Additional Lender. Commitments in respect of Incremental Facilities shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and Dana, to
effect the provisions of this Section 2.18. The effectiveness of any Incremental
Amendment shall be subject (except as specifically set forth in this
Section 2.18) to the satisfaction on the date thereof (each, an “Incremental
Facility Closing Date”) of each of the conditions set forth in Section 3.02 (it
being understood that (i) all references to the date of making of an extension
of credit or similar language in such Section 3.02 shall be deemed to refer to
the effective date of such Incremental Amendment, and (ii) in the case of an
Incremental Facility being used to finance a Permitted Acquisition or a
permitted Investment hereunder, the representations and warranties may be
limited to customary “SunGard” provisions and the Lenders and Additional Lenders
providing the applicable Incremental Facility may waive the making of any
representation or warranty). The Borrowers will use the proceeds of the
Incremental Facilities for any purpose not prohibited by this Agreement. No
Lender shall be obligated to provide any Incremental Facility, unless it so
agrees. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to this paragraph.

(e)        To the extent not already provided, the Administrative Agent shall
provide notice to all of the Lenders of the proposed Incremental Amendment by
not later than the same date established in the Incremental Amendment (if any)
for applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

(f)        This Section 2.18 shall supersede any provisions in Section 9.01 to
the contrary. Notwithstanding any other provision of any Loan Document, the Loan
Documents may be amended by the Administrative Agent and the Loan Parties, if
necessary, to provide for terms applicable to each Incremental Facilities.

Section 2.19    Extended Facilities.

(a)        Dana may at any time and from time to time request that (x) all or
any portion of the Revolving Credit Commitments (the “Existing Revolving
Facility”) be converted to

 

98



--------------------------------------------------------------------------------

extend the scheduled maturity date(s) and/or termination date(s) of any payment
of principal with respect to all or a portion of the loans or commitments in
respect of the Existing Revolving Facility (such portion of the Revolving Credit
Facility which has been so amended, an “Extended Revolving Facility”) and to
provide for other terms consistent with this Section 2.19 or (y) all or any
portion of any Term Commitments or Term Advances (an “Existing Term Facility”
and together with the Existing Revolving Facility, the “Existing Facilities”) be
amended to extend the scheduled maturity date(s) and/or termination date(s) of
any payment of principal with respect to all or a portion of such Term Advances
or Term Commitments in respect of such Existing Term Facility (such portion of
the applicable Term Facility which has been so amended, an “Extended Term
Facility” and together with the Extended Revolving Facility, the “Extended
Facilities”) and to provide for other terms consistent with this Section 2.19.
In order to establish any Extended Facility, Dana shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Facility) (an “Extension Request”) setting
forth the proposed terms of the Extended Facility to be established which shall
be substantially identical to the Existing Facility which is being converted
except that:

(i)        all or any of the scheduled payments of principal (including the
maturity date) and/or termination dates of the Extended Facility may be delayed
to later dates than the scheduled payments of principal (including the maturity
date) and/or termination dates of such Existing Facility to the extent provided
in the applicable Extension Amendment;

(ii)        the interest margins and commitment fees with respect to the
Extended Facility may be different than the interest margins and commitment fees
for the Existing Facility and upfront fees may be paid to the Extending Lenders,
in each case, to the extent provided in the applicable Extension Amendment;

(iii)        the Extension Amendment may provide for other covenants and terms
that apply solely to any period after the latest final maturity or termination
date of the Commitments in effect or Advances outstanding on the effective date
of the Extension Amendment immediately prior to the establishment of such
Extended Facility; and

(iv)        no commitments in respect of such Extended Facility may be
optionally reduced or terminated prior to the date on which the commitments
under the Existing Facility from which they were converted are terminated unless
such optional reduction or termination is accompanied by a pro rata optional
reduction of the commitments under such Existing Facility.

(b)        Any Extended Facility converted pursuant to any Extension Request
shall be designated a series (an “Extension Series”) of Revolving Credit
Commitments or the applicable Term Advances (in each case, as extended) for all
purposes of this Agreement; provided that any Extended Revolving Facility or
Extended Term Facility, as applicable, converted from an Existing Revolving
Facility or Extended Term Facility, as applicable, may, to the extent provided
in the applicable Extension Amendment, be designated as an increase in any
previously established Extension Series with respect to such Existing Revolving
Facility or Extended Term Facility, as applicable.

 

99



--------------------------------------------------------------------------------

(c)        Dana shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing Facility
are requested to respond. No Lender shall have any obligation to agree to have
any of its Advances and Commitments of any Existing Facility converted into an
Extended Facility pursuant to any Extension Request. Any Lender (an “Extending
Lender”) wishing to have all or any portion of its Advances and Commitments
under the Existing Facility subject to such Extension Request converted into
Extended Facility, shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Advances and Commitments under the Existing Revolving Facility or
the applicable Existing Term Facility, as the case may be, which it has elected
to request be converted into the Extended Facility. In the event that the
aggregate amount of commitments under an Existing Revolving Facility or Existing
Term Facility subject to Extension Elections exceeds the amount of commitments
under the Extended Facility requested pursuant to the Extension Request,
commitments subject to Extension Elections shall be converted to commitments
under an Extended Facility on a pro rata basis based on the amount of
commitments included in each such Extension Election.

(d)        Notwithstanding anything to the contrary set forth in this Agreement
or any other Loan Document, (i) an Extended Facility shall be in an aggregate
minimum amount of $50,000,000 and an integral multiple of $1,000,000, (ii) any
Extending Lender may extend all or any portion of its Commitment or Advances
pursuant to one or more Extension Requests (subject to applicable proration in
the case of over participation) (including the extension of any Extended
Revolving Facility), and (iii) any Extended Facility and all obligations in
respect thereof shall be Obligations under this Credit Agreement and the other
Loan Documents that are secured by the Collateral on a pari passu basis with all
other Obligations under this Credit Agreement and the other Loan Documents.

Extended Facilities shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement among the Borrowers, the Administrative Agent and
each Extending Lender providing an Extended Facility thereunder which shall be
consistent with the provisions set forth in paragraph (a) above (but which shall
not require the consent of any other Lender). Notwithstanding anything to the
contrary herein, such Extension Amendment shall include, amongst other
specifications, (1) provisions to treat extended Commitments and Advances as a
separate tranche or series and the incorporation of applicable class voting
rights, (2) provisions detailing whether, and the manner in which, Letters of
Credit shall be transferred to an Extended Revolving Facility or remain
effective under the Existing Revolving Facility, (3) that any and all accrued
interest or fees (including, but not limited to, such fees described in
Section 2.08 of this Agreement) shall be due and payable upon the effectiveness
of any Extension Amendment, and (4) provisions for the prepayment of any
Advances outstanding under the Existing Facility on the date the Extension
Amendment becomes effective (including payment of any breakage costs); provided,
that Advances may then be re-borrowed pursuant to a same-day Notice of Borrowing
under either the Existing Facility or the Extended Facility. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Extension Amendment in
accordance with its terms, (i) this Agreement shall be deemed amended as set
forth therein, notwithstanding anything to the contrary set forth in
Section 9.07, and (ii) such Extension Amendment shall be binding on the Lenders,
the Loan Parties and the other parties hereto. All Extended Facilities and all
obligations in respect thereof shall be Obligations under the Credit Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other Obligations under the Credit

 

100



--------------------------------------------------------------------------------

Agreement and in connection with any Extension Amendment, notwithstanding
anything to the contrary set forth in Section 9.07 of this Agreement, the Loan
Parties and the Collateral Agent shall enter into such amendments to the
Collateral Documents as may be reasonably requested by the Collateral Agent
(which shall not require any consent from any Lender) in order to ensure that
the extended Commitments or Advances are provided with the benefit of the
applicable Collateral Documents on a pari passu basis with the other Obligation.
To the extent not already provided, the Administrative Agent shall provide
notice to all of the Lenders of the proposed Extension Amendment by not later
than the same date established in the Extension Amendment (if any) for
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.

Section 2.20    Refinancing Facilities.

(a)        Dana may, from time to time after the Closing Date, refinance or
replace loans or commitments under the Revolving Credit Facility, any Term
Facility or any Incremental Facility with one or more new term loan facilities
(each, a “Refinancing Term Facility”) and new revolving credit facilities (each,
a “Refinancing Revolving Facility”, together with any Refinancing Term Facility,
the “Refinancing Facilities”) or with one or more additional series of senior
unsecured notes or loans or senior secured notes or loans that will be secured
by the Collateral on a pari passu basis with the Revolving Credit Facility, the
Term Facility or applicable Incremental Facility or secured notes or loans that
are junior in right of security in the Collateral (any such notes or loans,
“Refinancing Notes” and together with the Refinancing Facilities, “Refinancing
Debt”) pursuant to procedures reasonably specified by the Administrative Agent
and reasonably acceptable to Dana; provided that (i) such Refinancing Debt will
rank pari passu or junior in right of payment as the other Advances and
Commitments hereunder, (ii) any Refinancing Term Facility or Refinancing Notes
shall not mature prior to the maturity date of, or have a shorter weighted
average life than, or have mandatory prepayment provisions (other than related
to change of control offers) that could result in prepayments of such
Refinancing Debt prior to, the loans under such Term Facility or Incremental
Term Facility being refinanced, (iii) any Refinancing Revolving Facility shall
not mature (or require commitment reductions or amortization) prior to the
Maturity Date for the Revolving Credit Facility or the maturity date of the
revolving commitments being replaced, (iv) such Refinancing Debt will not be
Guaranteed or issued by any Person that is not a Loan Party, (v) the other terms
and conditions, taken as a whole, of any such Refinancing Debt (excluding
pricing (as to which no “most favored nation” clause shall apply) and optional
prepayment or redemption terms) are substantially similar to, or not materially
less favorable to Dana and its Restricted Subsidiaries, than, the terms and
conditions, taken as a whole, applicable to the loans or revolving commitments
being refinanced or replaced (except for covenants or other provisions
applicable only to periods after the latest maturity date of the Revolving
Credit Facility, the applicable Term Facility or applicable Incremental
Facility), (vi) with respect to (1) Refinancing Notes secured by Collateral or
(2) any Refinancing Term Facility secured by Liens on the Collateral that are
junior in priority to the Liens on the Collateral securing the Term Facility or
Revolving Credit Facility, such agreements or Liens will be subject to an
intercreditor agreement reasonably acceptable to the Administrative Agent and
(vii) the aggregate principal amount of any Refinancing Facility or Refinancing
Notes shall not be greater than the aggregate principal amount (or committed
amount) of the Revolving Credit Facility, the applicable Term Facility or
applicable Incremental Facility being refinanced or replaced plus any fees,
premiums, original issue discount and accrued interest associated therewith, and
costs and

 

101



--------------------------------------------------------------------------------

expenses related thereto, and the Revolving Credit Facility or applicable
Incremental Facility being refinanced or replaced will be permanently reduced
substantially simultaneously with the issuance thereof.

(b)        Dana shall make any request for Refinancing Debt pursuant to a
written notice to the Administrative Agent specifying in reasonable detail the
proposed terms thereof. Refinancing Debt may be provided, by any existing Lender
(but no existing Lender will have an obligation to make any Refinancing Debt and
may elect or decline, in its sole discretion, to provide such Refinancing Debt)
or by any Additional Lender (each such existing Lender or Additional Lender
providing such Refinancing Debt, a “Refinancing Lender”) provided that the
Administrative Agent shall have consented (not to be unreasonably conditioned,
withheld or delayed) to such Lender’s or Additional Lender’s providing such
Refinancing Debt to the extent such consent, if any, would be required under
Section 9.07 for an assignment to such Additional Lender.

(c)        Commitments in respect of Refinancing Facilities shall become
Commitments under this Agreement pursuant to an amendment (a “Refinancing
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent. The
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and Dana, to
effect the provisions of this Section 2.20. The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof (each, a
“Refinancing Facility Closing Date”) of each of the conditions set forth in
Section 3.02 (it being understood that all references to the date of making of
an extension of credit or similar language in such Section 3.02 shall be deemed
to refer to the effective date of such Refinancing Amendment) and such other
conditions as the parties thereto shall agree.

(d)        Each class of Refinancing Debt incurred under this Section 2.20 shall
be in an aggregate principal amount that is (x) not less than $50,000,000. Any
Refinancing Amendment relating to a Refinancing Revolving Facility may provide
for the issuance of Letters of Credit or the provision to the Revolving Credit
Borrowers of Swing Line Advances, pursuant to any revolving credit facility
established thereby, in each case on terms substantially equivalent to the terms
applicable to Letters of Credit and Swing Line Advances under the Revolving
Credit Commitments.

(e)        This Section 2.20 shall supersede any provisions in Section 9.01 to
the contrary. Notwithstanding any other provision of any Loan Document, the Loan
Documents may be amended by the Administrative Agent and the Loan Parties, if
necessary, to provide for terms applicable to each Refinancing Amendment.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

Section 3.01        Conditions Precedent to the Closing Date.    This Agreement
shall become effective on and as of the first date on which the following
conditions precedent have been

 

102



--------------------------------------------------------------------------------

satisfied (and the obligation of each Lender to make an Advance or of the
Issuing Bank to issue a Letter of Credit on the occasion of the Initial
Extension of Credit hereunder is subject to the satisfaction of such conditions
precedent before or concurrently with the Closing Date):

(a)        The Administrative Agent shall have received on or before the Closing
Date the following, each dated such day (unless otherwise specified), in form
and substance reasonably satisfactory to the Lenders (unless otherwise
specified) and (except for the Notes) in sufficient copies for each Lender:

(i)        Duly executed counterparts of this Agreement.

(ii)        The Notes payable to the order of the Lenders to the extent
requested in accordance with Section 2.16(a).

(iii)        The Security Agreement, together with evidence that all other
actions that the Collateral Agent may reasonably deem necessary or desirable in
order to perfect and protect the liens and security interests created under the
Collateral Documents and the required priority thereof has been taken.

(iv)        Certified copies of the resolutions of the boards of directors of
each of Dana and each Guarantor approving the execution and delivery of this
Agreement and each other Loan Document to which it is, or is intended to be a
party, and of all documents evidencing other necessary constitutive action and,
if any, material governmental and other third party approvals and consents, if
any, with respect to this Agreement, the other Transactions and each other Loan
Document.

(v)        A copy of the charter or other constitutive document of each Loan
Party and each amendment thereto, certified (as of a date reasonably acceptable
to the Administrative Agent) by the Secretary of State of the jurisdiction of
its incorporation or organization, as the case may be, thereof as being a true
and correct copy thereof.

(vi)        A certificate of each Loan Party signed on behalf of such Loan Party
by a Responsible Officer, dated the Closing Date (the statements made in which
certificate shall be true on and as of the Closing Date), certifying as to
(A) the accuracy and completeness of the charter (or other applicable formation
document) of such Loan Party and the absence of any changes thereto; (B) the
accuracy and completeness of the bylaws (or other applicable organizational
document) of such Loan Party as in effect on the date on which the resolutions
of the board of directors (or persons performing similar functions) of such
Person referred to in Section 3.01(a)(iv) were adopted and the absence of any
changes thereto (a copy of which shall be attached to such certificate); (C) the
absence of any proceeding known to be pending for the dissolution, liquidation
or other termination of the existence of such Loan Party; (D) the accuracy in
all material respects of the representations and warranties made by such Loan
Party in the Loan Documents to which it is or is to be a party as though made on
and as of the Closing Date, before and after giving effect to all of the
Borrowings and the issuance of all of the Letters of Credit to be made on such
date (including the migration of any Existing Letters of Credit) and to the
application of proceeds, if any, therefrom; (E) the absence of any event
occurring and

 

103



--------------------------------------------------------------------------------

continuing, or resulting from any of the Borrowings or the issuance of any of
the Letters of Credit to be made on the Closing Date (including the migration of
any Existing Letters of Credit) or the application of proceeds, if any,
therefrom, that would constitute a Default; and (F) the absence of a Material
Adverse Effect since December 31, 2015.

(vii)        A certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign this Agreement and the other documents to be delivered
hereunder.

(viii)        Certificates, in substantially the form of Exhibit I attesting to
the Solvency of Dana and its Restricted Subsidiaries, on a consolidated basis
(after giving effect to the Transactions), from its Chief Financial Officer or
other financial officer.

(ix)        Copies of (i) at least five (5) days prior to the Closing Date,
audited financial statements of Dana and its Subsidiaries for each of the three
most recently-ended Fiscal Years ending more than 90 days prior to the Closing
Date; and (ii) customary unaudited pro forma financial statements as to Dana and
its Subsidiaries giving effect to the Transactions, in each case prepared in a
manner consistent with the projections in the presentation provided by Dana
dated May 5, 2016.

(x)        To the extent applicable, a Notice of Borrowing for any Borrowing to
be made, and/or one or more Letter of Credit Applications for each Letter of
Credit (other than any Existing Letter of Credit) to be issued, on the Closing
Date.

(xi)        A favorable opinion of (A) Paul, Weiss, Rifkind, Wharton & Garrison,
LLP, counsel to the Loan Parties, in substantially the form of Exhibit D-1
hereto, and addressing such other matters as the Lenders may reasonably request
(including as to Delaware corporate law matters), and (B) Shumaker, Loop &
Kendrick, LLP, Michigan counsel to the Loan Parties, in substantially the form
of Exhibit D-2 hereto and addressing such other matters as the Lenders may
reasonably request.

(xii)        Since December 31, 2015, there shall not have occurred a Material
Adverse Effect.

(xiii)        (A) All costs, fees and expenses (including, without limitation,
legal fees and expenses for which Dana has received an invoice at least one (1)
day prior to the Closing Date) and other compensation contemplated by the Fee
Letter and payable to the Agents or the Lender Parties shall have been paid in
full in cash to the extent due and payable and (B) the Administrative Agent
shall have received evidence reasonably satisfactory to it of the repayment of
all Debt under the Existing Credit Agreement, at which time all commitments,
security interests and guarantees in respect of such Debt and the related
documents thereunder will be terminated, returned and discharged in full (other
than obligations which by their terms survive termination and the Existing
Letters of Credit deemed to be issued hereunder) and Dana shall have,
substantially concurrently with the Initial Extension of Credit hereunder,
delivered to the Administrative Agent copies of all documents or instruments
evidencing or necessary to release all Liens on the Collateral securing such
Debt.

 

104



--------------------------------------------------------------------------------

(xiv)        The Lenders shall have received, at least five (5) days prior to
the Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

(xv)        For each Material Real Property, (A) a Mortgage and Mortgage Policy
delivered in accordance with Section 5.01(i), (B) if such Material Real Property
is a Special Flood Hazard Property, evidence reasonably satisfactory to the
Administrative Agent that the Flood Insurance Requirements have been satisfied,
and (C) favorable opinions of local counsel for the Loan Parties (1) in states
in which the Material Real Property is located, with respect to the
enforceability and perfection of the applicable Mortgages and any related
fixture filings in form and substance satisfactory to the Administrative Agent
and (2) in states in which the Loan Parties party to the applicable Mortgages
are organized or formed, with respect to the valid existence, corporate power
and authority of such Loan Parties in the granting of such Mortgages, in form
and substance satisfactory to the Administrative Agent.

Section 3.02    Conditions Precedent to Each Borrowing and Each Issuance of a
Letter of Credit. Each of (a) the obligation of each Appropriate Lender to make
an Advance (other than a Letter of Credit Advance to be made by the Issuing Bank
or a Lender pursuant to Section 2.03(c) and as set forth in Section 2.02(b) with
respect to the Swing Line Advances made by a Lender and other than a 2018 New
Term A Advance and a 2018 New Term B Advance) on the occasion of each Borrowing,
and (b) the obligation of the Issuing Banks to issue a Letter of Credit
(including the initial issuance of a Letter of Credit hereunder) or to renew a
Letter of Credit and the right of a Revolving Credit Borrower to request a Swing
Line Borrowing, shall be subject to the further conditions precedent that on the
date of such Borrowing, issuance or renewal:

(a)    the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing or Letter of Credit Application and the
acceptance by the Applicable Borrower of the proceeds of such Borrowing or the
issuance or renewal of such Letter of Credit, as the case may be, shall
constitute a representation and warranty by the Applicable Borrower that both on
the date of such notice and on the date of such Borrowing, issuance or renewal
such statements are true):

(i)        the representations and warranties contained in each Loan Document
are correct in all material respects, only to the extent that such
representation and warranty is not otherwise qualified by materiality or
Material Adverse Effect on and as of such date, in which case such
representation and warranty shall be true and correct in all respects, before
and after giving effect to such Borrowing, issuance or renewal and to the
application of the proceeds therefrom, as though made on and as of such date,
other than any such representations or warranties that, by their terms, refer to
an earlier date other than the date of such Borrowing, issuance or renewal, in
which case as of such earlier date; and

(ii)        no event has occurred and is continuing, or would result from such
Borrowing, issuance or renewal or from the application of the proceeds, if any,
therefrom, that constitutes a Default or Event of Default.

 

105



--------------------------------------------------------------------------------

(b)        The Applicable Borrower shall have delivered a Notice of Borrowing.

(c)        Solely with respect to the Term Advances to be made by the Term
Lenders in accordance with Section 2.01(b), (i) the Amendment No. 1 Effective
Date shall have occurred, and (ii) the Term Loan Borrower shall have delivered
to the holders of the 2021 Senior Notes an irrevocable notice of redemption for
the redemption of all outstanding principal amounts of the 2021 Senior Notes.

Section 3.03        Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender Party shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Closing Date specifying its objection thereto, and if a
Borrowing occurs on the Closing Date, such Lender Party shall not have made
available to the Administrative Agent such Lender Party’s ratable portion of
such Borrowing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01        Representations and Warranties of the Loan Parties. Each
Loan Party represents and warrants as follows:

(a)        Each of the Borrowers and the Material Subsidiaries (i) is a
corporation, partnership, limited liability company or other organization duly
organized (or, to the extent such Borrower or Material Subsidiary is a
Luxembourg company, incorporated), validly existing and in good standing (or to
the extent such concept is applicable to a non-U.S. entity, the functional
equivalent thereof) under the laws of the jurisdiction of its incorporation or
formation except where the failure to be in good standing (or the functional
equivalent), individually or in the aggregate, would not have a Material Adverse
Effect, (ii) is duly qualified as a foreign corporation (or other entity) and in
good standing (or the functional equivalent thereof, if applicable) in each
other jurisdiction in which it owns or leases property or in which the conduct
of its business requires it to so qualify or be licensed, except where the
failure to so qualify or be licensed and in good standing (or the functional
equivalent thereof, if applicable), individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, and (iii) has all
requisite power and authority (including, without limitation, all governmental
licenses, permits and other approvals) to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted, except where the failure to have such power or authority,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. As of the Closing Date, all of the outstanding
capital stock of each Loan Party (other than Dana) has been validly issued, is
fully paid and non assessable and is owned by the Persons listed on Schedule
4.01 hereto in the percentages specified on Schedule 4.01 hereto free and clear
of all Liens, except those created under the Collateral Documents or otherwise
permitted under Section 5.02(a) hereof.

 

106



--------------------------------------------------------------------------------

(b)        Set forth on Schedule 4.01 hereto is a complete and accurate list as
of the Closing Date of all Subsidiaries of Dana, showing as of the Closing Date
(as to each such Subsidiary) the jurisdiction of its incorporation or
organization, as the case may be, and the percentage of the Capital Stock owned
(directly or indirectly) by Dana or its Subsidiaries.

(c)        The execution, delivery and performance by each Loan Party of this
Agreement, the Notes and each other Loan Document to which it is or is to be a
party, and the consummation of each aspect of the transactions contemplated
hereby, are within such Loan Party’s constitutive powers, have been duly
authorized by all necessary constitutive action, and do not (i) contravene such
Loan Party’s constitutive documents, (ii) violate any applicable law (including,
without limitation, the Securities Exchange Act of 1934), rule, regulation
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default under, any contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting any Loan Party,
or any of their properties entered into by such Loan Party after the date hereof
except, in each case, other than any conflict, breach or violation which,
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect or (iv) except for the Liens created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its Restricted
Subsidiaries.

(d)        No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other third
party is required for (i) the due execution, delivery, recordation, filing or
performance by any Loan Party of this Agreement, the Notes or any other Loan
Document to which it is or is to be a party, or for the consummation of each
aspect of the transactions contemplated hereby, (ii) the grant by any Loan Party
of the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents or
(iv) the exercise by the Administrative Agent or any Lender Party of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents, except

(i)        for the filing or recordings of Collateral Documents, filings or
recordings already made or to be made pursuant to any federal law, rule or
regulation or filings or recordings to be made in any jurisdiction outside of
the United States, and subject to the limitations set forth in the Collateral
Documents, and

(ii)        registration of the Loan Documents with the Administration de
l’Enregistrement et des Domaines in Luxembourg which may be required if such
Loan Documents are either: (a) attached as an annex to an act (annexés à un
acte) that itself is subject to mandatory registration; or (b) deposited in the
minutes of a notary (déposés au rang des minutes d’un notaire). in such cases,
as well as in case of a voluntary registration, the Loan Documents will be
subject to registration duties payable by the party registering, or being
ordered to register, the Loan Documents which may be, depending on the nature of
the Loan Documents, at a fixed rate of EUR 12 or an ad valorem rate and which
registrations, notarisations, filings, taxes and fees will be made and paid made
within the period allowed by applicable law or the relevant Loan Document.

 

107



--------------------------------------------------------------------------------

(e)        This Agreement has been, and each of the Notes, if any, and each
other Loan Document when delivered hereunder will have been, duly executed and
delivered by each Loan Party thereto. This Agreement is, and each of the Notes
and each other Loan Document when delivered hereunder will be the legal, valid
and binding obligation of each Loan Party thereto, enforceable against such Loan
Party in accordance with its terms, subject in each case to Debtor Relief Laws.

(f)        The Consolidated balance sheet of Dana and its Subsidiaries as at
December 31, 2018, and the related Consolidated statements of income and cash
flows of Dana and its Subsidiaries for the Fiscal Year then ended, and the
interim Consolidated balance sheets of Dana and its Restricted Subsidiaries as
at March 31, 2019 and the related Consolidated statements of income and cash
flows of Dana and its Subsidiaries for the respective months then ended, which
have been furnished to each Lender Party present fairly in all material respects
the financial condition and results of operations of Dana and its Subsidiaries
as of such dates and for such periods all in accordance with GAAP consistently
applied (subject to year-end adjustments and in the case of unaudited financial
statements, except for the absence of footnote disclosure).

(g)        Since December 31, 2018, there has not occurred a Material Adverse
Change.

(h)        All projected Consolidated balance sheets, income statements and cash
flow statements of Dana and its Subsidiaries delivered to the Lender Parties
pursuant to Section 5.03(d) were prepared and will be prepared, as applicable,
in good faith on the basis of the assumptions stated therein, which assumptions
were fair and will be fair in the light of conditions existing at the time of
delivery of such projections, and represented and will represent, at the time of
delivery, Dana’s reasonable estimate of its future financial performance, it
being understood that projections are inherently unreliable and that actual
performance may differ materially from such projections.

(i)        No written information, exhibits and reports furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender Party on or
after May 5, 2016 in connection with any Loan Document (other than to the extent
that any such information, exhibits and reports constitute projections described
in Section 4.01(h) above and any information of a general economic or industry
nature) taken as a whole and in light of the circumstances in which made,
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein, in light of the
circumstances in which any such statements were made, not materially misleading.

(j)        Except as set forth on Schedule 4.01(j) or as disclosed in any SEC
filings, there is no action, suit, or proceeding affecting any Borrower or any
of the Material Subsidiaries pending or, to the best knowledge of the Loan
Parties, threatened before any court, governmental agency or arbitrator that
(i) is reasonably expected to be determined adversely to the Loan Party and, if
so adversely determined, would reasonably be expected to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Agreement, any Note or any other Loan Document.

(k)        No Borrower is engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
or any drawing under

 

108



--------------------------------------------------------------------------------

any Letter of Credit will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock.

(l)        No ERISA Event has occurred or is reasonably expected to occur with
respect to any ERISA Plan that has resulted in or is reasonably expected to
result in a Material Adverse Effect.

(m)        The present value of all accumulated benefit obligations under each
ERISA Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such ERISA Plan by an amount which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. The
present value of all accumulated benefit obligations of all underfunded ERISA
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded ERISA Plans by an amount which would
reasonably be expected to have a Material Adverse Effect. Neither any Borrower,
any Material Subsidiary, nor any ERISA Affiliates has incurred within the
previous five years or is reasonably expected to incur any Withdrawal Liability
that would reasonably be expected to have a Material Adverse Effect.

(n)        Except to the extent that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the operations and
properties of each Loan Party and each of its Material Subsidiaries comply with
all applicable Environmental Laws and Environmental Permits, all past
noncompliance with such Environmental Laws and Environmental Permits has been
resolved, and, to the knowledge of the Loan Parties after reasonable inquiry, no
circumstances exist that would be reasonably likely to (i) form the basis of an
Environmental Action against any Loan Party or any of its Material Subsidiaries
or any of their properties that could be reasonably likely to have an impact on
any Loan Party or (ii) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law.

(o)        Once executed, the Collateral Documents create a valid and perfected
security interest or Lien, as applicable in the Collateral having the priority
set forth therein securing the payment of the Secured Obligations, and all
filings and other actions necessary to perfect such security interest have been
duly taken, in each case subject to the exceptions set forth therein. The Loan
Parties are the legal and beneficial owners of the Collateral free and clear of
any Lien, except for the liens and security interests created or permitted under
the Loan Documents.

(p)        Neither the making of any Advances, nor the issuance or amendment of
any Letters of Credit, nor the application of the proceeds or repayment thereof
by any Borrower, nor the consummation of the other transactions contemplated by
the Loan Documents, will violate any provision of the Investment Company Act of
1940, as amended, or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

(q)        Each Loan Party and each of its Restricted Subsidiaries has filed or
caused to be filed all Tax returns and reports (federal, state, local and
foreign) which are required to have

 

109



--------------------------------------------------------------------------------

been filed and has paid or caused to be paid all Taxes required to have been
paid by it, together with applicable interest and penalties, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Borrower or such Restricted Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

(r)        Each Loan Party and each of its Restricted Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property necessary, in the aggregate, for the conduct of its
business as currently conducted, and the use thereof by the Borrowers and the
Guarantors does not infringe upon the rights of any other Person, except for any
such infringement that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

(s)        Dana and its Restricted Subsidiaries, on a consolidated basis, will
be Solvent on and as of the Closing Date.

(t)        Except to the extent that would not reasonably be expected to have a
Material Adverse Effect, to each Loan Party’s knowledge, each Loan Party and its
Restricted Subsidiaries do not have any material contingent liability in
connection with any release of any Hazardous Materials into the environment.

(u)        To each Loan Party’s knowledge, none of the Loan Parties or their
Subsidiaries are in violation of any law, rule or regulation, or in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, except for any such violation or default that would not reasonably be
expected to result in a Material Adverse Effect.

(v)        No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with this Agreement or the
Loan Documents or the Transactions or the transactions contemplated hereby or
thereby based upon arrangements made by or on behalf of any Borrower.

(w)        Each of the Loan Parties and their respective directors, officers,
employees and, to the knowledge of each Loan Party, its respective agents, in
each case, has complied with the FCPA and any other applicable anti-bribery or
anti-corruption law in all material respects, and it and they have not made,
offered, promised or authorized, whether directly or indirectly, any payment of
anything of value to a government official while knowing or having a reasonable
belief that all or some portion will be used for the purpose of: (i) influencing
any act, decision or failure to act by a government official in his or her
official capacity, (ii) inducing a government official to use his or her
influence with a government or instrumentality to affect any act or decision of
such government or entity or (iii) securing an improper advantage, in each case
in order to obtain, retain or direct business.

(x)        To the extent applicable, each Loan Party and, to the knowledge of
each Loan Party, each director, officer, agent, employee, advisor or Affiliate
of the Loan Parties in connection with the business of such Loan Parties, is in
compliance, in all material respects, with (i) the Patriot Act and (ii) the
Sanctions Laws and Regulations. No Loan Party is, nor, to the knowledge of each
Loan Party, is any director, officer, agent, employee or Affiliate of the Loan

 

110



--------------------------------------------------------------------------------

Parties, a Person described by or designated on any Sanctions List, located in a
Sanctioned Country or has engaged in or is engaging in dealings or transactions
with any Person described by or designated on a Sanctions List or located in a
Sanctioned Country. No part of the proceeds of the Advances will be used,
directly or indirectly, for any payments to (A) any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977 (the “FCPA”), or
(B) any Person for the purpose of financing the activities of any Person that at
the time of such financing, is the subject of sanctions under the Sanctions Laws
and Regulations. Each Borrower through its Affiliates and its contractors has
instituted and maintains policies and procedures designated to prevent violation
of Sanctions Laws and Regulations.

(y)        Neither Dana nor any of its Material Subsidiaries owns any Material
Real Property as of the Closing Date.

(z)        As of the Amendment No. 3 Effective Date, the information included in
the Beneficial Ownership Certification (if any such certificate was required to
be delivered by any Borrower under the Beneficial Ownership Regulation) is true
and correct in all respects.

(aa)        In the case of any Luxembourg Loan Party:

(i)        such Luxembourg Loan Party’s head office (administration centrale),
the place of its effective management (siège de direction effective) and (for
the purposes of the European Insolvency Regulation) the centre of its main
interests (centre des intérêts principaux) are located at the place of its
registered office (siège social) in Luxembourg;

(ii)        such Luxembourg Loan Party is not subject to insolvency proceedings
such as bankruptcy (faillite), compulsory liquidation (liquidation judiciaire),
voluntary liquidation (liquidation volontaire) winding-up, moratorium,
composition with creditors (gestion contrôlée), suspension of payment (sursis de
paiement), voluntary arrangement with creditors (concordat préventif de la
faillite), fraudulent conveyance, general settlement with creditors,
reorganization or similar order or proceedings affecting the rights of creditors
generally and any proceedings in jurisdictions other than Luxembourg having
similar effects; and

(iii)        all legal requirements of the Luxembourg law of 31 May 1999 on
domiciliation of the companies, as amended, have been complied with by such
Luxembourg Loan Party.

(bb)        No Loan Party is an EEA Financial Institution.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

Section 5.01    Affirmative Covenants.    So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding (or shall have expired or
terminated with a

 

111



--------------------------------------------------------------------------------

pending drawing thereon) or any Lender Party shall have any Commitment
hereunder, each Loan Party will:

(a)        Corporate Existence. Preserve and maintain in full force and effect
all governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its business except
(i)(A) if in the reasonable business judgment of such Borrower or such
Guarantor, as the case may be, it is in its best economic interest not to
preserve and maintain such rights, privileges, qualifications, permits, licenses
and franchises and the loss thereof is not materially disadvantageous to the
Loan Parties, taken as a whole; provided, that Dana may liquidate or dissolve
one or more Restricted Subsidiaries (other than a Borrower) if the assets of
such Restricted Subsidiaries to the extent they exceed estimated liabilities are
acquired by a Borrower or a wholly owned Restricted Subsidiary of a Borrower in
such liquidation or dissolution, and (B) such failure to preserve the same could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
and (ii) as otherwise permitted by Section 5.02(f).

(b)        Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, such
compliance to include without limitation, OFAC, ERISA, Environmental Laws and
The Racketeer Influenced and Corrupt Organizations Chapter of The Organized
Crime Control Act of 1970, except (other than with respect to OFAC and Sanctions
Laws and Regulations, which shall be complied with in all material respects)
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

(c)        Environmental Matters. Except to the extent that would not reasonably
be expected to have, individually or in aggregate, a Material Adverse Effect,
comply, and cause each of its Restricted Subsidiaries and all lessees and other
Persons operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Restricted Subsidiaries to obtain and renew, all Environmental Permits
necessary for its operations and properties and conduct, and cause each of its
Restricted Subsidiaries to conduct, any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all Environmental Laws, in each case to the
extent the failure to do so would result in a loss or liability; provided,
however, that neither any Borrower nor any of its Restricted Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances.

(d)        Insurance. Keep its insurable properties insured at all times,
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies of the same or similar size in the same
or similar businesses (subject to deductibles and including provisions for
self-insurance); and maintain in full force and effect public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by any Borrower or any Guarantor, as the case may be, in
such amounts and with such deductibles as are customary with companies of the
same or similar size in the same or similar businesses and in the same
geographic area and in each case with financially sound and reputable insurance
companies

 

112



--------------------------------------------------------------------------------

(subject to provisions for self-insurance). With respect to any Mortgaged
Property that is at any time a Special Flood Hazard Property located in a
community which participates in the National Flood Insurance Program, the
Borrowers shall, or shall cause each applicable Loan Party to, comply with the
Flood Insurance Requirements. In connection with any Flood Compliance Event, the
Administrative Agent shall provide to the Secured Parties evidence of compliance
with the Flood Insurance Requirements, to the extent received from any Borrower.
The Administrative Agent agrees to request such evidence of compliance at the
request of any Secured Party. Unless any Borrower provides the Administrative
Agent with evidence of the Flood Insurance as required by this Agreement, the
Administrative Agent may purchase such Flood Insurance at the Borrowers’ expense
to protect the interests of the Administrative Agent and the Secured Parties.
Each Borrower and each Loan Party shall cooperate with the Administrative Agent
in connection with compliance with the Flood Laws, including by providing any
information reasonably required by the Administrative Agent (or by any Secured
Party through the Administrative Agent) in order to confirm compliance with the
Flood Laws. If a Flood Redesignation shall occur with respect to any Mortgaged
Property, the Administrative Agent shall obtain a completed Flood Hazard
Determination with respect to the applicable Mortgaged Property, and each
Borrower shall comply with the Flood Insurance Requirements with respect to such
Mortgaged Property by not later than forty five (45) days after the date of the
Flood Redesignation or any earlier date required by the Flood Laws.

(e)        Obligations and Taxes.   Except to the extent that it could not
reasonably be expected to have a Material Adverse Effect, pay and discharge and
cause each of its Restricted Subsidiaries to pay and discharge promptly all
material Taxes imposed upon it or upon its income or profits or in respect of
its property, before the same shall become in default, as well as all lawful
claims for labor, materials and supplies or otherwise which, if unpaid, would
become a Lien (other than a Permitted Lien) or charge upon such properties or
any part thereof; provided, however, that each Borrower and each Guarantor shall
not be required to pay and discharge or to cause to be paid and discharged any
such Tax or claim so long as the validity or amount thereof shall be contested
in good faith by appropriate proceedings, in each case, if the Borrowers and the
Guarantors shall have set aside on their books adequate reserves therefor in
conformity with GAAP.

(f)        Access to Books and Records.   Maintain or cause to be maintained at
all times true and complete books and records in accordance with GAAP of the
financial operations of the Borrowers and the Guarantors; and provide the Lender
Parties and their representatives (which shall coordinate through the
Administrative Agent) (i) access to all such books and records during regular
business hours upon reasonable advance notice, in order that the Lender Parties
may examine and make abstracts from such books, accounts, records and other
papers for the purpose of verifying the accuracy of the various reports
delivered by the Borrowers or the Guarantors to any Agent or the Lenders
pursuant to this Agreement or for otherwise ascertaining compliance with this
Agreement and to discuss the affairs, finances and condition of the Borrowers
and the Guarantors with the officers and independent accountants of the
Borrowers; provided that any Borrower shall have the right to be present at any
such visit or inspection and (ii) access to and the right to inspect all
reports, audits and other internal information of the Borrowers and the
Guarantors relating to environmental matters upon reasonable advance notice;
provided that, excluding such visits and inspections during the continuation of
an Event of Default, (x) only the Administrative Agent on behalf of the Lenders
may exercise the rights of the Administrative Agent

 

113



--------------------------------------------------------------------------------

and the Lenders under this Section 5.01(f); (y) the Administrative Agent shall
not exercise such rights more often than one time during any calendar year and
(z) only one such time per calendar year shall be at the expense of the
Borrowers; provided, further that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the Borrowers during normal
business hours and upon reasonable advance notice; provided, further that,
notwithstanding anything to the contrary herein, neither any Borrower nor any
Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making of copies of or taking abstracts from, or discuss any
document, information, or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information of Dana and its subsidiaries
and/or any of its customers and/or suppliers, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or any of their respective
representatives or contractors) is prohibited by applicable law or (iii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.

(g)        Maintenance of Credit Ratings.   Use commercially reasonable efforts
to obtain and to maintain, in respect of Dana, corporate ratings and corporate
family ratings of at least two of S&P, Moody’s and Fitch, though no specific
rating of S&P, Moody’s or Fitch, as the case may be, shall be required for
compliance with this covenant.

(h)        Use of Proceeds. Use the proceeds of the Advances solely for the
purposes, and subject to the restrictions, set forth in Section 2.14 and in
compliance with all Sanctions Laws and Regulations.

(i)        Additional Domestic Subsidiaries; Additional Properties.   If any
Loan Party shall form or directly acquire all or substantially all of the
outstanding Capital Stock of a domestic Material Subsidiary after the Closing
Date, or a Restricted Subsidiary becomes a domestic Material Subsidiary after
the Closing Date, then, in each case, Dana will: (x) notify the Administrative
Agent and the Collateral Agent thereof; (y) with respect to the acquisition or
domestication of such Material Subsidiary, such Loan Party will cause such
Material Subsidiary to become a Loan Party hereunder and under each applicable
Collateral Document within fifteen (15) Business Days after such Material
Subsidiary is formed or acquired (or such longer period as the Administrative
Agent may agree in its reasonable discretion) and promptly take such actions to
create and perfect Liens on such Material Subsidiary’s assets constituting
Collateral to secure the Secured Obligations as the Administrative Agent or the
Collateral Agent shall reasonably request in accordance with and subject to the
limitations set forth in the Collateral Documents; provided that notwithstanding
the foregoing, no Restricted Subsidiary will be required to become or remain a
Guarantor or provide or maintain a Lien on any of its assets as security for any
of the Obligations if such Restricted Subsidiary is an Excluded Subsidiary or a
Foreign Subsidiary (other than solely as required by the second proviso in
Section 8.01 with respect to guarantees by any Borrower that is a Foreign
Subsidiary); and (z) with respect to the acquisition of an interest in any
Material Real Property (whether by way of acquisition of a new Material
Subsidiary or acquisition by a Loan Party of such interest in Material Real
Property), cause the Loan Party holding such interest not later than thirty
(30) days after such acquisition to provide to the Administrative Agent a
description, in detail reasonably satisfactory to the Administrative Agent, of
the Material Real Property reflecting the addition of such Material Real
Property, and, provide the Administrative Agent with each of the following
within ninety (90) days after such acquisition (or such longer period of time as
may be agreed to in writing by the Administrative Agent in its reasonable
discretion): (I) a Mortgage

 

114



--------------------------------------------------------------------------------

with respect to such Material Real Property (which Mortgage shall, if it relates
to a Material Real Property located in a state which imposes a mortgage
recording or similar tax and “capping” the Mortgage shall permit the Borrowers
to pay less Mortgage recording or similar tax than would otherwise be payable,
secure an amount reasonably requested by the Administrative Agent, not to exceed
115% of the fair market value of such Material Real Property (as reasonably
determined in good faith by Dana or the applicable Loan Party holding an
interest in such Material Real Property)), together with evidence that
counterparts of such Mortgage have been either (X) duly filed for recording on
or before such outside date or (Y) duly executed, acknowledged and delivered in
form suitable for filing or recording, in all filing or recording offices that
the Administrative Agent may deem reasonably necessary or desirable in order to
create a valid and subsisting Lien having the required priority on the property
described therein in favor of the Collateral Agent for the benefit of the
Secured Parties and that all filing and recording taxes and fees have been paid;
(II) an American Land Title Association/California Land Title Association
Lender’s Extended Coverage title insurance policy (a “Mortgage Policy”) with
respect to such Property, in form and substance reasonably acceptable to the
Administrative Agent, together with such customary endorsements as the
Administrative Agent may reasonably request and which are available at
commercially reasonable rates in the jurisdiction where the applicable Material
Real Property is located and in an amount reasonably acceptable to the
Administrative Agent (but in no event exceeding 115% of the fair market value of
such Material Real Property (as reasonably determined in good faith by Dana or
the applicable Loan Party holding an interest in such Material Real Property)),
issued, coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the applicable Mortgage to be a valid and
subsisting Lien having the required priority on the Material Real Property
described therein, free and clear of all Liens, excepting only Permitted Liens,
Liens existing as of the date the applicable asset or subsidiary was acquired or
any other Lien that the Administrative Agent may approve, and providing for such
other affirmative insurance (including insurance over mechanics’ and
materialmen’s Liens) and such coinsurance and direct access reinsurance as the
Administrative Agent may reasonably deem necessary or desirable and that is
available at commercially reasonable rates in the jurisdiction where the
applicable Material Real Property is located; (III) if requested by the
Administrative Agent, an American Land Title Association/American Congress on
Surveying and Mapping form survey with respect to such Material Real Property
(or such survey alternatives reasonably acceptable to the Administrative Agent)
in form and as of a date that is sufficient for the issuer of the applicable
Mortgage Policy relating to such Material Real Property to remove all standard
survey exceptions from such Mortgage Policy, for which all necessary fees (where
applicable) have been paid, certified to the Administrative Agent and the issuer
of the applicable Mortgage Policy in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
state in which the Material Real Property is located and reasonably acceptable
to the Administrative Agent. In connection with the addition of any Material
Real Property as Collateral, the Administrative Agent shall obtain a completed
Flood Hazard Determination with respect to each such Material Real Property. If
the Material Real Property is a Special Flood Hazard Property, Dana shall
provide the following within ninety (90) days after such acquisition of the
Material Real Property (or such earlier time prior to the acquired Material Real
Property becoming a Mortgaged Property) pursuant to this Section 5.01(i): (1)
evidence as to whether the community in which such Material Real Property is
located participates in the National Flood Insurance Program, (2) the applicable
Loan Party’s written acknowledgment of receipt of written notification from the
Administrative Agent as to the fact that such Material Real

 

115



--------------------------------------------------------------------------------

Property is located in a Special Flood Hazard Area and as to whether the
community in which such Material Real Property is located participates in the
National Flood Insurance Program and (3) copies of the applicable Loan Party’s
application for a Flood Insurance policy plus proof of premium payment, a
declaration page confirming that Flood Insurance has been issued, or other
evidence of Flood Insurance, such Flood Insurance to be in an amount equal to at
least the amount required by the Flood Laws or such greater amount as may be
reasonably required by the Administrative Agent, naming the Administrative Agent
as an additional insured and loss payee/mortgagee on behalf of the Secured
Parties, and otherwise including terms reasonably satisfactory to the
Administrative Agent, all such matters referred to in this sentence to be
reasonably approved by the Administrative Agent (the requirements set forth in
this sentence are referred to herein as the “Flood Insurance Requirements”).

(j)        Further Assurances.

(i)        Promptly upon reasonable request by any Agent, correct, and cause
each of its Restricted Subsidiaries promptly to correct, any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof.

(ii)        Promptly upon reasonable request by any Agent, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, conveyances, pledge agreements,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, landlords’ and
bailees’ waiver and consent agreements, assurances and other instruments as any
Agent may reasonably require from time to time in order to (A) carry out more
effectively the purposes of the Loan Documents, (B) to the fullest extent
permitted by applicable law, subject any Loan Party’s properties, assets, rights
or interests to the Liens now or hereafter required to be covered by any of the
Collateral Documents, (C) to the extent required under the Security Agreement,
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens required to be created thereunder and
(D) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Restricted Subsidiaries is or is to be a party, and
cause each of its Restricted Subsidiaries to do so.

(k)        Maintenance of Properties, Etc.   Maintain and preserve all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and will from time
to time make or cause to be made all appropriate repairs, renewals and
replacements thereof except where failure to do so would not have a Material
Adverse Effect; provided that, this subsection (k) shall not prohibit the sale,
transfer or other disposition of any such property consummated in accordance
with the other terms of this Agreement.

(l)        Designation of Subsidiaries.   Dana may at any time designate any
Restricted Subsidiary (other than a Borrower) as an Unrestricted Subsidiary or
any Unrestricted Subsidiary

 

116



--------------------------------------------------------------------------------

as a Restricted Subsidiary; provided that (a) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing and (b) immediately after giving effect to such designation, the
Borrowers and the Restricted Subsidiaries shall be in compliance, on a pro forma
basis, with the Financial Covenant (and, as a condition precedent to the
effectiveness of any such designation, Dana shall deliver to the Administrative
Agent a certificate setting forth in reasonable detail the calculations
demonstrating such compliance). The designation of any Restricted Subsidiary as
an Unrestricted Subsidiary shall constitute an Investment by the Applicable
Borrower or the relevant Restricted Subsidiary (as applicable) therein at the
date of designation in an amount equal to the net book value of such Person’s
(as applicable) investment therein (and such designation shall only be permitted
to the extent such Investment is permitted under Section 5.02(c) or
Section 5.02(e)). The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Debt or Liens of such Subsidiary existing at such time.

(m)        Post-Closing Matters.   Satisfy the requirements set forth on
Schedule 5.01(m) on or before the date set forth on such Schedule (or such later
date as may be agreed by the Administrative Agent in its discretion).

Section 5.02    Negative Covenants.   So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding (or shall have expired or
terminated with a pending drawing thereon) or any Lender Party shall have any
Commitment hereunder, no Loan Party will, at any time:

(a)        Liens.   Incur, create, or assume any Lien on any asset of any
Borrower or any Material Subsidiary now owned or hereafter acquired by any
Borrower or any such Material Subsidiary, other than:

(i)        Liens existing on the Closing Date and set forth on Schedule 5.02(a);

(ii)        Permitted Liens;

(iii)        Liens on assets of Foreign Subsidiaries to secure Debt permitted by
Section 5.02(b);

(iv)        Liens in favor of the Administrative Agent, the Collateral Agent and
the Secured Parties;

(v)         Liens in connection with Debt permitted to be incurred pursuant to
Section 5.02(b)(vii) so long as such Liens extend solely to the property (and
improvements and proceeds of such property) acquired or financed with the
proceeds of such Debt or subject to the applicable Capitalized Lease;

(vi)        Liens (x) in the form of cash collateral deposited to secure
Obligations under Hedge Agreements, Credit Card Programs and Cash Management
Obligations (in each case to the extent not secured as set forth in clause (y));
(y) on the Collateral to secure Obligations under Secured Hedge Agreements,
Credit Card Programs and Cash Management Obligations (in each case to the extent
not secured as set forth in clause (x)); and (z) on amounts owing to any Loan
Party or any Specified Hedge

 

117



--------------------------------------------------------------------------------

Agreement Subsidiary under any Hedge Agreement to which it is a party by the
counterparty to such Hedge Agreement to secure the Obligations of such Loan
Party and such Specified Hedge Agreement Subsidiary owing to such counterparty
under Hedge Agreements to which such Loan Party or such Specified Hedge
Agreement Subsidiary is a party;

(vii)        Liens arising pursuant to the Tooling Program;

(viii)       Liens on cash or Cash Equivalents to secure cash management
obligations, provided that such cash or cash equivalents are not in excess of
$5,000,000;

(ix)         Liens on the Collateral to secure Debt incurred pursuant to
Sections 5.02(b)(xvii), (xxiv) and (xxv);

(x)          Liens in respect of any Qualified Receivables Transaction and any
Permitted Factoring Transaction that extend only to the assets subject thereto;
and

(xi)        other Liens securing obligations in an aggregate amount not to
exceed the greater of $200,000,000 and 4.0% of Total Assets at the time of
incurrence and after giving pro forma effect thereto.

Notwithstanding anything contained herein to the contrary, to the extent that
any Loan Party incurs a Lien on any Collateral in accordance with this
Section 5.02(a), the Administrative Agent, on behalf of the Lenders, may enter
into an intercreditor agreement with the other applicable secured parties in
form and substance reasonably satisfactory to the Administrative Agent and on
such terms and conditions as are customary for similar financing in light of the
then-prevailing market conditions as determined by the Administrative Agent
giving due regard to the first priority nature of the Collateral (and the
Required Lenders hereby authorize the Administrative Agent to enter into any
such intercreditor agreement) (the “Intercreditor Agreement”) and the Collateral
Agent, on behalf of the Lenders, may in connection therewith, make such
amendments to the Security Agreement as it deems necessary to reflect the terms
of such Intercreditor Agreement, in accordance with the amendment provisions as
set forth in the Security Agreement.

(b)        Debt.   Contract, create, incur or assume any Debt, or permit any of
its Material Subsidiaries to contract, create, incur, or assume any Debt, except
for

(i)        Debt under this Agreement and the other Loan Documents;

(ii)        (x) Surviving Debt and any Permitted Refinancing thereof, (y) Debt
in respect of any Qualified Receivables Transaction that is without recourse to
any Borrower or any Restricted Subsidiary (other than a Receivables Entity and
its assets and, as to any Borrower or any Restricted Subsidiary, other than
pursuant to Standard Receivables Undertakings) and is not guaranteed by any such
Person and (z) Debt in respect of any Permitted Factoring Transaction;

(iii)        Debt arising from Investments among Dana and its Restricted
Subsidiaries that are permitted hereunder;

 

118



--------------------------------------------------------------------------------

(iv)        Debt in respect of any overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearing house transfers of funds;

(v)        (i) guarantees of Debt otherwise permitted under this Agreement and
(ii) guarantees and non-recourse Debt in respect of Investments in joint
ventures permitted under Sections 5.02(e)(ix), (xiv), (xix) or (xxvi); provided
that the aggregate principal amount of such Debt does not exceed the greater of
$150,000,000 and 3.0% of Total Assets;

(vi)        Debt of Foreign Subsidiaries in an aggregate principal amount not to
exceed the greater of $500,000,000 and 15.0% of Total Foreign Assets;

(vii)        Debt constituting (i) Sale and Leaseback Transactions and
(ii) purchase money debt and Capitalized Lease obligations (and, in each case,
any Permitted Refinancing thereof); provided that, at the time of incurrence of
such Debt and after giving pro forma effect thereto, the aggregate principal
amount of such obligations does not exceed the greater of $225,000,000 and 4.5%
of Total Assets;

(viii)        (x) Debt in respect of Hedge Agreements entered into in the
ordinary course of business to protect against fluctuations in interest rates,
foreign exchange rates and commodity prices, (y) Debt arising under the Credit
Card Program and (z) Debt permitted pursuant to Section 5.02(a)(vi)(z);

(ix)        indebtedness which may be deemed to exist pursuant to any surety
bonds, appeal bonds or similar obligations incurred in connection with any
judgment not constituting an Event of Default;

(x)        indebtedness in respect of netting services, customary overdraft
protections and otherwise in connection with deposit accounts in the ordinary
course of business;

(xi)        payables owing to suppliers in connection with the Tooling Program,

(xii)        Debt representing deferred compensation to employees of any
Borrower or any other Loan Party incurred in the ordinary course of business;

(xiii)        Debt incurred by any Borrower or any of its Restricted
Subsidiaries in connection with a Permitted Acquisition, any other Investment
expressly permitted hereunder or any disposition, in each case limited to
indemnification obligations or obligations in respect of purchase price,
including Earn-Out Obligations or similar adjustments;

(xiv)        Debt consisting of the financing of (A) insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case in
the ordinary course of business;

 

119



--------------------------------------------------------------------------------

(xv)        Debt supported by a Letter of Credit in a principal amount not to
exceed the face amount of such Letter of Credit;

(xvi)        (i) unsecured Debt (including Subordinated Debt) of the Loan
Parties and their Restricted Subsidiaries provided that after giving pro forma
effect thereto, the pro forma Total Net Leverage Ratio on a pro forma basis for
the most recently ended period of four consecutive Fiscal Quarters of Dana for
which financial statements are available, does not exceed 3.50:1.00 and (ii) any
Permitted Refinancing thereof;

(xvii)        (i) secured Debt of the Loan Parties and their Restricted
Subsidiaries not otherwise permitted hereunder so long as after giving pro forma
effect thereto (x) with respect to Liens that are pari passu with Liens of the
Secured Parties on the Collateral, the First Lien Net Leverage Ratio on a pro
forma basis for the most recently ended period of four consecutive Fiscal
Quarters of Dana for which financial statements are available, does not exceed
1.50:1.00 and (y) if such Liens are junior to the Liens of the Secured Parties
on the Collateral, the Senior Secured Net Leverage Ratio on a pro forma basis
for the most recently ended period of four consecutive Fiscal Quarters of Dana
for which financial statements are available, does not exceed 2.50:1.00 and
(ii) any Permitted Refinancing thereof;

(xviii)        Debt incurred in connection with the issuance of the Senior Notes
(and any Permitted Refinancings thereof);

(xix)        (i) Debt assumed in connection with any Permitted Acquisition,
provided that (1) such Debt was not incurred in contemplation of such Permitted
Acquisition, (2) the only obligors with respect to any Debt incurred pursuant to
this clause (xix) shall be those Persons who were obligors of such Debt prior to
such Permitted Acquisition (and any other Person that would have been required
to become an obligor under the terms of such Debt), and (3) both immediately
prior and after giving effect thereto, no Default shall exist or result
therefrom and (ii) any Permitted Refinancing thereof;

(xx)        (i) Debt incurred by Dana or any of its Restricted Subsidiaries to
finance any Permitted Acquisition so long as after giving pro forma effect to
the incurrence of such Debt (A) if such Debt is secured (1) the First Lien Net
Leverage Ratio on a pro forma basis for the most recently ended period of four
consecutive Fiscal Quarters of Dana for which financial statements are
available, does not exceed 1.50:1.00 and (2) on a junior basis to the Liens of
the Secured Parties on the Collateral, the Senior Secured Net Leverage Ratio on
a pro forma basis for the most recently ended period of four consecutive Fiscal
Quarters of Dana for which financial statements are available, does not exceed
2.50:1.00; and (B) if such Debt is not secured by a lien on the Collateral, the
Total Net Leverage Ratio on a pro forma basis for the most recently ended period
of four consecutive Fiscal Quarters of Dana for which financial statements are
available, does not exceed 3.50:1.00; and (ii) any Permitted Refinancing
thereof;

(xxi)        Debt owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to Dana or

 

120



--------------------------------------------------------------------------------

any Restricted Subsidiary, pursuant to reimbursement or indemnification
obligations to such person, in each case in the ordinary course of business;

(xxii)    purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase prices of an asset to satisfy unperformed
obligations of the seller of such asset;

(xxiii)    Guarantees of Debt of suppliers, licensees, franchisees or customers
in the ordinary course of business, in an aggregate amount at any time
outstanding not to exceed $100,000,000.

(xxiv)    Incremental Equivalent Debt and Permitted Refinancings thereof;

(xxv)     Debt consisting of Refinancing Facilities permitted under Section 2.20
and Permitted Refinancings thereof; and

(xxvi)    other Debt of Dana or its Restricted Subsidiaries (including any
Permitted Refinancing thereof), in an aggregate principal amount not to exceed
the greater of $375,000,000 and 7.5% of Total Assets.

(c)        Dividends.   Declare or pay, directly or indirectly, any dividends or
make any other distribution, whether in cash, property, securities or a
combination thereof, with respect to (whether by reduction of capital or
otherwise) any shares of capital stock (or any options, warrants, rights or
other equity securities or agreements relating to any capital stock) of Dana, or
set apart any sum for the aforesaid purposes (collectively, “Restricted
Payments”), except that:

(i)        So long as (x) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (y) after giving pro forma effect
thereto, the Total Net Leverage Ratio on a pro forma basis as at the end of the
trailing four Fiscal Quarters most recently ended immediately prior to the
incurrence thereof, does not exceed 2.75:1.0, Dana may make Restricted Payments;

(ii)        to the extent constituting Restricted Payments, Dana may enter into
and consummate any transactions permitted under Section 5.02(d), (e) and (h);

(iii)        Dana may make Restricted Payments in an amount up to the Available
Amount Basket if at the time such Restricted Payment is made, no Default or
Event of Default shall have occurred and be continuing and after giving effect
to such Restricted Payment on a pro forma basis, Dana is in compliance with the
Financial Covenant;

(iv)        Dana may make Restricted Payments in respect of any class of its
Capital Stock so long as such Restricted Payments are payable solely in shares
of such class of Capital Stock; and

(v)        to the extent constituting Restricted Payments, Dana may (a) convert
shares of its Preferred Interests into shares of common stock or other common
Capital

 

121



--------------------------------------------------------------------------------

Stock or (b) refinance such Preferred Interests (including related premiums)
with Debt, provided that such Debt is permitted to be incurred under
Section 5.02(b).

(d)        Transactions with Affiliates.

(i)        Enter into or permit any of its Material Subsidiaries to enter into
any transaction with any of its Affiliates, other than on terms and conditions
at least as favorable to such Borrower or such Restricted Subsidiary as would
reasonably be obtained at that time in a comparable arm’s-length transaction
with a Person other than an Affiliate, except for the following: (i) any
transaction between any Loan Party and any other Loan Party or between any
Non-Loan Party and any other Non-Loan Party; (ii) any transaction between any
Loan Party and any Non-Loan Party that is at least as favorable to such Loan
Party as would reasonably be obtained at that time in a comparable arm’s-length
transaction with a Person other than an Affiliate; (iii) any transaction
individually or of a type expressly permitted pursuant to the terms of the Loan
Documents; or (iv) reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
in each case approved by the relevant board of directors or (v) transactions in
existence on the Closing Date and set forth on Schedule II and any renewal or
replacement thereof on substantially identical terms.

(ii)        The foregoing clause (i) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(A)        any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, equity purchase agreements, stock options and stock ownership
plans approved by the board of directors of Dana;

(B)        loans or advances to employees or consultants of any Borrower or any
of the Restricted Subsidiaries in accordance with Section 5.02(e);

(C)        transactions among any Borrower or any Restricted Subsidiary or any
entity that becomes a Restricted Subsidiary as a result of such transaction
(including via merger, consolidation or amalgamation in which a Restricted
Subsidiary is the surviving entity);

(D)        Restricted Payments permitted under Section 5.02(c) and Investments
permitted under Section 5.02(e);

(E)        transactions for the purchase or sale of goods, products, parts and
services entered into in the ordinary course of business;

(F)        transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;

(G)        payments by the Borrowers and the Restricted Subsidiaries pursuant to
a tax sharing agreement or arrangement (whether written or as a matter

 

122



--------------------------------------------------------------------------------

of practice) that complies with Section 5.02(c) and doesn’t include any
Unrestricted Subsidiary;

(H)        payments, loans (or cancellation of loans) or advances to employees
or consultants that are (i) approved by a majority of the disinterested
directors of Dana in good faith, (ii) made in compliance with applicable law and
(iii) otherwise permitted under this Agreement;

(I)        transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement that are fair to
the Borrowers or the Restricted Subsidiaries;

(J)        transactions between any Borrower or any of the Restricted
Subsidiaries and any person, a director of which is also a director of Dana or
any direct or indirect parent company of Dana, provided, however, that (A) such
director abstains from voting as a director of Dana or such direct or indirect
parent company, as the case may be, on any matter involving such other person
and (B) such person is not an Affiliate of Dana for any reason other than such
director’s acting in such capacity;

(K)        transactions undertaken in good faith (as certified upon the request
of the Administrative Agent by a Responsible Officer of Dana) for the purpose of
improving the consolidated tax efficiency of Dana and the Restricted
Subsidiaries and not for the purpose of circumventing any covenant set forth
herein; or

(L)        the Liens contemplated by Section 5.02(a)(vi)(z).

(e)        Investments.   Make, or permit any of its Material Subsidiaries to
make, any Investment in any Person, except for

(i)        (A) ownership by the Borrowers or the Guarantors of the capital stock
of each of the Subsidiaries listed on Schedule 4.01 and (B) Investments
consisting of intercompany loans or advances existing as of the Closing Date and
other Investments existing as of the Closing Date and set forth on Schedule
5.02(e), together with any increase in the value of thereof, in each case as
extended, renewed or refinanced from time to time so long as the aggregate
thereof is not increased above the amount as of the Closing Date plus the
increase in the value thereof unless otherwise permitted pursuant to another
exception in this Section 5.02(e) and any Permitted Refinancing thereof;

(ii)        Investments in Cash Equivalents and Investments by Foreign
Subsidiaries in securities and deposits similar in nature to Cash Equivalents
and customary in the applicable jurisdiction;

(iii)        Investments or intercompany loans or advances (A) by any Loan Party
to or in any other Loan Party, (B) by any Non-Loan Party to or in any Loan Party
or (C) by any Non-Loan Party to or in any other Non-Loan Party;

 

123



--------------------------------------------------------------------------------

(iv)        investments (A) received in satisfaction or partial satisfaction
thereof from financially troubled account debtors or in connection with the
settlement of delinquent accounts and disputes with customers and suppliers, or
(B) received in settlement of debts created in the ordinary course of business
and owing to any Borrower or any of its Restricted Subsidiaries or in
satisfaction of judgments;

(v)        Investments (A) in the form of deposits, prepayments and other
credits to suppliers made in the ordinary course of business consistent with
current market practices, (B) in the form of extensions of trade credit in the
ordinary course of business, or (C) in the form of prepaid expenses and deposits
to other Persons in the ordinary course of business;

(vi)        Investments made in any Person to the extent such investment
represents the non-cash portion of consideration received for an asset sale
permitted under the terms of the Loan Documents;

(vii)        loans or advance to directors, officers and employees for bona fide
business purposes and in the ordinary course of business and to repurchase
Capital Stock of Dana in an aggregate principal amount not to exceed $25,000,000
at any time outstanding;

(viii)        investments constituting guaranties otherwise permitted under this
Agreement, including without limitation, guarantees of Debt permitted to be
incurred under this Agreement and guaranties of leases and trade payables and
other similar obligations entered into in the ordinary course of business;

(ix)        Permitted Acquisitions by Loan Parties, provided that, before and
after giving effect to any Permitted Acquisition, (x) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(y) after giving pro forma effect thereto, the Borrowers are in compliance with
the Financial Covenant;

(x)        Investments in connection with the Tooling Program in an aggregate
amount (together with any Investments in connection with the Tooling Program
permitted under sub-clause (i)(B) above) not in excess of $135,000,000;

(xi)        Investments or intercompany loans or advances by Loan Parties in
non-Loan Parties;

(xii)        Investments by Foreign Subsidiaries in other Foreign Subsidiaries
and in the Loan Parties;

(xiii)        loans or advances made by any Foreign Subsidiary to the purchaser
of receivables and receivables related assets or any interest therein to fund
part of the purchase price of such receivables and receivables related assets or
any interest therein in connection with the factoring or sale of such
receivables pursuant to a transaction permitted pursuant to Section 5.02(b)(ii);

 

124



--------------------------------------------------------------------------------

(xiv)    other Investments to the extent not permitted pursuant to any other
subpart of this Section, provided that, before and after giving effect to such
Investments, (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (y) after giving pro forma effect
thereto, the Total Net Leverage Ratio on a pro forma basis as at the end of the
trailing four Fiscal Quarters most recently ended immediately prior to the
incurrence thereof, does not exceed 2.75:1.0;

(xv)    Investments (including Permitted Acquisitions) made by any Borrower or
any Restricted Subsidiary of Dana with proceeds of Debt incurred pursuant to
Section 5.02(b)(vi);

(xvi)    Investments (including Permitted Acquisitions) made by any Borrower or
any Restricted Subsidiary of Dana with proceeds of Debt incurred pursuant to
Section 5.02(b)(xvii), provided that, to the extent that such Investments are
made by a Loan Party and constitute Debt, such Investments shall be pledged in
favor of the Collateral Agent pursuant to the Security Agreement, provided,
further, that, before and after giving effect to such Investments, (x) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (y) after giving pro forma effect thereto, the Total Net
Leverage Ratio on a pro forma basis as at the end of the trailing four Fiscal
Quarters most recently ended immediately prior to the incurrence thereof, does
not exceed 2.75:1.0;

(xvii)     Investments with the Available Amount Basket if at the time such
Investment is made, no Default or Event of Default shall have occurred and be
continuing and after giving effect to such Investment on a pro forma basis, Dana
is in compliance with the Financial Covenant; and

(xviii)    Investments in securities of trade creditors or customers received
upon foreclosure or pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

(xix)    Investments in Persons, including, without limitation, Unrestricted
Subsidiaries and joint ventures, engaged in a business similar or related to or
logical extensions of the business in which Dana and the Restricted Subsidiaries
are engaged on the Closing Date, not to exceed the greater of $400,000,000 and
7.5% of Total Assets;

(xx)    Investments in a Receivable Entity and Investments consisting of any
deferred purchase price or retained interest in any Receivables in connection
with any Permitted Factoring Transaction;

(xxi)    Stock, obligations or securities received in settlement of debts
created in the ordinary course of business and owing to any Borrower or any
Restricted Subsidiary or in satisfaction of judgments;

(xxii)    Commission, payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as operating
expenses for accounting purposes and that are in the ordinary course of
business;

 

125



--------------------------------------------------------------------------------

(xxiii)    Investments consisting of the licensing or contribution of patents,
trademarks, know-how or other intellectual property in the ordinary course of
business;

(xxiv)    Guarantees of Debt of any Borrower or any Restricted Subsidiary
permitted to be incurred hereunder;

(xxv)    Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property; and

(xxvi)    other Investments in an aggregate amount not to exceed the greater of
$400,000,000 and 7.5% of Total Assets at the time of such Investment, at any one
time outstanding.

(f)        Disposition of Assets.     Sell or otherwise dispose of, or permit
any of its Material Subsidiaries to sell or otherwise dispose of, any assets
(including, without limitation, the capital stock of any Restricted Subsidiary
of Dana or a Material Subsidiary and including any disposition of assets to a
Divided LLC pursuant to an LLC Division) except for

(i)        proposed divestitures publicly disclosed or otherwise disclosed in
writing to the Administrative Agent, in each case at least five (5) Business
Days prior to the Closing Date and satisfactory to the Administrative Agent and
the Lenders;

(ii)        (x) sales of inventory or obsolete or worn-out property by Dana or
any of its Restricted Subsidiaries in the ordinary course of business,
(y) sales, leases or transfers of property by Dana or any of its Restricted
Subsidiaries to Dana or a Restricted Subsidiary or to a third party in
connection with the asset value recovery program, or (z) sales by Non-Loan
Parties of property no longer used or useful;

(iii)        the sale, lease, transfer or other disposition of any assets (A) by
any Loan Party to any other Loan Party, (B) by any Non-Loan Party to any Loan
Party or (C) by any Non-Loan Party to any other Non-Loan Party;

(iv)         the sale, lease, transfer or other disposition of any assets of
Dana or any of its Restricted Subsidiaries to any Person so long as (1) no
Default has occurred and is continuing, and (2) the Loan Parties, taken as a
whole, do not sell, lease or transfer all, or substantially all, of their assets
to any Non-Loan Party or other Person;

(v)        sales, transfers or other dispositions of assets in connection with
the Tooling Program;

(vi)        any sale, lease, transfer or other disposition made in connection
with any Investment permitted under Sections 5.02(e)(ii), (iv), (v) or
(viii) hereof;

(vii)        licenses, sublicenses or similar transactions of intellectual
property in the ordinary course of business and the abandonment of intellectual
property, in accordance with Section 13 of the Security Agreement, deemed no
longer useful;

 

126



--------------------------------------------------------------------------------

(viii)        equity issuances by any Restricted Subsidiary to Dana or any other
Restricted Subsidiary of Dana to the extent such equity issuance constitutes an
Investment permitted pursuant to Section 5.02(e)(iii);

(ix)        transfers of receivables and receivables related assets or any
interest therein by any Foreign Subsidiary in connection with any factoring or
similar arrangement permitted pursuant to Section 5.02(b);

(x)        Permitted Asset Sales; and

(xi)        other sales, leases, transfers or dispositions of assets for fair
value at the time of such sale (as reasonably determined by Dana) so long as
(A) in the case of any sale or other disposition, in any single transaction or
series of related transactions, in which the fair value of the assets being
sold, leased, transferred or disposed of exceed $5,000,000 in any Fiscal Year
and $50,000,000 during the term of this Agreement, not less than 75% of the net
consideration is cash, (B) no Default or Event of Default exists immediately
before or after giving effect to any such sale, lease, transfer or other
disposition, (C) in the case of any sale, lease transfer or other disposition by
any Loan Party, the fair value of all such assets sold, leased, transferred or
otherwise disposed of in any Fiscal Year does not exceed an amount equal to
$50,000,000 and (D) in the case of any sale, lease, transfer or other
disposition by any Foreign Subsidiary, (1) no Default has occurred and is
continuing, and (2) the Foreign Subsidiaries, taken as a whole, do not sell,
lease or transfer all, or substantially all, of their assets.

(g)        Nature of Business.     Modify or alter, or permit any of its
Material Subsidiaries to modify or alter, in any material manner the nature and
type of its business as conducted at or prior to the Closing Date or the manner
in which such business is currently conducted, it being understood that neither
sales permitted by Section 5.02(f) nor Permitted Acquisitions shall constitute
such a material modification or alteration.

(h)        Mergers.     Merge into or consolidate with any Person or permit any
Person to merge into it, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or dispose of all or substantially all of its
property or business, except

(i)        for mergers or consolidation constituting permitted Investments under
Section 5.02(e) or asset dispositions permitted pursuant to Section 5.02(f),

(ii)        mergers, consolidations, liquidations or dissolutions (A) by any
Loan Party (other than a Borrower) with or into any other Loan Party, (B) by any
Non-Loan Party with or into any Loan Party or (C) by any Non-Loan Party with or
into any other Non-Loan Party; provided that, in the case of any such merger or
consolidation, the person formed by such merger or consolidation shall be a
wholly owned Restricted Subsidiary of Dana, and provided further that in the
case of any such merger or consolidation (x) to which a Borrower is a party, the
Person formed by such merger or consolidation shall be a Borrower and (y) to
which a Loan Party (other than a Borrower) is a party (other than a merger or
consolidation made in accordance with subclause (B)

 

127



--------------------------------------------------------------------------------

above), the Person formed by such merger or consolidation shall be a Loan Party
on the same terms; and

(iii)        the dissolution, liquidation or winding up of any Restricted
Subsidiary, provided that such dissolution, liquidation or winding up would not
reasonably be expected to have a Material Adverse Effect and the assets of the
Person so dissolved, liquidated or wound-up are distributed to a Borrower or to
another Loan Party.

(i)        Amendments of Constitutive Documents.         Amend its constitutive
documents, except for amendments that would not reasonably be expected to
materially adversely affect the interests of the Lenders.

(j)        Accounting Changes.     Make or permit any changes in (i) accounting
policies or reporting practices, except as permitted or required by generally
accepted accounting principles, or (ii) its Fiscal Year.

(k)        Negative Pledge; Payment Restrictions Affecting Subsidiaries.    
Enter into, or allow any Material Subsidiary to enter into, any agreement
prohibiting or conditioning the ability of any Borrower or any such Restricted
Subsidiary to

(i)        create any Lien upon the Collateral;

(ii)        make dividends to, or pay any indebtedness owed to, any Loan Party;

(iii)        make loans or advances to, or other investments in, any Loan Party;
or

(iv)        transfer any of its assets to any Loan Party;

in each case, other than

(A)        any such agreement with or in favor of the Administrative Agent, the
Collateral Agent or the Lenders;

(B)        in connection with (1) any agreement evidencing any Liens permitted
pursuant to Section 5.02(a)(iii), (v), (vi), (vii) or (ix) (so long as (x) in
the case of agreements evidencing Liens permitted under Section 5.02(a)(iii),
such prohibitions or conditions are customary for such Liens and the obligations
they secure and (y) in the case of agreements evidencing Liens permitted under
Section 5.02(a)(v) and (vii) such prohibitions or conditions relate solely to
the assets that are the subject of such Liens) or (2) any Debt permitted to be
incurred under Section 5.02(b)(ii), (iii), (vi), (vii), (viii), (xi), (xiii),
(xvi), (xvii), (xviii), (xix), (xx), (xxi), (xxiv) or (xxv) above (so long as
(x) in the case of agreements evidencing Debt permitted under
Section 5.02(b)(vi), such prohibitions or conditions are customary for such Debt
and (y) in the case of agreements evidencing Debt permitted under
Section 5.02(b)(vii), such prohibitions or conditions are limited to the assets
securing such Debt);

 

128



--------------------------------------------------------------------------------

(C)        any agreement setting forth customary restrictions on the subletting,
assignment or transfer of any property or asset that is a lease, license,
conveyance or contract of similar property or assets;

(D)        any restriction or encumbrance imposed pursuant to an agreement that
has been entered into by a Borrower or any Restricted Subsidiary of Dana for the
disposition of any of its property or assets so long as such disposition is
otherwise permitted under the Loan Documents;

(E)        any such agreement imposed in connection with consignment agreements
entered into in the ordinary course of business;

(F)        customary anti-assignment provisions contained in any agreement
entered into in the ordinary course of business;

(G)        any agreement in existence at the time a Restricted Subsidiary is
acquired so long as such agreement was not entered into in contemplation of such
acquisition;

(H)        such encumbrances or restrictions required by applicable law; or

(I)        any agreement in existence on the Closing Date and listed on
Schedule III, the terms of which shall have been disclosed in writing to the
Administrative Agent prior to the date thereof.

(l)        Prepayments, Amendments, Etc. of Debt.

(i)        Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Subordinated Debt except

(A)        regularly scheduled (including repayments of revolving facilities) or
required repayments or redemptions of Subordinated Debt permitted hereunder,

(B)        payments thereon necessary to avoid the Subordinated Debt from
constituting “applicable high yield discount obligations” within the meaning of
Internal Revenue Code Section 163(i)(l),

(C)        any prepayments or redemptions of Subordinated Debt in connection
with a refunding or refinancing of such Subordinated Debt permitted by
Section 5.02(b),

(D)        any repayments of Subordinated Debt by Dana or its Restricted
Subsidiaries that was permitted to be incurred under this Agreement; provided
that in the case of any prepayments or redemptions by Loan Parties pursuant to
this clause (D), after giving pro forma effect thereto, the Total Net

 

129



--------------------------------------------------------------------------------

Leverage Ratio on a pro forma basis as at the end of the trailing four Fiscal
Quarters most recently ended immediately prior to the incurrence thereof, does
not exceed 2.75:1.0 or

(E)        repayments, prepayments or redemptions of Subordinated Debt with the
Available Amount Basket if at the time such repayment, prepayment or redemption
is made, no Default or Event of Default shall have occurred and be continuing
and after giving effect to such prepayment or redemption on a pro forma basis,
the Borrowers are in compliance with the Financial Covenant; or

(ii)        amend, modify or change in any manner materially adverse to the
Lenders any term or condition of any Subordinated Debt.

Section 5.03    Reporting Requirements.     So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding (or shall have expired or
terminated with a pending drawing thereon) or any Lender Party shall have any
Commitment hereunder, the Borrowers will furnish to the Administrative Agent for
prompt further distribution to each Lender:

(a)        Default Notice.   As soon as possible and in any event within three
Business Days after any Responsible Officer of any Borrower has knowledge of the
occurrence of each Default or within five Business Days after any Responsible
Officer of any Borrower has knowledge of the occurrence of any event,
development or occurrence reasonably likely to have a Material Adverse Effect
continuing on the date of such statement, a statement of a Responsible Officer
(or person performing similar functions) of such Borrower setting forth details
of such Default or other event and the action that such Borrower has taken and
proposes to take with respect thereto.

(b)        Quarterly Financials.     Commencing with the Fiscal Quarter ending
March 31, 2016, as soon as available and in any event within 45 days after the
end of each of the first three quarters of each Fiscal Year (or such earlier
date as Dana may be required by the SEC to deliver its Form 10-Q or such later
date as the SEC may permit for the delivery of Dana’s Form 10-Q), a Consolidated
balance sheet of Dana and its Subsidiaries as of the end of such quarter, and
Consolidated statements of income and cash flows of Dana and its Subsidiaries
for the period commencing at the end of the previous quarter and ending with the
end of such quarter, and Consolidated statements of income and cash flows of
Dana and its Subsidiaries for the period commencing at the end of the previous
Fiscal Year and ending with the end of such quarter, setting forth, in each case
in comparative form the corresponding figures for the corresponding period of
the immediately preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year end audit adjustments) by a Responsible
Officer of Dana as having been prepared in accordance with GAAP, together with a
certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that Dana has taken and proposes to take with
respect thereto.

(c)        Annual Financials.     Within 90 days, for each Fiscal Year
(commencing with the Fiscal Year ended December 2016, a copy of the annual audit
report, including therein a Consolidated balance sheet of Dana and its
Subsidiaries as of the end of such Fiscal Year and Consolidated statements of
income and cash flows of Dana and its Subsidiaries for such Fiscal

 

130



--------------------------------------------------------------------------------

Year, in each case accompanied by (A) an opinion of PricewaterhouseCoopers LLP
or other independent public accountants of recognized national standing (which
opinion shall not be qualified as to scope of audit or as to the status of Dana
or any Material Subsidiary as a going concern, other than solely with respect
to, or resulting solely from, an upcoming maturity date of any Debt under this
Agreement occurring within one year from the time such opinion is delivered or
any potential inability to satisfy the Financial Covenant on a future date or in
a future period), (B) a certificate of a Responsible Officer of Dana stating
that no Default has occurred and is continuing or, if a Default has occurred and
is continuing, a statement as to the nature thereof and the action that Dana has
taken and proposes to take with respect thereto; provided that, in the event of
any change in GAAP used in the preparation of such financial statements, Dana
shall also provide, if necessary for the determination of compliance with
Section 5.04, a statement of reconciliation conforming such financial statements
to GAAP.

(d)        Annual Budget.     As soon as available, and in any event no later
than 90 days after the end of each Fiscal Year of Dana, commencing with the
Fiscal Year ending December 31, 2016, a reasonably detailed consolidated budget
for the following Fiscal Year and each subsequent year thereafter through the
Latest Maturity Date (including a projected Consolidated balance sheet of Dana
and its Subsidiaries as of the end of the following Fiscal Year), the related
projected Consolidated statements of cash flow and income for such Fiscal Year
expected as of the end of each month during such Fiscal Year (collectively, the
“Projections”) in the form delivered to the board of directors of Dana, which
Projections shall be accompanied by a certificate of a Responsible Officer of
Dana stating that such Projections are based on then reasonable estimates and
then available information and assumptions; it being understood that the
Projections are made on the basis of Dana’s then current good faith views and
assumptions believed to be reasonable when made with respect to future events,
and assumptions that Dana believes to be reasonable as of the date thereof (it
being understood that projections are inherently unreliable and that actual
performance may differ materially from the Projections).

(e)        Compliance Certificate.     At the time of delivery of the financial
statements pursuant to Section 5.03(b) and (c), a certificate (the “Compliance
Certificate”) substantially in the form of Exhibit F hereto regarding certain
information including calculation of the Financial Covenant and the Total Net
Leverage Ratio.

(f)        ERISA Events.     Promptly and in any event within five Business Days
after any Loan Party or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred with respect to an ERISA Plan, a statement of a
Responsible Officer of Dana describing such ERISA Event and the action, if any,
that such Loan Party or such ERISA Affiliate has taken and proposes to take with
respect thereto, on the date any records, documents or other information must be
furnished to the PBGC with respect to any ERISA Plan pursuant to Section 4010 of
ERISA, a copy of such records, documents and information.

(g)        Multiemployer Plan Notices.     Promptly and in any event within
seven Business Days after receipt thereof by any Loan Party or any ERISA
Affiliate from the sponsor of a Multiemployer Plan, copies of each notice
concerning (i) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (ii) the reorganization or termination, within the meaning of Title IV of
ERISA, of any such Multiemployer Plan or (iii) the amount of liability incurred,
or that

 

131



--------------------------------------------------------------------------------

may be incurred, by such Loan Party or any ERISA Affiliate in connection with
any event described in clause (i) or (ii) above.

(h)        Litigation.     Promptly after the commencement thereof, notice of
each unstayed action, suit, investigation, litigation and proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Restricted Subsidiaries that (i) is reasonably likely to be determined adversely
and if so determined adversely would be reasonably likely to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement, any Note, any other Loan Document or the
consummation of the transactions contemplated hereby.

(i)        Securities Reports.     Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that Dana sends
to its public stockholders, copies of all regular, periodic and special reports,
and all registration statements, that Dana files with the Securities and
Exchange Commission or any Governmental Authority that may be substituted
therefor, or with any national securities exchange; provided that such documents
may be made available by posting on Dana’s website.

(j)        Environmental Conditions.     Promptly after the assertion or
occurrence thereof, notice of any Environmental Action against or of any
non-compliance by any Loan Party or any of its Restricted Subsidiaries with any
Environmental Law or Environmental Permit that would reasonably be expected to
(i) result in a material loss or liability or (ii) cause any real property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.

(k)        Cash Collateralized Hedge Agreements.     At the time of the delivery
of the financial statements pursuant to Section 5.03(b) and (c), a report
providing the aggregate balance of all Secured Hedge Agreements secured by cash
collateral or other assets not constituting Collateral.

(l)        Other Information.     Such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any Loan Party or any of its Restricted Subsidiaries
as any Lender Party (through the Administrative Agent), the Administrative Agent
or any of their advisors may from time to time reasonably request.

Documents required to be delivered pursuant to Section 5.01 or this Section 5.03
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date of receipt by the Administrative Agent
irrespective of when such document or materials are posted on Dana’s behalf on
IntraLinks/IntraAgency or another relevant website (the “Informational
Website”), if any, to which each Lender and the Agents have unrestricted access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the accommodation provided by the foregoing
sentence shall not impair the right of the Administrative Agent to request and
receive from the Loan Parties physical delivery of any specific information
provided for in Section 5.01 or this Section 5.03. Other than with respect to
the bad faith, gross negligence or willful misconduct on the part of the Joint
Lead Arrangers, Agents or Lenders, none of the Joint Lead Arrangers, Agents or
the Lenders shall have any liability

 

132



--------------------------------------------------------------------------------

to any Loan Party, each other or any of their respective Affiliates associated
with establishing and maintaining the security and confidentiality of the
Informational Website and the information posted thereto.

Section 5.04    Financial Covenant. Permit, on the last day of any Fiscal
Quarter beginning with the Fiscal Quarter ended June 30, 2016, the First Lien
Net Leverage Ratio as of such day to exceed 2.00:1.00.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)        any Borrower shall fail to pay any principal of any Advance or any
unreimbursed drawing with respect to any Letter of Credit when the same shall
become due and payable or any Loan Party shall fail to make any payment of
interest on any Advance or any other payment under any Loan Document within five
Business Days after the same becomes due and payable; or

(b)        any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect (or in any respect, for any representation and
warranty already qualified by materiality or Material Adverse Effect), when made
or deemed made; or

(c)        any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Sections 2.14, 5.01(a) (with respect to any Borrower),
5.01(h), 5.02, 5.03 or 5.04; provided that any failure to perform the covenant
set forth in Section 5.04 shall not constitute an Event of Default with respect
to the 2018 New Term B Facility until the date on which an exercise of remedies
described in Section 6.01(B) has been taken with respect to the Revolving Credit
Facility and the Term A Facility; or

(d)        any Loan Party shall fail to perform any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for after the earlier of 30 days after
(i) an Responsible Officer of any Loan Party obtaining knowledge of such default
or (ii) any Borrower receiving notice of such default from any Agent or any
Lender (any such notice to be identified as a notice of default and to refer
specifically to this paragraph); or

(e)         (i) any Loan Party or any of its Restricted Subsidiaries shall fail
to pay any principal of, premium or interest on or any other amount payable in
respect of one or more items of Debt of the Loan Parties and their Restricted
Subsidiaries (excluding Debt outstanding hereunder) that is outstanding in an
aggregate principal or notional amount (or, in the case of any Hedge Agreement
(including, for the avoidance of doubt, any guaranty by any Loan Party of
Secured Hedge Agreements entered into by any Loan Party or Specified Hedge
Agreement Subsidiary with Hedge Banks) an Agreement Value) of at least
$50,000,000 when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any,

 

133



--------------------------------------------------------------------------------

specified in the agreements or instruments relating to all such Debt; or
(ii) any other event shall occur or condition shall exist under the agreements
or instruments relating to one or more items of Debt of the Loan Parties and
their Restricted Subsidiaries (excluding Debt outstanding hereunder) that is
outstanding in an aggregate principal or notional amount of at least
$50,000,000, and such other event or condition shall continue after the
applicable grace period, if any, specified in all such agreements or
instruments, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the holder thereof to cause, such Debt to mature; or (iii) one or more
items of Debt of the Loan Parties and their Restricted Subsidiaries (excluding
Debt outstanding hereunder) that is outstanding in an aggregate principal or
notional amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $50,000,000, shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled or required prepayment
or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; or

(f)        any Loan Party or any of its Material Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Loan Party or any of its Material Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it) that is being diligently contested by it in good
faith, either such proceeding shall remain undismissed or unstayed for a period
of 60 days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or any
substantial part of its property) shall occur; or any Loan Party or any of its
Material Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (f); or

(g)        one or more final, non-appealable judgments or orders for the payment
of money in excess of $50,000,000 (exclusive of any judgment or order the
amounts of which are fully covered by insurance (less any applicable deductible)
which is not in dispute) in the aggregate at any time, shall be rendered against
any Loan Party or any of its Restricted Subsidiaries and enforcement proceedings
shall have been commenced by any creditor upon such judgment or order; or

(h)        one or more nonmonetary judgments or orders shall be rendered against
any Loan Party or any of its Restricted Subsidiaries that is reasonably likely
to have a Material Adverse Effect, and there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

(i)        any provision of any Loan Document after delivery thereof shall for
any reason cease to be valid and binding on or enforceable against any Loan
Party intended to be a party to it, or any such Loan Party shall so state in
writing; or

 

134



--------------------------------------------------------------------------------

(j)        any Collateral Document after delivery thereof shall for any reason
(other than pursuant to the terms thereof) cease to create a valid and perfected
lien on and security interest in the Collateral purported to be covered thereby;
or

(k)        any ERISA Event shall have occurred with respect to an ERISA Plan and
the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such ERISA Plan and the Insufficiency of any and all other
ERISA Plans with respect to which an ERISA Event shall have occurred and then
exist (or the liability of the Loan Parties and the ERISA Affiliates related to
such ERISA Event) is reasonably likely to have a Material Adverse Effect; or

(l)        any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $50,000,000 or requires payments exceeding $25,000,000
per annum; or

(m)        any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $25,000,000; or

(n)        any challenge by any Loan Party to the validity of any Loan Document
or the applicability or enforceability of any Loan Document or which seeks to
void, avoid, limit, or otherwise adversely affect the security interest created
by or in any Loan Document or any payment made pursuant thereto; or

(o)        a Change of Control shall occur;

then, (A) in any such event (other than with respect to a failure to perform the
covenant set forth in Section 5.04), the Administrative Agent (i) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrowers, declare the obligation of each Lender to make Advances (other than
Letter of Credit Advances by the Issuing Banks or a Lender pursuant to
Section 2.03(c) and Swing Line Advances by a Lender pursuant to Section 2.02(b))
and of the Issuing Banks to issue Letters of Credit to be terminated, whereupon
the same shall forthwith terminate, and (ii) shall at the request, or may with
the consent, of the Required Lenders, by notice to the Borrowers, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrowers;
provided, however, that upon the occurrence of any proceeding referred to in
clause (f) above, including any actual or deemed entry of an order for relief
with respect to any Loan Party under the Bankruptcy Code, the obligation of each
Lender to

 

135



--------------------------------------------------------------------------------

make Advances and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated, all interest thereon and all other amounts payable
under this Agreement and the other Loan Documents shall automatically and
forthwith become due and payable and the obligation of the Borrowers to provide
Cash Collateral as contemplated by Section 6.02 shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender Party and (B) in the event of a failure to perform the covenant set forth
in Section 5.04, the Administrative Agent (i) shall at the request, or may with
the consent, of the Required RCF/TLA Lenders, by notice to the Borrowers,
declare the obligation of each Revolving Credit Lender and each Term A Lender to
make Advances (other than Letter of Credit Advances by the Issuing Banks or a
Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender pursuant
to Section 2.02(b)) and of the Issuing Banks to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required RCF/TLA Lenders, by notice to
the Borrowers, declare the Revolving Credit Advances and the Term A Advances,
all interest thereon and all other amounts payable under this Agreement and the
other Loan Documents with respect to the Revolving Credit Advances and the Term
A Advances to be forthwith due and payable, whereupon the Revolving Credit
Advances and the Term A Advances, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrowers.

Section 6.02    Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Revolving Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon any Borrower to, and forthwith upon such demand the Applicable
Borrower will, pay to the Administrative Agent on behalf of the Lender Parties
in same day funds at the Administrative Agent’s office designated in such
demand, for deposit in the L/C Cash Collateral Account, an amount equal to 105%
of the aggregate Available Amount of all Letters of Credit then outstanding. If
at any time the Administrative Agent determines that any funds held in the L/C
Cash Collateral Account are subject to any right or claim of any Person other
than the Administrative Agent and the Lender Parties or that the total amount of
such funds is less than the aggregate Available Amount of all Letters of Credit,
the Applicable Borrower will, forthwith upon demand by the Administrative Agent,
pay to the Administrative Agent, as additional funds to be deposited and held in
the L/C Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Available Amount over (b) the total amount of funds, if any, then held
in the L/C Cash Collateral Account that the Administrative Agent determines to
be free and clear of any such right and claim.

Section 6.03    Clean-Up Period. For the purpose of this Agreement, for the
period from the Amendment No. 2 Effective Date until the date falling 90 days
after the Amendment No. 2 Effective Date (the “Clean-Up Period”), no Default or
Event of Default would be deemed to arise from a breach of representation or
warranty or a breach of covenant or other circumstance that would have been a
Default or Event of Default (but for this provision) only by reason of
circumstances relating exclusively to GrazianoFairfield AG and its Subsidiaries
(or any obligation to procure compliance by the GrazianoFairfield AG and its
Subsidiaries); provided, that such Default or Event of Default: (i) is capable
of being remedied within the Clean-Up Period and Dana and DIL are taking
appropriate steps to remedy such Default or Event of Default; (ii) does not have
a Material Adverse Effect; and (iii) was not procured or approved by Dana or
DIL.

 

136



--------------------------------------------------------------------------------

Notwithstanding the above, if the relevant circumstances are continuing after
the expiry of the Clean-Up Period, there shall be an immediate Default or Event
of Default, as applicable, and all rights and remedies which would apply with
regard thereto but for this Section 6.03 shall arise and be exercisable.

ARTICLE VII

THE AGENTS

Section 7.01    Appointment and Authorization of the Agents. Each Lender Party
hereby irrevocably appoints, designates and authorizes each of the Agents to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, nor shall any Agent have or be deemed
to have any fiduciary relationship with any Lender Party or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against such Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. Each Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each Issuing Bank shall have all of the benefits
(including indemnities) and immunities (i) provided to each Agent in this
Article VII with respect to any acts taken or omissions suffered by such Issuing
Bank in connection with Letters of Credit issued by it or proposed to be issued
by it and the applications and agreements for letters of credit pertaining to
such Letters of Credit as fully as if the term “Agent” as used in this
Article VII and in the definition of “Agent-Related Person” included such
Issuing Bank with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such Issuing Bank. The provisions of this
Article VII are solely for the benefit of the Administrative Agent and the
Lender Parties, and neither any Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any such provisions.

Section 7.02    Delegation of Duties. (a) Each Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
No Agent shall be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

(b)        Without limitation of the provisions of Section 7.02(a), it is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement

 

137



--------------------------------------------------------------------------------

of any of the Loan Documents, or in case the Collateral Agent deems that by
reason of any present or future law of any jurisdiction it may not exercise any
of the rights, powers or remedies granted herein or in any of the other Loan
Documents or take any other action which may be desirable or necessary in
connection therewith, it may be necessary that the Collateral Agent appoint an
additional individual or institution as a separate trustee, co-trustee,
collateral agent, collateral sub-agent or collateral co-agent (any such
additional individual or institution being referred to herein as a “Supplemental
Collateral Agent”).

(c)        In the event that the Collateral Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Collateral Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either the Collateral Agent or such Supplemental Collateral Agent, and (ii) the
provisions of this Article and of Section 9.04 that refer to the Collateral
Agent shall inure to the benefit of such Supplemental Collateral Agent and all
references therein to the Collateral Agent shall be deemed to be references to
the Collateral Agent and/or such Supplemental Collateral Agent, as the context
may require.

(d)        Should any instrument in writing from any Loan Party be required by
any Supplemental Collateral Agent so appointed by the Collateral Agent for more
fully and certainly vesting in and confirming to him or it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Collateral Agent. In
case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

Section 7.03    Liability of Agents.     (a) The Administrative Agent’s duties
hereunder and under the other Loan Documents are solely ministerial and
administrative in nature and the Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, but shall be required to act or refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written direction of the Required Lenders (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent or any of its Affiliates to liability or that is contrary
to any Loan Document or applicable law.

(b)        No Agent-Related Person shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any

 

138



--------------------------------------------------------------------------------

manner to any Lender Party or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Loan Party or
any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
Party or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

(c)        Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Agent-Related Persons to carry out any
“know your customer” or other checks in relation to any person on behalf of any
Lender Party and each Lender Party confirms to the Administrative Agent that it
is solely responsible for any such checks it is required to carry out and that
it may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Agent-Related Persons.

Section 7.04    Reliance by Agents. (a) Each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent, as applicable. Each Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

(b)        For purposes of determining compliance with the conditions specified
in Section 3.01, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the relevant Agent or Agents shall
have received notice from such Lender prior to the Closing Date specifying its
objection thereto.

Section 7.05    Notice of Default.     No Agent shall be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
any Agent for the account of the Lenders, unless such Agent shall have received
written notice from a Lender or a Borrower referring to this Agreement,

 

139



--------------------------------------------------------------------------------

describing such Default and stating that such notice is a “Notice of Default.”
  The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent, in consultation with the Lenders, shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VI; provided, however, that unless and until
the Administrative Agent has received any such direction, it may (but shall not
be obligated to) take such action, or refrain from taking such action, in each
case, in consultation with the Lenders, with respect to such Default as it shall
deem advisable or in the best interest of the Lenders.

Section 7.06    Credit Decision; Disclosure of Information by Agents.   Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrowers hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

Section 7.07    Indemnification of Agents.     Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted primarily from
such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including reasonable fees and expenses of
counsel) incurred by any Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement

 

140



--------------------------------------------------------------------------------

(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that such Agent is not reimbursed for such expenses by or on behalf of
any Borrower. The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of each of
the Agents. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 7.07 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Lender Party, its directors, shareholders or creditors and whether or not
the transactions contemplated hereby are consummated.

Section 7.08    Agents in Their Individual Capacity. (a) CITI, Barclays, BofA,
CS, GS, JPM, Royal Bank, BMO and Mizuho and their respective Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire Capital Stock in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though CITI, Barclays, BofA, CS, GS, JPM,
Royal Bank, BMO and Mizuho, as the case may be, were not an Agent or Issuing
Bank hereunder, as the case may be, and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, each of
CITI, Barclays, BofA, CS, GS, JPM, Royal Bank, BMO and Mizuho and each of their
respective Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
each of CITI, Barclays, BofA, CS, GS, JPM, Royal Bank, BMO and Mizuho and their
respective Affiliates shall be under no obligation to provide such information
to them. With respect to its Advances, each of CITI, Barclays, BofA, CS, GS,
JPM, Royal Bank, BMO and Mizuho and their respective Affiliates shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not an Agent, the Swing Line Lender or
an Issuing Bank, as the case may be, and the terms “Lender” and “Lenders”
include CITI, Barclays, BofA, CS, GS, JPM, Royal Bank, BMO and Mizuho in its
individual capacity.

(b)        Each Lender Party understands that the Administrative Agent, acting
in its individual capacity, and its Affiliates (collectively, the “Agent’s
Group”) are engaged in a wide range of financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research) (such services and businesses are collectively
referred to in this Section 7.08(b) as “Activities”) and may engage in the
Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in a Borrower, another
Loan Party or their respective Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Loan Parties or their Affiliates. Each Lender
Party understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information concerning the Loan Parties or
their Affiliates (including information concerning the ability of the Loan
Parties to perform their respective Obligations hereunder and under the other
Loan Documents) which information may not be available to any of the Lender
Parties that are not members of the Agent’s Group. None of the Administrative
Agent nor any member of the Agent’s Group shall have any duty to disclose to any
Lender Party or use on behalf

 

141



--------------------------------------------------------------------------------

of the Lender Parties, and shall not be liable for the failure to so disclose or
use, any information whatsoever about or derived from the Activities or
otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of any Loan Party) or to account for any revenue or
profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
Party such documents as are expressly required by any Loan Document to be
transmitted by the Administrative Agent to the Lender Parties.

(c)        Each Lender Party further understands that there may be situations
where members of the Agent’s Group or their respective customers (including the
Loan Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lender Parties (including the interests of the Lender Parties
hereunder and under the other Loan Documents). Each Lender Party agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Administrative Agent being a member of the Agent’s Group, and
that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender Party. None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Communications) concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by the Administrative Agent or any member of the Agent’s
Group to any Lender Party including any such duty that would prevent or restrict
the Agent’s Group from acting on behalf of customers (including the Loan Parties
or their Affiliates) or for its own account.

Section 7.09    Successor Agent.     (a) Each Agent may resign from acting in
such capacity upon 30 days’ notice to the Lenders and the Borrowers; provided
that any such resignation by CITI shall also constitute the resignation by CITI
as Issuing Bank. If an Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders. If no
successor agent is appointed prior to the effective date of the resignation of
such Agent, such Agent may appoint, after consulting with the Lenders, a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Agent and Issuing
Bank (and subject to the agreement of the Lender being so appointed to act as an
Issuing Bank) and the term “Agent” shall mean such successor agent, and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated and
in the case of the Administrative Agent, the retiring Issuing Bank’s rights,
powers and duties as such shall be terminated, without any other or further act
or deed on the part of such retiring Agent or Issuing Bank, as the case may be,
or any other Lender, other than the obligation of the successor Issuing Bank to
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or to make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring with respect to such Letters of Credit. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Article VII and
Section 9.04 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement. If no successor agent has
accepted appointment as Agent by the date which is 30 days following a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall

 

142



--------------------------------------------------------------------------------

nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.

(b)        The Administrative Agent shall be authorized, from time to time, to
execute or to enter into amendments of, and amendments and restatements of, the
Collateral Documents and the Intercreditor Agreement and any additional and
replacement intercreditor agreements, in accordance with the terms of this
Agreement, the Intercreditor Agreement and the other Loan Documents.

Section 7.10    Administrative Agent May File Proofs of Claim.     In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agents and their respective agents and
counsel and all other amounts due the Lenders and the Agents under Sections 2.08
and 9.04) allowed in such judicial proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.08 and 9.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 7.11    Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent and the Collateral Agent, at their option and
in their discretion,

(a)        to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) upon
termination of the Commitments

 

143



--------------------------------------------------------------------------------

and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit without
any pending drawing thereon, (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) subject to Section 9.01, if approved, authorized or ratified in writing
by the Required Lenders;

(b)        to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 5.02(a);

(c)        to release any Borrower or any Guarantor from its obligations under
the Guaranty if (x) such Person ceases to be a Restricted Subsidiary as a result
of a transaction permitted hereunder, (y) if all of such Person’s assets are
sold or liquidated as permitted under the terms of the Loan Documents and the
proceeds thereof are distributed to any Borrower or (z) pursuant to
Section 9.15(c); and

(d)        to acquire, hold and enforce any and all Liens on Collateral granted
by and of the Loan Parties to secure any of the Secured Obligations, together
with such other powers and discretion as are reasonably incidental thereto.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders (acting on behalf of all the Lenders) will confirm in
writing the Administrative Agent’s authority to release Liens or subordinate the
interests of the Secured Parties in particular types or items of property, or to
release any Borrower or any Guarantor from its obligations under the Guaranty
pursuant to this Section 7.11.

Section 7.12    Other Agents; Arrangers and Managers.     (a) None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “book runner,” “documentation agent,”
“arranger,” or “lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

(b)        Each Loan Party hereby acknowledges that each Lender Party and each
Agent is acting pursuant to a contractual relationship on an arm’s length basis,
and the parties hereto do not intend that any Lender Party or Agent act or be
responsible as a fiduciary to any Loan Party, its management, stockholders,
creditors or any other person. Each of the Loan Parties and the Lender Parties
hereby expressly disclaims any fiduciary relationship and agrees they are each
responsible for making their own independent judgments with respect to any
transactions entered into between them. Each Loan Party also hereby acknowledges
that (i) no Lender Party nor Agent has advised, nor is it advising such Loan
Party as to any legal, accounting, regulatory or tax matters, and that each Loan
Party is consulting its own advisors concerning such matters to the extent it
deems appropriate and (ii) each Lender Party, Agent and each of their respective
Affiliates may have economic interests that conflict with the one or more Loan
Party’s interests.

 

144



--------------------------------------------------------------------------------

Section 7.13    [Reserved].

Section 7.14    Certain ERISA Matters.     (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Borrower or any other Loan Party, that at least one of the following is
and will be true:

(i)        such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments or this
Agreement,

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84- 14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement, or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Borrower or any other Loan Party, that

 

145



--------------------------------------------------------------------------------

the Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Advances, the Letters of Credit, the Commitments and
this Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

ARTICLE VIII

GUARANTY

Section 8.01    Guaranty.         Each Borrower and each Guarantor, other than
Subsidiaries that are Excluded Subsidiaries, severally, unconditionally and
irrevocably guarantees (the undertaking by each Borrower and each Guarantor
under this Article VIII being the “Guaranty”) the punctual payment when due,
whether at scheduled maturity or at a date fixed for prepayment or by
acceleration, demand or otherwise, of all of the Obligations (including all
Obligations under Secured Hedge Agreements but excluding all Excluded Swap
Obligations) of each of the other Loan Parties and each Specified Hedge
Agreement Subsidiaries now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premium, fees, indemnification payments, contract
causes of action, costs, expenses or otherwise (such Obligations being the
“Guaranteed Obligations”; provided, that, endorsements of negotiable instruments
for deposit or collection in the ordinary course of business are not Guaranteed
Obligations for purposes of the foregoing Section 8.01; and provided, further,
that notwithstanding anything herein to the contrary, (a) any Borrower that is a
Foreign Subsidiary shall not guarantee the Obligations of Dana or any other Loan
Party other than the Obligations of any other Borrower that is a Foreign
Subsidiary, (b) any Borrower that is a Foreign Subsidiary shall guarantee the
Obligations of any other Borrower that is a Foreign Subsidiary only to the
extent such guarantee could not reasonably be expected to result in a material
adverse tax consequence to Dana or one of its Subsidiaries (as determined in
good faith by Dana), (c) any Guarantees by Foreign Subsidiaries shall be subject
to any applicable general mandatory statutory limitations, fraudulent
preference, “thin capitalization” rules, exchange control restrictions,
corporate benefit, financial assistance and customary guarantee limitation
language to be agreed by the Administrative Agent and Dana in respect of the
relevant jurisdiction) and (d) any Guarantees by domestic Loan Parties of the
Obligations of any Borrower that is a Foreign Subsidiary shall only be required
to the extent such guarantee could not reasonably be expected to result in a
material adverse tax consequence to Dana or one of its Subsidiaries (as
determined in good faith by Dana), and agrees to pay any and all expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by the Administrative Agent or any of the other Secured Parties solely
in enforcing any rights under this Guaranty. Without limiting the generality of
the foregoing, each Borrower’s and each Guarantor’s respective liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any of the other Loan Parties or any Specified Hedge Agreement
Subsidiary to the Administrative Agent or any of the other Secured Parties under
or in respect of the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

 

146



--------------------------------------------------------------------------------

Section 8.02    Guaranty Absolute. Each Borrower and each Guarantor, other than
Subsidiaries that are Excluded Subsidiaries, guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any other Secured Party with respect thereto. The
Obligations of each Borrower and each Guarantor under this Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any Loan
Party or any Specified Hedge Agreement Subsidiary under the Loan Documents, and
a separate action or actions may be brought and prosecuted against any Borrower
or any Guarantor, as applicable, to enforce this Guaranty, irrespective of
whether any action is brought against any other Loan Party or whether any other
Loan Party or any Specified Hedge Agreement Subsidiary is joined in any such
action or actions. The liability of each Borrower and each Guarantor, other than
Subsidiaries that are controlled foreign corporations or Subsidiaries of
Subsidiaries that are controlled foreign corporations, under this Guaranty shall
be absolute, unconditional and irrevocable irrespective of, and each Borrower
and each Guarantor hereby irrevocably waives any defenses it may now or
hereafter have in any way relating to, any and all of the following:

(a)        any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto;

(b)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party or any Specified Hedge Agreement Subsidiary under the Loan
Documents, or any other amendment or waiver of or any consent to departure from
any Loan Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Loan Party
or any of its Subsidiaries or otherwise;

(c)        any taking, exchange, release or nonperfection of any Collateral, or
any taking, release or amendment or waiver of or consent to departure from any
Subsidiary Guaranty or any other guaranty, for all or any of the Guaranteed
Obligations;

(d)        any manner of application of Collateral, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any Collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Loan Party or any Specified Hedge Agreement Subsidiary under
the Loan Documents, or any other property and assets of any other Loan Party or
any of its Subsidiaries;

(e)        any change, restructuring or termination of the corporate structure
or existence of any other Loan Party or any of its Subsidiaries or any Specified
Hedge Agreement Subsidiary or of any of its Subsidiaries;

(f)        any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party or any Specified Hedge Agreement Subsidiary any
information relating to the financial condition, operations, properties or
prospects of any other Loan Party now or hereafter known to the Administrative
Agent or such other Secured Party, as the case may be (each Borrower and each
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information);

 

147



--------------------------------------------------------------------------------

(g)        the failure of any other Person to execute this Guaranty or any other
guarantee or agreement of the release or reduction of the liability of any of
the other Loan Parties, any Specified Hedge Agreement Subsidiary or any other
guarantor or surety with respect to the Guaranteed Obligations; or

(h)        any other circumstance (including, without limitation, any statute of
limitations or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party) that might otherwise constitute
a defense available to, or a discharge of, such Guarantor, any other Loan Party,
any Specified Hedge Agreement Subsidiary or any other guarantor or surety other
than payment in full in cash of the Guaranteed Obligations.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any other Secured
Party or by any other Person upon the insolvency, bankruptcy or reorganization
of any other Loan Party, any Specified Hedge Agreement Subsidiary or otherwise,
all as though such payment had not been made.

Section 8.03    Luxembourg Limitations.

(a)        The payment obligation of any Luxembourg Loan Party for the
obligations of any other Loan Party that is not a Subsidiary of such Luxembourg
Loan Party and excluding for the avoidance of doubt any obligations to Dana,
shall be limited at any time, with no double counting, to an aggregate amount
not exceeding the higher of:

(i)        95% of the sum of such Luxembourg Loan Party’s own funds (capitaux
propres) (as referred to in Annex 1 of the Luxembourg regulation dated
18 December 2015 defining the form and the content of the balance sheet and
profit and loss account layouts and implementing among others article 34 of the
Luxembourg law dated 19 December 2002 concerning the trade and companies
register and the accounting and annual accounts of undertakings, as amended)
(the “Own Funds”)) and such Luxembourg Loan Party’s debt which is subordinated
in right of payment (whether generally or specifically) to any claim of any
Secured Party under any of the Loan Documents (the “Lux Subordinated Debt”), as
determined on the basis of the then latest available annual accounts of such
Luxembourg Loan Party duly established in accordance with applicable accounting
rules as at the date this Guaranty is called; and

(ii)        95% of the sum of such Luxembourg Loan Party’s Own Funds and the Lux
Subordinated Debt, as determined on the basis of the then latest available
annual accounts of such Luxembourg Loan Party duly established in accordance
with applicable accounting rules, as at the Amendment No.3 Effective Date.

(b)        Where for the purpose of the above determinations, no duly
established annual accounts are available for the relevant reference period
(which, for the avoidance of doubt, includes a situation where, in respect of
the determination to be made under (a) above, no final annual accounts have been
established in due time in respect of the then most recently ended financial
year) the relevant Luxembourg Loan Party shall, promptly, establish unaudited
interim accounts (as of the date of the end of the then most recent financial
quarter) or annual accounts (as

 

148



--------------------------------------------------------------------------------

applicable) duly established in accordance with applicable accounting rules,
pursuant to which the relevant Luxembourg Loan Party’s Own Funds and Lux
Subordinated Debt will be determined. If the relevant Luxembourg Loan Party
fails to provide such unaudited interim accounts or annual accounts (as
applicable) within 30 Business Days as from the request of the Administrative
Agent, the Administrative Agent may appoint an independent auditor (réviseur
d’entreprises agréé) or an independent reputable investment bank which shall
undertake the determination of the relevant Luxembourg Loan Party’ Own Funds and
Lux Subordinated Debt. In order to prepare such determination, the independent
auditor (réviseur d’entreprises agréé) or the independent reputable investment
bank shall take into consideration such available elements and facts at such
time, including without limitation, the latest annual accounts of such
Luxembourg Loan Party and any entities in which it has a direct or indirect
equity interest, any recent valuation of the assets of such Luxembourg Loan
Party and any of its direct or indirect Subsidiaries, the market value of the
assets of such Luxembourg Loan Party and any entities in which it has a direct
or indirect equity interest as if sold between a willing buyer and a willing
seller as a going concern using a standard market multi criteria approach
combining market multiples, book value, discounted cash flow or comparable
public transaction of which price is known (taking into account circumstances at
the time of the valuation and making all necessary adjustments to the assumption
being used) and acting in a reasonable manner.

The limitation set forth in clause (a) shall not apply to any amounts borrowed
under the Credit Agreement and made directly or indirectly available, in any
form whatsoever, to the Luxembourg Loan Party or to any of its direct or
indirect Subsidiaries.

Section 8.04    Waivers and Acknowledgments. (a) Each Borrower and each
Guarantor hereby unconditionally and irrevocably waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty, and any requirement that the Administrative Agent
or any other Secured Party protect, secure, perfect or insure any Lien or any
property or assets subject thereto or exhaust any right or take any action
against any other Loan Party, or any Specified Hedge Agreement Subsidiary or any
other Person or any Collateral.

(b)        Each Borrower and each Guarantor hereby unconditionally waives any
right to revoke this Guaranty, and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.

(c)        Each Borrower and each Guarantor hereby unconditionally and
irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by the Secured Parties which in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of such
Borrower or such Guarantor, as applicable, or other rights to proceed against
any of the other Loan Parties or any Specified Hedge Agreement Subsidiary, any
other guarantor or any other Person or any Collateral, and (ii) any defense
based on any right of setoff or counterclaim against or in respect of such
Borrower’s or such Guarantor’s respective obligations, as applicable, hereunder.

(d)        Each Borrower and each Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan

 

149



--------------------------------------------------------------------------------

Documents and that the waivers set forth in Section 8.02 and this Section 8.04
are knowingly made in contemplation of such benefits.

Section 8.05    Subrogation. Each Borrower and each Guarantor hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or may hereafter acquire against any other Loan Party or any other
insider guarantor that arise from the existence, payment, performance or
enforcement of its Obligations under this Guaranty or under any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any other
Secured Party against such other Loan Party or any other insider guarantor or
any Collateral, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from such other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, until
such time as all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash, all of the Letters of
Credit shall have expired or been terminated without any pending drawing
thereon, all Secured Hedge Agreements shall have expired or been terminated, and
the Commitments shall have expired or terminated. If any amount shall be paid to
any Borrower or any Guarantor in violation of the immediately preceding sentence
at any time prior to the latest of (a) the payment in full in cash of all of the
Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the latest date of expiration or termination of all Letters of Credit
(without any pending drawing thereon) and all Secured Hedge Agreements, and
(c) the Facility Termination Date, such amount shall be held in trust for the
benefit of the Administrative Agent and the other Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Borrower or
any Guarantor shall pay to the Administrative Agent all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash,
(iii) all Letters of Credit and all Secured Hedge Agreements shall have expired
or been terminated, and (iv) the Facility Termination Date shall have occurred,
the Administrative Agent and the other Secured Parties will, at such Borrower or
such Guarantor’s request and expense, execute and deliver to such Borrower or
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer of subrogation to
such Borrower or such Guarantor of an interest in the Guaranteed Obligations
resulting from the payment made by such Borrower or such Guarantor.

Section 8.06    Additional Guarantors. Upon the execution and delivery by any
Person of a guaranty joinder agreement in substantially the form of Exhibit H
hereto (each, a “Guaranty Supplement”), (i) such Person shall be referred to as
an “Additional Guarantor” and shall become and be a Guarantor hereunder, and
each reference in this Guaranty to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (ii) each reference herein to “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty”,

 

150



--------------------------------------------------------------------------------

“thereunder”, “thereof” or words of like import referring to this Guaranty,
shall include each such duly executed and delivered Guaranty Supplement.

Section 8.07    Continuing Guarantee; Assignments.     This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of all of the Guaranteed Obligations
and all other amounts payable under this Guaranty, (ii) the latest date of
expiration or termination of all Letters of Credit (without any pending drawing
thereon) and all Secured Hedge Agreements, and (iii) the Facility Termination
Date, (b) be binding upon each Borrower and each Guarantor and its successors
and assigns and (c) inure to the benefit of, and be enforceable by, the
Administrative Agent and the other Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, any Lender Party may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Commitment
or Commitments, the Advances owing to it and the Notes held by it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender Party under this Article VIII
or otherwise, in each case as provided in Section 9.07.

Section 8.08    No Reliance.         Each Borrower and each Guarantor has,
independently and without reliance upon any Agent or any Lender Party and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Guaranty and each other Loan
Document to which it is or is to be a party, and each Borrower and each
Guarantor has established adequate means of obtaining from each other Loan Party
and each Specified Hedge Agreement Subsidiary on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.

Section 8.09    No Fraudulent Transfer.   Each Borrower and each Guarantor which
is incorporated or formed under the laws of a jurisdiction located within the
United States, and by its acceptance of this Guaranty, the Agents and each
Secured Party, hereby confirms that it is the intention of all such Persons that
this Guaranty and the Guaranteed Obligations of each Borrower and each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
U.S. bankruptcy laws, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Guaranteed Obligations of each
Borrower and each Guarantor hereunder. To effectuate the foregoing intention,
the Agents, the Secured Parties, the Borrowers and the Guarantors hereby
irrevocably agree that the Guaranteed Obligations of each Borrower and each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will not result in the Guaranteed Obligations of each Borrower or each
Guarantor under this Guaranty constituting a fraudulent transfer or conveyance.

Section 8.10    Keepwell.     Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 8.10 for the maximum amount of such liability

 

151



--------------------------------------------------------------------------------

that can be hereby incurred without rendering its obligations under this
Section 8.10, or otherwise under this Guaranty, as it relates to such other Loan
Party , voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 8.10 shall remain in full force and
effect in accordance with Section 8.07. Each Qualified ECP Guarantor intends
that this Section 8.10 constitute, and this Section 8.10 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act; provided, that Dana, the Administrative Agent and the relevant
swap provider may mutually agree to exclude a Loan Party from the requirement of
this Section 8.10.

ARTICLE IX

MISCELLANEOUS

Section 9.01    Amendments, Etc. Except as provided in Section 2.18, 2.19 or
2.20, no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Applicable Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall;

(a)        waive any condition set forth in Section 3.01(a) without the written
consent of each Lender;

(b)        extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.05 or Section 6.01) without the
written consent of such Lender;

(c)        postpone the Letter of Credit Expiration Date or any date fixed by
this Agreement or any other Loan Document for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

(d)        reduce the principal of, or the rate of interest specified herein on,
any Advance, or any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(e)        change (i) Section 2.02(a) or Section 2.02(b) in a manner that would
alter the pro rata nature of Borrowings required thereby or (ii) Section 2.13 in
a manner that would alter the pro rata sharing of payments required thereby, in
each case with respect to clauses (i) and (ii) of this Section 9.01(e), without
the written consent of each Lender;

(f)        change the definition of “Required Lenders”, “Required Revolving
Lenders”, “Required RCF/TLA Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or grant any consent hereunder, without the written consent
of each Lender under the applicable Facility or Facilities;

 

152



--------------------------------------------------------------------------------

(g)        except in connection with a transaction permitted under this
Agreement, release all or substantially all of the value of the Guarantors from
the Guaranty or release all or substantially all of the Collateral without the
written consent of each Lender; and

(h)        change the order of application of any reduction in the Commitments
or any prepayment of Advances among the Facilities from the application thereof
set forth in the applicable provisions of Section 2.05(b) or 2.06(b),
respectively, in any manner that materially adversely affects the Lender Parties
under a Facility without the consent of holders of a majority of the Commitments
or Advances outstanding under such Facility;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender or the Issuing Banks, as the case
may be, in addition to the Lenders required above, affect the rights or duties
of the Swing Line Lender or of the Issuing Banks, as the case may be, under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; and (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Defaulting Lender.

Notwithstanding the foregoing, only the Required RCF/TLA Lenders shall have the
ability to amend, waive or give any consent with respect to the covenant set
forth in Section 5.04 (or the defined terms to the extent used therein but not
as used in any other Section of this Agreement) or Article VI (solely as it
relates to Section 5.04).

In the event that Dana requests that this Agreement or any other Loan Document
be amended in a manner which would require the consent of each Lender and such
modification or amendment is agreed to by the Required Lenders, then Dana and
the Administrative Agent shall be permitted to amend this Agreement or such
other Loan Document without the consent of the Lender or Lenders which did not
agree to the modification or amendment requested by Dana (such Lender or
Lenders, collectively, the “Non-Consenting Lenders”) to provide for (i) the
termination of the Commitment of each of the Non-Consenting Lenders, (ii) the
addition to this Agreement of one or more other financial institutions (each of
which shall meet the requirements of Section 9.07), or an increase in the
Commitment of one or more of the Required Lenders approving such modification or
amendment, so that the aggregate value of the sum of each of the Lenders’
Commitments after giving effect to such amendment shall be in the same amount as
the aggregate value of the sum of each of the Lenders’ Commitments immediately
before giving effect to such amendment, (iii) if any Advances are outstanding at
the time of such amendment, the making of such additional Advances by such new
financial institutions or Required Lenders, as the case may be, as may be
necessary to repay in full the outstanding Advances (including principal,
interest, fees and other amounts due and owing under the Loan Documents) of the
Non-Consenting Lenders immediately before giving effect to such amendment and
(iv) such other modifications to this Agreement as may be appropriate. Pursuant
to the foregoing clause (ii), with respect to any such Non-Consenting Lender,
Dana shall have the right (unless such Non-Consenting Lender promptly grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.07) to replace such Non-Consenting
Lender by deeming (by notice to such Non-

 

153



--------------------------------------------------------------------------------

Consenting Lender) such Non-Consenting Lender to have assigned its loan, and its
commitments hereunder, to one or more assignees that have consented to such
assignment and that are reasonably acceptable to the Administrative Agent, the
Swing Line Lender and the Issuing Bank; provided that: (a) all Obligations of
the Borrowers owing to such Non-Consenting Lender (including accrued fees and
any amounts due under Section 2.08, 2.10, 2.11 or 2.12) being replaced shall be
paid in full to such Non-Consenting Lender concurrently with such assignment and
(b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. No action by or consent of the Non-Consenting
Lender shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment the Borrowers, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.07. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interest
hereunder in the circumstances contemplated by this Section 9.01 and the
Administrative Agent agrees to effect such assignment; provided that, if such
Non-Consenting Lender does not comply with Section 9.07 within three
(3) Business Days after Dana’s request, compliance with Section 9.07 shall not
be required to effect such assignment.

Notwithstanding anything to the contrary in this Section 9.01, if at any time
following the Closing Date, the Administrative Agent and Dana shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of written notice thereof.

Each Loan Party acknowledges the agreements set forth in the Fee Letter and
agrees that it will execute and deliver such amendments to the Loan Documents as
shall be deemed advisable by CGMI to give effect to the provisions of the Fee
Letter. Notwithstanding anything to the contrary in this Section 9.01, the
Administrative Agent and the Loan Parties shall be permitted to execute and
deliver such amendments and such amendments shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

Section 9.02    Notices, Etc.   (a) All notices and other communications
provided for hereunder shall be in writing (including telegraphic or telecopy
communication) and mailed, telegraphed, telecopied or delivered, if to any
Borrower or any Guarantor, at (i) Dana’s address at 3939 Technology Drive,
Maumee, Ohio 43537, Attention: Treasurer, (ii) 27870 Cabot Drive, Novi, MI
48377, Attention: John Geddes and (iii) as well as to the attention of the
general counsel of Dana at Dana’s address, fax number (419) 535-4544; if to any
Lender or any Issuing Bank, at its Applicable Lending Office, respectively,
specified opposite its name on Schedule I hereto; if to any other Lender Party,
at its Applicable Lending Office specified in the Assignment and Acceptance
pursuant to which it became a Lender Party; if to the Administrative Agent, at
its address at Citibank, N.A., 1615 Brett Rd New Castle, DE 19720, Attn: Agency
Operations,

 

154



--------------------------------------------------------------------------------

Telephone: (302) 894-6010, Facsimile: (646) 274-5080, Email:
glagentofficeops@citi.com, as well as to Shearman & Sterling, counsel to the
Administrative Agent, at its address at 599 Lexington Avenue, New York, New York
10022, fax number (212) 848-7179, Attention: Maura O’Sullivan, Esq.; or, as to
any Borrower, any Guarantor or the Administrative Agent, at such other address
as shall be designated by such party in a written notice to the other parties.
All such notices and communications shall, when mailed, telegraphed or
telecopied, be effective three Business Days after being deposited in the U.S.
mails, first class postage prepaid, delivered to the telegraph company or
confirmed as received when sent by telecopier, respectively, except that notices
and communications to the Administrative Agent pursuant to Article II, III or
VII shall not be effective until received by the Administrative Agent. Delivery
by telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

(b)        Each Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
Conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit thereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com. In addition, each
Borrower agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in the Loan Documents but only to the extent
requested by the Administrative Agent. Each Borrower further agrees that the
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on an Informational Website or a substantially
similar electronic transmission system (the “Platform”).

(c)        THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY LENDER
PARTY OR

 

155



--------------------------------------------------------------------------------

ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d)        The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents. Each Lender Party agrees that notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender Party for purposes of the Loan Documents. Each
Lender Party agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender Party’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address. Nothing
herein shall prejudice the right of the Administrative Agent or any Lender Party
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.

Section 9.03    No Waiver; Remedies. No failure on the part of any Lender Party
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 9.04    Costs, Fees and Expenses. (a) Each Loan Party agrees (i) to pay
or reimburse the Administrative Agent, the Syndication Agent, the Collateral
Agent, the Documentation Agent, and the Joint Lead Arrangers for all reasonable
costs and expenses incurred by each such Agent in connection with (a) the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), (b) the syndication and funding of the
Revolving Credit Facility and each Term Facility, (c) the creation, perfection
or protection of the liens under the Loan Documents (including all reasonable
search, filing and recording fees) and (d) the ongoing administration of the
Loan Documents (including the preparation, negotiation and execution of any
amendments, consents, waivers, assignments, restatements or supplements thereto
and costs associated therewith); provided, that, prior to the occurrence, and
during the continuance, of a Default or Event of Default, reasonable attorney’s
fees shall be limited to one primary counsel and, if reasonably required by any
Agent, local or specialist counsel, provided further that no such limitation
shall apply if counsel determines in good faith that there is a conflict of
interest that requires separate representation for any party, and (ii) to pay or
reimburse each Agent and each of the Lenders for all reasonable documented costs
and expenses, incurred by such Agent or such Lenders and in connection with
(a) the enforcement of the Loan Documents or collection of

 

156



--------------------------------------------------------------------------------

payments due from any Loan Party and (b) any legal proceeding relating to or
arising out of the Revolving Credit Facility, any Term Facility or the other
transactions contemplated by the Loan Documents. The foregoing fees, costs and
expenses shall include all search, filing, recording, title insurance and
collateral review charges and fees and taxes related thereto, and other
reasonable out-of-pocket expenses incurred by the Agents and the cost of
independent public accountants and other outside experts retained jointly by the
Agents. All amounts due under this Section 9.04(a) shall be payable within ten
Business Days after demand therefor accompanied by an appropriate invoice. The
agreements in this Section shall survive the termination of the Commitments and
repayment of all other Obligations.

(b)        Whether or not the transactions contemplated hereby are consummated,
each Loan Party shall indemnify and hold harmless each Agent-Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents, advisors, attorneys-in-fact and representatives (collectively
the “Indemnitees”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable attorney’s
fees of one primary counsel for the Indemnitees as a whole and, if reasonably
required, local or specialist counsel; provided that no such limitation shall
apply if counsel determines in good faith that there is a conflict of interest
that requires separate representation for any party), joint or several that may
be incurred by, or asserted or awarded against any Indemnitee, in each case
arising out of or in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with (i) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (ii) any
Commitment, Advance or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by any Borrower
or any other Loan Party, or any liability related in any way to any Borrower or
any other Loan Party in respect of Environmental Laws, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such claim,
damage, loss, liability or expense is determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
(A) the gross negligence or willful misconduct of such Indemnitee, (B) a
material breach of any such Indemnitee’s obligations under the Loan Documents or
(C) from any proceeding between or among Indemnitees that does not involve an
act or omission by the Borrowers or the Restricted Subsidiaries (other than
claims against any Agent or any arranger in its capacity or in fulfilling its
role as an Agent or an arranger or any similar role hereunder (excluding its
role as a Lender). No Loan Party shall be liable for any settlement entered into
by any Indemnitee without Dana’s written consent (such consent not to be
unreasonably withheld, delayed or conditioned); provided that such exception
shall not apply in the event Dana was offered the ability to assume the defense
of the action that was the subject matter of such settlement and

 

157



--------------------------------------------------------------------------------

elected not to assume such defense or if there is a final, non-appealable
judgment by a court of competent jurisdiction for the plaintiff in any such
proceeding, each Loan Party shall (subject to the exceptions set forth above)
indemnify and hold harmless each Indemnitee from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with the above. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by Dana or any of its Subsidiaries, any
security holders or creditors of the foregoing an Indemnitee or any other
Person, or an Indemnitee is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. No Indemnitee shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to Dana
or any of its Subsidiaries for or in connection with the transactions
contemplated hereby, except to the extent such liability is determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnitee’s gross negligence or willful misconduct. In no
event, however, shall any Indemnitee be liable to Dana or any of its
Subsidiaries on any theory of liability for any special, indirect, consequential
or punitive damages (including, without limitation, any loss of profits,
business or anticipated savings). No Indemnitee shall be liable to Dana or any
of its Subsidiaries for any damages arising from the use by others of any
information or other materials obtained through an Informational Website or
other similar information transmission systems in connection with this
Agreement. All amounts due under this Section 9.04(b) shall be payable within
ten Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

(c)        If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by a Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if a Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Applicable Borrower shall, upon demand by such Lender Party (with
a copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender Party any amounts required to compensate
such Lender Party for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion or such failure to
pay or prepay, as the case may be, including, without limitation, any actual
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender Party to fund or maintain such Advance. This Section 9.04(c) and Sections
2.10 and 2.12 shall survive termination of the Commitments and the payment of
all other Obligations.

Section 9.05    Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender Party and each of its respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender

 

158



--------------------------------------------------------------------------------

Party or such Affiliate to or for the credit or the account of the Applicable
Borrower against any and all of the Obligations of the Applicable Borrower now
or hereafter existing under this Agreement and the Note or Notes (if any) held
by such Lender Party, irrespective of whether such Lender Party shall have made
any demand under this Agreement or such Note or Notes and although such
obligations may be unmatured. Each Lender Party agrees promptly to notify the
Applicable Borrower after any such set off and application; provided, however,
that the failure to give such notice shall not affect the validity of such set
off and application. The rights of each Lender Party and its respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender Party
and its respective Affiliates may have.

Section 9.06    Binding Effect.     This Agreement shall become effective when
it shall have been executed by the Borrowers, the Guarantors, each Agent, the
Issuing Banks and the Swing Line Lender and the Administrative Agent shall have
been notified by each Lender that such Lender has executed it and thereafter
shall be binding upon and inure to the benefit of each Borrower, each Agent and
each Lender Party and their respective successors and assigns, except that no
Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of each Lender Party.

Section 9.07    Successors and Assigns.     (a) Each Lender may assign all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of any or all Facilities,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of
any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, (A) the aggregate amount of the Revolving Credit Commitments
being assigned to such Eligible Assignee pursuant to such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $5,000,000 under each Revolving Credit Facility
or Incremental Revolving Facility for which a Revolving Credit Commitment is
being assigned, (B) the aggregate amount of the Term A Commitments or Term A
Advances being assigned to such Eligible Assignee pursuant to such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $2,500,000 under each Term A Facility
or Incremental Term Facility structured as a “term loan A tranche” for which a
Term A Commitment or a Term A Advance is being assigned and (C) the aggregate
amount of the 2018 New Term B Commitments or 2018 New Term B Advances being
assigned to such Eligible Assignee pursuant to any such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $1,000,000 under the 2018 New Term B Facility or
each Incremental Term Facility structured as a “term loan B tranche”, (iii) each
such assignment shall be to an Eligible Assignee, and (iv) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes (if any) subject to such assignment and a processing and
recordation fee of $3,500 (which shall not be payable by the Borrowers). The
parties hereto acknowledge and agree that, at the election of the Administrative
Agent, any such Assignment and Acceptance may be electronically executed and
delivered to the Administrative Agent via an

 

159



--------------------------------------------------------------------------------

electronic loan assignment confirmation system acceptable to the Administrative
Agent (which shall include ClearPar, LLC).

(b)        Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank (subject
to the specific agreement of the assignee Lender to act as an Issuing Bank), as
the case may be, hereunder, provided, that in the case of Section 2.12, such
assignee shall have complied with the requirements of said Section and (ii) the
Lender or Issuing Bank assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than its rights under Sections 2.10,
2.12 and 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
remaining portion of an assigning Lender’s or Issuing Bank’s rights and
obligations under this Agreement, such Lender or Issuing Bank shall cease to be
a party hereto).

(c)        By executing and delivering an Assignment and Acceptance, each Lender
Party assignor thereunder and each assignee thereunder confirm to and agree with
each other and the other parties thereto and hereto as follows: (i) other than
as provided in such Assignment and Acceptance, such assigning Lender Party makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 5.03(b) or 5.03(c) as applicable and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon any Agent, such assigning Lender Party
or any other Lender Party and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender or Issuing Bank, as the
case may be.

(d)        The Administrative Agent, acting for this purpose (but only for this
purpose) as the non-fiduciary agent of the Borrowers, shall maintain at its
address referred to in Section 9.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a

 

160



--------------------------------------------------------------------------------

register for the recordation of the names and addresses of the Lender Parties
and the Commitment under each Facility of, and principal amount of the Advances
and stated interest owing under each Facility to, each Lender Party from time to
time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrowers, the Agents
and the Lender Parties may treat each Person whose name is recorded in the
Register as a Lender Party hereunder for all purposes of this Agreement. The
Register shall be available for inspection by any Borrower or any Agent or any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice.

(e)        Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof and a
copy of such Assignment and Acceptance to the Borrowers and each other Agent. In
the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, each Borrower, at its own expense, shall execute and
deliver to the Administrative Agent in exchange for the surrendered Note or
Notes (if any) a new Note to the order of such Eligible Assignee in an amount
equal to the Commitment or Advance assumed by it under each Facility pursuant to
such Assignment and Acceptance and, if any assigning Lender that had a Note or
Notes prior to such assignment has retained a Commitment or an Advance hereunder
under such Facility, a new Note to the order of such assigning Lender in an
amount equal to the Commitment or Advance retained by it hereunder. Such new
Note or Notes shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of Exhibit A-1 or
Exhibit A-2 hereto, as the case may be.

(f)        Each Issuing Bank may assign to one or more Eligible Assignees all or
a portion of its rights and obligations under the undrawn portion of its Letter
of Credit Commitment at any time; provided, however, that (i) each such
assignment shall be to an Eligible Assignee and (ii) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 (which shall not be payable by
the Borrowers).

(g)        Without the consent of any Borrower, the Administrative Agent, any
Issuing Bank or the Swing Line Lender, each Lender Party may sell participations
to one or more Persons (other than any Loan Party or any of its Affiliates and
any Disqualified Lender) (each, a “Participant”) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitments, the Advances owing to it and any Note or
Notes held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this
Agreement, (iv) the Borrowers, the Agents and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement, (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or

 

161



--------------------------------------------------------------------------------

consent would reduce the principal of, or interest (other than default interest)
on, the Advances or any fees or other amounts payable hereunder, in each case to
the extent subject to such participation, postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or release all or substantially all of the value of the
Collateral or the value of the Guaranties, (vi) the participating banks or other
entities shall be entitled to the benefits of Sections 2.10 and 2.12 to the same
extent as if they were a Lender Party but, with respect to any particular
participant, to no greater extent than the Lender Party that sold the
participation to such participant (except to the extent that an entitlement to
receive a greater amount results from a Change in Law that occurs after the
Participant acquired the applicable participation) and only if such participant
agrees to comply with Section 2.12(f) as though it were a Lender Party, and
(vii) each Lender Party that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”), provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(h)        Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender
Party by or on behalf of any Borrower; provided, however, that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Confidential Information
received by it from such Lender Party in accordance with Section 9.09 hereof.

(i)        Notwithstanding any other provision set forth in this Agreement, any
Lender Party may at any time (and without the consent of the Administrative
Agent or any Borrower) create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note or Notes held by it) including in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System

(j)        Notwithstanding anything to the contrary contained herein, any Lender
that is a fund that invests in bank loans may create a security interest in all
or any portion of the Advances owing to it and the Note or Notes held by it to
the trustee for holders of obligations owed, or securities issued, by such fund
as security for such obligations or securities, provided, however, that unless
and until such trustee actually becomes a Lender in compliance with the other
provisions of this Section 9.07, (i) no such pledge shall release the pledging
Lender from any of

 

162



--------------------------------------------------------------------------------

its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(k)        Notwithstanding anything to the contrary contained herein, any Lender
Party (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers (an “SPC”) the option to provide all or
any part of any Advance that such Granting Lender would otherwise be obligated
to make pursuant to this Agreement; provided, however, that (i) nothing herein
shall constitute a commitment by any SPC to fund any Advance, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender Party would be liable, (ii) no SPC shall
be entitled to the benefits of Sections 2.10 and 2.12 (or any other increased
costs protection provision) and (iii) the Granting Lender shall for all
purposes, including, without limitation, the approval of any amendment or waiver
of any provision of any Loan Document, remain the Lender Party of record
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior Debt of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained in this Agreement, any SPC may (i) with
notice to, but without prior consent of, the Borrowers and the Administrative
Agent, assign all or any portion of its interest in any Advance to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Advances to any rating agency, commercial paper
dealer or provider of any surety or guarantee or credit or liquidity enhancement
to such SPC. This subsection (k) may not be amended without the prior written
consent of each Granting Lender, all or any part of whose Advances are being
funded by the SPC at the time of such amendment.

(l)        Notwithstanding anything to the contrary contained in this paragraph
(l) or any other provision of this Agreement, so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, each Lender
shall have the right at any time to sell, assign or transfer all or a portion of
its Advances (“Repurchased Term Advances”) in respect of the 2018 New Term
Facility or an Incremental Term Facility structured as a “term loan B facility”
(but not, for the avoidance of doubt, in respect of the Term A Facility) owing
to it to the Term Loan Borrower or any of its Restricted Subsidiaries on a
non-pro rata basis in open market purchases (including privately negotiated
transactions), subject to the following limitations: (i) with respect to all
repurchases made by the Term Loan Borrower or a Subsidiary pursuant to this
paragraph (l), (A) the Term Loan Borrower shall deliver to the Administrative
Agent a certificate stating that no Default or Event of Default has occurred and
is continuing or would result from such repurchase and (B) the assigning Lender
and the Term Loan Borrower shall execute and deliver to the Administrative Agent
an Assignment and Acceptance; (ii) the Term Loan Borrower or Subsidiary making
such purchase shall at the time of consummation of any such purchase affirm the

 

163



--------------------------------------------------------------------------------

representation that it is not in possession of any material non-public
information with respect to the Term Loan Borrower or its Restricted
Subsidiaries that has not been disclosed to the Lenders generally (other than
Lenders that have elected not to receive material non-public information) and
(iii) neither the Term Loan Borrower nor any Subsidiary shall use any proceeds
of Revolving Credit Advances, Term Advances or Advances under any Incremental
Facility make any purchase of Repurchased Term Advances and (iv) following
repurchase of Advances by the Term Loan Borrower or any Subsidiary pursuant to
this paragraph (l), the Repurchased Term Advances shall, without further action
by any Person, be deemed cancelled for all purposes and no longer outstanding
(and may not be resold by the Term Loan Borrower or such Subsidiary), for all
purposes of this Agreement and all other Loan Documents, including (A) the
making of, or the application of, any payments to the Lenders under this
Agreement or any other Loan Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Loan Document or (C) the determination of Required Lenders, or for any
similar or related purpose, under this Agreement or any other Loan Document. In
connection with any Repurchased Term Advances cancelled pursuant to this
paragraph (l), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation. Each repurchase and
retirement of Repurchased Term Advances shall apply to reduce the then remaining
scheduled repayments of Advances under the 2018 New Term B Facility or the
applicable Incremental Term Facility in accordance with the application of
prepayments applicable to the 2018 New Term B Facility or such Incremental Term
Facility.

(m)        The list of Disqualified Lenders will be available to the Lenders and
the Agents upon request to the Administrative Agent. Any assigning Lender Party
shall, in connection with any assignment pursuant to this Section 9.07, provide
a copy of its request (including the name of the prospective assignee) to Dana
concurrently with the delivery of the same request to the Administrative Agent
irrespective of whether or not a Default or Event of Default under
Section 6.01(a) or (e) shall have occurred and be continuing at such time. The
parties to this Agreement hereby acknowledge and agree that the Administrative
Agent shall not be deemed to be in default under this Agreement or to have any
duty or responsibility or to incur any liabilities as a result of a breach of
this Section 9.07, nor shall the Administrative Agent have any duty,
responsibility or liability to monitor or enforce assignments, participations or
other actions in respect of Disqualified Lenders, or otherwise take (or omit to
take) any action with respect thereto.

Section 9.08    Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic communication shall be effective as
delivery of an original executed counterpart thereof. This Agreement and the
other Loan Documents and the Fee Letter, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.

Section 9.09    Confidentiality; Press Releases, Related Matters and Treatment
of Information. (a) No Agent or Lender Party shall disclose any Confidential
Information to any Person without the consent of Dana, other than (i) to such
Agent’s or such Lender Party’s Affiliates and their officers, directors,
employees, agents and advisors and to actual or prospective Eligible

 

164



--------------------------------------------------------------------------------

Assignees and participants, and then only on a confidential, need to know basis,
(ii) as requested or required by any law, rule or regulation or judicial
process, (iii) as requested or required by any state, federal or foreign
authority or examiner regulating banks or banking, (iv) in connection with the
exercise of remedies and (v) to direct and indirect counterparties in connection
with swaps, derivatives or credit default insurance, provided, in the case of
clause (v), no information may be provided to any Disqualified Lenders or a
person who is actually known by such Agent or Lender Party to be acting for a
Disqualified Lender.

(b)        Each of the parties hereto and each party joining hereafter agrees
that neither it nor its Affiliates will in the future issue any press releases
or other public disclosure using the name of any Lender or its Affiliates or
referring to this Agreement or any of the other Loan Documents without at least
2 Business Days’ prior notice to such Lender and without the prior written
consent of such Lender or unless (and only to the extent that) such party or
Affiliate is required to do so under law and then, in any event, such party or
Affiliate will consult with Dana, the Administrative Agent and such Lender
before issuing such press release or other public disclosure. Each party
consents to the publication by the Agents or any Lender Party of a tombstone or
similar advertising material relating to the financing transactions contemplated
by this Agreement. The Agents reserve the right to provide to industry trade
organizations such necessary and customary information needed for inclusion in
league table measurements.

(c)        Certain of the Lenders may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Loan Parties or their securities (“Restricting Information”).
Other Lenders may enter into this Agreement and take or not take action
hereunder or under the other Loan Documents on the basis of information that may
contain Restricting Information. Each Lender Party acknowledges that United
States federal and state securities laws prohibit any person from purchasing or
selling securities on the basis of material, non-public information concerning
the issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other Person. Neither the Administrative
Agent nor any of its Agent-Related Persons shall, by making any Communications
(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions with a Lender Party or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its
Agent-Related Persons be responsible or liable in any way for any decision a
Lender Party may make to limit or to not limit its access to Restricting
Information. In particular, none of the Administrative Agent nor any of its
Agent-Related Persons (i) shall have, and the Administrative Agent, on behalf of
itself and each of its Agent-Related Persons, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender Party has or has not limited
its access to Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Loan Party or Lender Party or any of their
respective Agent-Related Persons arising out of or relating to the
Administrative Agent or any of its Agent-Related Persons providing or not
providing Restricting Information to any Lender Party.

(d)        Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the

 

165



--------------------------------------------------------------------------------

Platform or otherwise shall be clearly and conspicuously marked “PUBLIC” if such
Communications do not contain Restricting Information which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Communications “PUBLIC,” each Loan Party shall be deemed to have
authorized the Administrative Agent and the Lender Parties to treat such
Communications as either publicly available information or not material
information (although, in this latter case, such Communications may contain
sensitive business information and, therefore, remain subject to the
confidentiality undertakings of this Agreement) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Platform designated
“Public Side Information,” and (iv) the Administrative Agent shall be entitled
to treat any Communications that are not marked “PUBLIC” as Restricting
Information and may post such Communications to a portion of the Platform not
designated “Public Side Information.” Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender Party or any other Person for any action
taken by the Administrative Agent or any of its Affiliates based upon such
statement or designation, including any action as a result of which Restricting
Information is provided to a Lender Party that may decide not to take access to
Restricting Information.

(e)        Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf. Each Lender Party agrees to notify the Administrative Agent from
time to time of such Lender Party’s designee’s e-mail address to which notice of
the availability of Restricting Information may be sent by electronic
transmission.

(f)        Each Lender Party acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that such Communications are available to all Lender Parties generally. Each
Lender Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party. None of the
Administrative Agent nor any Lender Party with access to Restricting Information
shall have any duty to disclose such Restricting Information to such electing
Lender Party or to use such Restricting Information on behalf of such electing
Lender Party, and shall not be liable for the failure to so disclose or use,
such Restricting Information.

(g)        Clauses (c), (d), (e) and (f) of this Section 9.09 are designed to
assist the Administrative Agent, the Lender Parties and the Loan Parties, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lender Parties express a desire not to receive
Restricting Information notwithstanding that certain Communications hereunder or
under the other Loan Documents or other information provided to the Lender
Parties hereunder or thereunder may contain Restricting Information. Neither the
Administrative Agent nor any of its Agent-Related Persons warrants or makes any
other statement with respect to the

 

166



--------------------------------------------------------------------------------

adequacy of such provisions to achieve such purpose nor does the Administrative
Agent or any of its Agent-Related Persons warrant or make any other statement to
the effect that a Loan Party or Lender Party’s adherence to such provisions will
be sufficient to ensure compliance by such Loan Party or Lender Party with its
contractual obligations or its duties under applicable law in respect of
Restricting Information and each of the Lender Parties and each Loan Party
assumes the risks associated therewith.

Section 9.10    Patriot Act Notice. Each Lender Party and each Agent (for itself
and not on behalf of any Lender Party) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender Party or such Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act. Dana shall, and shall cause each of
its Restricted Subsidiaries to, provide the extent commercially reasonable, such
information and take such actions as are reasonably requested by any Agents or
any Lender Party in order to assist the Agents and the Lender Parties in
maintaining compliance with the Patriot Act.

Section 9.11    Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan, New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any of the other Loan Documents (except as
expressly provided otherwise therein) to which it is a party, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

(b)        Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.02 other than by
facsimile. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement or any other Loan Document to serve process
in any other manner permitted by law. Notwithstanding any other provision of
this Agreement, each Borrower that is a Foreign Subsidiary hereby irrevocably
designates Dana, as the designee, appointee and agent of such Borrower to
receive, for and on

 

167



--------------------------------------------------------------------------------

behalf of such Borrower, service of process in the State of New York in any
suit, action or proceeding arising out of or relating to this Agreement or any
other Loan Document.

(d)        Dana hereby accepts such appointment as process agent and agrees to
(i) maintain an office at 3939 Technology Drive, Maumee, Ohio 43537 (or any
other location in the United States) and to give the Administrative Agent prompt
notice of any change of address of Dana, (ii) perform its duties as process
agent to receive on behalf of each Borrower that is a Foreign Subsidiary and its
property service of copies of the summons and complaint and any other process
which may be served in any action or proceeding in any New York State or federal
court sitting in New York City arising out of or relating to this Agreement and
(iii) forward forthwith to its then current address, copies of any summons,
complaint and other process which Dana received in connection with its
appointment as process agent.

Section 9.12    Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

Section 9.13    Waiver of Jury Trial. EACH OF THE GUARANTORS, THE BORROWERS, THE
AGENTS AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

Section 9.14    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

168



--------------------------------------------------------------------------------

Section 9.15    Designated Subsidiaries. (a) Dana may, from time to time by
delivery to the Administrative Agent of a written notice, request to designate
one or more of its direct or indirect wholly-owned Subsidiaries (other than a
Subsidiary that previously was designated as a Revolving Credit Borrower but
ceased to be a Revolving Credit Borrower pursuant to a resignation effected
under paragraph (c) below) as a “Designated Subsidiary” for purposes of this
Agreement and to have such Subsidiary have all of the rights and obligations of
a Revolving Credit Borrower hereunder (a “Revolving Credit Borrower
Designation”). The Administrative Agent shall promptly notify the Collateral
Agent and each Revolving Credit Lender, Issuing Bank and Swing Line Lender of
each Revolving Credit Borrower Designation by Dana and the identity of the
respective Subsidiary. Each Revolving Credit Lender, Issuing Bank and Swing Line
Lender shall notify the Administrative Agent, not later than 11:00 A.M. (New
York City time), ten Business Days after receipt of such request (or such
shorter period as the Administrative Agent may agree) whether it consents (such
consent not to be unreasonably withheld or delayed) to such Revolving Credit
Borrower Designation. Any failure by a Revolving Credit Lender, Issuing Bank or
Swing Line Lender to respond to such request within the time period specified in
the preceding sentence shall be deemed to be a refusal by such Person to consent
to such Revolving Credit Borrower Designation. If the Administrative Agent and
all the Revolving Credit Lenders, Issuing Banks and Swing Line Lenders consent
to such Revolving Credit Borrower Designation and if the requirements described
in paragraph (b) below are satisfied or waived, the Administrative Agent shall
so notify the Collateral Agent and the Revolving Credit Borrowers and such
Subsidiary shall thereupon become a “Designated Subsidiary” for purposes of this
Agreement and, as such, shall have all of the rights and obligations of a
Revolving Credit Borrower hereunder.

(b)        Following any request by Dana for a Revolving Credit Borrower
Designation of a Designated Subsidiary pursuant to this Section 9.15:

(i)        if such Revolving Credit Borrower Designation obligates any Agent or
any Revolving Credit Lender, Issuing Bank or Swing Line Lender to comply with
“know your customer”, Beneficial Ownership Regulation or other identification
procedures in circumstances where the necessary information is not already
available to it, Dana shall, promptly upon the request of any Agent, Revolving
Credit Lender, Issuing Bank or Swing Line Lender, supply such documentation and
other evidence as is reasonably requested by such Agent, Revolving Credit
Lender, Issuing Bank or Swing Line Lender;

(ii)        if such Designated Subsidiary is a Domestic Subsidiary but not a
Material Subsidiary, it shall (and Dana shall cause it to) comply with the
requirements of Section 5.01(i) as if it became a domestic Material Subsidiary
for the purposes thereof on the date of Dana’s request for such Revolving Credit
Borrower Designation;

(iii)        such Designated Subsidiary shall (and Dana shall cause it to) enter
into a Designation Agreement; and

(iv)        such Designated Subsidiary shall (and Dana shall cause it to)
deliver to the Administrative Agent:

(A)        certified copies of the resolutions of the boards of directors (or
the equivalent) of such Designated Subsidiary approving the execution and

 

169



--------------------------------------------------------------------------------

delivery of the documents described in clause (ii) or (iii) above, as
applicable, to which it is, or is intended to be a party, and of all documents
evidencing other necessary constitutive action and, if any, material
governmental and other third party approvals and consents, if any, with respect
to such documents;

(B)        a copy of the charter or other constitutive document of such
Designated Subsidiary and each amendment thereto, certified (as of a date
reasonably acceptable to the Administrative Agent) by the Secretary of State (or
the equivalent) of the jurisdiction of its incorporation or organization, as the
case may be, thereof as being a true and complete copy thereof;

(C)        a certificate of such Designated Subsidiary signed on behalf of such
Designated Subsidiary by a Responsible Officer, certifying as to (I) the
accuracy and completeness of the charter (or other applicable formation
document) of such Designated Subsidiary and the absence of any changes thereto;
(II) the accuracy and completeness of the bylaws (or other applicable
organizational document) of such Designated Subsidiary as in effect on the date
on which the resolutions of the board of directors (or persons performing
similar functions) of such Person referred to in clause (A) above were adopted
and the absence of any changes thereto (a copy of which shall be attached to
such certificate); (III) the absence of any proceeding known to be pending for
the dissolution, liquidation or other termination of the existence of such
Designated Subsidiary; and (IV) the accuracy in all material respects of the
representations and warranties made by such Designated Subsidiary in the Loan
Documents to which it is or is to be a party;

(D)        a certificate of the Secretary or an Assistant Secretary (or the
equivalent) of such Designated Subsidiary certifying the names and true
signatures of the officers of such Designated Subsidiary authorized to sign the
documents to be delivered under this Section 9.15(b); and

(E)        favorable and customary opinions of counsel to the Loan Parties
addressing such matters as the Administrative Agent may reasonably request,
including in respect of the documents to be delivered under this
Section 9.15(b).

(c) A Borrower joined pursuant to Section 9.15 or any other Revolving Credit
Borrower (other than Dana) may elect to resign as a Borrower; provided that:
(i) no Default or Event of Default is continuing or would result from the
resignation of such Borrower, (ii) such resigning Borrower has delivered to the
Administrative Agent a notice of resignation at least ten Business Days (or such
shorter period as the Administrative Agent may agree in its sole election) prior
to the proposed resignation and (iii) on or before the date of the resignation
of such Borrower, such Borrower shall have either (x) paid in full all of its
Obligations under the Loan Documents to which it is a party (other than its
Guaranteed Obligations) or (y) assigned all of its Obligations under the Loan
Documents to which it is a party (other than its Guaranteed Obligations) to
another Revolving Credit Borrower (including Dana) pursuant to an assignment and
assumption agreement that is in form and substance reasonably satisfactory to
the Administrative Agent. Upon satisfaction of the requirements in the foregoing
sentence, the resigning Borrower shall cease to

 

170



--------------------------------------------------------------------------------

be a Borrower (and, if applicable, a guarantor of the Obligations of any other
Borrower that is a Foreign Subsidiary) for all purposes of the Credit Agreement
and any other Loan Document. In the event that any Revolving Credit Borrower
(other than Dana) ceases to be a direct or indirect wholly-owned Subsidiary of
Dana, on or prior to the date of such event such Borrower shall have either
(x) paid in full all of its Obligations under the Loan Documents to which it is
a party (other than its Guaranteed Obligations) or (y) assigned all of its
Obligations under the Loan Documents to which it is a party (other than its
Guaranteed Obligations) to another Revolving Credit Borrower (including Dana)
pursuant to an assignment and assumption agreement that is in form and substance
reasonably satisfactory to the Administrative Agent.

Section 9.16    Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)        In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)        As used in this Section 9.16, the following terms have the following
meanings.

(i)        “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

171



--------------------------------------------------------------------------------

(ii)        “Covered Entity” means any of the following: (i) a “covered entity”
as that term is defined in, and interpreted in accordance with, 12 C.F.R.
§252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. §382.2(b).

(iii)        “Default Right” has the meaning assigned to that term in, and shall
be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv)        “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

Section 9.17    Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder or under any promissory
note of any Borrower issued pursuant to this Agreement in any currency (the
“Original Currency”) into another currency (the “Other Currency”) the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which, in accordance with normal banking
procedures, the applicable Agent could purchase the Original Currency with the
Other Currency at New York City on the second Business Day preceding that on
which final judgment is given.

(b)        The obligation of a Borrower in respect of any sum due in the
Original Currency from it to any Lender Party or any Agent hereunder shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by such Lender Party or the
applicable Agent (as the case may be) of any sum adjudged to be so due in such
Other Currency such Lender Party or the applicable Agent (as the case may be)
may, in accordance with normal banking procedures, purchase Original Currency
with such Other Currency; if the amount of the Original Currency so purchased is
less than the sum originally due to such Lender Party or the applicable Agent
(as the case may be) in the Original Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender Party or the applicable Agent (as the case may be) against such loss, and
if the amount of the Original Currency so purchased exceeds the sum originally
due to any Lender Party or the applicable Agent (as the case may be) in the
Original Currency, such Lender Party or the applicable Agent (as the case may
be) agrees to remit to such Borrower such excess.

[The remainder of this page intentionally left blank]

 

172



--------------------------------------------------------------------------------

EXHIBIT B

Amended and Restated Schedule I

[Attached.]

 

Exhibit B



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

Name of Initial
Lender Term A
Commitment 2018 New Term
B Commitment Revolving Credit
Commitment Letter of Credit
Commitment Swing Line
Commitment

Domestic Lending

Office

Eurodollar Lending

Office

Citibank, N.A.   $50,000,000.00     $450,000,000     $125,000,000.00    
$100,000,000.00     $50,000,000.00  

1615 Brett Road,

Building III

New Castle, DE 19720

Attn: Loan

Administration

 

1615 Brett Road,

Building III

New Castle, DE 19720

Attn: Loan Administration

 

JPMorgan Chase    

Bank, N.A.

  $50,000,000.00     $100,000,000.00     $25,000,000.00  

500 Stanton

Christiana Road

Ops 2, Floor 3

Newark, DE 19713

 

500 Stanton

Christiana Road

Ops 2, Floor 3

Newark, DE 19713

 

Bank of America, N.A.   $50,000,000.00     $100,000,000.00     $75,000,000.00  

540 West Madison,

Suite 2223

Chicago, IL 60661

 

540 West Madison,

Suite 2223

Chicago, IL 60661

 

Goldman Sachs Bank USA   $5,000,000.00     $85,000,000.00     $55,000,000.00  

200 West Street

New York, NY 10282

 

200 West Street

New York, NY 10282

 

Barclays Bank PLC   $75,000,000.00     $100,000,000.00  

745 Seventh Avenue

New York, NY 10019

 

745 Seventh Avenue

New York, NY 10019

 

Royal Bank of Canada   $50,000,000.00     $100,000,000.00  

Three World

Financial Center

200 Vesey Street

New York, NY 10281

 

Three World

Financial Center

200 Vesey Street

New York, NY 10281

 

UBS AG,

Stamford Branch

  $25,000,000.00  

600 Washington Blvd

Stamford, CT 06901

 

600 Washington Blvd

Stamford, CT 06901

 

Credit Suisse AG, Cayman Islands Branch   $75,000,000.00     $100,000,000.00  

Eleven Madison Avenue

New York, NY 10010

 

Eleven Madison Avenue

New York, NY 10010

 

Exhibit B



--------------------------------------------------------------------------------

Citizens Bank, N.A.   $25,000,000.00     $25,000,000.00  

27777 Franklin Road,

19th Floor

Southfield, MI 48034

 

27777 Franklin Road,

19th Floor

Southfield, MI 48034

 

BMO Harris Bank N.A.   $25,000,000.00                                   
$75,000,000.00                               

115 South LaSalle Street

25th Floor West

Chicago, Illinois 60603

 

115 South LaSalle Street

25th Floor West

Chicago, Illinois 60603

 

Fifth Third Bank   $25,000,000.00     $25,000,000.00  

38 Fountain Square Plaza

Cincinnati, OH 45243

38 Fountain Square Plaza

Cincinnati, OH 45243

Goldman Sachs    

Lending Partners LLC

  $45,000,000.00     $15,000,000.00     $20,000,000.00  

200 West Street

New York, NY 10282

 

200 West Street

New York, NY 10282

 

Mizuho Bank, Ltd.   $50,000,000.00  

1251 Avenue of the Americas

New York, NY 10020

 

1251 Avenue of the Americas

New York, NY 10020

 

UniCredit Bank AG, New York Branch   $25,000,000.00  

150 East 42nd Street

New York, NY 10017 USA

 

150 East 42nd Street

New York, NY 10017 USA

 

ING Bank N.V., Dublin Branch   $25,000,000.00  

Block 4, Dundrum Town

Centre, Dundrum,

Sandyford Road,

Dundrum D16 A4W6

Ireland

Block 4, Dundrum Town

Centre, Dundrum,

Sandyford Road,

Dundrum D16 A4W6

Ireland

Commerzbank AG, New York Branch   $25,000,000.00  

225 Liberty Street,

32nd Floor

New York, NY 10281-1050

Telephone (212) 266-7379

225 Liberty Street,

32nd Floor

New York, NY 10281-1050

Telephone (212) 266-7379

Exhibit B



--------------------------------------------------------------------------------

KeyBank National     Association   $25,000,000.00  

127 Public Square Cleveland,

Ohio 44114

 

127 Public Square Cleveland,

Ohio 44114

 

Total

 

 

 

 

$500,000,000.00

 

 

 

 

 

$450,000,000.00

 

 

 

 

 

$1,000,000,000.00

 

 

 

 

 

$275,000,000.00

 

 

 

 

 

$50,000,000.00

 

 

 

Exhibit B

 



--------------------------------------------------------------------------------

EXHIBIT C

Amended and Restated Exhibit B

to the Amended Credit Agreement

[Attached.]

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

Citibank, N.A.

as Administrative Agent

under the Credit Agreement

referred to below

390 Greenwich Street

New York, New York 10013

Fax: (646) 291-3359

[Date]

Attention: [                                    ]

Ladies and Gentlemen:

The undersigned, [                                    ], [a
                                    ] (the “Borrower”), refers to the Revolving
Credit and Guaranty Agreement dated as of June 9, 2016 (as amended by Amendment
No. 1, dated as of August 17, 2017, Amendment No. 2, dated as of February 28,
2019, Amendment No. 3, dated as of August 30, 2019, and as further amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein, unless otherwise defined herein,
being used herein as therein defined), among the Borrowers, the Guarantors party
thereto, Citibank, N.A., as Administrative Agent and Collateral Agent, and the
Lender Parties party thereto from time to time, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02 of the Credit Agreement:

(i)        The Business Day of the Proposed Borrowing is                     ,
20    .

(ii)        The Facility under which the Proposed Borrowing is requested is the
[Revolving Credit] [Swing Line] Facility.

(iii)        The Type of Advances comprising the Proposed Borrowing is [Base
Rate Advances] [Eurocurrency Rate Advances] [Cost of Funds Advances] [Overnight
Eurocurrency Rate Advances].

(iv)        The aggregate amount of the Proposed Borrowing is
                     in the following currency                     .

(v)        [The initial Interest Period for each Eurocurrency Rate Advance made
as part of the Proposed Borrowing is      month[s].]

The undersigned, solely on behalf of the Borrower and not in any individual
capacity, hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

Dana – Form of Notice of Borrowing

 

B-1



--------------------------------------------------------------------------------

(A)        The representations and warranties contained in each Loan Document,
are correct in all material respects, only to the extent that such
representation and warranty is not otherwise qualified by materiality or
Material Adverse Effect on and as of the date of the Proposed Borrowing, before
and after giving effect to such Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of such Proposed Borrowing, in which case as of such
specific date.

(B)        No event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom that
constitutes a Default or Event of Default.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier
shall be effective as delivery of an original executed counterpart of this
Notice of Borrowing.

 

 

Very truly yours,

 

                                     , as Borrower

 

By        

 

 

 

Name:

 

Title:

 

Dana – Form of Notice of Borrowing

 

B-2



--------------------------------------------------------------------------------

EXHIBIT D

Amended and Restated Exhibit C

to the Amended Credit Agreement

[Attached.]

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Revolving Credit and Guaranty Agreement dated as of
June 9, 2016 (as amended by Amendment No. 1, dated as of August 17, 2017,
Amendment No. 2, dated as of February 28, 2019, Amendment No. 3, dated as of
August 30, 2019, and as further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein, unless otherwise defined herein, being used herein as therein defined),
among Dana Incorporated, a Delaware corporation (“Dana” or the “Term Loan
Borrower”), Dana International Luxembourg Sarl, a Luxembourg limited liability
company (“DIL” and collectively with Dana and the Designated Subsidiaries
referred to therein, the “Revolving Credit Borrowers”, and the Revolving Credit
Borrowers together with the Term Loan Borrower, the “Borrowers”), the Guarantors
party thereto, Citibank, N.A., as Administrative Agent and Collateral Agent, and
the Lender Parties party thereto from time to time.

Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

(1)        Such Assignor hereby sells and assigns, without recourse except as to
the representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Facilities specified on Schedule 1
hereto. After giving effect to such sale and assignment, such Assignee’s
Commitments and the amount of the Advances owing to such Assignee will be as set
forth on Schedule 1 hereto.

(2)        Such Assignor (i) represents and warrants that its name set forth on
the signature pages hereto is its legal name, that it is the legal and
beneficial owner of the interest or interests being assigned by it hereunder and
that such interest or interests are free and clear of any adverse claim;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (iii) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or the performance or observance by any Loan Party of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; and (iv) attaches the Note or Notes (if any) held by
such Assignor and requests that the Administrative Agent exchange such Note or
Notes for a new Note or Notes payable to the order of such Assignee in an amount
equal to the Commitments assumed by such Assignee pursuant hereto or new Notes
payable to the order of such Assignee in an amount equal to the Commitments
assumed by such Assignee pursuant hereto and such Assignor in an amount equal to
the Commitments retained by such Assignor under the Credit Agreement,
respectively.

(3)        Such Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 5.03(b) or 5.03(c), as applicable, thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon any Agent, any Assignor or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) represents and warrants that
its name set forth on the

 

Dana – Form of Assignment and Acceptance

 

C-1



--------------------------------------------------------------------------------

signature pages hereto is its legal name; (iv) confirms that it is an Eligible
Assignee; (v) appoints and authorizes each Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Loan Documents
as are delegated to such Agent by the terms thereof, together with such powers
and discretion as are reasonably incidental thereto; (vi) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender Party;
and (vii) attaches any U.S. Internal Revenue Service forms required under
Section 2.12 of the Credit Agreement.

(4)        Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on the signature pages hereto.

(5)        Upon such acceptance and recording by the Administrative Agent, as of
the Effective Date, (i) such Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender Party thereunder and (ii) such Assignor shall, to
the extent provided in this Assignment and Acceptance, relinquish its rights and
be released from its obligations under the Credit Agreement (other than its
rights and obligations under the Loan Documents that are specified under the
terms of such Loan Documents to survive the payment in full of the Obligations
of the Loan Parties under the Loan Documents to the extent any claim thereunder
relates to an event arising prior to the Effective Date of this Assignment and
Acceptance) and, if this Assignment and Acceptance covers all of the remaining
portion of the rights and obligations of such Assignor under the Credit
Agreement, such Assignor shall cease to be a party thereto.

(6)        Upon such acceptance and recording by the Administrative Agent, from
and after the Effective Date, the Administrative Agent shall make all payments
under the Credit Agreement and the other Loan Documents in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest and commitment fees with respect thereto) to such Assignee.
Such Assignor and such Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the other Loan Documents for periods
prior to the Effective Date directly between themselves.

(7)        This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

(8)        This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Assignment and Acceptance by telecopier
shall be effective as delivery of an original executed counterpart of this
Assignment and Acceptance.

IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

Dana – Form of Assignment and Acceptance

 

C-2



--------------------------------------------------------------------------------

SCHEDULE 1

TO

ASSIGNMENT AND ACCEPTANCE

 

 

Facility1

  

 

Aggregate Amount of

Commitment/Advances

for all Lenders

 

  

 

Amount of

Commitment/Advances

Assigned

 

  

 

Percentage Assigned of

Commitment/Advances2

 

    

$[    ]

 

  

$[    ]

 

  

[    ]%

 

 

 

1 

Fill in the appropriate terminology for the Facilities under the Credit
Agreement that are being assigned under this Assignment and Acceptance (e.g.,
“Revolving Credit Commitment,” “Term A Advance,” etc.).

 

2 

Set forth, to at least 8 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.

 

Dana – Form of Assignment and Acceptance

 

C-3



--------------------------------------------------------------------------------

Effective Date (if other than date of acceptance by Administrative Agent):

3                 , 20    

 

Assignors

                    , as Assignor

[Type or print legal name of Assignor]

By        

 

 

   

Name:

   

Title:

Dated:                     , 20    

                    , as Assignor

[Type or print legal name of Assignor]

By    

 

 

   

Name:

   

Title:

Dated:                     , 20    

                    , as Assignor

[Type or print legal name of Assignor]

By

 

 

   

Name:

   

Title:

Dated:                     , 20    

 

3 

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent.

 

Dana – Form of Assignment and Acceptance

 

C-4



--------------------------------------------------------------------------------

Assignees

                     , as Assignee

[Type or print legal name of Assignee]

By        

 

 

 

Name:

 

Title:

Dated:                     , 20    

Domestic Lending Office:

Eurodollar Lending Office:

                     , as Assignee

[Type or print legal name of Assignee]

By

 

 

 

Name:

 

Title:

Dated:                     , 20    

Domestic Lending Office:

Eurodollar Lending Office:

 

Dana – Form of Assignment and Acceptance

 

C-5



--------------------------------------------------------------------------------

Accepted and Approved this

day of                     , 20    

4 CITIBANK, N.A.,
      as Administrative Agent

By

 

 

 

Name:

 

Title:

Approved this      day

of                     , 20    

5 DANA INCORPORATED, as Borrower

By

 

 

 

Name:

 

Title:

 

  

 

4 

Required if the Assignee is an Eligible Assignee solely by reason of clause (C)
of the definition of “Eligible Assignee.”

 

5 

See footnote 4.

 

Dana – Form of Assignment and Acceptance

 

C-6



--------------------------------------------------------------------------------

EXHIBIT I

Exhibit J to the Amended Credit Agreement

[Attached.]

Exhibit I



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF DESIGNATION AGREEMENT

[DATE]

To each of the Revolving Credit Lenders, Issuing Banks and Swing Line Lenders

  parties to the Credit Agreement

  (as defined below) and to Citibank, N.A.,

  as Administrative Agent for such Lenders

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit and Guaranty Agreement dated
as of June 9, 2016 (as amended by Amendment No. 1, dated as of August 17, 2017,
Amendment No. 2, dated as of February 28, 2019, Amendment No. 3, dated as of
August 30, 2019, and as further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Dana
Incorporated, a Delaware corporation (“Dana” or the “Term Loan Borrower”), Dana
International Luxembourg Sarl, a Luxembourg limited liability company (“DIL” and
collectively with Dana and the Designated Subsidiaries referred to therein, the
“Revolving Credit Borrowers”, and the Revolving Credit Borrowers together with
the Term Loan Borrower, the “Borrowers”), the Guarantors party thereto, the
financial institutions and other institutional lenders party thereto from time
to time, Citibank, N.A., as administrative agent and collateral agent thereunder
(in such capacities, respectively, the “Administrative Agent” and “Collateral
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
are used herein with the same meaning.

Please be advised that Dana hereby designates its undersigned Subsidiary,
                     (“Designated Subsidiary”), as a “Designated Subsidiary”
under and for all purposes of the Credit Agreement.

The Designated Subsidiary, in consideration of each Revolving Credit Lender’s,
Issuing Bank’s and Swing Line Lender’s agreement to extend credit to it under
and on the terms and conditions set forth in the Credit Agreement, does hereby
assume each of the obligations imposed upon a “Designated Subsidiary” and a
“Revolving Credit Borrower” under the Credit Agreement and agrees to be bound by
the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Revolving Credit Lender, Issuing Bank and Swing Line Lender as follows:

(a)        The Designated Subsidiary (i) is a corporation, partnership, limited
liability company or other organization duly organized (or the functional
equivalent), validly existing and in good standing (or to the extent such
concept is applicable to a non-U.S. entity, the functional equivalent thereof)
under the laws of the jurisdiction of its incorporation or formation, except
where the failure to be in good standing (or the functional equivalent),
individually or in the aggregate, would not have a Material Adverse Effect,
(ii) is duly qualified as a foreign corporation (or other entity) and in good
standing (or the functional equivalent thereof, if applicable) in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed, except where the failure to
so qualify or be licensed and in good standing (or the functional equivalent
thereof, if applicable), individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority (including, without limitation, all governmental licenses,
permits and other approvals) to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted, except
where the failure to have

 

Dana – Form of Designation Agreement

 

J-1



--------------------------------------------------------------------------------

such power or authority, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.

(b)        The execution, delivery and performance by the Designated Subsidiary
of this Designation Agreement, the Notes and each other Loan Document to which
it is or is to be a party, and the consummation of each aspect of the
transactions contemplated hereby, are within the Designated Subsidiary’s
constitutive powers, have been duly authorized by all necessary constitutive
action, and do not (i) contravene the Designated Subsidiary’s constitutive
documents, (ii) violate any applicable law (including, without limitation, the
Securities Exchange Act of 1934), rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default under,
any contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting the Designated Subsidiary, or any of its
properties entered into by the Designated Subsidiary, in each case, other than
any conflict, breach or violation which, individually or in the aggregate would
not reasonably be expected to have a Material Adverse Effect or (iv) except for
the Liens created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of the
Designated Subsidiary.

(c)        This Designation Agreement has been, and each of the Notes to be
delivered by the Designated Subsidiary, if any, and each other Loan Document
when delivered will have been, duly executed and delivered by the Designated
Subsidiary. This Designation Agreement is, and each of the Notes and each other
Loan Document when delivered will be the legal, valid and binding obligation of
the Designated Subsidiary, enforceable against the Designated Subsidiary in
accordance with its terms, subject in each case to Debtor Relief Laws.

(d)        There is no action, suit, or proceeding affecting the Designated
Subsidiary pending or, to the best knowledge of the Designated Subsidiary,
threatened before any court, governmental agency or arbitrator that (i) is
reasonably expected to be determined adversely to the Designated Subsidiary and,
if so adversely determined, would reasonably be expected to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Designation Agreement, any Note of the Designated
Subsidiary or any other Loan Document.

This Designation Agreement shall constitute a “Loan Document” for all purposes
of the Credit Agreement and the other Loan Documents.

The Designated Subsidiary hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in the Borough of
Manhattan, New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Designation Agreement or
any of the other Loan Documents (except as expressly provided otherwise therein)
to which it is a party, or for recognition or enforcement of any judgment, and
the Designated Subsidiary hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such New York State court or, to the extent permitted by law, in such
federal court. The Designated Subsidiary agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Designation Agreement shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Designation
Agreement or any of the other Loan Documents in the courts of any jurisdiction.

 

Dana – Form of Designation Agreement

 

J-2



--------------------------------------------------------------------------------

The Designated Subsidiary irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Designation Agreement or any of the other Loan
Documents to which it is a party in any New York State or federal court. The
Designated Subsidiary hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

The Designated Subsidiary hereby irrevocably consents to service of process in
the manner provided for notices in Section 9.02 of the Credit Agreement other
than by facsimile. Nothing in this Designation Agreement or any other Loan
Document will affect the right of any party to this Designation Agreement or any
other Loan Document to serve process in any other manner permitted by law.
Notwithstanding the foregoing, if the Designated Subsidiary is a Foreign
Subsidiary, the Designated Subsidiary hereby irrevocably designates Dana, as the
designee, appointee and agent of the Designated Subsidiary to receive, for and
on behalf of the Designated Subsidiary, service of process in the State of New
York in any suit, action or proceeding arising out of or relating to this
Designation Agreement or any other Loan Document.

Dana hereby accepts such appointment as Process Agent and agrees to (i) maintain
an office in 3939 Technology Drive, Maumee, Ohio 43537 and to give the
Administrative Agent prompt notice of any change of address of Dana,
(ii) perform its duties as process agent to receive on behalf of the Designated
Subsidiary and its property service of copies of the summons and complaint and
any other process which may be served in any action or proceeding in any New
York State or federal court sitting in New York City arising out of or relating
to the Credit Agreement and (iii) forward forthwith to the Designated Subsidiary
at its address at                      or, if different, its then current
address, copies of any summons, complaint and other process which Dana received
in connection with its appointment as process agent.

This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

[The remainder of this page intentionally left blank.]

 

Dana – Form of Designation Agreement

 

J-3



--------------------------------------------------------------------------------

Very truly yours,

DANA INCORPORATED

By:                                                     

       Name:

       Title:

[THE DESIGNATED SUBSIDIARY]

By:                                                     

       Name:

       Title:

 

Dana – Form of Designation Agreement

 

J-4